   EXHIBIT 1
FILED UNDER SEAL
AWARD
               ICC INTERNATIONAL COURT OF ARBITRATION


                                CASE No. 23546/MK




                       CAROLENG INVESTMENTS LIMITED

                                (British Virgin Islands)

                                          vs/



                          BLUESTONE RESOURCES, INC.

                                       (U.S.A.)




This document is an original of the Final Award rendered in conformity with the Rules of
                  Arbitration of the ICC International Court of Arbitration.
    INTERNATIONAL CHAMBER OF COMMERCE
     INTERNATIONAL COURT OF ARBITRATION

       ICC ARBITRATION CASE NO. 23546/MK




IN THE MATTER OF AN INTERNATIONAL ARBITRATION

                    - between –

        CAROLENG INVESTMENTS LIMITED

                     (Claimant)

                       - and -

          BLUESTONE RESOURCES, INC.

                   (Respondent)




                    FINAL AWARD




               The Arbitral Tribunal

               Ms. Jennifer M. Smith
               Mr. Joseph R. Profaizer
          Dr. Dietmar W. Prager (President)




                 Date: 13 May 2020
                                     TABLE OF CONTENTS

                                                                                                                Page
I.     BRIEF OVERVIEW OF THE ARBITRATION .............................................. 1
II.    THE ARBITRATION PROCEEDINGS .......................................................... 1
       A.       The Parties and Their Legal Representatives........................................ 1
       B.       The Arbitration Agreement and Applicable Law ................................. 3
       C.       The Applicable Procedural Rules ......................................................... 3
       D.       The Tribunal.......................................................................................... 4
       E.       Summary of Procedural History ........................................................... 4
III.   FACTUAL BACKGROUND ......................................................................... 13
       A.       The Parties .......................................................................................... 13
       B.       History of the Transaction Agreement ................................................ 13
                1.         The 2009 Transaction ............................................................. 13
                2.         The 2015 Transaction Agreement ........................................... 14
       C.       Relevant Terms of the 2015 Transaction Agreement between
                Caroleng and Bluestone ...................................................................... 16
       D.       The CM Sale ....................................................................................... 19
       E.       History of the Pay-out Calculations .................................................... 22
IV.    ANALYSIS AND DECISION ....................................................................... 28
       A.       Burden of Proof................................................................................... 32
       B.       Respondent’s Deductions for Escrows ............................................... 34
                1.         Claimant’s Arguments ............................................................ 34
                2.         Respondent’s Arguments ........................................................ 35
                3.         The Tribunal’s Analysis .......................................................... 36
       C.       The Earn-out and Reverse Earn-out Payments ................................... 40
                1.         Claimant’s Arguments ............................................................ 40
                2.         Respondent’s Arguments ........................................................ 41
                3.         The Tribunal’s Analysis .......................................................... 41
       D.       Access to Documents .......................................................................... 44
                1.         Claimant’s Arguments ............................................................ 44
                2.         Respondent’s Arguments ........................................................ 44
                3.         The Tribunal’s Analysis .......................................................... 45
       E.       Deferred Royalty Payments ................................................................ 48
                1.         Claimant’s Arguments ............................................................ 48
                2.         Respondent’s Arguments ........................................................ 49
                3.         The Tribunal’s Analysis .......................................................... 49


                                                        -i-
                                     TABLE OF CONTENTS
                                          (continued)
                                                                                                                  Page


     F.        The Pardee Lease Deduction .............................................................. 49
               1.         Background ............................................................................. 50
               2.         The Tribunal’s Analysis .......................................................... 51
     G.        The Justice Equipment Deduction ...................................................... 75
               1.         The Justice Equipment Was Part of the Assets
                          Purchased by CM Energy ....................................................... 77
               2.         The Purchase Price Allocation ................................................ 77
               3.         Respondent’s Internal Valuation of the Justice
                          Equipment ............................................................................... 78
               4.         The Southern Heavy Equipments Report ............................... 79
               5.         The Blandford Expert Report.................................................. 81
     H.        Implied Covenant of Good Faith and Fair Dealing ............................ 86
               1.         The Parties’ Arguments .......................................................... 86
               2.         The Tribunal’s Analysis .......................................................... 87
     I.        Damages .............................................................................................. 88
               1.         Damages for Respondent’s Breach of Section 2.4 of the
                          Transaction Agreement ........................................................... 88
               2.         Damages for Respondent’s Breach of Section 2.3 of the
                          Transaction Agreement ........................................................... 89
               3.         Damages for Respondent’s Breach of Section 5.2(a) and
                          5.2(b) of the Transaction Agreement ...................................... 89
               4.         Punitive Damages ................................................................... 89
     J.        Interest................................................................................................. 90
               1.         The Parties’ Arguments .......................................................... 90
               2.         The Tribunal’s Analysis .......................................................... 91
     K.        Costs.................................................................................................... 93
               1.         The Parties’ Arguments .......................................................... 93
               1.         The Tribunal’s Analysis .......................................................... 95
V.   AWARD ......................................................................................................... 97




                                                       -ii-
               I.         BRIEF OVERVIEW OF THE ARBITRATION

1.      The above-referenced arbitration (the “Arbitration”) concerns a dispute
        between Claimant Caroleng Investments Limited (“Claimant” or
        “Caroleng”) and Respondent Bluestone Resources, Inc. (“Respondent” or
        “Bluestone”) (together with Claimant, the “Parties”) in relation to the
        Transaction Agreement dated 12 February 2015 (the “Transaction
        Agreement”) entered into between the Parties in connection with the sale of
        certain coal-producing property and assets located in West Virginia that
        Claimant sold to Respondent.

2.      In the Transaction Agreement, in addition to a cash payment, Respondent
        agreed to make “Deferred Royalty Payments”1 on the coal mined and sold
        from the acquired property. As additional consideration for the sale,
        Respondent promised to make “Contingent Payments” in the event
        Respondent subsequently sold any property, assets or securities that
        Respondent acquired from Claimant under the Transaction Agreement. The
        Contingent Payments to Claimant were to be equal to 12.5% of the “Value”
        Respondent received if the transaction occurred within five years of the
        execution of the Transaction Agreement and 10% of the Value received if the
        transaction occurred between five and ten years after the execution of the
        Transaction Agreement.

3.      Subsequently, on or about January 2017, Respondent sold certain properties
        and assets subject to the Transaction Agreement to CM Energy Holdings LP
        (“CM Energy”) (the “CM Sale”).

4.      Among other things, Claimant asserts that Respondent breached the
        Transaction Agreement by (a) failing to pay Claimant 12.5% of the Value that
        Respondent received in connection with the CM Sale, and (b) improperly
        withholding Deferred Royalty Payments that Respondent owes to Claimant
        under the Transaction Agreement.

5.      Respondent denies all of Claimant’s allegations. Respondent contends that it
        has already paid more than 12.5% of the Value received from the CM Sale and
        requests reimbursement from Claimant of the overpayment.

                    II.      THE ARBITRATION PROCEEDINGS

A.      THE PARTIES AND THEIR LEGAL REPRESENTATIVES

6.      Claimant, Caroleng Investments Limited, is a company incorporated under the
        laws of the British Virgin Islands.


1
   See paragraph 96 below for the full definition. Capitalized terms not otherwise defined in this
Award shall have the meanings given to them in the Transaction Agreement and/or the CM Agreement.


                                               -1-
7.    Claimant’s registered address is:

                 Nerine Chambers
                 PO Box 905, Road Town
                 Tortola, British Virgin Islands

8.    Claimant is represented by:

                 Mr. Joshua D.N. Hess
                 Ms. Tharuni A. Jayaraman
                 DECHERT LLP
                 1900 K Street, NW
                 Washington, DC 20006
                 United States of America

                 Tel:       +1 202 261 3300
                 Email:      joshua.hess@dechert.com
                            tharuni.jayaraman@dechert.com

9.    Respondent, Bluestone Resources, Inc. is a company duly organized under the
      laws of the State of Delaware, United States of America.

10.   Respondent’s registered address is:

                 Bluestone Resources, Inc.
                 302 S. Jefferson Street
                 Roanoke, Virginia 24011
                 United States of America

11.   Respondent is represented by:

                 Mr. Richard A. Getty
                 Ms. Danielle Harlan
                 Mr. Matthew W. English
                 THE GETTY LAW GROUP, PLLC
                 1900 Lexington Financial Center
                 250 West Main Street
                 Lexington, Kentucky 40507
                 United States of America
                 Tel:       +1 859 259 1900

                 Email:     rgetty@gettylawgroup.com
                            dharlan@gettylawgroup.com
                            astith@gettylawgroup.com

                 Mr. Stephen W. Ball, Esq.
                 General Counsel
                 Bluestone Resources, Inc.


                                          -2-
                 302 S. Jefferson Street
                 Roanoke, Virginia 24011
                 United States of America

B.    THE ARBITRATION AGREEMENT AND APPLICABLE LAW

12.   The arbitration agreement and governing law provisions are contained in
      Section 9.9 of the Transaction Agreement, which provides as follows:

             THIS AGREEMENT SHALL BE GOVERNED BY, AND
             ALL DISPUTES ARISING OUT OF OR IN CONNECTION
             WITH THIS AGREEMENT SHALL BE RESOLVED IN
             ACCORDANCE WITH, THE LAWS OF THE STATE OF
             NEW YORK IN THE UNITED STATES OF AMERICA
             WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
             LAW.
             All disputes arising out of or in connection with the present
             Agreement shall be finally settled under the Rules of
             Arbitration of the International Chamber of Commerce ("ICC")
             by three arbitrators. Each party shall nominate in the Request
             and the Answer, respectively, one arbitrator. The two
             arbitrators so nominated shall, within thirty (30) days of the
             confirmation of the second arbitrator, nominate a third
             arbitrator, who shall be the chair of the Tribunal. If the two
             nominated arbitrators fail to nominate the third arbitrator
             within such thirty (30) days, the appointment of the chair shall
             be made by the ICC Court. The seat of the arbitration shall be
             the city of Paris, France. The language of the arbitration shall
             be English.

13.   Thus, in accordance with Section 9.9 of the Transaction Agreement, the
      Transaction Agreement is governed by New York law, and the seat of the
      Arbitration is Paris, France.

C.    THE APPLICABLE PROCEDURAL RULES

14.   In accordance with Section 9.9 of the Transaction Agreement and the terms of
      reference dated 9 August 2018 (“Terms of Reference”), the Rules of
      Arbitration of the International Chamber of Commerce (“ICC”) in force as of
      1 March 2017 are the applicable rules of the Arbitration (the “ICC Rules”).

15.   In accordance with Procedural Order No. 1 dated 8 August 2018 (“PO1”), the
      IBA Rules on the Taking of Evidence in International Arbitration serve as
      general guidelines during the Arbitration to the extent the Tribunal considers it
      appropriate in the exercise of its overall procedural discretion.




                                         -3-
D.    THE TRIBUNAL

16.   Following Claimant’s nomination, on 7 June 2018, the Secretary General of
      the ICC confirmed Mr. Joseph R. Profaizer as co-arbitrator.

17.   Following Respondent’s nomination, on 7 June 2018, the Secretary General of
      the ICC confirmed Ms. Jennifer M. Smith as co-arbitrator.

18.   Following the joint nomination by the co-arbitrators, on 16 July 2018, the
      Secretary General of the ICC confirmed Dr. Dietmar W. Prager as President of
      the Arbitral Tribunal.

19.   The relevant contact details of the members of the Tribunal are as follows:

                 Dr. Dietmar W Prager
                 Debevoise & Plimpton LLP
                 919 Third Avenue
                 New York, New York 10022
                 United States of America

                 Tel:       +1 212 909 6243
                 Email:     dwprager@debevoise.com


                 Ms. Jennifer M. Smith
                 Hogan Lovells US LLP
                 609 Main Street, Suite 4200
                 Houston, Texas 77002
                 United States of America

                 Tel:       +1 713 632 1415
                 Email:     Jennifer.smith@hoganlovells.com


                 Mr. Joseph R Profaizer
                 Paul Hastings LLP
                 875 15th Street, NW
                 Washington, DC 20005
                 United States of America

                 Tel:       +1 202 551 1860
                 Email:     joeprofaizer@paulhastings.com

E.    SUMMARY OF PROCEDURAL HISTORY

20.   Because the Tribunal’s procedural orders have been reduced to writing or
      appear in the transcript of the merits hearing that was held from 2-4 October
      2019 (the “Merits Hearing”), and the Parties’ correspondence to the Tribunal


                                        -4-
      forms part of the record in the Arbitration, the Tribunal does not describe the
      entirety of all correspondence over the course of this Arbitration. However,
      the Tribunal sets forth the key procedural milestones below.

21.   On 10 April 2018, Claimant filed its Request for Arbitration. On 16 June
      2018, Respondent filed its response to the Request for Arbitration.

22.   On 8 August 2018, the Tribunal issued PO1. Among other dates agreed in the
      procedural timetable, the merits hearing was scheduled for July 2019.

23.   On 9 August 2018, the Parties and the Tribunal signed the Terms of
      Reference.

24.   On 20 September 2018, the Court fixed 31 October 2019 as the time limit for
      rendering the final award based upon the procedural timetable (Article 31(1)).
      The Court subsequently extended the time-limit for rendering the final award:
      (i) at its session of 3 October 2019, the Court extended the time limit for
      rendering the final award until 3 January 2020; (ii) at its session of 5
      December 2019, the Court extended the time limit for rendering the final
      award until 6 March 2020; (iii) at its session of 5 March 2020, the Court
      extended the time limit for rendering the final award until 30 April 2020; and
      (iv) at its session of 2 April 2020, the Court extended the time limit for
      rendering the final award until 29 May 2020. (Article 31(2)).

25.   On 11 January 2019, the Parties submitted a joint request to the Tribunal in
      which they requested that the procedural timetable in PO1 be amended to
      accommodate the continued production of documents by Respondent. The
      parties requested that, among other changes, the merits hearing dates be
      moved.

26.   On 18 January 2019, the Tribunal issued Procedural Order No. 2 in response
      to the Parties’ joint request dated 11 January 2019, re-scheduling the merits
      hearing date to 10 to 12 September 2019.

27.   On 10 April 2019, the Parties submitted a second joint request to the Tribunal
      in which the Parties proposed a revised procedural timetable and new dates for
      the merits hearing due to continued delays in the Respondent’s production of
      documents.

28.   On 14 April 2019, the Tribunal issued Procedural Order No. 3, which further
      revised the procedural timetable in accordance with the Parties’ joint request
      and re-scheduled the merits hearing date to 2 to 4 October 2019.

29.   On 5 June 2019, Claimant submitted its Statement of Claim (“SOC”). The
      SOC was accompanied by exhibits, legal authorities and the witness
      statements of the following two individuals:

                 a) Mr. Dmitry Sklyarov dated 4 June 2019 (“Mr. Sklyarov”); and


                                         -5-
                 b) Ms. Laura M. Brank, Esq. dated 5 June 2018 (“Ms. Brank”).

30.   On 23 July 2019, Respondent informed the Tribunal that it had appointed The
      Getty Law Group PLLC as its co-counsel. Based on this addition of co-
      counsel, Respondent requested an extension of its deadline to submit its
      Statement of Defense and a corresponding extension of the deadline for its
      Reply.

31.   On 24 July 2019, Claimant reluctantly agreed to Respondent’s request for an
      extension.

32.   On 24 July 2019, the Tribunal issued Procedural Order No. 4, which granted
      Respondent’s 23 July 2019 request.

33.   On 31 July 2019, Respondent submitted its Statement of Defense (“SOD”).

34.   On 1 August 2019, Claimant requested relief from the Tribunal due to
      Respondent’s failure to submit the exhibits, witness statement and expert
      reports referred to in the SOD and requested that the Tribunal either (i) bar
      Respondent from submitting any factual or expert evidence that it failed to
      submit with the SOD, or (ii) grant Respondent a short extension to submit the
      evidence and extend Claimant’s deadline for its Reply.

35.   Later the same day, Respondent electronically submitted the exhibits, legal
      authorities and the witness statement of James C. Justice, III (“Mr. Justice”)
      (dated 31 July 2019) as referenced in the “Index to Appendix” of the SOD.
      Respondent also submitted a revised version of the SOD with revised exhibit
      references.

36.   On 2 August 2019, the Tribunal granted Claimant one additional day to file its
      Reply (until 24 August 2019).

37.   Later on 2 August 2019, Claimant informed the Tribunal that Respondent had
      not filed any of the expert reports referred to in the SOD and reiterated its
      request in its 1 August 2019 letter.

38.   On 2 August 2019, Respondent informed the Tribunal that Respondent would
      provide the expert reports and demonstrative exhibits which the experts might
      utilize by “no later than 11 September 2019” and identified its experts as
      Dennis N. Kostic (value of the Pardee Lease) and Edsel Preece (value of Non-
      Mechel/Justice owned Equipment). Claimant opposed Respondent’s request
      in an ensuing letter on 2 August 2019.

39.   On 4 August 2019, the Tribunal issued Procedural Order No. 5 in which it
      denied Respondent’s request to submit expert reports on 11 September 2019.
      The Tribunal reminded the Respondent that, pursuant to PO1, its expert
      reports should have been submitted with its SOD on 31 July 2019 (a date
      which itself had been extended several times at Respondent’s request). The


                                        -6-
          Tribunal concluded that “[f]iling expert reports on 11 September 2019, three
          weeks before the first day of the hearing, would be inconsistent with the terms
          of the established Procedural Orders and seriously prejudice Claimant because
          it would not leave sufficient time for Claimant to present submissions on the
          expert evidence, or to present any rebuttal expert reports and/or witness
          statements.” Procedural Order No. 5 (a) granted Respondent an extension
          until 12 August 2019 to file its two expert reports as identified in its 2 August
          2019 letter, (b) permitted Claimant to file supplemental written submissions in
          response to the expert reports that Respondent submitted in addition to any
          rebuttal document, expert report or witness statement and (c) rescheduled the
          Case Management Conference to 16 September 2019.

40.       On 8 August 2019, Respondent informed the Tribunal that Mr. Dennis N.
          Kostic (“Mr. Kostic”) of Weir International Inc. (“Weir International”),
          working with Mr. Thomas E. Blandford III (“Mr. Blandford”), also of Weir
          International, would be submitting an expert report in place of an expert report
          from Mr. Edsel Preece.2

41.       On 12 August 2019, Respondent submitted the expert reports of:

                        a) Mr. Kostic dated 12 August 2019 on the value of the Pardee
                        Lease (the “Kostic Expert Report”); and

                        b) Mr. Blandford dated 12 August 2019 on the value of the Non-
                        Mechel Equipment (the “Blandford Expert Report”).

42.       On 24 August 2019, Claimant submitted its Reply Memorial (“Reply”),
          accompanied by exhibits and legal authorities.

43.       On 30 August 2019, Claimant submitted its Supplementary Written
          Submissions and the rebuttal expert report of Mr. Edward G. Lee (“Mr. Lee”)
          dated 30 August 2019, along with exhibits (the “Lee Expert Rebuttal
          Report”).

44.       On 11 September 2019, Respondent submitted its Rejoinder Memorial
          (“Rejoinder”), accompanied by exhibits and legal authorities.

45.       On 11 September 2019, the Parties submitted their respective witness lists.
          Claimant indicated that it intended to call and cross-examine Mr. Justice,
          whose witness statement Respondent had submitted in support of its SOD, as
          well as the two experts whom Respondent had previously identified.
          Respondent indicated that it wished to examine at the hearing seven fact
          witnesses, along with both of the experts that Respondent had previously
          identified. Respondent also reserved the right to cross-examine any witnesses


2
      Weir International, Inc. is a consulting company specializing in the mining and energy industry.



                                                   -7-
      called by Claimant and “to call additional fact or rebuttal witnesses as it
      considers necessary for the Arbitration.”

46.   On 12 September 2019, Claimant objected to Respondent’s witness list,
      including the inclusion of six fact witnesses that Respondent sought to call in
      its case-in-chief because Respondent had not previously identified those
      witnesses nor submitted a witness statement from them.

47.   Subsequently, on 12 September 2019, Respondent submitted a revised witness
      list of only those witnesses it intended to cross-examine at the Merits Hearing
      and stated that it would discuss with Claimant “the fact witness issues” raised
      by its letter dated 12 September 2019.

48.   On 16 September 2019, the Tribunal conducted a telephonic Case
      Management Conference with the Parties to discuss issues related to the
      organization and conduct of the Merits Hearing scheduled to be held in Paris
      on 2-4 October 2019.

49.   On 17 September 2019, Claimant filed an “Application to Exclude and/or
      Strike” (i) Respondent’s “WARN Act Deduction” claim, (ii) the Justice
      Equipment Report by Mr. Blandford, and (iii) the “WEIR Notes” that
      Respondent submitted as Exhibit R-22 to its Rejoinder (“Claimant’s
      Application to Exclude Certain Evidence”).

50.   On 18 September 2019, Respondent submitted an application to exclude
      and/or strike the witness statement of Mr. Dmitry Sklyarov (“Respondent’s
      Application to Exclude Certain Evidence”), along with legal authorities to
      the application. Respondent also submitted its global list of exhibits.

51.   On 19 September 2019, the Tribunal issued Procedural Order No. 6, which
      included the Tribunal’s decision regarding certain issues raised during the
      Case Management Conference on 16 September 2019.

52.   On 20 September 2019, the Tribunal issued a revised Procedural Order No. 6,
      which corrected a typographical error regarding the Merits Hearing dates.

53.   On 20 September 2019, Claimant submitted its Opposition to Respondent’s
      Application to Exclude Certain Evidence. Claimant also submitted its global
      list of exhibits.

54.   On 20 September 2019, Respondent filed its Response to Claimant’s
      Application to Exclude Certain Evidence with a new list of Legal Authorities.

55.   By letter dated 20 September 2019, Respondent raised three procedural issues
      with regard to Procedural Order No. 6 and asked the Tribunal for clarification
      and reconsideration of those procedural issues. First, Respondent sought a
      clarification on the use of PowerPoint during its examination of its expert
      witness and/or for its experts to use. Second, Respondent submitted that


                                         -8-
          Claimant’s expert witness should be examined before Respondent’s experts.
          Third, Respondent asked the Tribunal to reconsider its decision to permit ten
          minutes for direct examination and consider whether a 20-minute time limit
          was appropriate.

56.       On 23 September 2019, Claimant responded to Respondent’s letter dated 20
          September 2019 and addressed each of the three issues that Respondent raised.
          First, Claimant had no objection to Respondent’s request to use PowerPoint
          presentations during the direct examination of its expert witnesses. Second,
          Claimant requested that the order of the witnesses remain as set forth in
          Procedural Order No. 6. Third, Claimant objected to Respondent’s request to
          increase the time for direct examination from ten to 20 minutes.

57.       On 23 September 2019, the Tribunal issued Procedural Order No. 7 with
          respect to both the Applications from Claimant and Respondent to Exclude
          Certain Evidence. The Tribunal declined to exclude or strike the expert report
          submitted by Mr. Blandford, the witness statement of Mr. Sklyarov, or Exhibit
          R22 (the “WEIR Notes”). The Tribunal agreed to hear further argument, but
          not the presentation of new evidence, from the Parties at the forthcoming
          Merits Hearing as to whether Respondent may be entitled to a set-off or
          deduction of the WARN Act expenditures from any Contingent Payment that
          might ultimately be awarded to Claimant.

58.       On 23 September 2019, the Tribunal issued Procedural Order No. 8, which
          (a) permitted the use of PowerPoint presentations during the direct
          examination of experts, and (b) reaffirmed the order of the expert witness and
          the amount of time for direct testimony of Mr. Justice.

59.       On 25 September 2019, Claimant submitted its list of participants for the
          Merits Hearing.

60.       On 25 September 2019, the Parties jointly submitted the index to the joint
          hearing bundle for the Merits Hearing.

61.       On 26 September 2019, Respondent informed the Tribunal of an email it
          received from a collections manager for Cisco who dealt with legal collections
          for Chubb Insurance, whereby Chubb Insurance was seeking to collect
          deductibles of approximately US$750,0003 from Respondent as “it holds
          (worthless) stock in Mechel [Bluestone Resources, Inc.] pursuant to the
          Transaction Agreement.” Based on that correspondence, Respondent
          requested that the Tribunal, inter alia, permit Respondent to present its
          position on a new claim based on the letter from Chubb Insurance (the
          “Chubb Insurance Claim”).



3
      All currency figures with a “$” sign are United States Dollars.


                                                    -9-
62.   On 26 September 2019, Claimant replied to Respondent’s letter dated 26
      September 2019, opposing Respondent’s request to introduce the new Chubb
      Insurance Claim.

63.   On 27 September 2019, Respondent responded to Claimant’s letter dated
      26 September 2019 regarding the Chubb Insurance Claim. Respondent
      requested that the Tribunal allow it the opportunity at the commencement of
      the Merits Hearing to present its position on two grounds. First, Respondent
      argued that the Chubb Insurance Claim should be considered as relevant,
      admissible evidence at the Merits Hearing. Second, Respondent argued that
      the Tribunal should include the Chubb Insurance Claim in its deliberations and
      determination of what amounts, if any, Claimant owes to Respondent.
      Respondent also requested that if the Tribunal determined that it could not
      address the Chubb Insurance Claim during the Merits Hearing, it should allow
      for a discussion on the issue.

64.   On 29 September 2019, the Tribunal issued Procedural Order No. 9.
      Procedural Order No. 9 addressed Respondent’s letter dated 26 September
      2019, Claimant’s response letter of the same date, and Respondent’s reply
      letter dated 27 September 2019. The Tribunal, relying upon Article 23(4) of
      the ICC Rules, declined to grant leave to Respondent to make a new
      counterclaim based on the Chubb Insurance Claim, on the grounds that the
      new and yet undeveloped counterclaim was outside the scope of the Terms of
      Reference, was raised less than six days before the Merits Hearing, and would
      cause Claimant undue prejudice. The Tribunal also deemed it unnecessary for
      any discussion on the Chubb Insurance Claim at the Merits Hearing because it
      did not form part of the Arbitration.

65.   On 1 October 2019, Claimant disclosed the demonstratives to be used by its
      expert, Mr. Lee.

66.   From 2 October to 4 October 2019, the Merits Hearing was held in Paris.

67.   The following persons were present at the Merits Hearing.

                 (a) The Tribunal:

                    Dr. Dietmar W. Prager (President);

                    Ms. Jennifer M. Smith (Co-arbitrator); and

                    Mr. Joseph R. Profaizer (Co-arbitrator).

                 (b) On behalf of Claimant:

                    Mr. Joshua D.N. Hess, Esq., Ms. Tharuni A. Jayaraman, Esq.,
                    and Ms. Anna Avilés-Alfaro of Dechert LLP;



                                       -10-
                     Mr. Dimitry Sklyarov (Director of the Strategic Development
                     and Mergers & Acquisitions Department, Mechel PAO), and
                     Ms. Laura M. Brank, Esq. (fact witness and a partner at
                     Dechert LLP); and

                     Mr. Edward G. Lee of Duff & Phelps.

                 (c) On behalf of Respondent:

                     Mr. Richard A. Getty, Esq., Ms. Danielle Harlan, Esq., and Ms.
                     Ann M. Smith of The Getty Law Group PLLC;

                     Mr. Stephen W. Ball, Esq. (General Counsel of Bluestone
                     Resources, Inc.);

                     Mr. James C. Justice, III (party representative/witness from
                     Bluestone Resources, Inc.); and

                     Mr. Dennis N. Kostic and Mr. Thomas E. Blandford, III of
                     WEIR International.

                 (d) Court Reporter: Ms. Yvonne Vanvi.

                 (e) Interpreters: Ms. Julia Poger, Ms. Daria Gorbounova and Ms.
                     Natalia Tvere.

68.   On the final day of the Merits Hearing, the Tribunal, after consultation with
      the Parties, directed the Parties to submit post-hearing briefs on 8 November
      2019 and cost submissions on 22 November 2019.

69.   On 14 October 2019, Respondent submitted to the Tribunal an unsigned
      version of the lease between Pardee Minerals LLC (“Pardee”) and CM
      Energy Properties, LP (“CM Energy”) (the “CM Pardee Lease”) and other
      relevant documents requested by the Tribunal during the Merits Hearing.

70.   On 21 October 2019, the Tribunal issued Procedural Order No. 10, which
      memorialized its decision at the end of the Merits Hearing regarding (i) the
      revised Merits Hearing transcripts, (ii) the Parties’ post-hearing submissions,
      and (iii) the Parties’ cost submissions.

71.   On 24 October 2019, Claimant submitted a soft copy of its opening
      presentation along with the demonstratives that Claimant’s expert Mr. Lee
      used at the Merits Hearing. On 28 October 2019, Respondent submitted a soft
      copy of its opening presentation.

72.   On 30 October 2019, the Parties submitted the final agreed-upon Merits
      Hearing transcripts along with redlines of the transcripts for reference.



                                        -11-
73.   On 31 October 2019, Respondent submitted a letter to the Tribunal requesting
      a two-week extension of the deadline for the parties to submit their post-
      hearing briefs and cost submissions in light of Respondent’s lead counsel (Mr.
      Getty) dealing with a medical emergency. Respondent also enclosed a copy of
      an email from Claimant consenting to the extension request.

74.   On 31 October 2019, the Tribunal granted Respondent’s request for a two-
      week extension for the submission of the post-hearing briefs (until 22
      November 2019) and the cost submissions (until 6 December 2019).

75.   On 1 November 2019, the Tribunal asked the Parties to submit the post-
      hearing submissions on 22 November 2019 before 5pm US EST.

76.   On 1 November 2019, the Parties acknowledged and confirmed the Tribunal’s
      request that the post-hearing submissions would be submitted before 5pm US
      EST on 22 November 2019.

77.   On 14 November 2019, Respondent submitted a letter to the Tribunal
      requesting an additional two-week extension of the deadline for the Parties to
      submit their post-hearing briefs and cost submissions in light of the recent
      surgery of Respondent’s lead counsel (Mr. Getty). Respondent enclosed a
      copy of an email from Claimant that consented to Respondent’s extension
      request.

78.   On 14 November 2019, the Tribunal granted Respondent’s request for a
      further two-week extension for the submission of the post-hearing briefs until
      6 December 2019 and its cost submissions until 20 December 2019.

79.   On 4 December 2019, Respondent submitted a further letter to the Tribunal
      requesting another two-week extension of the deadline for the Parties to
      submit their post-hearing briefs and cost submissions in light of Respondent’s
      lead counsel (Mr. Getty) having undergone another emergency surgical
      procedure.

80.   On 4 December 2019, Claimant objected to Respondent’s third request for an
      additional two-week extension of the deadline for the Parties to submit their
      post-hearing briefs and cost submissions.

81.   On 5 December 2019, the Tribunal granted Respondent’s request for an
      extension for the submission of the post-hearing briefs. The Tribunal granted
      the Parties a final extension to file the post-hearing submissions until 3
      January 2020 and the cost submissions until 17 January 2020.

82.   On 3 January 2020, the Parties submitted their respective post-hearing briefs.
      On 17 January 2020, the Parties submitted their respective cost submissions.




                                        -12-
83.         On 3 April 2020, in accordance with Article 27 of the ICC Rules, the Tribunal
            wrote to the Parties to declare the proceedings closed with respect to the
            matters to be decided in the award.

84.         On 1 May and 8 May 2020, the Parties agreed that the Final Award be notified
            to the Parties by the Secretariat by email only pursuant to Article 35 of the
            ICC Rules.



                            III.        FACTUAL BACKGROUND

A.          THE PARTIES

85.         Caroleng is a company organized under the laws of the British Virgin Islands.4
            It was incorporated on May 6, 2009 under the name Caroleng Investments
            (SPV) LTD and changed its name to Caroleng Investments LTD on
            2 February 2017.5 Caroleng is an indirect subsidiary of Mechel PAO, a
            Russian mining and metals company (“Mechel”).6

86.         Bluestone is a company organized under the laws of Delaware.7 It is a
            privately held holding company in which members of the James Justice family
            (the “Justice Family”) hold an interest.8 The Justice Family also has mining
            operations in companies other than Bluestone (the “Justice Companies”).9
            One of the Justice Companies is Dynamic Energy LLC (“Dynamic”).

B.          HISTORY OF THE TRANSACTION AGREEMENT

            1.     The 2009 Transaction

87.         In 2009, Mechel acquired Bluestone’s mining assets, equipment, reserves and
            other assets from the Justice Companies through a stock transaction whereby
            Mechel acquired 100 percent of the stock of Bluestone and its subsidiary
            companies (the “2009 Transaction”).10 One of the assets that Mechel

4
      British Virgin Islands, Registrar of Corporate Affairs, Certificate of Change of Name for Caroleng
      Investments Ltd. dated 17 February 2017, Ex. C-41.
5
      Id.
6
      Tr. 104:18-20 (Vol. 1) (Brank).
7
      Terms of Reference ¶ 3; Tr. 187:2-12 (Vol. 1) (Justice).
8
      West Virginia Ethics Commission, Financial Disclosure Statement for James C. Justice II, Ex. C-
      43, pg.14; Tr. 187:2-12 (Vol.1) (Justice).
9
      Id.
10
      Tr. 181:4-7; 210:15 to 211:3 (Vol.1) (Justice).


                                                   -13-
          acquired from the Justice Companies in the 2009 Transaction included an area
          commonly referred to as “Coal Mountain” in West Virginia, United States of
          America.11 Ms. Brank, a partner with the Dechert law firm, assisted Mechel
          with the due diligence leading up to the 2009 Transaction, although she did
          not provide advice on the transaction itself.12 Ms. Brank testified that Mechel
          paid “somewhere in the neighborhood of a billion dollars for these [Bluestone]
          assets, and that price was about $436 million in cash, plus there was certain
          preferred stock issued to the Justices, I think somehow some $636 million or
          somewhere around that, of preferred stock issued to it, and then there were
          certain contingent payments that were related to reserves that would be paid
          over to the Justices over time.”13

88.       At some point after the 2009 Transaction closed, Mechel sued the Justice
          Family, Dynamic, and Weir International in connection with the valuation of
          the reserves under the 2009 Transaction. According to Ms. Brank, Mechel
          sued for fraud on the basis that the reserves had been inflated.14

          2.       The 2015 Transaction Agreement

89.       Around 2014, Mechel decided to divest the Coal Mountain Assets15 that they
          had acquired from the Justice Companies.16 Mechel again retained Ms. Brank
          to assist on the sale of those assets.17 According to Ms. Brank, Mechel was
          concerned about “getting out of this [Coal Mountain] asset” as coal prices had
          dropped and Mechel was losing money with high expenses and the difficulty
          of running the West Virginia business from its headquarters in Russia.18

90.       According to the President and CEO of Bluestone, Mr. Justice, Mechel was in
          financial trouble and the Justice Companies “were not in a very good financial
          position either. You know the market was terrible and we lost a lot of money
          ourselves.”19 Mechel was still indebted to the Justice Companies at the time

11
      CM Agreement, Ex. C-33, at pg. 2.
12
      Tr. 104:22 to 105:11 (Vol.1) (Brank).
13
      Tr. 105:12-22 (Vol.1) (Brank).
14
      Tr. 106:2-15 (Vol.1) (Brank).
15
      The “Coal Mountain Assets” are located in Coal Mountain No. 1 Surface Mine and its associated
      assets and equipment and a coal preparation plant, loadout facility, and belt line in West Virginia,
      United States of America and are the subject matter of a purchase agreement between Dynamic
      and CM Energy.
16
      Tr. 106:16-21 (Vol.1) (Brank).
17
      Tr. 106:6 to 107:6 (Vol.1) (Brank).
18
      Tr. 107:6 to 108:6 (Vol.1) (Brank).
19
      Tr. 182:13-22 (Vol.1) (Justice).


                                                   -14-
          Mechel began looking for a buyer for the Coal Mountain assets. Mr. Justice
          testified that he believed the likelihood of collecting the estimated $175
          million that Mechel owed the Justice Companies was “not good.”20
          Mr. Justice testified that the Justice Companies viewed the reacquisition of
          Bluestone as a potential avenue to get the debt that Mechel still owed the
          Justice Companies from the 2009 Transaction paid.21

91.       Mechel ultimately selected the Justice Companies as the buyer for Bluestone.
          The lawsuit between Mechel, the Justice Family, and Weir International was
          still pending at the time of the negotiations.22 Ms. Brank testified that the
          transaction was, in part, a settlement of the litigation.23 The negotiations led to
          the Transaction Agreement, through which the Justice Companies reacquired
          the assets that they had sold to Mechel in the 2009 Transaction.

92.       According to Ms. Brank, at the time Mechel sold Bluestone back to the Justice
          Companies, “there were a number of liabilities at the company” which was the
          reason that Mechel agreed to a $5 million initial purchase price.24 She
          testified that there was an option agreement entered into in December 2013,
          which laid out more than $100 million of the liabilities attached to what was
          being conveyed. Bluestone had access to a data room that Mechel had
          established that included information about the company and its debts. As a
          shareholder of Mechel, the Justice Companies also had access to financial
          statements setting forth all of the liabilities.25

93.       Mr. Justice agreed that at the time of the transaction, Bluestone had in excess
          of “a hundreds [sic] or so million dollars of liabilities that had to be paid.”26
          Mining operations had been discontinued.27 Mr. Justice further explained that
          Mechel, as a publicly-traded company, had to show that it received a fair price
          for the resale given that it has paid a billion dollars for the assets just a few
          years prior. According to Mr. Justice, the structure of the transaction,
          consisting of a relatively small amount of cash upfront, but with the
          opportunity for Mechel to earn royalties from coal mined on the properties and




20
      Tr. 183:1-13 (Vol.1) (Justice).
21
      Tr. 183:1-8 (Vol.1) (Justice).
22
      Tr. 107:6-16 (Vol.1) (Brank).
23
      Tr. 131:12-14 (Vol.1) (Brank).
24
      Tr. 116:17-25; 126:15-21 (Vol.1) (Brank).
25
      Tr. 117:1-12; 127:6-9; 128:10-14 (Vol.1) (Brank).
26
      Tr. 184:22 to 185:12 (Vol.1) (Justice).
27
      Tr. 186:1-2 (Vol.1) (Justice).


                                                  -15-
          a percentage of any future sale of the assets, was in part to assist Mechel with
          assigning an appropriate value to the transaction.28

C.        RELEVANT TERMS OF THE 2015 TRANSACTION AGREEMENT BETWEEN
          CAROLENG AND BLUESTONE

94.       On 12 February 2015, Caroleng and Bluestone entered into the Transaction
          Agreement, under which Caroleng sold to Bluestone all of the outstanding
          equity of Mechel Bluestone, Inc.29 The outstanding equity included coal
          producing property and assets in Wyoming County, West Virginia (the
          “Mechel Property”) and equipment (the “Mechel Equipment”) (collectively,
          the “Mechel Assets”). Coal Mountain was part of the property transferred.

95.       Under the Transaction Agreement, Bluestone made a cash payment of
          $5,000,000 to Caroleng.

96.       Under Section 2.3 of the Transaction Agreement, Bluestone also agreed to pay
          Caroleng royalties on coal mined and sold from those assets, up to $150
          million (the “Deferred Royalty Payments”):

               As of the Closing Date, [Bluestone] grants and undertakes to pay
               to [Caroleng] an overriding royalty interest (the ‘Royalty Interest’)
               at the rate of three Dollars ($3.00) per Ton of coal (i) mined and
               sold from the operations conveyed hereunder through the Transfer
               of the Transferred Securities or in or to which the Purchased
               Companies otherwise have rights or interest, or (ii) sold from any
               existing stockpiles of the Purchased Companies . . . provided that
               for purposes of this Section 2.3 the term ‘sold’ shall include any
               type of disposition for value, whether directly or indirectly,
               including a sale, transfer, assignment, lease, or any other similar
               type of arrangement and shall be evidenced by the sale documents,
               including Contracts, entered into with the relevant purchaser of
               coal. The maximum amount of Royalty Interest payable to
               [Caroleng] shall be One Hundred and Fifty Million Dollars
               ($150,000,000) (the ‘Maximum Royalty’) . . . . The Deferred
               Royalty Payments that become due from [Bluestone] to [Caroleng]
               in accordance with this Section 2.3 shall be paid to [Caroleng] (or
               to its respective successors and/or assigns) on an accumulated
               basis on the 10th Business Day of each calendar month. The
               parties agree and acknowledge that the payment of Five Million
               Dollars ($5,000,000) required to be effected pursuant to Section
               2.2 is not and shall not be treated for any purposes whatsoever as
28
      Tr. 184:6-21 (Vol.1) (Justice).
29
      Transaction Agreement, Ex. C-1, at 1 (“WHEREAS, Seller desires to sell . . . and Buyer desires to
      purchase and accept from Seller . . . all of the outstanding equity . . . of Mechel Bluestone Inc., a
      Delaware corporation.”).


                                                    -16-
                prepayment against any portion of the Deferred Royalty Payments,
                nor shall such amount (or any portion thereof) be set-off against
                any portion of the Deferred Royalty Payments.30

97.        Under Section 2.4 of the Transaction Agreement, Bluestone further agreed to
           pay Caroleng 12.5% of the transaction value of any subsequent sale of the
           assets to a third party within five years (the “Contingent Payments”).31

                In the event that within the period commencing on the Closing
                Date and ending on the five (5) year anniversary of the Closing
                Date, [Bluestone] (or any [Bluestone]’s Affiliate) enters into one or
                several sale transactions to sell to an unaffiliated third party (i) any
                of the Transferred Securities (or any portion thereof) or an interest
                in any other Purchased Company (or any portion thereof), and/or
                (ii) any assets of any Purchased Company . . . [Bluestone] agrees
                and undertakes to pay to [Caroleng] . . . Twelve and one half
                percent (12.5%) of each such sale transaction Value . . . . All
                payments that become due from [Bluestone] (or its respective
                Affiliate) to [Caroleng] in accordance with this Section 2.4 . . .
                shall be payable in full to [Caroleng] within 10 Business Days after
                completion of each relevant sale transaction. In the event of a
                partial sale, Deferred Royalty Payments shall continue to be made
                on that portion of Transferred Securities or interest in any
                Purchased Company or their respective assets that has not been
                sold or otherwise Transferred until the Maximum Royalty has been
                paid or the remaining portion of Transferred Securities or interest
                in any Purchased Company or their respective assets or right to
                mine has been sold . . . . For the avoidance of doubt, the
                obligations of [Bluestone] and its Affiliates, as the case may be,
                pursuant to this Section 2.4 shall vest on the date when the relevant
                sale transaction is entered into in accordance with its terms and
                applicable Law, notwithstanding any deferred or contingent
                payment conditions or obligations (as and if applicable) of
                [Bluestone] and/or any of its Affiliates pursuant to the terms of any
                such sale transaction and relevant Contingent Payments shall be
                payable in full to [Caroleng] within 10 Business Days after
                completion of each relevant sale transaction. This Section 2.4 shall
                survive the termination of this Agreement and the consummation
                of the Closing until all of the obligations hereunder have been fully
                satisfied.32


30
      Id. at § 2.3.
31
      Id. at § 2.4.
32
      Id. at § 2.4.


                                               -17-
98.       “Value” is defined in the Transaction Agreement as:

               [W]ith respect to any transaction to which [Bluestone] or any of its
               Affiliates, as the case may be, are parties, the total amount of cash
               and the fair market value on the date which is five (5) days prior to
               the consummation of such transaction of all other property paid or
               payable directly or indirectly to [Bluestone] or any of its Affiliates,
               or any of their respective security holders in connection with such
               transaction, including (i) amounts paid to holders of any warrants
               or convertible securities of [Bluestone] or any of its Affiliates and
               to holders of any options or stock appreciation rights issued by
               [Bluestone] or any of its Affiliates, whether or not vested; and (ii)
               the total amount of indebtedness for borrowed money of
               [Bluestone] or any of its Affiliates repaid, retired, extinguished or
               assumed in connection with such transaction.33

99.       Under Section 9.13 of the Transaction Agreement, setoffs against any
          payments due are prohibited:

               No Setoff; No Withholding. There shall be no right of setoff of
               counterclaim with respect to any claim, debt or obligation, against
               any payments to any of [Bluestone] or [Caroleng] or their
               respective Affiliates under this Agreement or the Ancillary
               Documents. Notwithstanding anything to the contrary herein, any
               all payments made to [Caroleng] under this Agreement (including
               pursuant to Article II [which includes royalty payments]) shall be
               made free and clear of any deduction or withholding unless
               otherwise required by law.34

100.      Under Section 5.2, Bluestone was required to provide documentation to allow
          Caroleng to verify the payments due under the Transaction Agreement:

               Within the period commencing on the Closing Date and until the
               earlier to occur of (i) the Maximum Royalty having been paid in
               royalties in full to [Caroleng] . . . , or (ii) the sale transactions
               described in Section 2.4 have taken place such that all and not less
               than all Transferred Securities, interests in all other Purchased
               Companies, all assets of Purchased Companies and/or all rights to
               mine assets referred to in Section 2.3 held by Purchased
               Companies have been sold, and all payments due to [Caroleng]
               related thereto or arising therefrom have been made in full,
               [Bluestone] shall, and shall cause the Purchased Companies to,
               (a) upon reasonable notice from [Caroleng] to [Bluestone], afford

33
      Id. at App. A.
34
      Id. at § 9.13.


                                              -18-
               [Caroleng]’s officers and other authorized Representatives
               reasonable access to the properties, Books and Records and
               Contracts of the Purchased Companies and, during such period,
               [Bluestone] shall and shall cause the Purchased Companies to
               make available promptly to [Caroleng] all information concerning
               the operations of the Purchased Companies as [Caroleng] may
               reasonably request to ensure [Bluestone]’s compliance with its
               obligations to effect the Deferred Royalty Payments[,] Contingent
               Payments, [and Earn-Out Payments], and (b) within ten (10)
               Business Days upon conclusion of each of the sale transactions
               referred to in Section 2.4 [Bluestone] shall, and shall cause its
               respective Affiliates to, provide [Caroleng] and to [Caroleng]’s
               satisfaction the sale documents, including Contracts, entered into
               with the relevant purchaser of coal in full and in an accessible
               format so as to allow Caroleng to readily verify the Value of each
               relevant sale transaction.35

101.      Indemnifications given by both Caroleng and Bluestone in the Transaction
          Agreement were subject to limitations. In particular, under Section 8.5 of the
          Transaction Agreement, Caroleng’s indemnification obligations were limited
          to losses exceeding $1,500,000, with a total cap of $5,000,000.36 With regard
          to tax liabilities, Caroleng warranted to Bluestone that it had filed all tax
          returns, other than those “the failure of which to file would not reasonably be
          expected, individually or in the aggregate, to have a Material Adverse
          Effect.”37 “Material Adverse Effect,” in turn, was defined as events which
          would result “in a damage, liability or loss for the Purchased companies in
          excess of $50,000,000.”38

D.        THE CM SALE

102.      On 27 January 2017, Bluestone sold certain equipment and property, including
          some of the Mechel Property and Mechel Equipment, to CM Energy (“CM
          Agreement”).39 It is undisputed that the CM Sale triggered Bluestone’s
          obligation under Section 2.4 of the Transaction Agreement to pay Caroleng
          the Contingent Payments.40

35
     Id. at § 5.2.
36
     Id. at § 8.5
37
     Id. at § 3.7.
38
     Id. at Definitions at A.4.
39
     CM Agreement, Ex. C-33.
40
     Id., at 1 (“This AMENDED AND RESTATED PURCHASE AGREEMENT (including the
     Exhibits and Disclosure Schedules hereto, this ‘Agreement’) is made as of January 27, 2017, but
     effective as of December 22, 2016 (the ‘Effective Date’) . . . .”).


                                                 -19-
103.      The purchase price agreed between Bluestone and CM Energy was
          $98,975,000 (the “CM Purchase Price”):

               The aggregate purchase price for the Business and the Assets shall
               be Ninety-Eight Million Nine Hundred Seventy-Five Thousand
               Dollars ($98,975,000), (the “Purchase Price”), plus the Earn-out
               Payments, if any, and the assumption of the Assumed Liabilities,
               less the Reverse Earn-out Payments, if any:41

104.      The CM Agreement provides for the possibility of “Earn-Out Payments” to be
          paid by CM Energy to Bluestone. According to Bluestone, “[t]he [E]arn-[O]ut
          payments that run to [Bluestone] were included [in the CM Agreement] . . . as
          an inducement to [Bluestone] to reduce the price that it was willing to accept
          [from CM Energy].”42 Under the CM Agreement the calculation of the Earn-
          Out payment is as follows:

               [D]uring the five (5) year period beginning on the Closing Date
               (the ‘Earn-out Period’), if the Net Average Realized Price during
               the fiscal quarter exceeds One Hundred Dollars ($100) per ton,
               [CM Energy] shall pay to [Bluestone] an amount equal to the
               following calculation (each an ‘Earn-out Payment’):

               fifty percent (50%) x ((Net Average Realized Price for such fiscal
               quarter less One Hundred Dollars ($100) per ton) x tons of
               metallurgical coal actually sold by the Business to the met market
               for which payment is actually received during such quarter).43

105.      The CM Sale included equipment transferred by Bluestone to CM Energy that
          Mechel never owned, and therefore was not subject to the Contingent
          Payments (the “Non-Mechel Equipment” or “Justice Equipment”).
          Specifically, the Disclosure Schedule appended to the CM Agreement lists a
          number of pieces of coal personalty such as trucks, tractors and loaders used in
          mining operations that Bluestone conveyed as part of the CM Sale.44 The
          Disclosure Schedule does not differentiate between Mechel and Justice
          Equipment, although the Parties do not dispute the equipment that was owned
          by Mechel and that which was not. The Disclosure Schedule includes some
          information as to the equipment conveyed, such as a serial number, a brief

41
     Id. at § 2.5.
42
     Ex. C-40 ¶ 17 (Complaint in Dynamic Energy, Inc. v. CM Energy Holdings, LP, 1:19-cv-00265-
     LPS (D. Del. Feb. 7, 2019)); see also id. at ¶ 10 (“[Bluestone] and CM Energy eventually agreed
     on a purchase price for the assets of the Business of $150 million. That amount was subsequently
     reduced by approximately $50 million. A significant consideration for the reduction in the price
     was the opportunity afforded to [Bluestone] by the [E]arn-[O]ut [P]ayment provisions.”).
43
     CM Agreement, Ex. C-33, § 2.8(a).
44
     Id. at Disclosure Schedule 3.15.


                                                 -20-
          description of the property and, for some equipment, the number of “operating
          hours.”45 The Disclosure Schedule does not provide a value for the Justice
          Equipment.

106.      The CM Sale also contemplated that Bluestone would convey to CM Energy
          certain leased real property.46 The Disclosure Schedule appended to the CM
          Agreement includes, among other leases, a deed of lease between Pardee and
          Dynamic effective 1 January 2016 (“Pardee Lease”)47 to be assigned as part
          of the transaction with CM Energy.48 It is undisputed that the Pardee Lease is
          non-Mechel property. It is also undisputed that Bluestone was not mining the
          Pardee Lease and did not have a permit to do so at the time of the CM Sale.49

107.      Notwithstanding the fact that the CM Agreement lists the Pardee Lease as part
          of the property Bluestone conveyed to CM Energy at the time of the CM Sale,
          at the Merits Hearing, Mr. Justice testified that the Pardee Lease was
          terminated prior to the CM Sale closing. He testified that Bluestone never
          conveyed the Pardee Lease to CM Energy. Instead, CM Energy entered into a
          new lease with Pardee, to which Bluestone was not a party, the CM Pardee
          Lease.50 CM Energy paid consideration for the CM Pardee Lease directly to
          the property owners and the terms of the new lease were not the same as the
          terms of the Pardee Lease.51 Mr. Justice testified that he assisted in facilitating
          negotiations between CM Energy and Pardee, but that he was neither directly
          involved nor privy to the terms of the final CM Pardee Lease that was agreed
          upon. 52

108.      The CM Agreement similarly provides for the possibility of “Reverse Earn-
          Out Payments” to be paid by Bluestone to CM Energy as follows:

               As an additional inducement to the Purchaser to enter into this
               Agreement, during the two (2) year period beginning on the
               Closing Date (the “Reverse Earn-out Period”), if the Net Average
               Realized Price during a fiscal quarter is less than One Hundred
               Dollars ($100) per ton, the Seller shall pay to the Purchaser an
               amount equal to the following calculation (each a “Reverse Earn-
45
     Id. at Disclosure Schedule 3.15.
46
     Id. at § 2.1(a).
47
     Pardee Lease, Exh. C-38.
48
     Id. at Disclosure Schedule 3.14(a).
49
     Tr. 295:13-16; 300:24 to 301:9 (Vol. 2) (Justice).
50
     Tr. 283:4 to 284:6; 285:11 to 286:9; 287: 21 to 288:14 (Vol. 2) (Justice).
51
     Tr. 290:13 to 291:9; 293:13 to 294:14; 296:21-24 (Vol. 2) (Justice).
52
     Tr. 373:12-20, (Vol. 2) (Justice).


                                                  -21-
               out Payment”):

               fifty percent (50%) x ((One Hundred Dollars ($100) per ton less
               the Net Average Realized Price for such fiscal quarter) x tons of
               metallurgical coal actually sold by the Business to the met market
               for which payment is actually received during such quarter).53

109.      Section 2.11 provides that CM Energy and Bluestone would agree on an
          allocation of the purchase price among the various assets conveyed in the
          transaction.

               Allocation of Purchase Price. Within sixty (60) days following
               Closing, the Purchaser shall deliver to the Seller a schedule
               reasonably acceptable to the Seller setting forth the allocation of
               the Purchase Price (and all other capitalized costs) among the
               Assets in accordance with Section 1060 of the Code and the
               Treasury Regulations thereunder (and any similar provision of
               state, local, or non-U.S. Law, as appropriate).54

110.      The CM Agreement provided that $11,500,000 be placed into escrow pursuant
          to an Indemnity Escrow Agreement.55 In addition, CM Energy and Bluestone
          agreed to place in escrow (i) $6,973,927 for unpaid Seller Taxes pursuant to a
          Lien Escrow Agreement56 and (ii) $ 1,985,000 for alterations, maintenance
          and/or corrective measures of certain assets pursuant to an Equipment Escrow
          Agreement.57

E.        HISTORY OF THE PAY-OUT CALCULATIONS

111.      By letter dated 1 February 2017, Bluestone informed Caroleng that it had sold
          certain of the Mechel Assets to CM Energy for $98,975,000.58

112.      In its 1 February 2017 letter, Bluestone stated that it had wired $7,853,438 to
          Caroleng on 27 January 2017 as the Contingent Payment due under the
          Transaction Agreement. Bluestone provided the following breakdown as to
          the CM Sale:


53
     CM Agreement, Ex. C-33, § 2.8(b).
54
     Id. at § 2.11.
55
     Id. at §§ 1(a), 2.5, Ex. H; Indemnity Escrow Agreement, Ex. R-9.
56
     Id. at § 6.3(e); Lien Escrow Agreement, Ex. R-5.
57
     Id. at § 6.3(i); Equipment Escrow Agreement, Ex. R-7.
58
     Letter from Dustin M. Deane (Associate General Counsel, Bluestone) to Savvas Poyiadjis
     (Caroleng) dated 1 February2017, Ex. C-4, at pg. 2.


                                                 -22-
                     Sales Price                                           $98,975,000
                     LESS: Indemnity Escrow                                ($20,458,927)
                     LESS: Ancillary Guaranty                              ($25,000,000)
                     Escrow
                     Net Amount Proceeds                                   $53,516,073
                     Contingent Payment at 12.5%                           $6,689,50959

113.       In its 1 February 2017 letter, Bluestone also informed Caroleng that Bluestone
           had made an error in its initial wire payment to Caroleng and requested that
           Caroleng return $1,163,929 of the $7,853,438 previously wired to Bluestone.60
           Bluestone explained the basis of the error as “last minute changes at closing.”
           Bluestone also represented to Caroleng that $25,000,000 was being held in an
           “ancillary guaranty escrow” and that “when and if the funds [in escrow] are
           released, Bluestone will pay the Contingent amount owed to Caroleng with
           respect to the cash that Bluestone receives.”

114.       Caroleng received the $7,853,438 wire payment on 6 February 2017.61

115.       By letter dated 7 February 2017, Bluestone provided to Caroleng the following
           new itemization of its calculations:

                     Sales Price                                $91,523,640
                     LESS: Indemnity Escrow                     ($20,458,927)
                     LESS: Ancillary Guaranty Escrow            ($25,000,000)
                     Net Amount Proceeds                        $46,064,713
                     Contingent Payment at 12.5%                $5,758,089.1662

116.       In its 7 February 2017 letter, Bluestone informed Caroleng that Bluestone had
           overstated the CM Purchase Price by $7,451,360. 63 Bluestone did not
           elaborate on the change in purchase price other than to state that “there was an
           additional error in the letter sent February 1, 2017.” Bluestone requested that
           Caroleng return $2,095,348.34.64 Bluestone informed Caroleng that the
59
     Id.
60
     Id.
61
     Sklyarov Witness Statement, ¶ 15.
62
     Letter from Dustin M. Deane (Associate General Counsel, Bluestone) to Savvas Poyiadjis
     (Caroleng) dated 7 February 2017, Ex. C-5 at pg. 2.
63
     Id. at pg. 2.
64
     Id. at pgs. 2-3.


                                               -23-
         overpayment was due to “last minute changes at the closing.” Bluestone again
         represented that “when and if the funds [in escrow] are released, Bluestone
         will pay the Contingent amount owed to Caroleng with respect to the cash that
         Bluestone receives.”

117.     In a 30 July 2017 letter, counsel for Bluestone informed Caroleng that the
         $7,451,360 difference between the CM Purchase Price set forth in its
         1 February 2017 and 7 February 2017 letters represented $7,451,360 worth of
         equipment that was conveyed to CM Energy pursuant to the CM Agreement,
         but which had not previously belonged to Caroleng (i.e., the Justice
         Equipment).65 Bluestone described the reverse earn-out escrow as “a
         holdback for the Reverse Earn-out obligation/guaranty in the amount of
         $25 million dollars.”

118.     Bluestone continued to revise its itemization of the CM Purchase Price,
         deductions, and Continent Payment after Caroleng initiated the Arbitration in
         April 2018. In a 19 February 2019 letter, Bluestone stated that Caroleng owed
         Bluestone $662,742.38.66 Bluestone calculated this amount as follows:

                  Gross Sale Proceeds                             $98,975,000.00
                  LESS Mechel Equipment                           ($13,125,756.00)
                  LESS Justice Equipment                          ($8,990,360.00)
                  LESS Indemnity Escrow                           ($11,500,000.00)
                  LESS Equipment Escrow                           ($1,985,000.00)
                  LESS Tax Escrow                                 ($6,973,927.00)
                  Indemnity Escrow Received                       $3,022,848.48
                  Tax Escrow Received                             $6,973,927.00
                  Equipment Escrow Received                       $1,985,000.00
                  LESS Ancillary Guaranty Escrow                  ($25,000,000.00)
                  Ancillary Guaranty – Actual                     $22,945,924.67
                  (Reversal)
                  LESS Transaction Costs                          ($2,075,000.00)
                  Net Value of Coal Mtn. Minus                    $64,252,657.15
                  Equipment


65
     Letter from Stephen W. Ball (General Counsel, Bluestone) to Joshua D.N. Hess (Counsel for
     Caroleng) dated 30 July 2017, Ex. C-10, at pgs. 1-2.
66
     Letter from James C. Justice III to Oleg V. Korzhor and Joshua D. N. Hess, dated 19 February
     2019 Ex. C-31, at pg. 1 (“This leaves a net prepayment to [Caroleng] of our contingent obligations
     of $662,742.00 as of December 31, 2018.”).


                                                 -24-
                     Deduction for Pardee                          $31,226,791.37
                     Mineral
                     Mechel Equipment                              $13,125,756.00
                     Minus Mechel Equipment Repairs                ($3,428,805.00)
                     Net Value of Mechel Assets                    $40,923,742.37
                     Contingent Payment Percentage                 0.125
                     Contingent Payment Due to Mechel              $5,115,467.80
                     Prepayment                                    $7,853,438.00
                     Credit                                        $2,737,970.20
                     Production Royalties                          $2,075,227.82
                     Remaining Credit to Justice                   $662,742.38

119.      In its 19 February 2019 letter, Bluestone represented to Caroleng for the first
          time that 48.6% of the in-place coal reserves that Bluestone conveyed to CM
          Energy came from the Pardee Lease property that was not part of the
          Transaction Agreement.67 Bluestone also represented that the Justice
          Equipment was worth $8,990,360 (an increase from the $7,451,360 as set
          forth in its letter of 30 July 2017).68 In addition, Bluestone deducted the value
          of the assets not owned previously by Mechel from its new calculations.

120.      Bluestone further represented to Caroleng that the $45,458,927 held in escrow
          was being held in four different escrow accounts: (i) an “Ancillary Guaranty
          Escrow” ($25,000,000), (ii) an “Equipment Escrow” ($1,985,000), (iii) an
          “Indemnity Escrow” ($11,500,000), and (iv) a “Tax Escrow” ($6,973,927).”69
          Bluestone stated that CM Energy had released to Bluestone and Bluestone had
          been paid (i) the full values of the Equipment Escrow and the Tax Escrow and
          (ii) $3,022,848.48 of the Indemnity Escrow (i.e., a total of $11,981,775.48).70

121.      In its 19 February 2019 letter, Bluestone said that it was deducting from the
          CM Purchase Price the cost of the repairs and maintenance that Bluestone
          made to the Mechel Equipment while that equipment had been in Bluestone’s
          use and possession as well as the transaction costs that Bluestone had incurred

67
     Letter from James C. Justice III to Oleg V. Korzhor and Joshua D. N. Hess, dated 19 February
     2019 Ex. C-31, at pg. 1.
68
     Id. at pgs. 1, 3.
69
     Id. at pg. 3.
70
     Id. at pg. 1, (“Additionally, we have taken deductions for the full value of the indemnity escrow,
     the tax escrow, the equipment escrow, and the $25.0 million [ancillary escrow]. We have then
     added back the settlement value of the indemnity escrow, tax escrow, equipment escrow and the
     unclaimed [portion of the ancillary escrow] of $22,945,925.”).


                                                  -25-
           in conjunction with the CM Sale, which Bluestone represented were
           $3,428,805 and $2,075,000, respectively.71

122.       Finally, in its 19 February 2019 letter, Bluestone informed Caroleng that there
           was $2,075,228 of production royalties owed to Caroleng, but that Bluestone
           was deducting the royalties from the gross sales proceeds, stating that
           “Bluestone should be entitled to recouping production royalties against this
           overpayment until such time as the credit is exhausted.”72

123.       In a letter dated 7 March 2019, Bluestone requested that Caroleng pay
           Bluestone $1,273,142.63, (an increase from the $662,742.38 previously
           requested), stating that:

              “In the [February 19, 2019 letter], we stated that 48.6% of the
              reserve base sold to [CM Energy] was acquired from [the Pardee
              Lease]. In reality, this number was 59% . . . leaving 41% of the
              reserves sold to CM Energy as having originated from
              [Caroleng]”.73

124.       In its 7 March 2019 letter, Bluestone allocated: (i) $64,252,657.15 of the CM
           Purchase Price to the in-place coal reserves that were conveyed to CM
           Energy;74 (ii) 59% of the in-place coal reserves conveyed to CM Energy to the
           Pardee Lease;75 and (iii) 59% of the $64,252,657.15 that it had allocated to the
           in-place coal reserves to the Pardee Lease ($37,909,067.72).76

125.       In the 7 March 2019 letter, Bluestone also explained the “Ancillary Guaranty
           Escrow” as follows:

              “Pursuant to the CM Energy Agreement, the potential exists for
              payments to flow in either direction. Initially, Bluestone estimated
              its potential exposure at $25,000,000.00 . . . . [But] CM Energy
              claims the sum of $2,054,075.53 is due from Bluestone to CM
              Energy . . . .”77

71
     Id.
72
     Id.
73
     Letter from Stephen W. Ball to Laura Brank and Joshua D.N. Hess dated 7 March 2019, Ex. C-32
     at pg. 2.
74
     Id. (assigning $64,252,657.15 to “Net Value of Coal Mtn. Minus Equipment”).
75
     Id. at pg. 6, (“This results in 59% of the reserves being on the Pardee [L]ease and 41% being on
     property previously owned or controlled by Mechel.”).
76
     Id.
77
     Letter from Stephen W. Ball to Laura Brank and Joshua D.N. Hess dated 7 March 2019, Ex. C-32
     at pg. 5.


                                                  -26-
126.     In its 31 July 2019 SOD, Bluestone calculated the Purchase Price and
         deductions (which it labeled as its “Final Calculations”) as follows:

                     CM Gross Sale Proceeds              $98,975,000.00
                     Less Mechel Unpaid Taxes             ($4,751,038.17)
                     Less Reverse Earn-Out Payment        ($2,054,075.33)
                     Less Indemnity Escrow                ($8,477,151.52)
                     Less non-Mechel Equipment sold       ($8,990,360.00)
                     Less Pardee Lease                   ($26,343,589.43)
                     Net CM Sale Price                   $48,358,785.55
                     12.5% Contingent Payment              $6,044,848.19
                     Less amount paid to Caroleng         ($7,853,438.00)
                     Less WARN Act costs/exposure         ($3,167,750.00)

127.     According to Bluestone, this resulted in an overpayment by Bluestone of
         $4,976,339.81.78

128.     In its SOD, Bluestone withdrew its claim and the resulting deduction for the
         amounts it expended to repair and maintain the Mechel Equipment.79

129.     Bluestone’s Final Calculations, as set forth in its SOD were not, in fact, final.
         Bluestone continued to revise its calculations as to what Caroleng purported to
         owe Bluestone. In its Rejoinder, Bluestone provided the following
         calculations of the CM Purchase Price and deductions:

                  CM Gross Purchase Price                      $98,975,000.00
                  LESS Mechel Unpaid Taxes                     ($4,751,038.17)
                  LESS Reverse Earn-Out Payment                ($2,054,075.33)
                  LESS Indemnity Escrow                        ($8,477,151.52)
                  Final CM Purchase Price                      $83,692,734.98
                  LESS Non-Mechel Equipment                    ($9,963,285.00)
                  LESS Pardee Lease                            ($41,414,300.65)
                  Value                                        $32,315,149.33
                  Contingent Payment (12.5% of Value)          $4,039,393.67
                  Initial Overpayment                          $3,814,044.33

78
     SOD, ¶ 4.
79
     SOD, ¶ 12.


                                            -27-
                  Total Overpayment                           $6,981,794.3380

130.     At the Merits Hearing, Bluestone provided the following calculations as to the
         CM Purchase price, deductions and allocations:

                      CM Gross Purchase Price         $98,975,000.00
                      Less:
                      Mechel Unpaid Taxes              ($4,751,038.17)
                      Reverse Earn-Out Payment         ($2,054,075.33)
                      Indemnity Escrow                 ($8,477,151.52)
                      Final CM Purchase Price         $83,692,734.98
                      Less:
                      Non-Mechel Equipment             ($9,963,285.00)
                      Pardee Lease                    ($41,414,300.65)
                      Value                           $32,315,149.33
                      12.5% of Value:
                      Contingent Payment               $4,039,393.67
                      Less:
                      Payment to Caroleng              ($7,853,438.00)
                      Initial Overpayment              $3,814,044.33
                      Credit for deferred royalties    ($2,075,228.00)
                      Due from Caroleng                $1,738,816.3381



                            IV.     ANALYSIS AND DECISION

131.     As is apparent from the history of the pay-out calculations set forth in Section
         III.E. above, the Parties dispute what amount Respondent owes Claimant
         under the Transaction Agreement as a result of Respondent’s sale of the
         Mechel Assets to CM Energy under the CM Agreement.

132.     Claimant asserts that the Transaction Agreement required Respondent to pay
         Claimant:

         (i)      Contingent Payments of 12.5% of the CM Purchase Price of
                  $98.975,000 for the sale of the Mechel Assets;
80
     Rejoinder, ¶¶ 13-17.
81
     Respondent’s Handout at the Hearing.


                                             -28-
       (ii)    Contingent Payments of 12.5% of the Earn-out Payments that
               Respondent receives until 12 February 2020 and 10% of the Earn-out
               Payments that Respondent receives from 12 February 2020 to 12
               February 2025; and

       (iii)   Royalties on the coal mined and sold from the Mechel Assets; and

133.   Claimant further asserts that the Transaction Agreement required Respondent
       to provide Claimant with access to Respondent’s books and accounts and with
       all information that Claimant could reasonably request regarding the royalty
       payments, earn-out payments and contingent payments.

134.   Claimant asserts that Respondent breached these obligations by withholding at
       a minimum $4,518,436.88 in Contingent Payments and $2,075,227.82 in
       royalty payments, as well as by failing to grant Claimant access to the books
       and records, and to provide Claimant with the information to which it is
       entitled under the Transaction Agreement.

135.   In the Terms of Reference, Claimant requested the following relief:

       (i)     An award declaring that Respondent breached its obligations under the
               Transaction Agreement;

       (ii)    Damages in an amount of not less than USD $6,711,610—which is
               Claimant’s best estimate of the minimum amount owed to it based on
               the limited information currently available to it and which will likely
               need to be revised as additional information becomes available to
               Claimant—to compensate Claimant for Respondent’s breaches of the
               Transaction Agreement, or such other amount as proven in this
               proceeding;

       (iii)   Damages to compensate Claimant for Respondent’s breaches of the
               implied covenant of good faith and fair dealing;

       (iv)    Punitive Damages as the Tribunal deems appropriate;

       (v)     An award of attorneys’ fees and costs as provided by the ICC Rules;

       (vi)    An award of pre- and post- award interest; and

       (vii)   Any such relief that the Tribunal deems appropriate.

136.   In its SoC, Claimant requested the following relief:

       (i)     An award declaring that Bluestone has breached its obligations under
               Sections 2.3, 2.4, 5.2(a), and 9.13 of the Transaction Agreement;




                                         -29-
       (ii)    An award declaring that Bluestone breached the implied covenant of
               good faith and fair dealing;

       (iii)   Damages to compensate Claimant for Bluestone’s breaches as follows:

                                 Damages Category                            Amount

               The Remainder of the Contingent Payment                    $4,518,436.88
               The Deferred Royalty Payments that Bluestone has           $2,075,227.82
               Admitted to Withholding
               Total Damages that Caroleng Can Quantify                   $6,593,665




       (iv)    An award requiring Bluestone to pay pre-judgment interest on its
               damages;

       (v)     An award requiring Bluestone to pay post-judgment interest on its
               damages;

       (vi)    An award requiring Bluestone to immediately provide its internal
               calculations of Deferred Royalty Payments and of Earn-Out Payments;

       (vii)   An award requiring Bluestone to pay Caroleng 12.5% of any Earn-Out
               Payments that Bluestone has already received and both pre-judgment
               and post-judgment interest on that money;

       (viii) An award requiring Bluestone to pay Caroleng 12.5% of any future
              Earn-Out Payments that Bluestone receives until February 12, 2020
              within ten business days of Bluestone receiving them;

       (ix)    An award requiring Bluestone to pay 10% of any future Earn-Out
               Payments that Bluestone receives between February 13, 2020 and
               February 12, 2025 within ten business days of Bluestone receiving
               them;

       (x)     An award of attorneys’ fees and costs, including the Tribunal’s costs,
               as provided by the ICC Arbitral Rules;

       (xi)    Punitive damages as the Tribunal deems appropriate; and

       (xii)   Such other relief as the Tribunal deems appropriate.

137.   Claimant did not reiterate or modify its requests for relief in its Reply or Post-
       hearing Submission except that (i) in its Post-hearing Submission, Claimant
       asserted that it “is entitled to damages for Respondent’s breach of Section 5.2



                                          -30-
           of the Transaction Agreement;”82 and (ii) in its Cost Submission, Claimant
           claimed that the Tribunal “should further award Caroleng interest on the [legal
           fees, expenses, and costs that it incurred in bringing these proceedings]
           calculated at New York’s statutory rate of nine percent per annum from the
           date that the Award in these proceedings is rendered until the date of full
           payment.”83

138.       Respondent asserts it was entitled to make certain deductions to the CM
           Purchase Price for purposes of determining the 12.5% Contingent Payment
           under the Transaction Agreement. These are:

           (i)      $8,477,151.52 for an Indemnity Escrow;

           (ii)     $4,751,038.17 for severance and other taxes on the Mechel Property
                    that Mechel allegedly failed to pay;

           (iii)    $2,054,075.33 in Reverse Earn Out Payments;

           (iv)     $41,414,300.65 representing the value of the Pardee Lease, which was
                    a not a Mechel Asset; and

           (v)      $9,963,285.00 for the value of Non-Mechel Equipment transferred in
                    the CM Sale.

139.       Respondent asserts that it did not breach the Transaction Agreement because it
           paid Claimant Contingent Payments in the amount of $7,853,438.00 - which
           was $1,738,816.33 in excess even after $2,075,228.00 in deferred Royalty
           Payments are credited. Respondent also asserts that it provided Claimant with
           information regarding the royalty payments, earn-out payments and contingent
           payments and that the confidentiality obligations under the CM Agreement
           prevented it from providing Claimant with a full and unredacted copy of the
           CM Agreement. Respondent further represents that it will pay the Contingent
           Payments that Claimant is owed under the Transaction Agreement on any
           future Earn-out Payments that Respondent might receive from CM Energy.

140.       In the Terms of Reference, Respondent requested the following relief:

           (i)      Dismiss the Request for Arbitration with prejudice;

           (ii)     Enter an award in favor of Respondent and against the Claimant;

           (iii)    Award all costs, fees, and expenses to Respondent to the extent
                    permitted by law or applicable arbitration rules; and


82
     Claimant’s Post Hearing Brief (“CPHB”), ¶ 99; see ¶¶ 209, 372 of the Award.
83
     Claimant’s Application for Costs dated 17 January 2020 (“CSS”), ¶ 49.



                                                  -31-
         (iv)     Award such other relief as the Tribunal deems proper.

141.     In its SOD, Respondent requested the following relief:

         (i)      That the Tribunal deny each and every claim for relief by Caroleng;

         (ii)     That the Tribunal accept the Final Calculations set forth above and
                  enter an Order awarding Bluestone the amount of $4,976,339.81;

         (iii)    Its fees and costs expended in defending this action; and

         (iv)     Such other and further relief that the Tribunal deems appropriate.

142.     In its Rejoinder, Respondent requested the following relief:

          (i)     That the Tribunal deny each and every claim for relief presented by
                  Caroleng;

          (ii)    That the Tribunal accept Bluestone’s arguments and calculations and
                  enter an Order awarding Bluestone the amount of $4,906,566.33;

          (iii)   Its fees and costs expended in defending this action; and

          (iv)    Such other and further relief that the Tribunal deems appropriate.

143.     Respondent did not reiterate or modify its requests for relief in its Post-hearing
         Submission.

A.       BURDEN OF PROOF

144.     It is undisputed that the CM Purchase Price was $98,975,000, and that
         Claimant received from Respondent a Contingent Payment of $7,853,438.00.
         The Parties, however, dispute whether Respondent was entitled to make
         deductions to the CM Purchase Price for purposes of determining the
         Contingent Payments and, if so, the value of these deductions.

145.     Before addressing the Parties’ arguments, the Tribunal will first turn to the
         question of which Party bears the burden to prove Respondent’s entitlement to
         the deductions and the value of the deductions.

146.     The Parties agree that, as a matter of principle, the party alleging a fact in
         support of its claim or defense bears the burden of proving it.84 The Parties,
         however, differ on the application of that general principle to the present case.
         Claimant asserts that, since Respondent alleges it is entitled to take deductions
         from the CM Purchase Price, Respondent bears the burden to prove (i) that (it


84
     CPHB, ¶ 3; Respondent’s Post Hearing Brief (“RPHB”), pg. 17.


                                              -32-
         is entitled to that deduction and (ii) the value of that deduction.85 Respondent
         in turn asserts that, since Claimant alleges that Respondent breached the
         Transaction Agreement, the burden rests on Claimant to prove that the
         deduction values presented by Respondent are invalid and inaccurate.86

147.     The Tribunal notes that, in defense to the claims presented by Claimant,
         Respondent has taken the position that it is entitled to several deductions from
         the CM Purchase Price and has alleged facts in support of these deductions.
         Since the party alleging a fact in support of its claim or defense bears the
         burden of proving these facts, it is Respondent that bears the burden of
         proving its entitlement to each of the deductions as well as the amount of these
         deductions.

148.     In addressing the burden of proof, the Parties have also placed particular
         emphasis on Section 5.2 of the Transaction Agreement. Section 5.2 grants
         Claimant access to Respondent’s books and records and requires Respondent
         to provide Claimant with all relevant information it reasonably requests to
         ensure Respondent’s compliance with the deferred purchase price payment
         obligations under the Transaction Agreement. At the Merits Hearing,
         Claimant argued that Section 5.2 of the Transaction Agreement “shifts the
         burden to the Respondent to validate the value of the transaction’s contingent
         payment.”87 In its Post Hearing Brief, Respondent denies that Section 5.2 of
         the Transaction Agreement shifted the burden of proof to Respondent and
         asserts that instead “’normal’ rules of contract interpretation should apply.”88

149.     The purpose of Section 5.2 of the Transaction Agreement is to ensure
         transparency by allowing Claimant, at its option, to satisfy itself that the
         amount of Contingent Payments and deferred Royalty Payments paid by
         Respondent are accurate. Section 5.2 also reflects the Parties’ recognition that
         the information relevant to determine the correct amount of the Contingent
         Payments and deferred Royalty Payments is predominantly in the exclusive
         possession of the Respondent. However, the Tribunal observes that Section
         5.2 does not govern the fact-finding process in this international arbitration;
         and it neither confirms, nor shifts or alters the principle that the party alleging
         a fact in support of its claim or defense carries the burden of proving it.




85
     CPHB, ¶ 4.
86
     RPHB, pg. 17.
87
     Tr. 21:6-9, 17; 22:4-7, (Vol 1) (Claimant’s Counsel).
88
     RPHB, pgs. 11 to 14.


                                                 -33-
B.       RESPONDENT’S DEDUCTIONS FOR ESCROWS

         1.        Claimant’s Arguments

150.     Claimant argues that Respondent breached Section 2.4 of the Transaction
         Agreement by deducting $45,458,927 from the CM Purchase Price on
         27 January 2017 on the grounds that (i) $20,458,927 was held in an Indemnity
         Escrow (which Respondent later described as comprising an indemnity
         escrow, a tax escrow and an equipment escrow); and (ii) $25,000,000—
         comprising the upper limit for reverse earn-out payments under Section 2.8 of
         the CM Agreement—was held in an “Ancillary Guarantee Escrow” because it
         allegedly was at risk due to potential reverse earn-out payments that could be
         assessed in the following years.”89

151.     Claimant asserts that Respondent was not entitled to make these deductions
         because under Section 2.4 of the Transaction Agreement, the Contingent
         Payments “vest” on the transaction date “notwithstanding any deferred or
         contingent payment conditions or obligations.”90 Claimant points out that
         “[e]scrows, by definition, involve ‘contingent payment conditions or
         obligations.’”91 Moreover, Contingent Payments are owed not only on “sums
         that have already been paid to Bluestone, but those sums that are payable at
         some future point.” 92

152.     Claimant further argues that, even if Respondent could withhold escrowed
         payments, the evidence confirms that some of the amounts that Respondent
         initially represented were placed in escrow were not, in fact, escrowed.
         Claimant asserts:

         a. First, despite Respondent’s representations to the contrary, Respondent has
            actually received the $25,000,000 from CM Energy on 27 January 2017
            and the funds were never placed in escrow.

         b. Second, Respondent also “has received all of the sums escrowed for tax
            liens.”

         c. Third, Respondent has received part of the amount escrowed in
            indemnities. The remaining $8,477,151.52 were returned from the
            indemnity escrow to CM Energy as part of a settlement but Respondent




89
     CPHB, ¶ 18.
90
     CPHB, ¶ 17.
91
     SOC, ¶ 85.
92
     Tr. 11:2-4, (Vol. 1) (Claimant’s Counsel).


                                                  -34-
              failed to establish what amount, if any, of that settlement payment covered
              liabilities that related to the CM Sale.93

         2.       Respondent’s Arguments

153.     Respondent argues that it did not breach Section 2.4 of the Transaction
         Agreement. Respondent contends that, although Respondent had “initially
         deducted from the Gross CM Sale Price amounts that were ultimately released
         to Bluestone,” Respondent has accounted for the released amounts in
         calculating the Contingent Payment. Respondent did not remit these
         Contingent Payments to Claimant because “by the time those funds were
         released, Bluestone had determined that it had failed to account for the Pardee
         Lease and the non-Mechel equipment in its Contingent Payment calculations
         and had therefore overpaid Caroleng.”94

154.     Respondent asserts that it does not owe Contingent Payments on
         (i) $8,477,151.52 for the Indemnity Escrow, (ii) $4,751,038.17 for unpaid
         Mechel taxes, or (iii) $2,054,075.33 for Reverse Earn-out Payments demanded
         by CM Energy.

         a. First, the $8,477,151.52 paid to CM Energy from the Indemnity Escrow
            fund “was not value to or for the benefit of Bluestone.”95 It “would be
            inequitable to deny Bluestone any deduction for the indemnity escrow” as
            at least some of that amount “was withheld specifically to account for the
            repairs required to Mechel’s faulty equipment.”96

         b. Second, Respondent had to pay $4,751,038.17 to release tax liens for taxes
            that Mechel had failed to pay.97 Since that amount was paid “for the
            benefit of Mechel,” it did not constitute transaction Value on which
            Contingent Payments were due.98

         c. Third, CM Energy demanded $2,054,075.33 in Reverse Earn-out
            Payments for the years 2017 and 2018. These claimed Reverse Earn-out
            Payments, which Respondent is currently contesting in pending Delaware
            court proceedings, are “not value paid to or for the benefit of Bluestone”



93
     Rejoinder, pgs. 9-10.
94
     SOD, ¶ 45.
95
     Rejoinder, pg. 9.
96
     RPHB, pg. 18.
97
     Rejoinder, pg. 8; Tr. 53:20-22, (Vol. 1) (Respondent’s Counsel).
98
     Rejoinder, pg.9; Tr. 53:20 to 54:2, (Vol. 1) (Respondent’s Counsel).


                                                 -35-
                and hence no Contingent Payments are owed by Respondent on that
                amount.99

           3.         The Tribunal’s Analysis

155.       Under Section 2.4 of the Transaction Agreement, Respondent agreed to pay
           Claimant, as Contingent Payments, 12.5% of the transaction Value of any sale
           by Respondent of the assets that Claimant had sold to it under the Transaction
           Agreement, i.e. the Mechel Assets, provided that such sale occurs within the
           first five years after the Closing Date of the Transaction Agreement. The term
           “Value” is defined as “the total amount of cash and the fair market value on
           the date which is five (5) days prior to the consummation of such transaction
           of all other property paid or payable directly or indirectly to Buyer or any of
           its Affiliates.”100 Contingent Payments are to be calculated “notwithstanding
           any deferred or contingent payments.”

156.       The Contingent Payments “vest on the date when the relevant sale transaction
           is entered into” and must be paid “within 10 business days” after completion
           of each relevant sales transaction.101

157.       It follows that the Contingent Payments:

           a. Vest not only on payments to Respondent that are made, but also on
              payments to Respondent that are “deferred” and/or “payable,” that is,
              payments that at the date of the Closing have not yet become due and/or
              have not yet been paid but that CM Energy, as the purchaser of the Mechel
              Assets, is required to make at a later point in time; and

           b. Vest on payments to Respondent that are “contingent,” that is payments
              that are subject to certain conditions being met and that, as a result, are not
              certain as of the date of the Closing.

158.       The Tribunal also notes that the relevant date to determine the Contingent
           Payments is five days “prior to the consummation of the transaction.” It is not
           the date at which Respondent receives the payment. Consistent with the
           provision that the Contingent Payments vest at the date the sale transaction is
           entered into, “notwithstanding any deferred or contingent payments,” the
           Agreement does not contain any provision providing for a readjustment of the
           Contingent Payments in the event that Respondent does not receive the
           payment.



99
      Rejoinder, pg. 9.
100
      Transaction Agreement, Ex. C-1, App. A.
101
      Id. at § 2.4.


                                                -36-
159.       Put simply, the Transaction Agreement seeks to ensure certainty and finality
           with regard to the Contingent Payment. Claimant was entitled to receive the
           Contingent Payment ten business days after the sales transaction has closed
           and Respondent is not entitled to withhold or later readjust parts of the
           Payment. Respondent assumed the risk that it ultimately might not receive the
           payment or value for which it had made the Contingent Payment, whether that
           be because the purchaser did not comply with its obligation to pay or because
           a condition for the payment was not met.

160.       The Tribunal is of the view that the terms of the Transaction Agreement
           concerning the Contingent Payment are clear and unambiguous. Under New
           York law, when interpreting a contract, the Tribunal must confine itself to the
           four corners of the document and only consider extrinsic proof if the contract
           is ambiguous.102 Where, as here, the contract is not ambiguous, it must be
           enforced according to the plain meaning of its terms.103 As a result, the
           Tribunal sees no need to consider the witness evidence regarding the Parties’
           respective intent and understanding in negotiating the Contingent Payment
           provision.104

                    (a)      The $20,458,927 Deduction for Indemnity, Tax
                             and Equipment Escrow

161.       The Tribunal now turns to Claimant’s argument that Respondent breached the
           Transaction Agreement when it deducted $20,458,927 from the CM Sales
           Price on the grounds that the amount was put into an indemnity escrow
           ($11,500,000),105 a tax escrow ($6,973,927)106 and an equipment escrow
           ($1,985,000).107

162.       As the Tribunal has already observed, under Section 2.4 of the Transaction
           Agreement, Contingent Payments vest at the date of the transaction
           “notwithstanding any deferred or contingent payment conditions.” The


 102
       See e.g., R/S Assocs. v. New York Job Dev. Auth., 771 N.E.2d 240, 242 (2002), Ex. CLA-4 (“We
       have long adhered to the ‘sound rule in the construction of contracts, that where the language is
       clear, unequivocal and unambiguous, the contract is to be interpreted by its own language[.]’”)
       (quoting Springsteen v. Samson, 32 N.Y. 703, 706 [1865]); Luken v Luken, 9 N.Y.S.3d 779, 782
       (N.Y. Sup. Ct. 2015 (citing Mid-State Indus., Ltd. v. State of New York, 986 N.Y.S 2d 637 (3rd
       Dept 2014)); RPHB, pg. 19.
103
       Luken v Luken, 9 N.Y.S.3d 779, 782 (N.Y. Sup. Ct. 2015 (citing Mid-State Indus., Ltd. v. State of
       New York, 986 N.Y.S 2d 637 (3rd Dept 2014)); RPHB, pg. 19.
104
       See, e.g., Tr. 109:10-23, 134:16-21 (Vol.1) (Brank); Tr. 191:6 to 192:11, (Vol. 1) (Justice).
105
       Indemnity Escrow Agreement, Ex. R-9.
106
       Lien Escrow Agreement, Ex. R-5.
107
       Equipment Escrow Agreement, Ex. R-7.


                                                    -37-
          Tribunal agrees with Claimant that escrows, by definition, involve payment
          obligations that are contingent and, if the conditions are met, deferred.108 As a
          result, pursuant to the clear terms of Section 2.4, Respondent was not entitled
          to withhold Contingent Payments on the $20,458,927 that it claims were put
          into escrow.

163.      Respondent asserts that it is entitled to deduct $8,477,151.52 of the Indemnity
          Escrow, which is the settlement amount it had to pay from the escrow account
          to CM Energy. However, for purposes of calculating the Contingent Payment,
          it is irrelevant that Respondent ultimately agreed to pay to CM Energy that
          amount from the indemnity escrow. The amounts of the CM Purchase price
          deposited in the indemnity escrow were subject to “contingent payment
          conditions.” Pursuant to the express terms of Section 2.4, Respondent owed
          12.5% on these amounts to Claimant by 10 February 2017 even if Respondent
          ultimately did not receive the full amount of these payments.

164.      The Tribunal does not consider it relevant that part of the settlement payment
          released to CM Energy related to the “Prep Plant Agreement,” which was an
          agreement between Respondent and CM Energy that was separate from the
          Transaction Agreement and did not involve the sale of Mechel Assets. Even if
          the entire settlement payment released to CM Energy related to the
          Transaction Agreement, Respondent would still not have been entitled to
          readjust the Contingent Payments it owed Claimant by 10 February 2017 to
          account for these funds.

165.      Respondent further asserts that it would be “inequitable to deny Bluestone any
          deduction for the indemnity escrow given that at least some of that amount
          was withheld specifically to account for the repairs required to Mechel’s faulty
          equipment.”109 However, the Tribunal notes that it does not have authority to
          decide the case ex aequo et bono.110 It is the Tribunal’s task to decide whether
          Respondent was in breach of the terms of the Transaction Agreement under
          the applicable law of the Agreement. Moreover, the Tribunal observes that in
          its 19 February 2019 and 7 March 2019 letters, Respondent claimed a
          deduction of $3,428,805 for repairs to the Mechel Equipment111 but then
          withdrew that deduction in its SOD.112

108
      99 Commercial St., Inc. v. Goldberg, 811 F.Supp 900, 905 (S.D.N.Y. 1993) (citing Silberstein v.
      Murdoch, 216 A.D. 665, 215 N.Y.S. 657 (1st Dept. 1926), Ex. CLA – 7, (an escrow is “generally
      defined as a written instrument entrusted by a grantor to a third party agent or trustee who, in
      accordance with instructions, subsequently delivers the instrument to the grantee once certain
      conditions are met.”).
109
      RPHB, pg. 18.
110
      Art. 21(3) of the ICC Rules.
111
      Ex. C-31 pg. 3; Ex. C-32, pgs. 2 and 7.
112
      SOD, ¶ 12.


                                                  -38-
166.      Respondent further asserts that it was entitled to deduct $4.7 million in
          allegedly unpaid Mechel taxes from the CM Purchase Price. As an initial
          matter, the Tribunal notes that Respondent’s position with respect to the $4.7
          million has been inconsistent. In its Rejoinder, Respondent asserted that the
          $4.7 million corresponded to the tax liens “that could absolutely be attributed
          to Mechel.” 113 At the Merits Hearing, in turn, Mr. Justice testified that the
          $4.7 million was the value of a global settlement with the state of West
          Virginia in 2015 for unpaid taxes.114

167.      In any event, Respondent’s position conflates Claimant’s entitlement to
          Contingent Payments on the value of the CM Sale with indemnity claims that
          Respondent might have under the Transaction Agreement. Under Section 2.4,
          the Contingent Payments were due on the full amount of the tax escrow even
          though these funds were subject to “deferred or contingent payment
          conditions.” Moreover, Respondent acknowledges that it has received all of
          the sums escrowed for tax liens.115

168.      The Tribunal notes that the Transaction Agreement contains specific
          provisions for tax indemnity claims that Respondent might have against
          Claimant. Under the Transaction Agreement, Respondent assumed unpaid tax
          liabilities, and under Section 8.3 and 8.5 could seek, under certain conditions,
          indemnification from Claimant for the breach of the representations and
          warranties on taxes made in Section 3.7 within one year of the closing date of
          the Transaction.116 Respondent did not bring a counterclaim in this
          Arbitration seeking indemnities for the breach of Claimant’s warranties and
          representations on taxes.

169.      The Tribunal therefore concludes that Respondent breached Section 2.4 of the
          Transaction Agreement by deducting $20,458,927 from the CM Purchase
          Price for purposes of calculating the Contingent Payment and failing to pay
          Claimant the corresponding amount of $2,557,365.88 in Contingent Payments
          by 10 February 2017.

                   (b)      The $25,000,000 Deduction for the Ancillary
                            Guarantee Escrow

170.      Claimant further argues that Respondent breached the Transaction Agreement
          when it deducted $25,000,000 from the CM Sales Price for an “Ancillary
          Guarantee Escrow.” The amount of $25,000,000 corresponds to the cap for

113
      Rejoinder, ¶ 19.
114
      Tr. 351:12-18; 352:20-24 (Vol. 2) (Justice).
115
      Letter from Stephen W. Ball to Laura Brank and Joshua D.N. Hess dated 7 March 2019, Ex. C-32
      at pgs. 4-5; Tr. 350:21-24, (Vol. 2) (Justice).
116
      Transaction Agreement, Ex. C-1, § 3.7, A-4, § 8.4.


                                                     -39-
          Reverse Earn-out Payments that CM Energy might be entitled to claim from
          Respondent pursuant to Section 2.8 of the CM Agreement.

171.      Respondent initially asserted that the $25,000,000 had been placed into
          escrow. In its 1 February 2017 letter, Respondent informed Claimant that the
          $25,000,000 was withheld as “Ancillary Guaranty Escrow.” In its SOD,
          Respondent represented to the Tribunal that the “Ancillary Guaranty Escrow”
          related “to the reverse earn-out provisions in the CM Agreement.”

172.      At the Merits Hearing, however, Mr. Justice testified that the $25,000,000 was
          in fact never put into escrow and acknowledged that Respondent received the
          $25,000,000 in cash in its bank account.117

173.      Since the $25,000,000 was cash paid as part of the CM Purchase Price,
          Respondent was under an obligation to pay Claimant 12.5% in Contingent
          Payments on that amount by 10 February 2017. Yet even if the amount had
          been escrowed, as Respondent initially had incorrectly represented,
          Respondent would have owed Contingent Payments on these amount, as they
          would have been subject to “deferred or contingent payment conditions.”

174.      The Tribunal therefore concludes that Respondent materially breached Section
          2.4 by failing to pay Claimant 12.5% in Contingent Payments by 10 February
          2017 on the $25,000,000 deducted for the “Ancillary Escrow Account.”

C.        THE EARN-OUT AND REVERSE EARN-OUT PAYMENTS

          1.        Claimant’s Arguments

175.      Claimant seeks an award requiring Respondent to pay Claimant (i) 12.5% of
          any Earn-out Payments that Respondent has already received and both pre-
          judgment and post-judgment interest on that money, (ii) 12.5% of any future
          Earn-out Payments that Respondent receives until 12 February 2020 within ten
          business days of Respondent receiving them, and (iii) 10% of any future Earn-
          out payments that Respondent receives between 13 February 2020 and
          12 February 2025 within ten business days of Respondent receiving them.118

176.      With regard to the $2,054,075.33 in Reverse Earn-out Payments claimed by
          CM Energy for the first two years after the closing of the transaction, Claimant
          asserts that Respondent has disputed these payments in the Delaware courts
          and so far has not paid this amount to CM Energy. As a result, Claimant
          should not have to “prepay” its 12.5% on the Reverse Earn-out Payments
          before the dispute between Bluestone and CM Energy is settled.119

117
      Tr. 337:4-11, (Vol. 2) (Justice).
118
      SOD ¶ 153 G, H, I.
119
      Tr. 43:11-17 (Vol. 1) (Claimant’s Counsel).


                                                    -40-
          2.       Respondent’s Arguments

177.      Respondent argues that it is entitled to deduct the $2,054,075.33 in Reverse-
          Earn out Payments demanded from CM Energy from the CM Purchase Price.
          Respondent asserts that the Reverse Earn-out Payments were “not value paid
          to or for the benefit of Bluestone” and hence did not fall “within the definition
          of Value for purposes of calculating the Contingent Payment.”

178.      Respondent has further represented that it has not received any Earn-out
          Payments from CM Energy. Respondent also has repeatedly represented that
          “in the event that Dynamic succeeds in the Delaware Litigation” Respondent
          “will remit any amounts owed from its judgment to Caroleng.”120 Respondent
          also agrees that it owes Claimant 12.5% of Contingent Payments on any Earn-
          out Payments received until 12 February 2020, and 10% in Contingent
          Payments on any Earn-out Payments received until 12 February 2025.121

          3.       The Tribunal’s Analysis

179.      It is undisputed that the Earn-out Payments and the Reverse Earn-out
          Payments form part of the Purchase Price under the CM Agreement. Section
          2.5 of the CM Agreement expressly provides that the “aggregate purchase
          price for the Business and Assets” was $98,975,000 “plus the Earn-out
          Payments, if any… less the Reverse Earn-out Payments, if any.” Moreover,
          Section 2.8(a) provides that the Earn-out Payments are made “as an additional
          consideration for the Assets,” and that Reverse Earn-out Payments were
          agreed as “[a]s an additional inducement to the Purchaser to enter into this
          Agreement.”122

180.      Since the Earn-out Payments and Reverse Earn-out Payments form part of the
          Purchase Price of the CM Sale, they are part of the “sale transaction Value”
          for purposes of Section 2.4 of the Transaction Agreement.

181.      The Parties agree that under Section 2.4 of the Transaction Agreement,
          Respondent accordingly has an obligation to make Contingent Payments to
          Claimant on any Earn-out Payments Respondent receives: 12.5% of
          Contingent Payments on any Earn-out Payments received until 12 February
          2020, and 10% in Contingent Payments on any Earn-out Payments received
          between 13 February 2020 and 12 February 2025. The Parties agree that these
          payments become due 10 business days after receipt by Respondent of the
          Earn-out Payment.123

120
      SOD, ¶ 93; Rejoinder, pg. 9.
121
      Tr. 82:22 to 83:8, (Vol. 1) (Respondent’s Counsel).
122
      CM Agreement, Ex. C-33, § 2.8(a).
123
      SOC, ¶ 153 G, H, I.


                                                  -41-
182.      Conversely, under Section 2.5 of the CM Agreement, Reverse Earn-out
          Payments work to reduce the aggregate CM Purchase Price. As a result,
          Respondent would be entitled to receive a payment from Claimant in the
          amount of 12.5% (or if payment is made between 1 February 2020 and 31
          January 2025 of 10%) of any amount that Respondent would have to pay in
          Reverse Earn-out Payments. Claimant does not appear to dispute this. At the
          Merits Hearing, counsel for Claimant asserted that, “if there were a reverse
          earn-out that was actually charged, then Bluestone could come back to us and
          put to us that we might owe them.”124

                   (a)      Respondent’s $2,054,075.53 Deduction for
                            Reverse Earn-out Payments Claimed by CM
                            Energy

183.      The Tribunal will first address Respondent’s argument that it is entitled to
          deduct the $2,054,075.33 in Reverse-Earn out Payments from the CM
          Purchase Price that CM Energy has demanded for the period of February 2017
          through January 2019.

184.      The Tribunal does not agree that Respondent is entitled to deduct the Reverse
          Earn-out Payment from the CM Purchase Price. Respondent has
          acknowledged that it has not paid CM Energy the $2,054,075.33 in Reverse
          Earn-out Payments that CM Energy has claimed. Instead, Respondent
          disputes CM Energy’s calculation of Reverse Earn-out Payments in Delaware
          court where it asserts that, under a proper application of the CM Agreement’s
          Earn-out Payment provisions, Respondent is in fact entitled to receive Earn-
          out Payments for the period from 1 February 2017 through 31 January 2019.

185.      It will therefore depend on the outcome of the Delaware litigation between
          Respondent and CM Energy whether Respondent will, in fact, have to make in
          the aggregate any Reverse Earn-out Payments or whether Respondent will
          receive Earn-out Payments from CM Energy.

                   (b)      Claimant’s Request to Order Respondent to Pay
                            Contingent Payments on Earn-out Payments
                            Received and Future Earn-out Payments

186.      The Tribunal now turns to Claimant’s request that it order Respondent to pay
          Contingent Payments on any Earn-out Payments Respondent has already
          received or will receive before 1 February 2025.

187.      Respondent represented at the Merits Hearing, and again in its 3 January 2020
          Post-hearing submissions, that it has so far not received any Earn-out
          Payments.125 CM Energy’s Earn-out Statements for the years 2017 and 2018,
124
      Tr. 43:5-8, (Vol. 1) (Claimant’s Counsel).
125
      RPHB, pg. 27; Tr. 140:8-10, (Vol. 1) (Respondent’s Counsel).


                                                   -42-
            which Respondent has submitted into the record, show that CM Energy
            assessed Earn-out Payments for the first and fourth quarter of 2018 but
            credited these Earn-out Payments against the amount of Reverse-Earn Out
            Payments it claims are owed from Respondent.126 The Tribunal does not have
            any documents before it that would show whether CM Energy assessed Earn-
            out Payments for 2019.

188.        Claimant points out that Respondent has not produced any of its internal
            calculations or documents regarding Earn-out Payments though it has admitted
            that it has such documents.127 Claimant asserts that the Tribunal should infer
            from that failure to produce that Respondent’s internal calculations show that
            CM Energy owes Respondent Earn-Out Payments and that Claimant is entitled
            to receive 12.5% of these Earn-out Payments.128

189.        The Tribunal will address Respondent’s failure to produce these documents in
            Section IV.D.3(b) below. The Tribunal sees no need to draw adverse
            inferences here, because the issue whether Respondent owes Reverse Earn-out
            Payments or is owed Earn-out Payments for the period of 1 February 2017
            through 31 January 2019 is currently being litigated before Delaware courts.

190.        The Tribunal notes that Respondent has repeatedly represented to the Tribunal
            that it would comply with Section 2.4 of the Transaction Agreement and make
            the Contingent Payments to Claimant on any Earn-out Payments it would
            receive.129 Respondent’s assurances specifically included any Earn-out
            Payments Respondent would receive as a result of a successful challenge to
            CM Energy’s Reverse Earn-out Payment demands for the period of 1 February
            2017 through 31 January 2019, as well as any Earn-out Payments Respondent
            receives for the period after 31 January 2019.

191.        The Tribunal accordingly declares that Respondent must pay Claimant 12.5%
            of any Earn-out Payments it might have received by 12 February 2020, and
            10% of any Earn-out Payments received between 13 February 2020 and
            12 February 2025. Respondent must make the Contingent Payments to
            Claimant within 10 Business Days of receipt of the Earn-out Payments.




126
      CM Energy Earn-out Statements and Objection Letters, Ex. R-23.
127
      CPHB, ¶ 15.
128
      Id.
129
      SOD, ¶ 93; Rejoinder, pg. 9; Tr. 82:18 to 83:8, (Vol. 1) (Respondent’s Counsel).


                                                  -43-
D.          ACCESS TO DOCUMENTS

            1.       Claimant’s Arguments

192.        Claimant argues that Respondent breached Section 5.2(b) of the Transaction
            Agreement by not providing Claimant with the CM Agreement within ten
            business days of the CM Sale.130 Respondent withheld an unredacted copy of
            the CM Agreement “until it was compelled to provide it” in discovery in this
            Arbitration and in response to a federal court subpoena. Respondent also did
            not provide other documents necessary to validate its claimed deductions to
            the CM Purchase Price. According to Claimant, the fact that Respondent
            produced some of the documents in discovery in this Arbitration does not cure
            the Respondent’s breach.

193.        Claimant further argues that Respondent breached Section 5.2(a) of the
            Transaction Agreement by failing to make available to Claimant “all
            information” that Claimant could “reasonably request” to verify Respondent’s
            obligations to make Contingent Payments, Deferred Royalty Payments, and
            Earn-out Payments.131 Respondent failed to produce the documents necessary
            to validate its claimed deductions to the CM Purchase Price.132 Respondent
            also provided no documentation to support its claimed deduction of Reverse
            Earn-out Payments, and not all of the documents necessary for Caroleng to
            verify the value of Deferred Royalty Payments due.133

194.        Claimant asserts that as a result of Respondent’s breaches of Section 5.2(a)
            and 5.2(b), Claimant “is entitled to damages.” Moreover, any “doubts that the
            Tribunal has as to damages owed should be resolved in Caroleng’s favor”
            because Respondent’s breaches prevented Claimant from “being able to
            quantify the precise amount of damages owed.”134

            2.       Respondent’s Arguments

195.        Respondent asserts that it could not provide Claimant the CM Agreement
            when requested because it was a confidential document.135 Claimant was,
            however, permitted to view an unredacted version of the CM Agreement from
            CM Energy’s counsel, and received a copy of the unredacted CM Agreement


130
      CPHB, ¶ 92.
131
      Id.
132
      CPHB, ¶ 93.
133
      Id. at ¶¶ 94 and 95.
134
      Id. at ¶ 99.
135
      RPHB, pgs. 13 and 14.


                                             -44-
          from Respondent on 29 May 2017,136 and it received “all the tax, the backup
          for the tax, unpaid taxes” and the “indemnity escrow documents.”137
          Respondent also denies that Section 5.2(b) applies to Earn-out Payments.
          However, Respondent asserts that it has not withheld any documentation that
          “supports (or even refutes) its claims against CM Energy in the parties’
          pending litigation regarding the Reverse Earn-out Payments claimed by CM
          Energy because “[d]iscovery in that matter has not yet begun and there are no
          expert reports or even preliminary expert analysis.”138

          3.       The Tribunal’s Analysis

                   (a)     Respondent’s Obligation under Section 5.2(b) of
                           the Transaction Agreement

196.      Section 5.2(b) of the Transaction Agreement requires Respondent to provide
          Claimant within ten Business Days upon conclusion of each sales transaction
          on which Respondent owes Claimant Contingent Payment, “to [Claimant’s]
          satisfaction the sale documents, including Contracts, entered into with the
          relevant purchaser of coal in full and in accessible format.” As Section 5.2
          makes clear, the purpose of the provision is to allow Claimant “to readily
          verify the Value of each relevant sale transaction.”

197.      Respondent accordingly was required to provide Claimant with the CM
          Agreement and any other relevant sales documents within ten days of the
          closing of the CM Agreement (i.e., by 10 February 2017). It is undisputed that
          Respondent did not provide Claimant with a copy of the CM Agreement by
          that date. Instead, when Claimant requested Respondent to provide it with a
          copy of the CM Agreement, Respondent provided Claimant only with a
          heavily redacted version of the CM Agreement. In doing so, Respondent
          failed to comply with its obligation under Section 5.2(b), which required
          Respondent to provide Claimant with a “full” and hence un-redacted copy “in
          accessible format” by no later than 10 February 2017.

198.      Nor did Respondent satisfy its obligations under Section 5.2(b) to provide
          documents by arranging for Ms. Brank to review the CM Agreement in the
          offices of counsel for CM Energy in late May 2017. It is uncontested that
          Ms. Brank was not even allowed to make any copies of the Agreement and
          that the review took place more than four months after the CM Sale had
          closed. Respondent failed to provide Claimant with a copy of the CM
          Agreement in a full and accessible format.



136
      SOD, ¶ 27.
137
      Tr. 94:15-17, (Vol. 1) (Respondent’s Counsel).
138
      Rejoinder, ¶ 20.


                                                 -45-
199.      Respondent cannot excuse its failure to comply with Section 5.2(b) by
          invoking its confidentiality obligations under the CM Agreement. Respondent
          negotiated the CM Agreement after it had concluded the Transaction
          Agreement. Respondent was, or at least should have been, aware of its
          obligations to Claimant under Section 5.2(b) of the Transaction Agreement, in
          particular considering that Respondent was represented by the same counsel in
          the negotiations of both the Transaction Agreement and the CM Agreement.139
          Respondent hence should have taken the necessary steps to ensure that it
          complied with its obligations under Section 5.2 of the Transaction Agreement.
          This could have been achieved, for example, by including a pertinent
          exception in the confidentiality clause of the CM Agreement. As a result,
          Respondent cannot now use the confidentiality agreement in the CM
          Agreement, that it itself negotiated, as a shield to avoid or excuse its
          obligations under the Transaction Agreement.

200.      Respondent also did not cure its breach by providing an unredacted copy of
          the CM Agreement in discovery in this Arbitration and in response to a
          subpoena by a US federal court in aid of this Arbitration. Compliance with a
          discovery order or a subpoena is not compliance with the Transaction
          Agreement. Claimant should not be required to commence arbitration in order
          to gain access to a document to which it was entitled under the Transaction
          Agreement within ten business days after closing of the CM Sale.

201.      The Tribunal accordingly concludes that by failing to provide Claimant with a
          full and unredacted copy of the CM Agreement by 10 February 2017,
          Respondent materially breached Section 5.2(b) of the Transaction Agreement.

                   (b)      Respondent’s Obligation under Section 5.2(a) of
                            the Transaction Agreement

202.      Section 5.2(a) of the CM Agreement requires Respondent to provide “upon
          reasonable notice” Claimant with “reasonable access to the properties, Books
          and Records and Contracts of the Purchase Companies” and to “make
          available promptly to [Claimant] all information concerning the operations of
          the Purchased Companies as [Claimant] may reasonably request to ensure
          [Respondent’s] compliance with its obligations to effect the Deferred Royalty
          Payments and Contingent Payments.”

203.      Respondent provided Claimant with Royalty Reports that purport to show the
          volume of sale of tons of coal per month and the royalties due.140 Claimant
          made several requests to Respondent to receive the information underlying
          these reports that would have allowed it to confirm the number of tons of coal

139
      Tr. 168:8-15, (Vol.1) (Brank); 215:20-25, (Vol. 1) (Justice).
140
      See, e.g., Bluestone Royalty Report dated 12 April 2019, Ex. C-29; Bluestone Royalty Report
      through 05-2019, Ex. R-13.


                                                   -46-
          that were extracted.141 For example, in its 7 July 2017 letter, Claimant pointed
          out that it had been denied Respondent’s records to confirm, among other
          things, “the accuracy of past payments” although “such a request has been
          made repeatedly by Caroleng directly or through its counsel.”142

204.      Claimant’s request for information that would have allowed it to verify the
          annual volume of coal sold was reasonable because it would have allowed
          Claimant to satisfy itself that Respondent complied with its obligation under
          Section 2.3 of the Transaction Agreement to make the Deferred Royalty
          Payments.

205.      In support of its assertion that the Reverse Earn-out Payments demanded by
          CM Energy should be deducted from the CM Purchase Price, Respondent
          provided Claimant with the Reverse-Earn out Payment assessments of CM
          Energy and Respondent’s notices objecting to these payments.143 Given that
          Respondent opposed the Reverse Earn-out Payments and challenged them
          before Delaware courts, Claimant requested Respondent to provide it with the
          information necessary to evidence Respondent’s own calculations of the Earn-
          out Payments, such as internal calculations.144 The Tribunal believes that this
          request was reasonable, in particular in light of Respondent’s position that the
          Reverse-Earn out Payments should be deducted from the CM Purchase Price.

206.      Respondent does not explain on what grounds it asserts that Section 5.2(a)
          does not apply to Earn-out Payments. Section 5.2(a) entitled Claimant to
          access information that would allow it to ensure Respondent’s compliance
          with its obligation to make Contingent Payments. Respondent does not
          dispute that Contingent Payments are due on Earn-out Payments. Hence,
          Section 5.2(a) entitled Claimant to request information regarding
          Respondent’s own calculation of such Earn-out Payments. The Tribunal also
          does not see the relevance of the fact that discovery in the Delaware
          proceedings has not yet begun given that Claimant was seeking access to
          Respondent’s own internal calculations, which already are in Respondent’s
          possession.

207.      Finally, Claimant requested Respondent to produce documents necessary to
          validate Respondent’s claimed deductions to the CM Purchase Price.145 This
          request, too, was reasonable because it would have allowed Claimant to verify
141
      Tr. 383:4-11, (Vol. 2) (Sklyarov).
142
      Letter from Joshua D.N. Hess (Counsel for Caroleng) to James C. Justice III (Bluestone) dated 7
      July 2017, Ex. C-6.
143
      CM Energy Earn Out statements and Objection letters, Ex. R-23.
144
      SOC ¶¶ 76, 134.
145
      Letter from Joshua D.N. Hess to James C. Justice III dated 7 July 2017, C-6; Letter from Joshua
      D.N. Hess to James C. Justice III dated 12 October 2017, Ex. C-7.


                                                  -47-
          the basis for Respondent’s claimed deductions, if any. Respondent did not
          comply with that request.146 As the Tribunal already observed above, the fact
          that Respondent provided some of these documents in discovery, after
          Claimant initiated this Arbitration, does not excuse Respondent’s failure to
          comply with its obligations under Section 5.2(a). Moreover, as is apparent
          from the Tribunal’s findings in other parts of this Award, even in this
          Arbitration, Respondent has failed to provide many of the key documents in
          support of its claimed deductions.

208.      The Tribunal accordingly concludes that by failing to promptly provide
          Claimant with the documents it requested regarding the Royalty Payments,
          Earn-out Payments and Contingent Payments, Respondent has materially
          breached Section 5.2(a) of the Transaction Agreement.

209.      In its Statement of Claim, Claimant requested the Tribunal render an award
          “requiring Bluestone to immediately provide its internal calculations of
          Deferred Royalty Payments and Earn-out Payments.”147 The Tribunal
          observes that in the course of the proceedings, Claimant abandoned the request
          for production of Respondent’s internal calculations. In its Post-hearing
          Submissions, Claimant instead requested damages for Respondent’s failure to
          provide the internal calculations and other documents in breach of Section 5.2
          of the Transaction Agreement.148 The Tribunal will address Claimant’s request
          in Section IV.I below.

E.        DEFERRED ROYALTY PAYMENTS

          1.        Claimant’s Arguments

210.      Claimant asserts that Respondent has not disputed it has withheld Royalty
          payments in an amount of at least $2,075,227.82. If Respondent withheld
          these payments because it “believes that it can deduct Deferred Royalty
          Payments from amounts Respondent claims Caroleng owes it,” then that
          would be nothing more than a setoff, which is not permitted pursuant to
          Section 9.3 of the Transaction Agreement. Otherwise, that “is nothing less
          than an admission of breach for which Caroleng is entitled to
          compensation.”149




146
      Letter from Joshua D.N. Hess to Stephen W. and Thomas W. Ashton dated 20 March 2019, Ex.
      C26 at pg. 1.
147
      SOC, ¶ 153F.
148
      CPHB, ¶ 99.
149
      CPHB, ¶ 36.


                                               -48-
          2.       Respondent’s Arguments

211.      In its SOD, Respondent asserted that it was entitled to withhold the deferred
          Royalty Payments of $2,075,228. In Respondent’s view, “the equities simply
          favor Bluestone’s decision to withhold Deferred Royalty Payments until such
          time as this Tribunal determines whether they are owed to Caroleng.” In its
          Rejoinder, Respondent asserted that the Deferred Royalty Payments “should
          ultimately be credited back to Caroleng,” a position that counsel for
          Respondent reiterated at the Merits Hearing.150

          3.       The Tribunal’s Analysis

212.      There is no dispute that Respondent owes Claimant at least $2,075,228 in
          Deferred Royalty Payments pursuant to Section 2.3 of the Transaction
          Agreement. The Parties disagree on whether Respondent was entitled to
          withhold these payments and credit them against the amounts that it has
          claimed Claimant owes.

213.      Section 2.3 of the Transaction Agreement provides that Royalty payments
          must be paid “on an accumulated basis on the 10th Business Day of each
          calendar month.” Section 9.13 of the Transaction Agreement provides that
          “there shall be no right to setoff or counterclaim with respect to any claim,
          debt or obligation, against payments to any of Buyer or Seller or their
          respective Affiliates under this Agreement.” The Transaction Agreement
          further provides that “any and all payments made to [Claimant] under this
          Agreement (including pursuant to Article II) shall be made free and clear of
          any deduction or withholding unless otherwise required by law.”151

214.      Section 9.13 expressly prohibits Respondent from withholding any payments
          owed to Claimant. Consequently, Respondent was under an obligation to pay
          the Deferred Royalty Payments on the tenth Business Day of each calendar
          month. By failing to timely pay Claimant the Deferred Royalty Payments,
          Respondent materially breached Section 2.3 of the Transaction Agreement.

F.        THE PARDEE LEASE DEDUCTION

215.      The Parties further dispute whether Respondent is entitled to a deduction to
          the CM Purchase Price with regard to the value of the Pardee Lease. The area
          referred to as the “Pardee Lease” is a property owned by Pardee that is located
          in Wyoming County, West Virginia. It is contiguous to the coal reserves area
          that Claimant transferred to Respondent under the Transaction Agreement (the
          “Transaction Area”) and is located to its north-east.



150
      Rejoinder, ¶ 37; Tr. 408:1-11 (Vol. 2) (Sklyarov).
151
      Transaction Agreement, Ex. C-1, § 9.13.


                                                   -49-
          1.        Background

216.      It is undisputed that the Pardee Lease did not form part of the assets
          transferred from Claimant to Respondent under the Transaction Agreement.
          Instead, Respondent (through its affiliate Dynamic) entered into the Pardee
          Lease with effect of 1 January 2016. The Pardee Lease granted Respondent
          the right to mine coal on approximately 4,178 acres owned by Pardee. The
          Pardee Lease was subject to a number of stringent conditions. For example,
          under the Pardee Lease Respondent was obligated to start mining operations
          by 1 June 2017 and to produce certain minimum tonnage of coal ranging from
          250,000 to 500,000 ton per year. Respondent agreed to pay Pardee royalties in
          the amount of 5%-7% of the gross selling price of the coal mined; and to make
          certain minimum monthly rental payments. The Pardee Lease also granted
          Pardee a right of termination or non-renewal if Respondent failed to comply
          with the Pardee Lease requirements. At the time of the CM Sale, Respondent
          had yet to begin mining operations and did not yet have a permit to do so.

217.      It is also undisputed that, as part of the CM Sale, CM Energy entered into the
          CM Pardee Lease with Pardee covering the same area. However, because
          Respondent retained underground mining rights for a coal seam known as the
          “Gilbert Seam,” the CM Pardee Lease was limited to the seams located above
          the top split of the Gilbert Seam. Respondent, in turn, agreed to provide CM
          Energy with a partial release of the Pardee Lease with regard to the seams
          above the top split of the Gilbert Seam.152

218.      At the Merits Hearing, Respondent’s witness Mr. Justice testified that the
          Pardee Lease was an important focal point in the negotiations with CM
          Energy. He explained that CM Energy was looking for a 15-20 year mining
          plan. The reserves within the Transaction Area would have allowed CM
          Energy to mine coal only for “an additional seven or eight years.” CM Energy
          “would not have bought the operation if we could only demonstrate … a seven
          or eight-year mine plan.”153 The addition of the Pardee Lease would allow
          CM Energy to continue its mining operations for the remainder of the 15 or 20
          year mining plan. Mr. Justice testified that, as a result, “it was an all or none
          deal. If Pardee wasn’t in the mix, they wouldn’t have done the deal.”154

219.      As the history of the pay-out calculations in Section III.E. above shows,
          Respondent did not initially claim a deduction for the Pardee Lease.
          Respondent first claimed a deduction for the Pardee Lease on 19 February
          2019—more than two years after the CM Sale. In its 19 February 2019 letter,


152
      Execution Version of Deed of Lease with Exhibits, pg. 3.
153
      Tr. 227:7-11, (Vol. 1) (Justice).
154
      Tr. 300:2-3, 4-11, (Vol. 2) (Justice).


                                                 -50-
          Respondent asserted that it was entitled to a $31,226,791.37 deduction to
          account for the value of the Pardee Lease transaction.

220.      Respondent subsequently revised the amount of the deduction to
          $26,343,589.43 in its 19 March 2019 letter and in its SOD. In its Rejoinder,
          and at the Merits Hearing, Respondent claimed a deduction of $41,414,300.65
          for the Pardee Lease, which it based on Mr. Kostic’s expert report.155

221.      Claimant disputes that Respondent is entitled to any deduction for the Pardee
          Lease. Claimant argues, among other things, that: (a) Respondent acquired
          the Pardee Lease for $1 and cannot explain what additional value it added to
          the Pardee Lease so that CM Energy would pay in excess of $41 million for it;
          (b) the valuation determined by Respondent’s expert, Mr. Kostic, is entitled to
          little credibility because Mr. Kostic (i) has demonstrated his bias against
          Claimant, (ii) did not provide a valuation analysis that considered economic
          factors, and (iii) based his conclusions on assumptions and facts that are not in
          evidence and are contradicted by an existing independent reserve study; and
          (c) Respondent’s failure to seek a deduction for the value of the Pardee Lease
          for over two years after the CM Sale undermines its assertion that the Pardee
          Lease was a significant portion of the Value conveyed in the CM Sale.

          2.       The Tribunal’s Analysis

                   (a)      The Pardee Lease Was Part of the Assets
                            Purchased by CM Energy

222.      The Pardee Lease was part of the assets that CM Energy purchased under the
          CM Agreement. Section 2.1 of the CM Agreement contains a broad definition
          of the assets sold. These include all of Respondent’s “right, title and interest
          in, to and under all of the assets, properties, and rights of every kind and
          nature, whether real, personal or mixed, tangible or intangible, wherever
          located and whether now existing or hereafter acquired, which relate to, or are
          used or held for use in connection with, the Business” except for certain
          defined excluded Assets.

223.      The sold Assets included all “Real Property and Leased Real Property” and
          “all right, title and interest” of Respondent “now or hereafter existing, in, to,
          and under all Leases.” The Leased Property and leases expressly includes the
          Pardee Lease (dated 1 January 2016).156 Likewise, the map attached as Annex
          A to Section 2.1(a) shows the Pardee Lease area.

224.      That CM Energy entered into the CM Pardee Lease and paid Pardee
          consideration, instead of having the existing Pardee Lease assigned to it, does
          not alter the fact that the Pardee Lease was an asset transferred under the CM
155
      Rejoinder, pg. 11.
156
      Seller Disclosure Schedule, Sections 2.1 and 2.3; Section 3.14(a).


                                                   -51-
          Agreement. As is apparent from the Preamble of the CM Pardee Lease,
          Respondent delivered to Pardee a partial release of the Pardee Lease, by which
          it “release[d] and surrender[ed] all of its interests” under the Pardee Lease
          with regard to the coal seams “above the top split of the Gilbert Seam.”157
          By releasing its rights under the Pardee Lease to mine the surface seams,
          Respondent enabled CM Energy to enter into the CM Pardee Lease and
          assume the rights to mine the surface seams. Respondent thus effectively
          transferred its “rights, title and interest” with regard to the surface seams
          within the Pardee Lease area to CM Energy.

                    (b)    Claimant’s Argument that the Record Shows the
                           Value of the Pardee Lease Was Inconsequential

225.      Claimant has argued that the available record contradicts Respondent’s
          assertion that the Pardee Lease was the most important part of the CM Sale.
          Claimant asserts that, instead, the record shows that the value of the Pardee
          Lease that Respondent transferred to CM Energy was inconsequential because
          (i) Respondent paid as consideration only $1 and cannot point to any
          additional value it added to the Pardee Lease;158 (ii) CM Energy needed to
          negotiate with Pardee an extension for the commencement date of the mining
          operation and make significant payments to Pardee for that extension;159 and
          (iii) substantive negotiations regarding the Pardee Lease did not occur until the
          week of the closing.

226.      The Tribunal is not persuaded that these facts provide evidence of the value of
          the Pardee Lease sufficient to give an indication as to whether the value
          transferred was inconsequential or significant.

227.      First, the Tribunal disagrees with Claimant that the $1 in compensation paid
          by Respondent to obtain the lease reflects the Pardee Lease’s value or
          indicates that the value of the Pardee Lease was insignificant. As the terms of
          the Pardee Lease make clear, Pardee’s compensation for granting Respondent
          rights to mine over 4,000 acres of its land under certain conditions was not
          limited to the $1 it received from Respondent when the Lease was executed.
          Instead, Respondent was obligated to pay Pardee minimum rental payments,
          payments to extend the commencement date for the mining, and significant
          royalty payments on any coal mined.

228.      Second, the fact that at the time of the CM Sale, Respondent was unable to
          meet the commencement date for mining operations within the Pardee Lease
          area, and that, as a result, CM Energy needed to negotiate with Pardee an
          extension for the commencement date and make significant payments to

157
      CM Pardee Lease shared by Respondent on 14 October 2019.
158
      CPHB, ¶ 49; Tr. 28:11-13, (Vol. 1) (Claimant’s Counsel).
159
      CPHB, ¶ 49.


                                                 -52-
            Pardee for that extension,160 is in the Tribunal’s view not sufficient support for
            the proposition that Respondent “had very little to offer CM with respect to
            the Pardee Lease.” It is reasonable to assume that CM Energy would not have
            made the extension payment if it believed that Pardee had no value or only
            insignificant value to it. The fact that the extension payment was made by CM
            Energy instead of Respondent may have impacted the value that CM Energy
            allocated to the Pardee Lease at the time of the CM Sale. However, the
            extension payment is not sufficient evidence that CM Energy allocated no
            value or only insignificant value to the Pardee Lease.

229.        Third, the Tribunal is also not persuaded that the Pardee Lease was discussed
            only at the tail end of the negotiations suggests that it conveyed limited
            additional value from Respondent.161 Mr. Justice testified that Respondent
            informed CM Energy of the existence of the Pardee Lease at the time
            negotiations started in March or April of 2016162 and that CM Energy received
            the Pardee Lease document “probably [in] the fall of 2016.”163

230.        Claimant correctly points out that the limited number of email exchanges in
            the record shows that Bluestone, CM Energy and Pardee engaged in
            substantive negotiations over the terms of a renewed Pardee Lease during the
            final ten days of the negotiations.164 The email exchanges make clear that CM
            Energy was concerned that it would not obtain mining rights at Pardee. For
            example, in a 20 January 2017 email, CM Energy pointed out that the Pardee
            Lease had a minimum annual tonnage requirement for the year 2017, although
            Respondent did not yet have a mining permit for the Pardee reserves. CM
            Energy was concerned that “this would seem to put the lease in serious
            jeopardy of getting cancelled in the short term” and alerted Respondent that
            this was “clearly a problem for us.”165 Moreover, as Claimant recognizes,166




160
      Id.
161
      SOC, ¶ 109; Reply, ¶ 24; Tr. 29:1-4, (Vol. 1) (Claimant’s Counsel).
162
      Tr. 312:4-7 (Vol. 2) (Justice).
163
      Tr. 312:7-10 (Vol. 2) (Justice)
164
      CPHB, ¶ 40; Email from Stephen W. Ball to Rahman D’Argenio and James C. Justice III dated 20
      January 2017, Ex. C-47; Email and attachment from Stephen W. Ball to Rahman D’Argenio dated
      20 January 2017, Ex. C-48; Email from Andrew D. Walker to Stephen W. Ball dated 16 January
      2017, Ex. C-49; Email from James C. Justice III to Rahman D’Argenio dated 19 January 2017,
      Ex. C-50; Email from James C. Justice III to Rahman D’Argenio dated 24 January 2017, Ex. C-
      51; Email from Andrew D. Walker and J. Thomas Lane dated 27 January 2017, Ex. C-52.
165
      Email from Stephen W. Ball to Rahman D’Argenio and James C. Justice III dated 20 January
      2017, Ex. C-47.
166
      CPHB, ¶ 41.


                                                  -53-
          the email exchanges also show that the execution of the new Pardee Lease was
          a condition for the closing of the CM Sale.167

231.      The email exchanges accordingly confirm that the Pardee Lease had at least
          some value to CM Energy, although they do not provide any indication of
          what that value was.

                    (c)      The Allocation of the Purchase Price under
                             Section 2.11 of the CM Agreement

232.      The Tribunal is required to determine what part of the CM Purchase Price, if
          any, Respondent and CM Energy allocated to the Pardee Lease. The
          allocation of the Purchase Price has been addressed by the parties to the CM
          Agreement. Section 2.11 of the CM Agreement required CM Energy to
          deliver to Respondent within sixty days following Closing “a schedule
          reasonably acceptable to Seller setting forth the allocation of the Purchase
          Price (and all other capitalized costs) among the Assets in accordance with
          Section 1060 of the Code and the Treasury Regulations thereunder (any
          similar provision of state, local, or non-U.S. Law, as appropriate).” The
          parties further agreed that CM Energy and Respondent “and their respective
          Affiliates shall report, act and file Tax Returns … in all respects and for all
          Tax purposes consistent with the final Purchase Price allocation.”

233.      Purchase price allocations, such as that required under Section 2.11 of the CM
          Agreement, are common in sale and purchase transactions. As Claimant’s
          expert Mr. Lee testified, “under U.S. accounting rules and under most
          international accounting rules,” when “one company buys another, you are
          required to value all of the underlying assets and liabilities that have been
          acquired and put them on your opening balance sheet a fair value.”168

234.      In the Tribunal’s view, the Parties’ contemporaneous allocation of the
          purchase price among the assets acquired under the CM Sale would be cogent
          evidence of the value that the Parties allocated to the Pardee Lease at the time
          of the transaction. However, at the Merits Hearing, Mr. Justice testified that
          CM Energy had “never done” the allocation required under Section 2.11 of the
          CM Agreement.169 He also did not recall whether Respondent ever requested
          CM Energy to do the allocation.170 Mr. Justice added that “we obviously
167
      Email from J. Justice to R. D’Argenio of CM Energy of 19 January 2017, Ex. C-50 (“Pardee will
      get done tomorrow. I think we should direct our respective lawyers that we want everything A to
      Z finished and completed tomorrow. So that when we receive the EPA letter on Monday we can
      close. Agree?”) Email dated 24 January 2017 from J. Justice to R. D’Argenio, Ex. C-51 (“Let’s
      get the NRP, and Pardee docs cleaned up this evening and executed. So we can close this thing out
      tomorrow.”)
168
      Tr. 661:20-25, (Vol. 3) (Lee).
169
      Tr. 211:25 to 212:3, (Vol. 1) (Justice).
170
      Tr. 214:8-15, (Vol. 1) (Justice).


                                                 -54-
          have had to make our filings,”171 and testified that “our audit firm has done
          their own allocation after the fact.”172 He further pointed out, “Bluestone is
          audited every year and we follow GAAP procedures. So I am sure that it had
          been done at some point.”173

235.      The Tribunal accordingly requested Respondent to produce the tax and
          accounting documents showing Respondent’s and CM Energy’s allocation of
          the purchase price. In response to the Tribunal’s request, Respondent
          submitted, “the allocation submitted to the IRS by CM Energy” pursuant to
          IRS Form 8594. In a letter of 14 October 2019, Respondent asserts that it had
          obtained that form from the owners of CM Energy, Energy Capital Partners.
          CM Energy’s IRS filing identifies a sale price of $129,302,891, which
          Respondent submits includes “the Coal Mountain preparation plant, Coal
          Mountain mining operations (both the Pardee and Transaction Area, and the
          Justice and Mechel Equipment), as well as some anticipated future earnout
          payments.”174 However, CM Energy’s IRS filing does not identify any assets,
          and hence does also not include any allocation of the $129,302,891 sales price
          among assets.

236.      The Tribunal observes that Respondent did not provide its own IRS Form
          8594 related to the CM Sale. Respondent instead submitted what it asserted
          were “workpapers” of Bluestone’s outside auditors (Hess Stewart &
          Campbell) related to the CM Purchase Transaction. Those workpapers consist
          of a single page document that is undated. The document shows deductions
          from the Purchase Price of $18,953,996.24 for Mineral Rights & Reserves;
          $2,371.111.46 for Machinery & Equipment; $3,047,990.13 for Mine
          Development Costs and $174,934.13 for asset retirement costs.

237.      In its 15 October 2019 letter to the Tribunal, Respondent asserted that it
          “consider[s]” the remaining $58,266,947.33 “to be Pardee and the Justice
          owned equipment.” The Tribunal notes that Respondent has not provided any
          particulars and evidence in support of its assertion. For example, Respondent
          did not explain why the deduction of $18,953,996.24 for “Mineral Rights &
          Reserves” did not include the right to mine Pardee, why the workpapers did
          not state that the remaining amount of $58,266,947.33 represented the Pardee
          Lease and the Justice Equipment, or how the $58,266,947.33 were allocated
          between the Pardee Lease and the Justice Equipment. The Tribunal is hence
          not persuaded by Respondent’s wholly-unsupported assertion. If anything, the
          workpapers undermine Respondent’s position as to the value of the Pardee


171
      Tr. 211:20-21 (Vol. 1) (Justice).
172
      Tr. 212:3 (Vol. 1) (Justice).
173
      Tr. 212:23 to 213:1 (Vol. 1) (Justice).
174
      Letter sent by Respondent to Tribunal dated 14 October 2019.


                                                 -55-
          Lease as the total amount deducted for “Mineral Rights & Reserve” is
          substantially lower that Respondent’s valuation of the Pardee Lease.

                    (d)      The Marshall Miller, Norwest and KPMG
                             Reports Prepared for the CM Sale

238.      At the Merits Hearing, Mr. Justice testified that in 2016, CM Energy requested
          Respondent to engage Marshall Miller and the engineering firm Norwest to
          prepare “independent reports” regarding the reserves in the Transaction Area
          and at Pardee.175 In addition, CM Energy engaged KPMG to prepare an
          economic analysis. According to Mr. Justice, these reports were prepared
          “probably between about May and October of [20]16.”176 The reports
          “evaluated the economic viability” such as the “stripping ratio, haul distance”
          and the “physical tons-in-place.”177 Respondent and CM Energy shared the
          costs for the Marshall Miller and Norwest reports in equal parts.

239.      The Tribunal notes that these reports would have provided important
          contemporaneous evidence as CM Energy would have relied on these reports
          in assessing and allocating the value of the Pardee Lease. However,
          Respondent did not submit these reports into the record.

240.      Mr. Justice testified that Respondent no longer had access to these reports and
          that CM Energy would not release them.178 Mr. Justice acknowledged that it
          “sound[ed] pretty illogical” that Respondent did not have access to the
          Marshall Miller and the Norwest reports although it had covered half of the
          costs for the preparation of these reports. Mr. Justice testified that CM Energy
          had insisted that Respondent waive its rights.179 Mr. Justice also testified that
          “had we known we were going to be in this situation, we would have fought
          harder to retain the data.”180 However, the Tribunal observes that Mr. Justice
          should have been aware at that time that the reports would be important
          documents to determine the amount in Contingent Payments owed to Claimant
          under the Transaction Agreement.

241.      When asked whether he attempted to obtain these documents from CM
          Energy, Mr. Justice said that he personally had not, but thought Respondent
          had “tried through different avenues to get those.”181 The Tribunal notes that
175
      Tr. 244:8-9, 18; 245:9 (Vol. 1) (Justice).
176
      Tr. 242:20 to 243:1, (Vol. 1) (Justice).
177
      Tr. 247:1-3 (Vol. 1) (Justice).
178
      Tr. 226:2-5 (Vol. 1) (Justice).
179
      Tr. 242:5-8 (Vol. 1) (Justice).
180
      Tr. 242:13-19 (Vol. 1) (Justice).
181
      Tr. 226:6-9 (Vol. 1) (Justice).


                                                   -56-
          Respondent has not submitted any documents into the record that would
          confirm that Respondent made attempts to obtain copies of these reports for
          purposes of this Arbitration.

                    (e)      The Bluestone Reserve Summary

242.      Instead, Respondent submitted into the record two sets of spreadsheets that
          purport to compare the tons of coal in-place in the Transaction Area with those
          in the Pardee Lease Area (the “Bluestone Reserve Summary”). As
          Respondent’s expert (Mr. Kostic) explained, “tons of coal in-place” refers to
          the coal that is in the ground in a given area “without any deduction for
          mining recovery or preparation plant yield.” The Tribunal will refer to the
          tons of coal in-place by the abbreviation “TIP” that is used in the Bluestone
          Reserve Summary.

243.      The spreadsheets comprising the Bluestone Reserve Summary do not identify
          its author, do not explain the purpose for which it was prepared, do not contain
          any narrative, and do not include any of the underlying data or calculations.
          One of the spreadsheets is dated 15 February 2016, which would indicate that
          the document was prepared almost a year before the CM Sale. At the Merits
          Hearing, Mr. Justice testified that the Bluestone Reserve Summary was based
          on “an internal calculation from our engineering department.” He
          acknowledged that the calculation was “not fully vetted,” at least until
          Respondent submitted Dr. Kostic’s expert report in this Arbitration.182 Mr.
          Justice also stated that the engineer who had prepared the Bluestone Reserve
          Summary was no longer with the company.183

244.      For the Transaction Area, the Bluestone Reserve Summary identifies:
          (i) 2,506,773 permitted TIP for the “CM Surface Mine;” (ii) a total of
          7,692,461 TIP within the “Bens Creek” area subject to a permit application;
          and (iii) 17,444,419 permitted TIP for the “McDonald Fork” area.

245.      The Bluestone Reserve Summary identifies as a source for the TIP estimate of
          the CM Surface Mine and the Bens Creek area a “2009 Weir Report,
          JORC/SEC Report.” Mr. Kostic, who is the CEO of Weir International,
          testified that no such “Weir Report 2009” existed. Instead, he stated that the
          Weir report of the relevant area was dated 30 June 2008 and subsequently
          updated in 2010.184 Neither the 2008 Weir Report, nor the 2010 update to the
          Weir Report, were submitted into the record.

246.      The Bluestone Reserve Summary further states that the 17,444,419 TIP
          estimate for the “McDonald Fork” area was based on an “internal estimate.”

182
      Tr. 232:7-8 (Vol. 1) (Justice).
183
      Tr. 234:3-7 (Vol. 1) (Justice).
184
      Tr. 422:13-28 (Vol. 2) (Kostic).


                                            -57-
          Mr. Justice testified that he was sure the internal estimates were written down
          “in some form” but he did not “know exactly what the form is.”185 The
          Tribunal notes that Respondent did not submit the underlying data, in
          whatever form they were written down, into the record.

247.      For the Pardee Area, the Bluestone Reserve Summary identifies (i) 3,474,945
          TIP that were subject to a permit application, and (ii) an additional 25,788,237
          TIP that were also subject to a permit application. The Bluestone Reserve
          Summary identifies as source for the 3,474,945 TIP as the Geological Reserve
          Evaluation of the Big Huff, George, Pardee Land, Reedy and Wittenberg
          Tracts of Pardee Resources Company Located in Wyoming County, West
          Virginia dated October 2013 prepared by Cardno MM&A (“2013 Cardno
          SEC Report”).186 The Tribunal observes that Respondent did in fact submit
          the 2013 Cardno SEC Report into the record, although certain of the maps and
          all the exhibits were omitted. However, an additional 25,788,237 TIP is again
          based on an “internal estimate” for which Respondent has not submitted any
          other underlying data.

248.      The Tribunal also observes that Respondent itself has been inconsistent in
          interpreting the data contained in the Bluestone Reserve Summary when it
          determined the allocation of the Pardee Lease value. Mr. Justice testified that
          he relied on the Bluestone Reserve Summary when he informed Claimant in
          his 19 February 2019 letter that “48.6% of the reserve base sold to CM was
          acquired from Pardee.”187 It is not clear to the Tribunal how Mr. Justice
          arrived at that amount. A comparison of the surface mineable TIP identified
          in the spreadsheets as “permitted” or for which a permit was “in progress,” in
          fact shows that 48.6% of the tons-in-place were in the Transaction Area and
          51.4% in the Pardee area.

249.      Two weeks later, in its 7 March 2019 letter, Respondent increased the
          allocation of the Pardee area, stating that 59% of the “reserves” were on the
          Pardee Lease and 41% in the Transaction Area. Respondent again appears to
          have relied on the Bluestone Reserve Summary, but this time compared the
          total amount of the estimated surface TIPs in the Transaction Area with the
          total amount of the estimated surface TIPs within the Pardee Lease area,
          regardless of whether the TIPs were permitted, subject to a permit application
          or not permitted at all.

250.      The Tribunal concludes that the Bluestone Reserve Summary is not
          sufficiently reliable to serve as a starting point, let alone as the basis for
          determining the value of the Pardee Lease. First, Mr. Justice himself testified

185
      Tr. 233:14-17 (Vol. 1) (Justice).
186
      Cardno Report, Ex. DNK-2.
187
      Tr. 232:2 to 233:10 (Vol. 1) (Justice).



                                                -58-
          that the Reserve Summary was “not fully vetted.”188 CM Energy also
          seemingly did not rely on it, requesting instead Marshall Miller and the
          engineering firm Norwest to prepare “independent reports.”

251.      Second, Respondent has not submitted any supporting documents or data
          underlying the internal estimates, nor has it provided copies of the 2008 and
          2010 Weir Reports or any explanation as to the methodology used to
          determine the estimates. The Tribunal has reason to believe that such
          documents exist, as Mr. Justice himself testified that he was sure that data
          underlying the Reserve Summary existed “in some form”, and Respondent’s
          expert Mr. Kostic testified that an “investigation with Bluestone in their files”
          yielded “long-range mining plans of the Pardee area.”189

252.      Third, Respondent has not presented any testimony from a witness who was
          involved in the preparation of the Bluestone Reserve Summary. Respondent’s
          only fact witness, Mr. Justice, testified that he was not involved in the
          preparation of the Summary.

253.      Without the benefit of the underlying data, or a fact witness who prepared or
          at least was involved in the preparation of the Bluestone Reserve Summary,
          neither Claimant, nor the Tribunal, were in a position to ascertain, let alone
          test, the methodologies with which the Summary was prepared and reach a
          conclusion as to the accuracy, or even the reasonableness, of Respondent’s
          internal estimates.

                    (f)      Mr. Kostic’s Expert Report

254.      Respondent instead submitted an expert report by Mr. Kostic of Weir
          International to determine the reasonableness of the Bluestone Reserve
          Summary. While Mr. Kostic concluded that the Bluestone Reserve Summary
          was “reasonable,” the numbers he arrived at suggest otherwise. Mr. Kostic
          determined that the TIP in the Transaction Area were 26,855,760, that is
          17,444,419 TIP lower than in the Bluestone Reserve Summary, and the TIP in
          the Pardee Lease were 48,699,324, that is 12,890,413 TIP higher than in the
          Bluestone Reserve Summary. Mr. Kostic determined that only 35.53% of the
          TIP were in the Transaction Area and 64.46% in the Pardee Area.

                             (1)        Mr. Kostic’s Analysis

255.      Respondent gave Mr. Kostic two instructions: (i) “to determine the
          reasonableness of Bluestone’s estimate of total coal tons in-place with the
          Pardee Lease” set forth in the Bluestone Reserve Summary and (ii) to provide


188
      Tr. 232:7-8 (Vol. 1) (Justice).
189
      Tr. 419:15-20 (Vol. 2) (Kostic).


                                                  -59-
          his “professional opinion on the reasonableness of Bluestone’s estimate of
          value for the Pardee Lease.”190

256.      First, to determine the reasonableness of the Bluestone Reserve Summary’s
          estimate of TIP within the Pardee Lease area, Mr. Kostic summed up the TIP
          for each seam within the Pardee Lease. Mr. Kostic described his analysis as
          follows: he (i) obtained the Pardee Lease boundaries and drill hole data;
          (ii) “loaded the 2013 Cardno SEC Report seam maps into Minescape
          software;” (iii) verified the mining areas identified on the Bluestone Reserve
          Summary “based on the seam outcrops and previous mining shown on the
          2013 Cardno SEC Report seam maps;” (iv) created “coal tonnage polygons”
          and estimated “acres for the mineable portions of the coal seams within the
          Pardee Lease.”

257.      Mr. Kostic further testified that, to calculate the TIP for each seam within the
          Pardee Lease, he multiplied the estimated coal seam acres by “Bluestone’s
          average coal thickness” and subsequently by a coal density factor of 1,742
          tons, which he opined was “the same density used by Bluestone and is
          considered an industry standard coal density relating to metallurgical coal
          seams in the Central Appalachian Basin.” He then summed up the TIP for
          each seam and determined that the total TIP within the Pardee Lease was
          48,699,324 million tons.191

258.      Mr. Kostic testified that he also reviewed the mineable coal seams remaining
          in the Transaction Area at the time of the CM Sale. He (i) totaled the “in-
          place reserves and resources for mountain top, contour and highwall miner
          mining” from the 2010 update of the 2008 Weir Report; (ii) reviewed coal
          production data from the Mine Safety and Health Administration (“MSHA”)
          data system for the Coal Mountain No.1 Surface Mine (MSHA ID No. 46-
          09062) from the second half of 2008 through 2016; and (iii) determined on the
          basis of the MSHA data that there remained 26,855,760 TIP in the Transaction
          Area.

259.      Second, to determine the reasonableness of Respondent’s estimate of value for
          the Pardee Lease, Mr. Kostic multiplied the 64.46% of TIP in the Pardee Area
          with what he called the “adjusted” sale proceeds of the CM Purchase of
          $64.243 million, resulting in a value of $41,414,300.65. Mr. Kostic
          determined the adjustment to the $98.975 million CM Purchase Price by
          making a series of adjustments in the total amount of $34,722,342.85, which
          he based on those included in Bluestone’s 7 March 2019 letter192.



190
      Kostic Expert Report, ¶¶ 12-13; Tr. 512:9-12 (Vol. 2) (Kostic).
191
      Kostic Expert Report, ¶¶ 16-20.
192
      Letter from Steve Ball to Laura Bank dated 7 March 2019, Ex. R-10.


                                                  -60-
                              (2)      Mr. Lee’s Criticism of Mr. Kostic’s Methodology

260.       To rebut the Kostic Expert Report, Claimant submitted an expert report by Mr.
           Lee of Duff & Phelps. Claimant instructed Mr. Lee to comment on the Kostic
           Expert Report and not to perform an independent valuation of the Pardee
           Lease property.193

261.       Mr. Lee criticized that Mr. Kostic’s “conclusion of the Pardee Lease value is
           highly reliant on the assumptions and information provided by Bluestone.” He
           stated that Mr. Kostic “undertook no review or critical analysis of the
           assumptions and information provided by Bluestone, despite the presence of
           contradictory information.”194 Instead, Mr. Kostic “accepts the Bluestone
           tonnage estimates of the Mechel property without any verification or
           investigation” and failed to consider or investigate “any potential inconsistent
           methodologies or assumptions used by Bluestone in its estimates of the
           Mechel Property tons in-place.”195 Mr. Kostic also “undertook no review or
           critical analysis of approximately 20% of the tons-in place at the Pardee
           Lease” suitable for high-wall-mining and contour mining.196

262.       Mr. Lee further testified that there was “a lack of supporting analysis or
           documentation to verify the reasonableness of the Weir conclusion.”197 For
           example, there was “no reconciliation between Weir’s tons in-place estimate
           based on the 2013 SEC Cardno Report and the tons in-place contained in the
           2013 SEC Cardno Report itself” although there was a material difference
           between the TIP identified in the 2013 SEC Cardno Report and Mr. Kostic’s
           report.198

263.       Finally, Mr. Lee stated that Mr. Kostic did “not attempt to corroborate [the]
           Pardee Lease valuation conclusions with a market approach or market
           perspectives from January 2017.”199 In particular, Mr. Lee takes issue that Mr.
           Kostic failed to verify or corroborate the $41.4 million value for the Pardee
           Lease “based on acquisition multiples and trading multiples from transactions
           or market capitalizations of comparable assets or companies proximate to the
           valuation date.”200

193
      Lee Expert Rebuttal Report, ¶ 1.2.
194
      Id. at ¶ 2.1.
195
      Id. at ¶ 4.14.
196
      Id. at ¶ 4.14(b).
197
      Id. at ¶ 2.1.
198
      Id. ¶ 4.16.
199
      Id. at ¶ 2.1.
200
      Id. at ¶ 4.18(a); Tr. 668:14-22 (Vol. 3) (Lee).


                                                        -61-
264.       Mr. Lee further criticized Mr. Kostic’s reliance on a TIP comparison without
           reference or consideration to potential different economics,201 such as whether
           the TIP (i) were permitted or still subject to a current or future application for
           a permit, or (ii) were classified as “reserves” or “resources” in accordance
           with internationally accepted standards.202 Mr. Kostic’s allocation
           “completely ignored” the “difference between having cash generated today
           versus cash generated at some stage in the future.”203 Mr. Lee testified that
           Mr. Kostic could have used a “cash flow analysis which demonstrated the
           difference in value between the Mechel tons which are currently producing,
           generating revenues, and the Pardee Lease tons which don’t have a permit,
           which have not yet been developed, which may need equipment and will be
           developed at some stage in the future.”204

                            (3)         The “Weir Notes”

265.       With its Rejoinder, Respondent submitted as an exhibit a document entitled
           the “Weir Notes.” The document provides comments that rebut certain
           statements that Mr. Lee made in his expert report in response to (a) Mr.
           Kostic’s report on the Pardee Lease, and (b) Mr. Blandford’s report on the
           Justice Equipment.

266.       The Tribunal notes that the “Weir Notes” are not signed by Mr. Kostic or
           Mr. Blandford and they do not identify them as authors. At the Merits
           Hearing, Mr. Kostic testified that the Weir Notes were drafted by counsel for
           Respondent on the basis of notes that Weir had submitted.205 Ninety-nine
           percent of the Notes reflected the work of Weir with “a word here or a
           paragraph, or a lead-in” having been added by counsel for Respondent.206
           Mr. Kostic affirmed that he espoused and agreed with anything that counsel
           for Respondent had added to the Notes.207 In light of the explanations given
           by Mr. Kostic at the Merits Hearing, the Tribunal has given careful
           consideration in its analysis to the statements contained in the Weir Notes.




201
      Lee Expert Rebuttal Report, ¶ 4.18; Tr. 666:13-17; 668:6-8 (Vol. 3) (Lee).
202
      Id. at ¶ 4.18.
203
      Tr. 669:6-9 (Vol. 3) (Lee).
204
      Tr. 668:23 to 669:5 (Vol. 3) (Lee).
205
      Tr. 442:8-13 (Vol. 2) (Kostic).
206
      Tr. 442:5-11 (Vol. 2) (Kostic).
207
      Tr. 444:2-5 (Vol. 2) (Kostic).


                                                  -62-
                             (4)          The Tribunal’s Analysis

267.      Like the Bluestone Reserve Summary, whose reasonableness Mr. Kostic was
          tasked to examine, Mr. Kostic’s analysis is based on a comparison of TIP
          within the Transaction Area with TIP within the Pardee Lease area.

268.      The Tribunal agrees with Claimant that this analysis ignores important
          economic drivers of value. In particular, it does not consider important
          factors, such as (i) when CM Energy would start to mine in the Pardee Lease
          area, (ii) whether the TIP qualify as reserves under internationally accepted
          standards, (iii) whether the TIP were already permitted or subject to a pending
          or future permit application, (iv) what the quality and price of the coal is,
          (v) what costs would be needed to mine the coal, and (vi) what the risks were
          that the Pardee Lease would not be renewed or terminated. The Tribunal
          further finds that Mr. Kostic’s analysis of the TIP is not sufficiently reliable
          because Mr. Kostic has failed to provide most of the documents and data
          underlying his analysis.

                                        i.   Consideration of Economic Factors

269.      As Mr. Lee testified, a typical valuation method would be a discounted cash
          flow analysis, or examination of comparable transactions of similar properties
          at approximately the time of the valuation. The Tribunal notes that, at the
          Merits Hearing, Mr. Kostic testified that for other valuations of coal reserves,
          he would typically perform a discounted cash flow analysis.208

270.      A discounted cash flow analysis discounts future cash flows by the time value
          of money and the weighted cost of capital.209 As Mr. Justice, who has ample
          experience in the coal business, testified, “the reserves that you are mining
          tomorrow are worth the most and the last reserves are worth the least.”210

271.      It is uncontested that CM Energy would not have mined within the Pardee
          Lease area immediately after the CM Sale was entered into. Mr. Justice
          testified that under CM Energy’s 15-20 year mine plan,211 CM Energy would
          continue to mine the Coal Mountain reserves and then move eastward to the
          Bens Creek and McDonald Fork area. Mr. Justice further testified that at
          some point, CM Energy would start mining the western part of the Pardee
          Lease reserves simultaneously with the McDonald Fork area because the
          boundary between the McDonald fork and the Pardee Lease areas “coincides


208
      Tr. 475:1-4 (Vol. 2) (Kostic).
209
      Tr. 475:9-14 (Vol. 2) (Kostic).
210
      Tr. 248:2-5 (Vol. 1) (Justice).
211
      Tr. 224:12-14 (Vol. 1) (Justice).


                                                   -63-
          with the top of a mountain”212 and the most efficient way of mining would be
          “to mine both sides of the mountain concurrently.”213

272.      Mr. Justice and Mr. Kostic provided inconsistent estimates as to how long it
          would take CM Energy to start mining coal within the Pardee Lease area.
          Mr. Justice said that, while he did not know exactly how long it would take
          CM Energy to reach Pardee, he “guessed” it would be within two to three
          years of the January 2017 closing of the CM Sale.214 He testified that “if they
          are not mining on Pardee, they are very, very close. I would say they are
          within three months of mining if they are not already on Pardee.”215
          Mr. Kostic, in turn, testified that, while he had not seen CM Energy’s mine
          plan, he could estimate on the basis of CM Energy’s target of producing 1.6
          million tons by 2019 that “it will be four years or five years” or even six or
          seven years, before CM Energy would start mining the Pardee area.”216

273.      In sum, while it is uncertain when CM Energy would start mining at Pardee
          Lease—provided it obtains the requisite surface mining permit—both
          Mr. Justice and Mr. Kostic testified that the Pardee Lease area would not be in
          production for a number of years after the CM Sale. All other things being
          equal, the value of future cash flows from mining at Pardee, discounted by
          time, would thus be lower than the value of cash flows from mining the
          Transaction Area.

274.      The Tribunal next notes that Mr. Kostic based the TIP in the Transaction Area
          on the 2008 Weir Report, which he testified had been prepared in accordance
          with the stringent Australasian Code for Reporting of Exploration Results,
          Mineral Resources and Ore Reserves standard (“JORC Standard”), whereas
          he estimated the TIP in the Pardee Lease Area without regard to the JORC
          Standard, or any other international standards for the classification of reserves.

275.      Mr. Kostic testified that the JORC Standard was “very stringent” as “you can’t
          report a ton if you don’t control it” and unless it is “economically mineable.217
          Mr. Kostic acknowledged that his analysis of the Pardee Lease was not
          performed in accordance with the JORC Standard. In his view, it was not




212
      Tr. 266:17-22 (Vol. 1) (Justice).
213
      Tr. 266:20-21 (Vol. 1) (Justice).
214
      Tr. 267:5-10 (Vol. 2) (Justice).
215
      Tr. 269:1-8 (Vol. 2) (Justice).
216
      Tr. 472:18-19, 474:6-9, 474:19-20, (Vol. 2) (Kostic); Tr. 576:2-12 (Vol. 3) (Kostic).
217
      Tr. 572:8-25 (Vol. 3) (Kostic).


                                                   -64-
          necessary for him to adhere to the JORC Standard as “we know that all those
          tons [at Pardee] are going to be reserves.”218

276.      The Tribunal is not persuaded that all TIP in Mr. Kostic’s analysis would
          qualify as reserves under JORC Standard. To start with, Mr. Kostic testified
          that he had not himself prepared or seen any feasibility study for the Pardee
          Lease area.219 Mr. Kostic also acknowledged that CM Energy intends to
          perform further exploration work at Pardee. In fact, Section 15 of the 2017
          Pardee Lease requires CM Energy, in advance of the mining operations, to
          “drill such core holes on the Leased Premises as are reasonably required to
          fully explore the Seams.”

277.      CM Energy also received a prospecting permit for the “Reedy Branch Surface
          Mine” within the Pardee Lease.220 Mr. Kostic testified that CM Energy hasn’t
          “started the prospecting yet.” He explained that, with the drill data, CM
          Energy expected to prepare “a geological model to determine, number one, the
          structure of the coal, the coal seam thickness, so they can determine exactly
          what type of mining process to do for their mountaintop mining, contour,
          highwall mining.”221 Finally, to determine whether the TIP qualify as
          reserves, other factors need to be considered, including mining permits, price
          and quality of the coal, costs and the risk of lease renewal.

278.      It is undisputed that at the time of the CM Sale, Respondent did not have a
          permit to mine on the Pardee Lease.222 Conversely, in the Transaction Area,
          Respondent had a surface permit to mine the Coal Mountain and the
          McDonald fork areas223 and mining operations were already underway.

279.      At the Merits Hearing, Mr. Justice testified that “unequivocally … a permitted
          ton you have today is going to be worth more than an unpermitted ton”
          because there was “a risk that you can’t get the permit.”224 Mr. Lee likewise
          opined that “you will simply see higher multiples for tons in the ground for a
          producing mine than you will for a mine that has never been developed.” This




218
      Tr. 467:21-22 (Vol. 3) (Kostic).
219
      Tr. 481:6-22, 482:7 (Vol. 2) (Kostic); Tr. 558:1-3 (Vol. 3) (Kostic).
220
      Weir Notes, Ex. R-22 pg. 6.
221
      Tr. 426:1-7 (Vol. 2) (Kostic).
222
      Tr. 251:21-24 (Vol. 1) (Justice).
223
      Tr. 251:15-20 (Vol. 1) (Justice); Weir Notes, Ex. R-22 pg. 6.
224
      Tr. 250:4-10 (Vol. 1) (Justice); Tr. 262:5-11 (Vol. 2) (Justice).


                                                    -65-
          was so “because of the avoided expense and the nearness of generating cash
          flow.”225

280.      Mr. Kostic testified that CM Energy had applied for a permit for part of the
          Pardee Lease area. Specifically, Mr. Kostic testified that CM Energy
          submitted an application for a surface mine permit (“Surface Mine
          Application” or “SMA”) for the “Reedy Branch area.”226 Mr. Kostic testified
          that the prospecting permit covered an area of “only … roughly 500 acres of
          the total 800 acres or a thousand” of the Pardee Lease.227 The Tribunal notes
          that, even if the SMA would be granted, the permit would not cover the whole
          Pardee Lease area, and CM Energy would need to seek one or more additional
          permits to mine the remaining part of the Pardee Lease.

281.      It is further undisputed that it takes several years to obtain a surface mine
          permit. Mr. Justice testified that, in his experience, “a detailed permitting
          timeline takes a long, long time … it takes years and years and years to get a
          permit.”228 He later clarified that it would take “two or three years” for CM
          Energy to obtain a surface mine permit for the Pardee Lease area. Mr. Kostic
          testified that, in his experience, it typically takes between 18 months and two
          years to receive a permit, but that it might take three years to obtain a permit
          for a surface mine.229

282.      The testimony further shows that mining permits are not granted as a matter of
          course, but that there is at least some risk that a SMA might be denied on
          environmental or other grounds. For example, an applicant for a surface mine
          permit in West Virginia must show compliance with provisions related to
          water quality and water flow. An applicant must submit six months’ worth of
          water quality and groundwater flow data collected before the application is
          made. It must then continue to sample water quality at a minimum once a
          month until the surface mine permit is received. The applicant must also
          establish how, after completion of the mining, the water flow and quality will
          not change.230

283.      Moreover, Mr. Justice testified that approximately 20-30% of the rock and soil
          are deposited in nearby valleys, and the “permitting ability for valley fills has
          been drastically reduced.”231 Mr. Kostic likewise testified that there is
225
      Tr. 706:3-14 (Vol. 3) (Lee).
226
      Tr. 423:20-21, 427:8-17, 428:3-5 (Vol. 2) (Kostic); Tr. 597:3-9 (Vol. 3) (Kostic).
227
      Tr. 424:18-22 (Vol. 2) (Kostic).
228
      Tr. 188:5-8 (Vol. 1) (Justice).
229
      Tr. 470:23 to 471:1 (Vol. 2) (Kostic).
230
      Tr. 419:21-25 (Vol. 2) (Kostic); Tr. 585:23 to 586:9, 587:11-15 (Vol. 3) (Kostic).
231
      Tr. 262:2511-22 (Vol. 2) (Justice).


                                                   -66-
           enhanced scrutiny of surface mine applications because of valley fills. 232
           These so-called “valley fills” are “the most costly part of mining and the most
           rules regulated.”233 They have become “a big issue in the U.S.” because of
           environmental concerns.234 Since the valley fills cannot cover up any
           watersheds, they must be “constructed properly” must have “an underdrain”
           and “no material that is selium producing.”235

284.       Mr. Justice believed, however, that there was not a “big danger” that CM
           Energy would be denied its SMA because CM Energy could have back-
           stacked the excess rock and soil from the Pardee Area deposits at the valley
           fills from the Transaction Area mining.236 Yet even if Mr. Justice were correct
           that there was not a “big danger” for CM Energy of having its permit denied
           because of valley fills, there is at least some risk that the application would be
           rejected or that CM Energy would have to incur significant costs to satisfy the
           requirements for an approval.

285.       In addition, the Tribunal observes that permits are granted “only for five-year
           periods,” and the applicant must file a permit renewal application.237 Hence,
           even if CM Energy obtained a surface mine permit, CM Energy would face at
           least some risk that the permit renewal might be denied. Mr. Kostic testified
           that, as long as the applicant follows the rules and was in good standing “there
           [was] no reason in the world the permit would be denied.”238 While the
           Tribunal has no reason to doubt the testimony of Mr. Kostic, there remains a
           risk that CM Energy might not comply with the applicable rules or that more
           stringent rules are being adopted that might make a permit renewal more
           difficult and/or costly to obtain.

286.       Mr. Kostic’s comparison of TIP between the Transaction and the Pardee Lease
           areas also did not consider differences in the quality of the coal. It is
           undisputed that in both the Transaction and the Pardee Lease areas there is
           metallurgical coal (“Met Coal”) and steam coal. At its most basic, Met Coal
           has a higher quality than steam coal and can be used for steel making, whereas
           steam coal is largely used to produce power. As a result, Met Coal commands
           a higher price than steam coal.239

232
      Tr. 473:1-6 (Vol. 2) (Kostic).
233
      Tr. 588:18-19 (Vol. 3) (Kostic).
234
      Tr. 588:7-10 (Vol. 3) (Kostic).
235
      Tr. 588:11-20 (Vol. 3) (Kostic).
236
      Tr. 262: 22 to 263:4 (Vol. 2) (Justice).
237
      Tr. 480:15-17 (Vol. 2) (Kostic).
238
      Tr. 481:2-5 (Vol. 2) (Kostic).
239
      Tr. 248:13-15 (Vol. 1) (Justice).


                                                 -67-
287.      Mr. Kostic testified that “all the studies done in the past show that the quality”
          of coal in the Pardee Lease area “is going to be the same” as in the Transaction
          Area.240 The Tribunal notes that Mr. Kostic did not, however, identify these
          studies, nor did he exhibit the relevant parts of these studies. The only reserve
          study available to the Tribunal, the 2013 Cardno SEC Report, observes with
          regard to the Reedy Branch area of the Pardee Lease that data was “typically
          insufficient to estimate surface mineable quality characteristics.” The Report
          recommends “follow-up exploration” for an “accurate coal quality
          analysis.”241 As described above, CM Energy applied for an exploration
          permit, but there is nothing in the record to suggest what exploration work CM
          Energy has done or what the results of that exploration work were.

288.      Mr. Justice testified that the quality of coal was a “focal point” for CM
          Energy.242 As part of their analysis, Marshall Miller and Norwest evaluated
          “what percentage of steam coal, what percentage of met coal” the reserves of
          the Transaction Area and those of the Pardee Lease had.243 The two
          consulting firms concluded that the ratio between Met Coal and steam coal
          was 60:40.244 It is, however, not clear from Mr. Justice’s testimony whether
          that ratio was the same in both the Transaction Area and the Pardee Lease
          Area.

289.      Nor did Mr. Kostic consider the price of coal in his analysis. The Tribunal
          notes that Mr. Kostic himself testified that the price of Met Coal fluctuates.
          For example, while ten years ago, the price had been $300 per ton, at the time
          the CM Agreement was concluded it was “probably $200 a ton, or a little bit
          more, $240,”245 and in 2019 it was hovering in the $150-170 per ton range.246
          On that basis alone, and all other things being equal, a ton of Met Coal that
          was produced and sold from a Transaction Area in 2017 was worth
          considerably more than a ton of coal that would have been produced from the
          Pardee Lease area in 2019. There is also at least some risk that, if coal prices
          further decrease, it might no longer be economical for CM Energy to produce
          at least some of the TIP of the Pardee Lease area.

290.      Next, Mr. Kostic’s analysis also did not consider the costs and capital
          investments that were needed to mine the Pardee area. Mr. Justice testified

240
      Tr. 501:24-25 (Vol. 2) (Kostic).
241
      2013 Cardno SEC Report, ¶ 6.3.2.
242
      Tr. 225:3-5 (Vol. 1) (Justice).
243
      Tr. 248:23 to 249:3 (Vol. 1) (Justice).
244
      Tr. 306:17-20 (Vol. 2) (Justice).
245
      Tr. 489:5-8 (Vol. 2) (Kostic).
246
      Tr. 488:9-25 (Vol. 2) (Kostic).


                                                -68-
            that the costs for the Transaction Area and those for the Pardee Lease Area
            were essentially the same because the Pardee Lease area was adjacent to the
            Transaction Area and CM Energy could simply continue operations with the
            same equipment.247 However, he also acknowledged that that obtaining a
            permit costs “hundreds of thousands of dollars”248 and that extraction costs
            might change.249

291.        Moreover, the Tribunal observes that CM Energy had to make substantial
            royalty payments to Pardee under the terms of the CM Pardee Lease, in
            addition to monthly minimum payments and any payments to extend the
            Lease. It is reasonable to assume that CM Energy had also to make royalty
            and other payments for the McDonald Fork under the Natural Resource
            Partners (“NRP”) Lease, but the Tribunal has no means of assessing how
            these payments differed to those under the CM Pardee Lease because the
            Tribunal does not have a copy of the NRP Lease. Mr. Kostic has not
            considered these payment obligations under both leases in comparing the
            value of the Pardee Lease with that of the Transaction Area.

292.        In a similar vein, Mr. Kostic’s calculation also does not consider the risk that
            Pardee would terminate or not renew the CM Pardee Lease. The CM Pardee
            Lease contains a covenant to mine, in which CM Energy agreed to commence
            actual mining of coal by 1 June 2017.250 To extend the commencement date,
            CM Energy agreed to make substantial extension payments but the CM Pardee
            Lease did not contain a right to extend the commencement date beyond June
            2019.251 The CM Pardee Lease required CM Energy to produce every year in
            excess of 250,000 tons and, starting 1 January 2021, more than 500,000
            tons.252 Pardee has the right to terminate the CM Pardee Lease, among other
            grounds, if CM Energy fails to produce these minimum requirements.253 The
            CM Pardee Lease expires on 1 January 2021 but can be renewed for additional
            mining periods up to 31 December 2035.254

293.        Both parties to the CM Pardee Lease might have commercial incentives to
            extend the duration of the lease, further extend the commencement date for the

247
      Tr. 308:17 to 309:2 (Vol. 2) (Justice).
248
      Tr. 262:1-4 (Vol. 2) (Justice).
249
      Tr. 261:4-5 (Vol. 2) (Justice).
250
      Execution Version of Deed of Lease, § 14.
251
      Id.
252
      Id.
253
      Execution Version of Deed of Lease, section 26(c)(8).
254
      Execution Version of Deed of Lease, pg. 9.



                                                   -69-
          mining operations, or amend the lease’s terms. Yet there still remains a risk
          that Pardee would not agree to do so, for example, if the cash flow generated
          by the Lease fell short of Pardee’s expectations or CM Energy failed to
          comply with the applicable regulations. Comparable risks might exist with
          regard to the NRP Lease in the Transaction Area, but again, Mr. Kostic has
          not considered these risks in comparing the two reserves areas.

                                    ii.    Reliability of the Assessment of TIP

294.      The Tribunal further observes that, even without proper consideration of the
          economic factors discussed above, Mr. Kostic’s comparison of TIPs in the
          Transaction Area and the Pardee Lease area is not sufficiently reliable because
          Mr. Kostic has failed to provide most of the documents and data underlying
          his analysis.

295.      With regard to the Transaction Area, Mr. Kostic accepted the 26,855,760 TIP
          identified in the Bluestone Reserve Summary for surface and contour/HWM
          mining at the “CM Surface Mine” and “Bens Creek” areas. Mr. Kostic
          explained that he verified that Bluestone accurately portrayed the reserve and
          resource total of the 2010 Weir Report and then adjusted them on the basis of
          the MSHA coal production from the second half of 2008 through 2016.255
          However, Mr. Kostic did not provide a copy of the 2010 Weir Report and,
          except for a summary table of the MSHA data, also none of the data
          underlying that analysis. Consequently, neither the Claimant nor the Tribunal
          has been able to test the accuracy of Mr. Kostic’s analysis.

296.      Mr. Kostic also did not include the 17,444,419 TIP that Respondent had
          identified in the Bluestone Reserve Summary as belonging to the “McDonald
          Fork” area. He testified that Respondent had “double-counted” the tons-in-
          place of the McDonald Fork because the coal in the McDonald Fork area had
          already been included in Respondent’s estimates for the CM Surface Mine and
          the Bens Creek area.256

297.      The Tribunal notes that Mr. Kostic has provided two seemingly different
          explanations on how he reached that conclusion. The Weir Notes explain that
          Mr. Kostic reviewed the seam and pit in-place tonnages on an excel sheet
          entitled “Mc Donald Fork Evaluation.xlsx.”257 At the Merits Hearing,
          Mr. Kostic testified that he used a program called Minescape to re-model the
          area. In any event, neither the copy of the excel spreadsheet nor the data
          underlying the re-modeling of the Transaction Area were submitted into the
          record. The Tribunal has, accordingly, not been able to corroborate
          Mr. Kostic’s testimony.

255
      Weir Notes, Ex. R-22 pg. 21.
256
      Id. at pg. 10; Tr. 431:8-20 (Vol. 2) (Kostic).
257
      Weir Notes, Ex. R-22.


                                                       -70-
298.      As regards the Pardee Lease, Mr. Kostic determined that there were
          48,699,324, TIP which consisted of 39,358,894 TIP based on Mr. Kostic’s
          analysis of the seam maps of the 2013 Cardno SEC Report and an additional
          9,340,430 TIP based on “Bluestone’s Internal Estimate.”

299.      The Tribunal observes that Mr. Kostic again did not provide any of the
          underlying data for his analysis of the 2013 Cardno SEC Report seam maps,
          which has made it impossible to confirm his analysis. However, it is striking
          that Mr. Kostic’s 39,358,894 TIP based on the 2013 Cardno SEC Report
          seams are more than eleven times higher than the 3,474,935 TIP that the
          Bluestone Reserve Summary identified as being based on the 2013 Cardno
          SEC Report. The 2013 Cardno SEC Report states that Reedy Branch, the area
          of CM Energy’s SMA, had demonstrated reserves of 477,000 tons.

300.      At the Merits Hearing, Mr. Kostic explained that this difference was due to the
          fact that the 2013 Cardno SEC Report “did not recognize mountaintop
          mining” and instead only considered “contour and basically highwall
          mining.”258 Mr. Kostic testified that when “we looked at the maps, there were
          considerable areas that could be mountaintopped and that were not included in
          the 2013 Cardno SEC Report for whatever reason.”259 As a result, he “added
          those areas” in his analysis, which resulted in an increase of TIP.260

301.      The Tribunal observes that it is not apparent from the face of the 2013 SEC
          Cardno Report that mountaintop mining was not considered. The report states
          that it examines “surface mineable reserves” as well as “underground
          mineable resources.” It defines “surface mineable criteria” as including “Area
          mining (MTR, PTR) and Contour Mining” with MTR referring to Mountain
          Top Removal. The Tribunal has found no suggestion in the text of the Cardno
          SEC Report that mountaintop removal was excluded. The Tribunal also notes
          that at the Merits Hearing Mr. Kostic acknowledged that he had not “read the
          whole [Cardno] report. I just looked at the maps.”261

302.      The Tribunal finds the estimated surface reserves within the Pardee Lease area
          identified in the 2013 Cardno SEC Report more reliable than Mr. Kostic’s
          calculations. Unlike Mr. Kostic’s analysis,262 the 2013 Cardno SEC Report
          was prepared in accordance with the United States SEC Industry Guide 7.263
          Mr. Kostic agreed that this was “a well-known, accepted industry standard for
258
      Tr. 418:10-13, 419:3-4 (Vol. 2) (Kostic).
259
      Tr. 538:22 to 539:3, 541:11-3, 546:12-14 (Vol. 3) (Kostic).
260
      Tr. 539:4-5 (Vol. 3) (Kostic).
261
      Tr. 595:18-19 (Vol. 3) (Kostic).
262
      Tr. 549:6-8 (Vol. 3) (Kostic).
263
      Tr. 551:18-20 (Vol. 3) (Kostic).



                                                  -71-
          coal reserves in the United States,”264 which provides that a reserve cannot be
          reported “unless it is economically mineable at the time of the determination
          of the reserve.”265

303.      In addition to the 39,358,894 TIP based on the seam maps of the 2013 Cardno
          SEC Report, Mr. Kostic included an additional 9,340,430 tons that his report
          identifies as being based on the “Bluestone Internal Estimate” for HWM and
          contour mining. The “Weir Notes” succinctly suggest that an analysis of the
          2013 Cardno seam maps showed that there were “sufficient seam thickness
          data and un-mined areas” for surface and high-wall mining. But Mr. Kostic
          did not provide any further analysis nor any of the underlying data. The
          Tribunal, therefore, is not persuaded that the Pardee Lease contained these
          additional 9,340,420 TIP.

304.      Having carefully considered Mr. Kostic’s analysis and Respondent’s
          arguments, the Tribunal accordingly concludes that, based on the entirety of
          the evidence in the record, the Tribunal cannot give any weight to Mr.
          Kostic’s valuation of the Pardee Lease because Mr. Kostic has not considered
          any economic factors or sufficiently applied any well-accepted valuation
          methods, and he has failed to support his analysis with the underlying
          documents and data that would have allowed the Tribunal to test his analysis.

                                  iii.   Mr. Kostic’s Independence

305.      Claimant also asserts that Mr. Kostic’s testimony should be subject to
          “substantial doubt” given “the visceral testimony he gave confirming his bias
          against Caroleng and its parent, Mechel.”266

306.      At the Merits Hearing, counsel for Claimant asked Mr. Kostic about his
          feelings toward Mechel, which had previously sued Mr. Kostic’s firm (Weir
          International), alleging that Weir International had acted in concert with
          Respondent to inflate the amount of coal reserves in connection with the 2009
          transaction by which Mechel purchased Coal Mountain from Respondent.
          The claims against Weir International in that lawsuit were dismissed without
          prejudice. Mr. Kostic replied as follows:

               A. In fact, [the litigation] was a farce. [Mechel] lied throughout
               the whole thing. That was the most disgusting litigation I’ve been
               involved in. And for Mechel to say what they say -- in fact I
               thought after this was done -- and it may have not been dismissed
               with prejudice, I was so mad about the whole thing, I was just
               lucky to get out of this case. They lied, they made allegations
264
      Tr. 551:11-15 (Vol. 3) (Kostic).
265
      Tr. 572:21-23 (Vol. 3) (Kostic).
266
      CPHB ¶¶ 52-55.



                                               -72-
               against my staff, me personally, against Weir.

               In fact I called every single coal company that we worked for at
               the time, and I said “we are involved in this lawsuit.” I called them
               at that point. These Russians are coming after us and trying to say
               that we were in cahoots with -- I was so mad, it cost me so much to
               get out of this lawsuit. I have no respect for that company at all,
               no respect at all, and I wanted to counter-sue them for libel. . . .

               Being in a deposition and hearing what they accused Weir of, me
               of, and my employees of, was absolutely ridiculous, it was a
               slander, it’s disgusting. And I’m sorry I’m mad, but that cuts into
               my professional integrity. I didn’t like it.

               Q. It sounds like you are pretty upset with my client.

               A. I am upset, I am upset again now. I was upset then and I am
               upset now, yes, I am.267

307.      Mr. Kostic nevertheless insisted that he had “never changed [his] independent
          position” and that his testimony set forth above “didn’t compromise what I
          said in my report.”268

308.      Claimant further asserted that Mr. Kostic testified that he and his firm have a
          decades-long relationship with the Justice family and that he had engaged in
          numerous projects for Respondent and other Justice-affiliated companies since
          2008.269

309.      In light of the Tribunal’s finding that it cannot give sufficient weight to
          Mr. Kostic’s valuation for the reasons set forth above, the Tribunal does not
          find it necessary to decide whether Mr. Kostic demonstrated bias against
          Claimant or whether his alleged previous relationship with the Justice family
          has tainted his credibility. The Tribunal would like to emphasize, however,
          that Mr. Kostic’s above statements and his prior work for Respondent have not
          influenced the Tribunal’s findings with regard to the reliability of Mr. Kostic’s
          expert evidence.

                   (g)      The Timing of Respondent’s Claims for a Pardee
                            Lease Deduction

310.      Claimant has repeatedly pointed out that Respondent had not claimed a
          deduction for the Pardee Lease for over two years after the CM Sale. It was

267
      Tr. 450:10-451:15 (Vol. 3) (Kostic) (emphases added).
268
      Tr. 451:19-21 (Vol. 2) (Kostic).
269
      CPHB ¶ 55; Tr. 438:12-439:24 (Vol.2) (Kostic); Tr. 581:1-5, 591:9 to 593:5 (Vol. 3) (Kostic).


                                                  -73-
          only after discussions between the Parties to resolve the dispute had failed that
          Mr. Justice on behalf of Respondent raised the Pardee Lease deduction for the
          first time in his 19 February 2019 letter. This was more than two years after
          the CM Sale had been completed and eight months after this Arbitration had
          been initiated. Even then, the amount of Respondent’s deduction for the value
          of the Pardee Lease kept changing, from $ 31,226,791.37 in the 19 February
          2019 letter, to $26,343,589.43 in its 19 March 2019 letter and the SOD, to
          $41,414,300.65 in its Rejoinder. Claimant has asserted that the timing at
          which the Pardee Lease deduction was asserted “seriously calls into question
          the legitimacy” of the deduction.270

311.      Respondent asserted that the failure to deduct the Pardee Lease from the outset
          was a “huge error” and “mistake” by its outside counsel.271 However,
          Claimant is correct in pointing out that the same people who had taken the
          lead in negotiating the CM Agreement on behalf of Respondent were also
          charged with determining the Contingent Payment owed to Claimant. These
          included not only Respondent’s outside counsel,272 but also Respondent’s
          general counsel273 who led the discussions and negotiations regarding the
          Contingent Payments with Claimant and personally represented Respondent in
          these proceedings.274

312.      While the Tribunal cannot discount the possibility that the failure to include a
          deduction for the Pardee Lease in Respondent’s initial determination of the
          Contingent Payments was an “error” and “mistake,” it is reasonable to assume
          that this error would not have gone unnoticed for over two years if the value of
          the Pardee Lease had been of the magnitude that Respondent has claimed in
          these proceedings. Respondent’s substantial delay in claiming the deduction
          is, in the Tribunal’s judgment, an additional indication that the Pardee Lease
          value was not as high as Respondent now asserts.

                                                   ***

313.      Having carefully considered all of the evidence before it in the record and the
          Parties’ arguments, the Tribunal concludes that Respondent has failed to
          establish the portion of the Purchase Price, if any, that should be attributed to
          the Pardee Lease. Consequently, the Tribunal holds that Respondent is not
          entitled to a deduction from the CM Purchase Price for the Pardee Lease.



270
      CPHB, ¶ 43.
271
      Tr. 72:7 to 73:12 (Vol. 1) (Respondent’s Counsel); Tr. 193:2-12, 216:11-14 (Vol. 1) (Justice).
272
      Tr. 143:21-23, 168:12-14, 179:25 to 180:4, 193:2-12; 215: 15 to 216:4 (Vol. 1) (Justice).
273
      Tr. 218:24 to 219:3, 220:18-12 (Vol. 1) (Justice).
274
      Tr. 220:18 to 221:4, 222:15-24 (Vol. 1) (Justice).


                                                   -74-
G.        THE JUSTICE EQUIPMENT DEDUCTION

314.      The Parties further dispute whether Respondent is entitled to a deduction to
          the CM Purchase Price with regard to the value of the Justice Equipment.

315.      It is uncontested that Respondent contributed certain surface mining
          equipment to the CM Sale that did not form part of the assets transferred by
          Mechel to Respondent under the Transaction Agreement.275 In accordance
          with Respondent’s 7 March 2019 letter,276 the Justice Equipment comprises
          the following items:

Equip #        S/N                              Description                                Value ($)
399            9TC04612                         Caterpillar D8N Lg Track—Type              135,000
                                                Tractor
2303           2YD00498                         Caterpillar D10N Lg Track—Type             225,000
                                                Tractor
2307           3KR01008                         Caterpillar DIOR Lg Track—Type             325,000
                                                Tractor
2413           AAF00232                         Caterpillar D1 IRCD Lg Track-Type          575,000
                                                Tractor
388            7PZ00474                         Caterpillar D1 1R Ripper                   602,360
5514           9337                             Atlas Copco DM45 Drill                     645,000
               PID00126LDGD26316                Warrior 2400 Screen                        325,000
7017           7HR00310                         Caterpillar 992G Wheel Loader              769,000
1112           BNH01439                         Caterpillar 988G Wheel Loader              289,000
2-237          2BW00537                         Caterpillar 789C Mining Truck              1,750,000
               1HVBBCFN6LH265139                International Bus                          15,000
3209           7EK00565                         Caterpillar 789B Mining Truck              1,650,000
3210           7EK00562                         Caterpillar 789B Mining Truck              1,560,000
6015           BKW00374                         Caterpillar 325 Excavator                  125,000
                                                                       Total               8,990,360.00

316.      At the Merits Hearing, Mr. Justice testified that the equipment “was owned by
          Justice at some other operations in Virginia and Kentucky.” The Justice
          Equipment was brought into the CM Sale to supplement the Mechel
          Equipment so that Bluestone could demonstrate that the mine could produce
275
      Tr. 33:15-17 (Vol. 1) (Claimant’s Counsel).
276
      Letter from Stephen W. Ball to Laura Brank and Joshua D.N. Hess dated 7 March 2019, Ex. C-32.


                                                    -75-
          “at a level of 70 to 80 thousand tons per month.”277 Mr. Justice testified that,
          if Respondent had not brought in the Justice Equipment, “there wouldn’t have
          been a deal.”278

317.      Respondent first raised the Justice Equipment deduction six months after the
          closing of the CM Sale, in its 30 July 2017 letter to counsel for Claimant.279
          In that letter, Respondent explained that its letter dated 1 February 2017280 had
          “overlooked the fact that the Justice organization was required to include some
          if its (non-Bluestone) equipment as part of the same.” Respondent attached to
          the letter a list of the equipment and represented that it had “a value of
          $7,451,360.”

318.      In its 19 February 2019 letter to Claimant, Respondent increased the value of
          the Justice Equipment to $8,990,360.281 Mr. Justice explained at the Merits
          Hearing that the increase was the result of the addition to the Justice
          Equipment list of a Caterpillar 789C Mining Truck and a Caterpillar
          Excavator that Respondent had to repair after the CM Sale closed, as well as
          the removal from the list of a wheel loader that Respondent decided to keep.282

319.      In its Rejoinder and at the Merits Hearing, Respondent claimed a deduction of
          $9,963,285 for the Justice Equipment, which it based on the expert report of
          Mr. Blandford.283

320.      Claimant disputes that Respondent is entitled to any deduction for the value of
          the Justice Equipment. Claimant asserts that “Respondent cannot support its
          proffered value for the Justice Equipment.”284 Claimant argues that
          Respondent’s internal valuation of the Justice Equipment was prepared after
          the CM Sale closed, when Respondent no longer had access to the Equipment.
          Claimant further argues that Respondent’s valuation was unsupported by any
          documents.285 Claimant asserts that Mr. Blandford’s valuation was based

277
      Tr. 191:2-5; 224:15-21, 224:25 to 225:2 (Vol. 1) (Justice); Tr. 302:21-22 (Vol. 2) (Justice).
278
      Tr. 303:6-7 (Vol. 2) (Justice).
279
      Letter from Stephen W. Ball (General Counsel, Bluestone) to Joshua D.N. Hess (Counsel for
      Caroleng) dated 30 July 2017, Ex. C-10.
280
      Letter from Dustin M. Deane (Associate General Counsel, Bluestone) to Savvas Poyiadjis
      (Caroleng) dated 1 February 2017, Ex. C-4.
281
      Letter from James C. Justice III to Oleg V. Korzhor and Joshua D. N. Hess, dated 19 February
      2019 Ex. C-31.
282
      Tr. 324:5-325:16 (Vol. 2) (Justice).
283
      Rejoinder at pg. 10.
284
      CPHB ¶ 37.
285
      CPHB ¶ 84.


                                                   -76-
          entirely on assumptions supplied by Respondent and was inconsistent with
          Respondent’s own prior valuation.286

          1.        The Justice Equipment Was Part of the Assets Purchased by CM
                    Energy

321.      It is undisputed that the Justice Equipment was part of the assets purchased by
          CM Energy under the CM Agreement. Section 2.1(e) of the CM Sale
          Agreement provides that the assets include all “fixtures, equipment,
          machinery, tools, vehicles, supplies, and other tangible personal property”
          including the “property described in Section 3.15 of the Seller Disclosure
          Schedule.” Schedule 3.15 contains the Justice Equipment listed in
          paragraph 315 above.

          2.        The Purchase Price Allocation

322.      As with the Pardee Lease, the most reliable evidence of the value that
          Claimant and Respondent attributed at the time of the CM Sale to the Justice
          Equipment would be a contemporaneous purchase price allocation. However,
          as already observed, CM Energy did not include a purchase price allocation in
          its IRS Form 8594 filing and Respondent did not produce its own IRS Form
          8594 filing.

323.      Instead, Respondent has provided the Tribunal with what it represented to be
          the undated “workpapers” of Respondent’s outside auditors, Hess Stewart &
          Campbell, which according to Mr. Justice’s testimony were prepared at some
          time after the CM Sale.287 As observed above, Respondent asserts that it
          considers the balance of $58,266,947.33 identified on these worksheets to
          represent the value of “Pardee and the Justice owned equipment.” However,
          the Tribunal places little to no weight on the figures, given the lack of any
          supporting documentation from the auditors that prepared the workpapers.
          Moreover, there is no evidence to suggest that the workpapers or figures were,
          in fact, utilized to prepare the Form 8594 filing. In the absence of any further
          particulars and evidence, the Tribunal is not persuaded by Respondent’s
          assertion.

324.      In fact, the workpapers specifically identify an amount of $2,371.111.46 for
          “Machinery & Equipment.” The workpapers do not identify what part of that
          amount, if any, is allocated to the Justice Equipment. The workpapers
          nevertheless at least strongly suggest that Respondent’s auditors attributed a
          value to the Justice Equipment that was significantly lower than
          $2,371.111.46, since the machinery and equipment transferred to CM Energy
          also comprised the Mechel Equipment and other machinery and equipment.

286
      CPHB ¶¶ 85 to 91.
287
      Tr. 212:2-3 (Vol. 1) (Justice).


                                            -77-
          3.       Respondent’s Internal Valuation of the Justice Equipment

325.      Respondent attached to its 30 July 2017 letter to counsel for Claimant a list of
          the Justice Equipment with a US Dollar value for each piece of equipment.288
          The document identifies a total value of $7,451,360 for the Justice Equipment.

326.      At the Merits Hearing, Mr. Justice explained that the document reflects
          Bluestone’s internal valuation of the Justice Equipment. Mr. Justice testified
          that he, together with Davis Stoneburner, a Bluestone employee, valued the
          Justice Equipment sometime in the spring of 2017 after the CM Sale had
          closed.289 According to Mr. Justice, on the basis of that valuation,
          Mr. Stoneburner then prepared the list that was attached to Respondent’s 30
          July 2017 letter.290

327.      Mr. Justice and Mr. Stoneburner valued the equipment by reference to a
          website called “Machinery Trader,” which was “probably the most credible
          way to evaluate this machinery today.”291 Mr. Justice testified that at the time
          of the internal valuation in 2017, Respondent still had access to the
          “equipment records,” which allowed Respondent to consider factors such as
          which components of the equipment were new or worn out and the remaining
          engine life of the equipment.292

328.      Mr. Justice further testified at the Merits Hearing that he did not have the
          maintenance records because these were handed with the equipment to CM
          Energy, and Respondent did not keep a copy.293 Claimant asserts that this
          explanation “strains credulity” because “Respondent was able to produce
          1,262 pages of documents concerning purported repairs to the Mechel
          Equipment.”294 It is unclear to the Tribunal whether the “equipment records”
          that Mr. Justice testified Respondent had access to contained any maintenance
          information. If Respondent did not, and it is correct that Respondent kept no
          copies of the maintenance records, the lack of access to maintenance data
          would have adversely impacted the accuracy of the valuation of the Justice
          Equipment.


288
      Letter from Stephen W. Ball (General Counsel, Bluestone) to Joshua D.N. Hess (Counsel for
      Caroleng) dated 30 July 2017, Ex. C-10.
289
      Tr. 315:15-16, 19-21 (Vol. 2) (Justice).
290
      Tr. 315:3-10 (Vol. 2) (Justice).
291
      Tr. 317:18-23; 318:6-8 (Vol. 2) (Justice).
292
      Tr. 317:23-318:1; 318:2-4, 6-8 (Vol. 2) (Justice).
293
      Tr. 322:17-25 (Vol. 2) (Justice).
294
      CPHB n. 22; Letter from Thomas W. Ashton to Joshua D.N. Hess received on April 19, 2019, Ex.
      C-34.


                                                   -78-
329.      Mr. Justice also testified that he did not consult the fixed asset ledgers, which
          is an internal accounting ledger that typically lists the original costs of fixed
          assets295 and contains depreciation schedules of the equipment for the
          appropriate accounting and tax treatment.296 Mr. Justice said that he was
          confident the ledgers were maintained by the Justice companies.297
          Respondent did not, however, submit the ledgers as evidence.

330.      The Tribunal notes that Respondent has not provided any of the underlying
          documents for the valuation of the equipment done by Mr. Justice and Mr.
          Stoneburner. In particular, Respondent has not provided (i) any of the
          “equipment records” that Mr. Justice testified that he and Mr. Stoneburner had
          access to, (ii) any relevant excerpts from the “Machinery Trader” website,
          (iii) any of the fixed asset ledgers that were in the possession of the Justice
          companies, or (iv) any of Mr. Justice’s or Mr. Stoneburner’s working papers.
          Nor has Respondent provided the testimony of Mr. Stoneburner even though
          he still works for Bluestone.298

331.      Claimant requests that the Tribunal draw adverse inferences from
          Respondent’s failure to produce any of the underlying documents. Claimant
          points out that on 4 April 2019, the Tribunal ordered Respondent to produce
          “documents sufficient to validate the values assigned to each piece of ‘Justice
          Equipment’ listed on page 4 of Respondent’s7 March 2019 letter, but that
          Respondent failed to comply with the Tribunal’s order.299

332.      The Tribunal believes that there is no need to draw adverse inferences in this
          instance. Respondent possesses the burden of proving the value of the Justice
          Equipment. Respondent’s failure to produce any of the documents that
          Mr. Justice and Mr. Stoneburner relied upon in preparing their valuation
          renders the valuation unreliable. Accordingly, the Tribunal cannot give any
          weight to Respondent’s internal valuation in determining the value of the
          Justice Equipment.

          4.        The Southern Heavy Equipments Report

333.      Respondent requested Southern Heavy Equipments, Inc. (“SHE”) to prepare a
          valuation of the Justice Equipment. The report was prepared in August 2019,
          two years after the CM Sale closed. The 8 August 2019 cover letter to the
          report, which was attached to Mr. Blandford’s expert report, states:


295
      Lee Expert Rebuttal Report, ¶5.10.
296
      Tr. 319:2-3; 11-13; 319:19 to 320:5 (Vol. 2) (Justice).
297
      Tr. 322:13-16 (Vol. 2) (Justice).
298
      Tr. 315:8, 325:22-24 (Vol. 2) (Justice).
299
      CPHB, ¶ 12.


                                                   -79-
               “The following is our opinion on the value of the equipment
               referenced on attachment. Our figures are based on 30 years of
               experience as a dealer of used mining and construction equipment.
               This is not an appraisal and are values based on like equipment and
               actual auction and retail values as of August 7, 2019 listed in the
               attachment.

               The valuation method used to determine the value was the Market
               Valuation Approach. This approach looks at recent transactions of
               machines that are similar to the subject assets being valued. It may
               also look at the offering prices of similar pieces of equipment as
               well. When exact machinery and equipment comparable are not
               found, adjustments are made to the selling or offering prices to
               equate them to the one being valued.

               You will find attached the detail listing of the said asset. We have
               collaborated on these values and feel it has been completed to the
               best of our ability. If you have any questions regarding this Fair
               Market Value Assessment, please contact us.”300

334.      In the exhibit attached to Mr. Blandford’s expert report, the cover letter is
          followed by three unnumbered pages that provide the “frame operating hours”
          of various pieces of the Justice Equipment and certain of their components.
          The attachment does not include any valuation or accompanying narrative.

335.      Claimant argues that the cover letter from SHE expressly refers to an “opinion
          on the value of the equipment [i]n [the] attachment,” but that Respondent
          failed to produce the attached valuation. Claimant accordingly argues that
          “[f]rom this failure, the Tribunal should conclude that SHE’s valuation of the
          Justice Equipment did not align with Respondent’s proffered valuation.” 301

336.      The Tribunal observes that the SHE cover letter expressly states that SHE was
          providing an “opinion on the value of the equipment.” The letter also makes
          repeated references to “values” and “valuation” of the equipment. Moreover,
          Respondent’s witnesses have not denied that the SHE report contained a
          valuation. Mr. Justice testified that he did not know “if [SHE] did or didn’t”
          provide a valuation of the equipment.”302 Mr. Blandford stated that SHE’s
          “fair value assessment also listed the frame operating hours,”303 and hence
          implicitly suggested that the full SHE report also contained information other
          than the frame operating hours. At the Merits Hearing, Mr. Blandford testified

300
      Blandford’s expert report dated 12 August 2019 at pg. 19.
301
      CPHB at ¶ 13.
302
      Tr. 327:25 to 328:3 (Vol. 2) (Justice).
303
      Blandford’s Presentation submitted during Merits Hearing, slide 7, emphasis added.


                                                  -80-
            that he assumed there was a valuation, but also stated that he was not provided
            with it and that he “wasn’t interested in that value.”304

337.        The Tribunal, accordingly, is persuaded that the SHE report did contain a
            valuation of the equipment and that Respondent chose not to submit the
            valuation into the record. The Tribunal again sees no need to draw adverse
            inferences as to the value stated in the portion of the SHE report that was not
            produced. Instead, the Tribunal concludes that Respondent’s failure to submit
            the attachment renders Mr. Blandford’s report unreliable because he, in turn,
            relied on an incomplete SHE valuation.

            5.       The Blandford Expert Report

338.        The Tribunal will now turn to Mr. Blandford’s expert report. Respondent
            instructed Mr. Blandford to provide a professional opinion on the
            reasonableness of Respondent’s internal valuation of the Justice Equipment.305

                            (1)       Mr. Blandford’s Assessment

339.        Mr. Blandford explained that, to determine the reasonableness of
            Respondent’s internal valuation of the Justice Equipment, he first obtained the
            list of the Bluestone-owned surface mining equipment sold to CM Energy that
            was attached to Respondent’s 7 March 2019 letter. Mr. Blandford then “had
            discussions with Bluestone personnel on August 8, 2019,” and was informed
            that (i) all of the surface mining equipment on the list “was in good working
            order and good conditions at the time of the CM Energy sale,”306 and (ii) “the
            useful life of its surface equipment is 100,000 hours,” which he determined to
            be “reasonable based on proper maintenance and regular component
            replacements.”307 Mr. Blandford was also provided with the SHE 8 August
            2019 cover letter and the three pages of frame operating hours.

340.        Mr. Blandford then determined the “fair value (FV)” of the Justice Equipment
            at the time of the CM Energy transaction.308 To determine the fair value, he
            used the “Cost Approach or Depreciated Replacement Value,” which “utilizes
            valuation techniques to determine the amount required to acquire or construct
            a substitute asset, adjusted for obsolescence.”309 Mr. Blandford explained that
            the fair value utilizing the Cost Approach is calculated “by multiplying the

304
      Tr. 637:8-12 (Vol. 3) (Blandford).
305
      Blandford Expert Report, ¶ 2.
306
      Id. at ¶ 14.
307
      Id.
308
      Id. at ¶ 22.
309
      Id. at ¶ 21.


                                               -81-
           current (new) cost of an asset by its percentage of remaining life,” which in
           turn is determined “by dividing estimated remaining asset life by the assigned
           useful life of the asset.”310

341.       Mr. Blandford determined the new cost by “using estimates for the cost of like
           equipment, purchased new as of January 2017.” To determine the costs of like
           equipment, Mr. Blandford consulted “a combination of published equipment
           guides, including Mine & Mill Equipment Cost Guide 2017” and “WEIR’s
           industry knowledge of mining equipment pricing.”311 Mr. Blandford then
           assumed, based on Respondent’s representation, that the equipment was “in
           good condition and in working order” at the time of the CM Sale and that “the
           useful life” of the Justice Equipment was 100,000 hours, which he determined
           to be “reasonable based on proper maintenance and regular component
           replacements.”312 To determine the remaining life for each piece of
           equipment, Mr. Blandford deducted from the assumed 100,000 hours of useful
           life the frame operating hours he obtained from the SHE report.313

342.       Mr. Blandford concluded that the fair value of the Justice Equipment listed in
           Respondent’s 7 March 2017 letter was $9,963,285 and that Respondent’s
           internal valuation of $8,990,360 was reasonable.314

                            (2)        Mr. Lee’s Rebuttal Report

343.       In his rebuttal report, Mr. Lee states that “as with the Weir Pardee Lease
           Expert Report, the Weir Justice Equipment Expert Report scope and
           procedures undertaken by Weir are more akin to a high-level desktop review
           of selected documents with limited analysis, rather than a comprehensive
           valuation.”315

344.       Mr. Lee observed that Mr. Blandford’s conclusions rely “on assumptions and
           information provided by Bluestone that were not independently verified.”316
           Weir “undertook no review or verification of the good working order and good
           condition of the Justice Equipment as of January 2017 asserted by Bluestone.”
           Weir also “did not review the ‘fixed assets subledger,’” which “might have
           informed Weir of the actual, historical costs incurred to purchase, maintain,


310
      Id. at ¶ 23.
311
      Id. at ¶ 26.
312
      Id. at ¶ 14.
313
      Tr. 641:9-24 (Vol. 3) (Blandford).
314
      Blandford Expert Report, ¶ 29.
315
      Lee Expert Rebuttal Report, ¶ 5.8
316
      Id. at ¶ 5.9.


                                                -82-
           repair or enhance the specific assets, as well as whether the equipment was
           purchased new or used.”317

345.       Mr. Lee further stated that “Weir undertook no review or verification of the
           100,000 hour useful life estimate of the Justice Equipment provided by
           Bluestone.”318 Based on Caterpillar’s Performance Handbook (edition 29), the
           useful lives of certain Caterpillar equipment, which comprises approximately
           50% of Weir’s value conclusion, “were materially lower than
           Weir/Bluestone’s 100,000 hour assumption.”319

346.       According to Mr. Lee, Mr. Blandford’s report also did not “contain any
           attempt to corroborate its Justice Equipment valuation conclusions with a
           market approach or market perspectives from January 2017.” In addition, Mr.
           Blandford’s values for each piece of equipment “are materially different” from
           Bluestone’s internal values “for most of the Caterpillar equipment.”320

                           (3)      The “Weir Notes”

347.       The Tribunal has further considered the Weir Notes submitted with
           Respondent’s Rejoinder (see Section IV.F.2.f(3) above), which provide
           comments to rebut certain statements that Mr. Lee had made in his expert
           report.

                           (4)      The Tribunal’s Analysis

348.       The Tribunal notes at the outset that Mr. Blandford’s valuation is based on a
           number of assumptions that Respondent provided to him without support or
           independent verification. These include the assumptions that (i) the Justice
           Equipment was “in good condition and good working order,” and (ii) each
           item of the Justice Equipment had a useful life of 100,000 hours.

349.       The assumption that the Justice Equipment was in “good condition and good
           working order” was central to Mr. Blandford’s assessment. At the Merits
           Hearing, Mr. Blandford testified that he based that assumption solely on a
           representation from Mr. Stoneburner.321 However, as the Tribunal already
           observed, Mr. Justice testified that Mr. Stoneburner had valued the Justice
           Equipment only after it had been sold to CM Energy and without having had
           access to the maintenance records. There is also no indication in the record
           that Mr. Stoneburner inspected the equipment at the time of the CM Sale.

317
      Id. at ¶ 5.10(a).
318
      Id. at ¶ 5.10.
319
      Id. at ¶ 5.10(b).
320
      Id. at ¶ 5.21.
321
      Tr. 628:16-23; 629:5-9 (Vol. 3) (Blandford).


                                                 -83-
350.       Mr. Blandford was also not provided with any evidence that would document
           and confirm that the Justice Equipment was in good working order. Mr.
           Blandford testified that he had asked for the maintenance records and the fixed
           asset ledger for the Justice Equipment, which indicates that he believed that
           information to be relevant for his analysis. However, he did not receive these
           documents.322 Mr. Blandford did not take any other steps to test whether the
           Justice companies properly maintained the Justice Equipment.323 He also did
           not determine whether CM Energy agreed that the equipment was conveyed in
           good condition and good working order.324

351.       Instead, there are indications that at least some pieces of equipment might not
           have been in good working order. CM Energy filed a complaint against
           Respondent in the Superior Court of Delaware a year after the CM Sale
           closed.325 In the Complaint, CM Energy alleged that Respondent had
           transferred production equipment to CM Energy “in a state of disrepair, well
           below the quality warranted in the Purchase Agreement.” CM Energy
           specifically asserted, for example, that the Caterpillar D11R (serial number
           7PZ00474), which forms part of the Justice Equipment analyzed by Mr.
           Blandford, was “simply beyond repair.”326

352.       In the absence of any evidence about the condition of the Justice Equipment at
           the date of the CM Sale, the Tribunal does not consider Mr. Blandford’s
           assumption that the equipment was in good condition and working order to be
           reliable.

353.       For the same reason, the Tribunal also cannot give any weight to Mr.
           Blandford’s opinion that it was reasonable to assume the Justice Equipment
           had a useful life of 100,000 hours because Mr. Blandford based this opinion
           on the unproven assumption that the Justice Equipment was properly
           maintained and that there were “regular component replacements.”327

354.       To determine the “frame operating hours” for all but one of the pieces of the
           Justice Equipment, Mr. Blandford adopted the “frame operating hours”
           attached to the SHE cover letter. Mr. Blandford testified that he confirmed



322
      Tr. 627:25-628:3; 630:15-16 (Vol. 3) (Blandford).
323
      Tr. 627:22-24 (Vol. 3) (Blandford).
324
      Tr. 629:5-9 (Vol. 3) (Blandford).
325
      CM Energy Holdings LP et al. v. Dynamic Energy, Inc. et al., N18C-02-054 (Del. Super. Ct. Feb.
      8, 2018) (voluntarily dismissed with prejudice, June 2, 2018), Complaint, Ex. C-65.
326
      Id. at ¶ 40.
327
      Tr. 627:18-24 (Vol. 3) (Blandford).


                                                 -84-
          that the SHE frame operating hours corresponded with the operating hours
          disclosed by Respondent to CM Energy in the CM Agreement.328

355.      Mr. Blandford then determined the remaining life of the equipment by
          deducting the frame operating hours from the assumed 100,000 hours of useful
          life.329 The Tribunal observes that in his report, Mr. Blandford explained that
          the “remaining life” of a piece of equipment is based “on the appraiser’s
          judgment considering such factors as age, operating schedule, maintenance
          and ... obsolence.”330 Mr. Blandford testified that he could not consider these
          factors because he lacked the information to consider them. He would have
          used “years instead of hours” if he had had the age of the equipment;331 he did
          not have the maintenance and the overhaul history;332 and he could only
          assume that the equipment was still being used and had not become obsolete.
          The Tribunal notes that the lack of relevant data thus prevented Mr. Blandford
          from considering factors that he identified in his report as relevant for the
          determination of the remaining life of the Justice Equipment.

356.      Finally, the Tribunal observes that with regard to several pieces of equipment,
          Mr. Blandford’s numbers significantly diverge from the numbers of
          Respondent’s internal evaluation. This is in particular the case with the five
          Crawler Tractors, where Mr. Blandford’s values exceed those of Respondent’s
          internal valuation by 467% (D8N model), 258% (D10N model), 190% (D10R
          model), 154% (D11R CD model) and 23% (D11R model). For the Caterpillar
          Rock Trucks, in turn, Mr. Blandford’s values are significantly lower, by 62%
          and 58% for the two 789B models, and 15% for the 789C model.
          Accordingly, the Tribunal does not find Mr. Blandford’s conclusion credible
          that Respondent’s internal valuation was reasonable.

357.      The Tribunal therefore concludes that in light of the lack of any credible
          evidence supporting the assumptions upon which Mr. Blandford based his
          report, Mr. Blandford’s valuation of the Justice Equipment is not sufficiently
          reliable to determine that the Justice Equipment is worth any particular
          amount.

358.      In conclusion, having carefully considered the Parties’ arguments and the
          entirety of the record before it, the Tribunal concludes that Respondent has
          failed to prove the value of the Justice Equipment. As a result, the Tribunal
          must conclude that Respondent is not entitled to any deduction for the value of
          the Justice Equipment.
328
      Tr. 658:15-24 (Vol. 3) (Blandford); CM Agreement, Ex. C-33 at pg. 000325-26BRI.
329
      Tr. 641:16-24 (Vol. 3) (Blandford).
330
      Blandford Expert Report, ¶ 25.
331
      Tr. 642:20-21 (Vol. 3) (Blandford).
332
      Tr. 643:1-4 (Vol. 3) (Blandford).


                                               -85-
H.          IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING

            1.      The Parties’ Arguments

359.        Claimant argues that Respondent breached the implied covenant of good faith
            and fair dealing, which is implicit in every contract under New York law.333
            Respondent did so, according to Claimant, “through its constant stonewalling
            and repeated misrepresentations.”334 Specifically, Claimant asserts that
            despite numerous requests from Claimant and its counsel over a two-and-a-
            half year period, Respondent and its counsel refused to cooperate and provide
            Claimant with its calculations of the Deferred Royalty Payments and Earn-out
            Payments. According to Claimant, Respondent’s refusal to provide that
            information rendered it impossible for Claimant to verify the amounts due
            under the Transaction Agreement, which in turn “destroy[ed] Caroleng’s right
            . . . to receive the fruits of the [Transaction Agreement] that it is due to
            receive.”335

360.        Claimant further argues that Respondent breached the implied covenant of
            good faith and fair dealing “by entering into the CM Agreement knowing that
            the attendant confidentiality obligations would prevent it from complying with
            its preexisting obligations under Section 5.2(b) of the Transaction
            Agreement.”336

361.        Respondent agrees with Claimant that “a covenant of good faith and fair
            dealing is implicit in every contract under New York law.”337 Respondent
            denies, however, that Respondent failed to cooperate, meet its promises, or
            honor its obligations under the Transaction Agreement.338 In particular,
            Respondent asserts that it “has explained how and why its claims have evolved
            over the years” and has likewise “acknowledged when errors have been
            made.” 339 Respondent asserts that it provided all required support for the
            claims and the unredacted CM Agreement, the Escrow Agreements, and the
            detailed description of the distribution of the sale proceeds.340 Respondent
            observes it was “justified in withholding the Deferred Royalty Payments” and


333
      SoC, ¶ 142.
334
      SoC, ¶¶ 144-146.
335
      SoC, ¶ 146 (internal quotation marks omitted).
336
      SoC, ¶¶ 147-149.
337
      SoD, ¶ 142.
338
      SoD, ¶ 143.
339
      Id.
340
      SoD, ¶¶ 143, 147.


                                                 -86-
          has “paid more than the 12.5% of the Value of the Net CM Sale Price in
          accordance with Section 2.4 of the Transaction Agreement.”341

          2.        The Tribunal’s Analysis

362.      The Parties agree that a covenant of good faith and fair dealing is implicit in
          every contract under New York law. Under the covenant, “neither party shall
          do anything which will have the effect of destroying or injuring the right of the
          other party to receive the fruits of the contract.”342 In determining whether a
          party has breached its obligation of good faith and fair dealing, “a court must
          examine not only the express language of the parties’ contract, but also any
          course of performance or course of dealing that may exist between the
          parties.”343 Moreover, “it is likewise implied in every contract that there is a
          duty of cooperation on the part of both parties.”344

363.      The Tribunal observes that Claimant premises its claim for breach of the
          implied covenant on the same allegations on which it bases its claims for
          breach of Section 5.2 of the Transaction Agreement. First, Claimant asserts
          that Respondent breached the implied covenant by refusing to cooperate and
          provide Claimant with Respondent’s calculations of the Deferred Royalty
          Payments and Earn-out Payments.345 Claimant has made the same allegations
          in support of its claim that Respondent breached Section 5.2(a) of the
          Transaction Agreement, and the Tribunal has concluded that Respondent
          breached Section 5.2(a)346 as a result of its failure to provide Claimant, among
          other documents, with Respondent’s calculations of the Deferred Royalty
          Payments and Earn-out Payments.347

364.      Second, Claimant asserts that Respondent breached the implied covenant by
          entering into the CM Agreement knowing that the attendant confidentiality
          obligations would prevent Respondent from complying with its preexisting


341
      SoD, ¶¶ 144-145.
342
      Dalton v. Educ. Testing Serv., 663 N.E.2d 289, 291-92 (1995), Ex. CLA-22 at pg. 7 (quoting Kirke
      La Shelle Co. v. Armstrong Co., 263 N.Y. 79, 87, 188 N.E. 163).
343
      First Niagara Bank N.A. v. Mortg. Builder Software, Inc., No. 13-CV-592S, 2016 WL 2962817,
      Ex. CLA-23 at pg. 7 (W.D.N.Y. May 23, 2016), (quoting Tractebel Energy Mktg., Inc. v. AEP
      Power Mktg., Inc., 487 F.3d 89, 98 (2d Cir. 2007)).
344
      Lowell v. Twin Disc, Inc., 527 F.2d 767, 770-71 (2d Cir. 1975), Ex. CLA-24 at pg. 4 (quoting
      Rochester Park, Inc. v. City of Rochester, 38 Misc.2d 714, 718, 238 N.Y.S.2d 822, 827 (Sup.Ct.),
      aff’d, 19 A.D.2d 776, 241 N.Y.S.2d 763 (4th Dep’t 1963)).
345
      SoC, ¶ 143.
346
      See ¶ 208 of the Award.
347
      SoC, ¶ 132.


                                                  -87-
          obligations under Section 5.2(b) of the Transaction Agreement.348 Here, too,
          Claimant has asserted, and the Tribunal has held, that by failing to timely
          provide a complete and unredacted copy of the CM Agreement, Respondent
          breached Section 5.2(b) of the Transaction Agreement,349 and that Respondent
          could not rely on the confidentiality agreement as a defense because, when
          concluding the CM Agreement, Respondent should have taken the necessary
          steps to ensure that it could comply with its obligations under Section 5.2(b) of
          the Transaction Agreement.350

365.      Under New York law, where a claim of breach of the implied covenant of
          good faith and fair dealing is premised on the same allegations of fact as a
          claim for breach of contract, it is to be dismissed as duplicative.351 Since
          Claimant’s allegations in support of its implied covenant claim duplicate those
          made in support of its claim for breach of Section 5.2, and the Tribunal has
          already held that Respondent breached Section 5.2(a) and 5.2(b), the Tribunal
          rejects Claimant’s claims for breach of the implied covenant of good faith and
          fair dealing.

I.        DAMAGES

366.       The Tribunal now addresses the damages that Respondent owes Claimant as a
          result of Respondent’s breaches of Sections 2.3, 2.4, and 5.2 of the
          Transaction Agreement.

          1.        Damages for Respondent’s Breach of Section 2.4 of the
                    Transaction Agreement

367.      It is undisputed that the CM Purchase Price was $98,975,000.352 The Tribunal
          has held that Respondent was not entitled to any deductions to the CM
          Purchase Price for purposes of determining the Contingent Payment.353
348
      SoC, ¶ 143.
349
      See ¶ 201 of the Award.
350
      SoC, ¶ 149.
351
      JFK Holding Co. LLC v. City of New York, 98 A.D.3d 273 (2012); Harris v. Provident Life and
      Acc. Ins. Co., 310 F. 3d 73, 81 (2d Cir. 2002) (NY law does not “recognize a separate cause of
      action for breach of the implied covenant of good faith and fair dealing when a breach of contract
      claim, based upon the same facts, is also pled.”); Dialcom, LLC v. AT & T Corp., 20 Misc. 3d
      1111(A) 303 (2008) (a claim for breach of the implied covenant of good faith and fair dealing can
      be maintained, even though it arises from the same underlying transactions and occurrences as a
      breach of contract claim, where it contains allegations that “are not duplicative of [the] plaintiff['s]
      contract claims, but are claims that acts perpetrated by defendants deprived [the] plaintiff . . . of the
      fruits of the [] contract[]”) (citing A. Brod, Inc. v. Worldwide Dreams, LLC, 4 Misc. 3d 1006[A]
      (2004)).
352
      CM Agreement, Ex. C-33 at § 2.5.
353
      See ¶¶ 169, 174 of the Award.


                                                     -88-
          Accordingly, Claimant was entitled to receive a 12.5% Contingent Payment on
          the CM Purchase Price in the amount of $12,371,875 within 10 business days
          after completion of the CM Sale on 27 January 2017.

368.      It is further undisputed that Respondent paid Claimant $7,853,438 in
          Contingent Payments for the CM Sale on 6 February 2017.354

369.      As a result, the Tribunal holds that Claimant is entitled to, and Respondent
          must pay Claimant, an additional amount in Contingent Payments of
          $4,518,437 in damages for Respondent’s breach of Section 2.4 of the
          Transaction Agreement.

          2.        Damages for Respondent’s Breach of Section 2.3 of the
                    Transaction Agreement

370.      Respondent does not dispute that it owes Claimant $2,075,228 in Deferred
          Royalty Payments pursuant to Section 2.3 of the Transaction Agreement.355

371.      The Tribunal accordingly holds that Claimant is entitled to, and Respondent
          must pay Claimant, $2,075,228 in damages for Respondent’s breach of
          Section 2.3 of the Transaction Agreement.

          3.        Damages for Respondent’s Breach of Section 5.2(a) and 5.2(b) of
                    the Transaction Agreement

372.      Claimant asserts that as a result of Respondent’s breaches of Article 5.2(a) and
          (b), Claimant “is entitled to damages.”356 The Tribunal notes that Claimant
          did not particularize this claim for damages. Claimant did not specify the
          amount of damages it allegedly incurred nor did Claimant provide any
          evidence in support of the quantification of the damages it asserts it suffered.

373.      Therefore, the Tribunal rejects Claimant’s request for damages for
          Respondent’s breach of Section 5.2(a) and (b).

          4.        Punitive Damages

374.      Claimant also requests “punitive damages as the Tribunal deems
          appropriate.”357



354
      Letter from Dustin M. Deane (Associate General Counsel, Bluestone) to Savvas Poyiadjis
      (Caroleng) dated 1 February2017, Ex. C-4, at pg. 2.
355
      Rejoinder, ¶ 37; Tr. 408:1-11 (Vol. 2) (Sklyarov).
356
      CPHB, ¶ 99.
357
      SoC, ¶ 153 K.


                                                   -89-
375.        The Tribunal observes that Claimant has neither particularized this claim nor
            specified the legal basis upon which it claims it is entitled to punitive
            damages. The Tribunal accordingly rejects Claimant’s request for punitive
            damages.

J.          INTEREST

            1.         The Parties’ Arguments

376.        Claimant requests an award requiring Respondent to pay pre-judgment and
            post-judgment interest on damages awarded.358 Claimant argues that New
            York law, which is the governing substantive law of the Transaction
            Agreement, imposes a statutory interest rate in breach of contract cases of nine
            percent per year. Claimant argues that “New York [law] awards (i) interest to
            verdict, report, or decision at a simple interest rate of nine percent per year and
            (ii) interest from verdict until judgment at a simple interest rate of nine percent
            per year but upon ‘the total sum awarded, including interest to verdict, report,
            or decision.’”359 Claimant thus asks the Tribunal to “use a nine percent per
            year rate when calculating interest due to Caroleng.”360

377.        Respondent argues that, “should the Tribunal determine that either party has
            breached the Transaction Agreement, and make a monetary award, pre-
            judgment interest is appropriate.”361 Respondent further states that under New
            York law, both “pre-judgment and post-judgment interest are established at
            nine percent by statute.”362

378.        Respondent further argues that, if Claimant is awarded damages, the Tribunal
            should exercise its discretion not to apply interest because Respondent had
            taken the deductions from the CM Purchase Price in good faith and
            Respondent was not attempting to “cheat” Claimant, or to evade its obligations
            under the Transaction Agreement.363 Accordingly, an award of pre-judgment
            interest would unfairly and unnecessarily punish Respondent for actions it
            undertook in good faith, Respondent contends.364



358
      SoC, ¶¶ 153 D and E.
359
      CPHB, ¶ 102.
360
      CPHB, ¶ 101.
361
      RPHB, pg. 21.
362
      Id.
363
      Id. at pg. 22.
364
      Id. at pgs. 22 and 29.


                                                -90-
           2.       The Tribunal’s Analysis

379.       The Tribunal concludes that Claimant is entitled to pre-award interest and
           post-award interest. The Parties agree that the Tribunal should, in the exercise
           of its discretion, apply the New York law statutory rate of nine percent per
           annum.365 The Tribunal accordingly holds in the exercise of its discretion that
           pre-award and post-award interest shall accrue at a simple rate366 of nine
           percent per annum.

380.       The Tribunal is not persuaded by Respondent’s argument that the Tribunal
           should deny interest because Respondent has allegedly acted in good faith.
           The Tribunal has concluded that Respondent has materially breached Sections
           2.3, 2.4 and 5.2 of the Transaction Agreement367 and that, as a result, Claimant
           is entitled to damages for breach of contract.368 To make Claimant whole for
           the breach, Claimant is entitled to interest, irrespective of whether Respondent
           breached the Transaction Agreement in good or in bad faith, because pre-
           award interest is compensatory and not punitive. 369

381.       Under Section 2.4 of the Transaction Agreement, Contingent Payments must
           be paid “within 10 business days” after completion of each relevant sales
           transaction. The full Contingent Payment on the CM Purchase Price had to be
           paid by 10 February 2017. Interest on the $4,518,437 in damages awarded for
           breach of Section 2.4 accordingly starts to run on 11 February 2017 and runs
           until the date of the Award.




365
      N.Y. C.P.L.R. § 5001, Ex. CLA-26; N.Y. C.P.L.R. § 5002, Ex. CLA-27; N.Y. C.P.L.R. § 5004, Ex.
      CLA-29; Kailuan (Hong Kong) Int’l Co. Ltd. v. Sino East Minerals Ltd., 2016 WL 3090574 ¶¶ 136-
      37 (S.D.N.Y.), Ex. CLA-53 (where underlying contract provides that the laws of the State of New
      York should apply, the arbitrators will be guided by the rate of interest as provided for under those
      provisions.).

 366
       Hilt Construction & Management Corporation v. Permanent Mission of Chad to United
       Nations in New York, 16-cv-6421 (VB), 2019 WL 3564571, at *1 (S.D.N.Y. August 6,
       2019) (New York’s statutory rate of nine percent per annum “is calculated on a simple
       interest basis rather than at a compound rate.”) (citing Marfia v. T.C. Ziraat Bankasi, 147
       F.3d 83, 90 (2d Cir. 1998) (“New York courts have held that in a breach of contract
       action…prejudgment interest must be calculated on a simple interest basis at the statutory
       rate of nine percent.”)).
367
       See ¶¶ 169, 174, 201, 208 and 214 of the Award.
368
       See ¶¶ 369 and 371 of the Award.
369
       See, e.g., Kailuan (Hong Kong) Int’l Co. Ltd. v. Sino East Minerals Ltd., 2016 WL 3090574
       ¶¶ 136-37 (S.D.N.Y.) (Arbitration Award), Ex. CLA-53 (“Interest is compensatory and not
       punitive.”).



                                                    -91-
382.      The amount of pre-award interest accrued on the $4,518,437 in damages
          awarded for breach of Section 2.4 of the Transaction Agreement is
          $1,322,478.42.

383.      Interest on the Deferred Royalty Payments starts to run as of the accrual date
          of the unpaid royalty payments. Under Section 2.3 of the Transaction
          Agreement, Respondent was required to make the monthly Deferred Royalty
          Payment by the tenth business day of the month. As a result, for each month
          that Respondent failed to make a Deferred Royalty Payment, pre-award
          interest begins to run on the eleventh business day of that month, in
          accordance with the table below, and runs until the date of the Award: 370

      Month           Accrual Date           Amount             Days          Pre-Award
                                                                                Interest
      3/2017              3/17/2017         $28,226.70          1,153          $8,024.89
      7/2017              7/18/2017         $151,687.85         1,030         $38,524.56
      8/2017              8/18/2017         $254,915.28          999          $62,792.97
      9/2017              9/18/2017         $90,846.84           968          $21,683.77
      10/2017             10/17/2017        $36,911.88           939           $8,546.36
      11/2017             11/17/2017        $103,417.26          908          $23,154.13
      12/2017             12/15/2017        $92,520.54           880          $20,075.69
      1/2018              1/24/2018         $120,709.38          840          $25,001.72
      3/2018              3/21/2018         $147,819.03          784          $28,575.65
      4/2018              4/17/2018         $47,533.11           757           $8,872.41
      5/2018              5/18/2018         $223,278.51          726          $39,969.91
      6/2018              6/19/2018         $82,793.49           694          $14,167.89
      7/2018              7/18/2018         $101,445.51          665          $16,634.28
      8/2018              8/20/2018         $199,296.36          632          $31,057.47
      9/2018              9/18/2018         $58,293.60           603           $8,667.38
      10/2018             10/16/2018        $204,515.49          575          $28,996.37
      12/2018             12/17/2018        $131,016.99          513          $16,572.75
      Total Admittedly Withheld            $2,075,227.82                      $401,318.22



384.      The amount of pre-award interest accrued on the Deferred Royalty Payments
          accordingly is $401,318.22.

385.      The Tribunal therefore concludes that Respondent shall pay Claimant the total
          amount of $1,723,796.64 in pre-award interest. In addition, Respondent shall
          pay Claimant pre-award interest at the simple rate of 9% per annum on the
370
      CPHB, Appendix 2.


                                            -92-
           Contingent Payments Claimant is entitled to on any Earn-out Payments
           Respondent received before the date of the Award,371 from the eleventh
           Business Day after Respondent’s receipt of the Earn-out Payment until the
           date of the Final Award.

386.       The Tribunal further holds that post-award interest at the simple rate of nine
           percent per annum starts to run on all amounts awarded as of the date of the
           Award (including the pre-award interest awarded)372 and shall run until
           Claimant’s receipt of payment of the Award in full.

387.       Claimant argued that the Tribunal “should further award Caroleng interest on
           [the legal fees, expenses, and costs that it incurred in bringing these
           proceedings] calculated at New York’s statutory rate of nine percent per
           annum from the date that the Award in these proceedings is rendered until the
           date of full payment.”373 The Tribunal agrees, in the exercise of its discretion,
           that post-award interest at the simple rate of nine percent per annum also runs
           on the amounts awarded in legal fees, expenses and costs.

K.         COSTS

           1.       The Parties’ Arguments

388.       In its 17 January 2020 Cost Submission, Claimant argues that, in exercising its
           discretion, the Tribunal should apply the well-recognized “costs follow the
           event” principle and require Respondent to pay Claimant the entirety of the
           legal fees, expenses and costs that Claimant incurred as a result of these
           proceedings.374

389.       Claimant further argues that Respondent’s conduct in these proceedings
           presents an additional justification for the Tribunal to order Respondent to pay
           Claimant its legal fees, expenses and costs. In particular, Claimant contends
           that Respondent drove up the costs of these proceedings by (i) repeatedly
           refusing to comply with the Tribunal’s deadlines,375 and (ii) initiating
           unnecessary motion practice on the eve of the Merits Hearing.376 Respondent
           also did not arbitrate in good faith, for example, by repeatedly and
           intentionally misrepresenting both to Claimant and to the Tribunal the nature


371
      See ¶ 191 of the Award
372
       N.Y. C.P.L.R. § 5004, D. D. Siegel, Practice Commentaries, pg. 10, Ex. CLA-29
373
       CSS ¶ 49.
374
       CSS ¶ 3.
375
       CSS, ¶¶ 14-36.
376
       CSS, ¶¶ 37-39.


                                                 -93-
             of the “Ancillary Guarantee Escrow”377 and the author of the Weir Notes,378
             and by withholding the complete valuation of the Justice Equipment prepared
             by Southern Heavy Equipment, as well as other material documents.379

390.         In its 17 January 2020 Cost Submission, Claimant states that it incurred fees
             and costs of $1,973,593.98.380 On 24 February 2020, Claimant submitted an
             updated statement of fees and costs, in which it reduced the total amount of
             fees and costs by $19,539.40 to $1,954,054.58 to reflect a payment Claimant
             received from Respondent for Respondent’s share of the hearing costs.381

391.         Claimant’s updated statement of fees and costs is as follows:382

            Legal Fees                                                   $1,407,441.56
            Dechert LLP                                                  $1,269,818.56
            Young Conaway Stargatt & Taylor LLP                             $7,423.00
            Internal                                                      $130,200.00
            Expenses                                                      $324,113.02
            Dechert LLP                                                   $107,198.36
            Young Conaway Stargatt & Taylor LLP                                  $634.32
            Expert (Duff & Phelps, LLC)                                   $215,541.64
            Internal                                                             $738.70
            ICC                                                                 $222,500
            TOTAL                                                        $1,954,054.58

392.         In its 17 January 2020 Cost Submission, Respondent informed the Tribunal
             that it has incurred the following fees and costs: (i) $252,506.11 in attorney
             fees and $49,898.17 in expenses for the Getty Group;383 (ii) $4,177,38 for
             KLDiscovery;384 (iii) $157,504.44 in fees and $28,409.32 in expenses for Weir
             International;385 and (iv) $5,200 in travel expenses for Respondent.386

377
      CSS, ¶ 42.
378
      CSS, ¶ 43.
379
      CSS, ¶ 44.
380
      CSS, ¶ 49.
381
      Updated Statement of Mr. Hess dated 24 February 2020, pg. A1.
382
      Id.
383
      Submission of Costs of Respondent dated 17 January 2020 at pg. 1
384
      Id.
385
      Id.


                                                -94-
            1.       The Tribunal’s Analysis

393.        The Tribunal has broad discretion under the ICC Rules in the allocation of the
            legal fees and expenses, and the costs of the arbitration.

394.        Article 38 of the ICC Rules provides, in relevant part, that

                 1. The costs of the arbitration shall include the fees and expenses
                 of the arbitrators and the ICC administrative expenses fixed by the
                 Court, in accordance with the scales in force at the time of the
                 commencement of the arbitration, as well as the fees and expenses
                 of any experts appointed by the arbitral tribunal and the reasonable
                 legal and other costs incurred by the parties for the arbitration.

                 2. The Court may fix the fees of the arbitrators at a figure higher
                 or lower than that which would result from the application of the
                 relevant scale should this be deemed necessary due to the
                 exceptional circumstances of the case.

                 3. At any time during the arbitral proceedings, the arbitral tribunal
                 may make decisions on costs, other than those to be fixed by the
                 Court, and order payment.

                 4. The final award shall fix the costs of the arbitration and decide
                 which of the parties shall bear them or in what proportion they
                 shall be borne by the parties.

                 5. In making decisions as to costs, the arbitral tribunal may take
                 into account such circumstances as it considers relevant, including
                 the extent to which each party has conducted the arbitration in an
                 expeditious and cost-effective manner.

                 …

                     (a)    Allocation of the Legal Fees and Costs

395.        Having carefully reviewed the Parties’ submissions on fees and costs and
            considered the outcome of these proceedings, the Tribunal concludes that
            Respondent should bear its own legal fees and costs and should reimburse
            Claimant for its legal fees and costs subject to the following determinations
            regarding specific fees and cost items.

396.        The Tribunal reaches this conclusion because Claimant has prevailed in this
            Arbitration. The Tribunal has found that Respondent breached Sections 2.3,
            2.4 and 5.2 of the Transaction Agreement and awarded Claimant the entirety


386
      Id.


                                               -95-
       of the damages claimed, $6,593,665. Conversely, the Tribunal has rejected all
       of Respondent’s claimed deductions.

397.   The Tribunal finds that Dechert’s attorney fees and expenses are reasonable, in
       particular considering that the hearing had to be rescheduled twice largely as a
       result of delays in the document production phase that, in the Tribunal’s view,
       are attributable to Respondent. The Tribunal further notes that, throughout
       these proceedings, Claimant has primarily been represented by one partner and
       one associate, which compares favorably with the sometimes much larger
       teams in comparable arbitrations. The Tribunal also finds that the fees and
       expenses of Claimant’s expert were reasonable considering that Mr. Lee’s
       expert report responded both to Mr. Kostic’s and Mr. Blandford’s expert
       reports.

398.   The Tribunal notes that Claimant also included in its cost submission
       “internal” fees of $130,200 and internal costs of $738.70. However, Claimant
       has not provided any explanation as to the nature of these fees and costs or the
       basis upon which they were assessed. As a result, the Tribunal cannot
       determine whether these fees were reasonably incurred as alleged. The
       Tribunal therefore concludes that Claimant is not entitled to reimbursement for
       any of these fees and costs.

399.   Claimant also included fees of $7,423 and expenses of $634.32 for services
       rendered by Young Conaway Stargatt & Taylor LLP in the 28 U.S.C. Section
       1782 action that it brought in aid of these proceedings. Claimant did not
       explain why the fees and expenses incurred in the Section 1782 action should
       be awarded in this arbitration and the Tribunal accordingly declines to award
       these fees and costs.

400.   The Tribunal therefore concludes, in accordance with Article 38 of the ICC
       Rules and in the exercise of its discretion, that Respondent shall reimburse
       Claimant for Claimant’s legal fees and costs in the amount of $1,592,558.56.

              (b)     Allocation of the Costs of Arbitration

401.   The costs of the arbitration have been fixed by the ICC Court on 23 April
       2020 at $445,000. Claimant has paid $222,500 towards these costs, and
       Respondent has paid $222,500 towards the costs of the Arbitration.

402.   For the reasons given above, the Tribunal concludes, in accordance with
       Article 38 of the ICC Rules and in the exercise of its discretion that the costs
       of the arbitration should be borne in their entirety by Respondent. As a result,
       Respondent shall reimburse Claimant for its advance on costs in the amount of
       $222,500.




                                         -96-
                              V.       AWARD

403.   For the above reasons, the Tribunal HOLDS, DECLARES, DETERMINES
       and DIRECTS that:

          a.    Respondent has materially breached Sections 2.3, 2.4 and 5.2 of the
                Transaction Agreement;

          b.    Respondent shall pay Claimant the amount of $4,518,437 in
                damages for breach of Section 2.4 of the Transaction Agreement;

          c.    Respondent shall pay Claimant the amount of $2,075,228 in
                damages for breach of Section 2.3 of the Transaction Agreement;

          d.    Respondent shall pay Claimant 12.5% of any Earn-out Payments
                that Respondent might have received by 12 February 2020 and pre-
                award interest on that amount at a simple rate of 9% per annum
                from the eleventh Business Day of receipt until the date of the
                Final Award;

          e.    Respondent shall pay Claimant 10% of any Earn-out Payments that
                Respondent might have received between 13 February 2020 and
                the date of the Final Award and pre-award interest on that amount
                at a simple rate of 9% per annum from the eleventh Business Day
                of receipt until the date of the Final Award;

          f.    Respondent shall pay Claimant 10% of any Earn-out Payments that
                Respondent receives between the date of the Final Award and
                12 February 2025 within 10 Business Days of receipt;

          g.    Respondent shall reimburse Claimant for its legal fees and costs in
                the amount of $1,592,558.56 and for Claimant’s advances towards
                the Arbitration costs in the amount of $222,500;

          h.    Respondent shall pay pre-award interest at a simple rate of 9% per
                annum on the amounts awarded in the total amount of
                $1,723,796.64;

          i.    Respondent shall pay post-award interest at a simple rate of 9% per
                annum on the sums awarded (including the pre-award interest and
                the fees, expenses and costs) from the date of the award until full
                payment; and

          i.    All other claims, defenses, and requests from either Party are
                hereby rejected.




                                      -97-
   EXHIBIT 2

FILED UNDER SEAL
   TRANSACTION AGREEMENT

           by and between

CAROLENG INVESTMENTS (SPY) LTD.

                and

   BLUESTONE RESOURCES INC.

    Dated as of February 12, 2015
                                              TABLE OF CONTENTS

                                                                                                                                         Page

Section 1.1.     Definitions Generally ..................... .................................................................... 1
Section 1.2.     Interpretation Generally ............. ................................................... ...................... 1
Section 2.1.     Purchase .................................................... .................................... ...................... 2
Section 2.2.     Consideration .......................... ....................................................... ..................... 2
Section 2.3.     Deferred Royalty Paytnents ..................................... ........................................... 2
Section 2.4.     Contingent Paytnents .......................................................................................... 2
Section 2.5.     Release of Claims .................................................................................... ...........3
Section 2.6.     Closing ....................................... ...... .. ............. ......... ... ........................................ 4
Section 2.7.     Deliveries by Seller ............................ .................... ......................... ............ ....... 4
Section 2.8.     Deliveries by Buyer ......................... ................................................................... 4
Section 2.9.     Release of Escrow Funds ....................... ............ ............... .... .............................. 4
Section 3 .1.    Corporate Status ............................. ....... .......... .. ............... .............. .................... 5
Section 3 .2.    Corporate Authorization ............. ..................... ..... ......... ..................................... 5
Section 3 .3.    Binding Effect. ..... ... ... .... .. .............. ...... .......... ..................... ............................... 5
Section 3.4.     Capital Structure ........................... .................................... ... .... ..... ...................... 5
Section 3.5.     Financial Statements ..................... ......... ......... ............. ............ ..... ...... ......... .. .... .6
Section 3.6.     Legal Proceedings ......................................................... ............... ... ......... .......... 6
Section 3. 7.    Taxes .............................. ...... ..... .. ................. ............... ........................................ 6
Section 3.8.     Labor and Employtnent Matters ........................................................................ .6
Section 3.9.     Employee Benefit Plans ............ ............ ............... ... ............ .............................. .6
Section 3.10.    Insurance ................................................................. .................................. .......... 6
Section 3 .11.   Real Property................................... .... .... ............. ............... ..................... .......... 6
Section 3.12.    Equipment and Other Personalty............................. .......................... ... ............. .?
Section 3.13.    Contracts .................................... .............. ......................... .................................. 7
Section 3.14.    Compliance with the Foreign Corrupt Practices Act.. ........................................ 7
Section 3.15.    Finders' Fees ................................... ... ................................ .. .............................. 7
Section 3 .16.   Limitations on Representations and Warranties ................................................. 7
Section 4.1.     Organization and Qualification .......................................................................... 8
Section 4.2.     Corporate Authorization ................................. .............................. ...................... 8
Section 4.3.     Binding Effect .. .... .. ........................................ ... .............................. ................... 8
Section 4.4.     Regulatory Approvals and Non-Governmental Consents .................................. 8
                                             TABLE OF CONTENTS
                                                  (continued)
                                                                                                                                        Page

Section 4.5.    Non-Contravention .......................... ............... ........................ ... ... ...................... 9
Section 4.6.    Finders' Fees ........................ ..... ... .. ...... .... ......................... ................................. 9
Section 4.7.    Litigation and Claims ... ......................... ............ ............................ ..... ................ 9
Section 4.8.    Financial Capability....................... .......................... ... ......... ...............................9
Section 4.9.    Investment Representations .............................................. .. .......... ...................... 9
Section 5.1.    Recording of Royalty Interest ..... ....... ........................... ........................... ........ 10
Section 5.2.    Access and Reports ............................. ........... .... ....................................... ........ 11
Section 5.3.    Post Closing Filings ..................................... .......................... ........................... 11
Section 5.4.    Certain Consents Matters ....... ............ ........................... ...... ............... .. ............ 11
Section 5.5.    Public Disclosure; Confidentiality ......................................... ... ........... ............ 12
Section 5.6.    Post Closing Covenants ...................................................................... .............. 12
Section 5. 7.   Infusion of Capital ............................................................ ................................ 12
Section 5.8.    Directors' and Officers' Exculpation; Indemnification .................................... 13
Section 5.9.    Delivery of Stock Certificate(s) ........................................................................ 14
Section 5.10.   Debt Restructuring .......... .. ... .............................. .... ........... ............ .. .. .. .............. 14
Section 6.1.    Tax Returns .................... ..... ....... .................... ... ...... ...... ... .......... ...... ..... ..... ...... 15
Section 6.2.    Transfer Taxes .................. ........ ..................... .......... ...... ............... ...... .............. 15
Section 6.3.    Buyer's Claiming, Receiving or Using of Refunds and Overpayments ........... 15
Section 6.4.    Assistance and Cooperation ............... ......... ................ .. ......... ...... ....... .. .......... . 16
Section 6.5.    Maintenance of Buyer's Books and Records ............................... .................... 16
Section 6.6.    Release .................................................................... .. ........ ............ .. ............. ..... 16
Section 7 .1.   Conditions to Mutual Obligations ........................... .... ......... .. ..................... ..... 17
Section 7.2.    Conditions to Obligations of Buyer ....................... ........................................... 17
Section 7.3.    Conditions to Obligations of Seller .................. .... ........................ .................... 18
Section 8.1.    Survival. ............................................................................................. ............... 18
Section 8.2.    Buyer Acknowledgment .................................... ...................... ........ ................. 18
Section 8.3.    Indemnification by Seller............................................. ............. .... ................... 19
Section 8.4.    Indemnification by Buyer. ............................................................. ................... 20
Section 8.5.    Limitations on Indemnification ........................................................................ 20
Section 8.6.    Adjustments to Losses ...................................................................................... 22
Section 8.7.    Third-Party Claim Indemnification Procedures ........................ ....................... 22


                                                                 11
                                           TABLE OF CONTENTS
                                                (continued)
                                                                                                                                 Page

Section 8.8.    Direct Claim Indemnification Procedures ........................................................ 23
Section 8.9.    Investigation by Indemnifying Parties .............................................................. 23
Section 9 .1.   Notices ........................ ...................................................................................... 24
Section 9.2.    Amendment; Waiver ............................................. ........................................... 25
Section 9 .3.   No Assignment or Benefit to Third Parties ...................................................... 25
Section 9.4.    Entire Agreement; Inconsistency ................... .................................................. 25
Section 9.5.    Satisfaction of Obligations ............................................................................... 25
Section 9.6.    Equitable Relief ................................................................................................ 25
Section 9. 7.   Expenses ........................................................................................................... 26
Section 9.8.    Schedules .......................................................................................................... 26
Section 9.9.    Governing Law ...................... ......................... .................................................. 26
Section 9.10.   Waiver of Jury Trial ....................................... .................................................. 27
Section 9.11.   Counterparts .......................... ......................... ............ ..................... ................. 27
Section 9.12.   Headings ..... ........ .............................................................................................. 27
Section 9.13.   No Setoff; No Withholding .......................................... .................................... 27
Section 9.14.   Severability ...................................................................................... ................. 27
Section 9.15.   Non-Recourse ................................................................................................... 27
Section 9.16.   Service of Process ............................................................................................. 28
Section 9.17.   Currency ........................................................................................................... 28
Section 9.18.   Legal Representation ........................................................................................ 28




                                                              111
                        TABLE OF CONTENTS
                                ( continued)
                                                                      Page
                     APPENDICES AND SCHEDULES

APPENDICES
Appendix A        Definitions

SCHEDULES
Schedule 3.6      Legal Proceedings
Schedule 3.7      Tax Matters
Schedule 3.8      Labor and Employment Matters
Schedule 3.11     Real Property
Schedule 3.12     Equipment and Other Personalty
Schedule 3.13     Contracts
Schedule 4.4(b)   Buyer Non-Governmental Consents
Schedule A        Subsidiaries
Schedule B        Form of Memorandum of Overriding Royalty Interest
Schedule C        Form of Mutual Releases
Schedule D        Seller Non-Governmental Consents
Schedule E        Form of Dismissals
Schedule F        Form of Assignment Agreement
Schedule G        Form of Direction Letter
Schedule H        Form of Indemnity Agreement
Schedule I        Form of Termination and Release Agreement




                                     lV
        TRANSACTION AGREEMENT, dated as of February 12, 2015 (as it may be amended or
supplemented from time to time in accordance with the terms hereof, this "Agreement"), between
Bluestone Resources Inc., a corporation organized under the Laws of the State of Delaware ("Buyer") and
Caroleng Investments (SPV) Ltd., a company organized under the Laws of the British Virgin Islands
("Seller").

                                           WIT NE S SETH:

         WHEREAS, Seller desires to sell, convey, assign, transfer and deliver ("Transfer"), and Buyer
desires to purchase and accept ("Purchase") from Seller, on the terms and conditions set forth herein, all
of the outstanding equity (the "Transferred Securities") of Mechel Bluestone Inc., a Delaware corporation
(the "Company");

        NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and undertakings contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

                                                ARTICLE I

                                 DEFINITIONS; INTERPRETATION

          Section 1.1. Definitions Generally. Defined terms in this Agreement and in the Appendices
and Schedules to this Agreement, which may be identified by the capitalization of the first letter of each
principal word thereof, have the meanings assigned to them in Appendix A to this Agreement. Other
terms may be defined elsewhere in the text of this Agreement and, unless otherwise indicated, shall have
such meanings throughout this Agreement and the Appendices and Schedules hereto.

          Section 1.2.   Interpretation Generally. Unless the express context otherwise requires:

          (a)   the words "hereof," "herein," and "hereunder" and words of similar import, when used
 in this Agreement, shall refer to this Agreement as a whole and not to any particular provision of this
 Agreement;

         (b)     the terms defined in the singular have a comparable meaning when used in the plural,
 and vice versa;

         (c)      references herein to a specific Article, Section, Subsection or Schedule shall refer,
 respectively, to Articles, Sections, Subsections or Schedules of this Agreement;

          (d)   wherever the word "include," "includes," or "including" is used in this Agreement, it
 shall be deemed to be followed by the words "without limitation;"

         (e)     reference to a "party'' shall be to a party to this Agreement, unless specifically stated
 otherwise;

         (f)     references herein to any gender includes each other gender;

           (g)  the word "or" shall be inclusive and not exclusive (for example, the phrase "A or B"
 means "A or B or both," not "either A or B but not both"), unless used in conjunction with "either" or
 the like;
         (h)      each reference to "days" shall be to calendar days;

         (i)     each reference to any Contract shall be to such Contract as amended, supplemented,
 used, waived or otherwise modified from time to time;

          (j)     each reference to a Law, statute, regulation or other government rule is to it as amended
 from time to time and, as applicable, is to corresponding provisions of successor Laws, statutes,
 regulations or other government rules; and

        (k)      accounting terms which are not otherwise defined in this Agreement, or any Appendix
 or Schedule hereto, shall have the meanings given to them under GAAP.

                                                ARTICLE II

                                           THE TRANSACTION

          Section 2.1. Purchase. On the terms and subject to the conditions set forth in this Agreement,
at the Closing, and effective as of 9:00 a.m. New York City time on the Closing Date, Seller shall
Transfer to Buyer, and Buyer shall Purchase from Seller, Seller's right, title and interest in and to all of
the Transferred Securities, free and clear of all Liens, other than Limited Transfer Liens.

          Section 2.2. Consideration. Buyer caused to be placed in escrow Five Million Dollars
($5,000,000), which shall be treated as part of the purchase price together with a deferred purchase price
consisting of (a) the Deferred Royalty Payments, and (b) the Contingent Payments as set forth in Section
2.3 and Section 2.4, respectively.

           Section 2.3. Deferred Royalty Payments. As at the Closing Date, the Buyer grants and
undertakes to pay to the Seller an overriding royalty interest (the "Royalty Interest") at the rate of three
Dollars ($3.00) per Ton of coal (i) mined and sold from the operations conveyed hereunder through the
Transfer of the Transferred Securities or in or to which the Purchased Companies otherwise have rights or
interest, or (ii) sold from any existing stockpiles of the Purchased Companies (collectively, the "Deferred
Royalty Payments"), provided that for purposes of this Section 2.3 the term "sold'' shall include any type
of disposition for value, whether directly or indirectly, including a sale, transfer, assignment, lease, or any
other similar type of arrangement and shall be evidenced by the sale documents, including Contracts,
entered into with the relevant purchaser of coal. The maximum amount of Royalty Interest payable to
Seller shall be One Hundred and Fifty Million Dollars ($150,000,000) (the "Maximum Royalty''). The
Parties agree that once (i) the Maximum Royalty has been paid in royalties, or (ii) a sale transaction as
described in Section 2.4 have occurred such that all and not less than all of the Transferred Securities,
interests in all other Purchased Companies, all assets of Purchased Companies and all rights to mine
assets referred to in this Section 2.3 held by Purchased Companies have been sold, and all payments due
to Seller related thereto or arising therefrom have been made in full, the Buyer will have no further
obligations relating to the Deferred Royalty Payment. The Deferred Royalty Payments that become due
from Buyer to Seller in accordance with this Section 2.3 shall be paid to Seller (or to its respective
successors and/or assigns) on an accumulated basis on the 10th Business Day of each calendar month.
The parties agree and acknowledge that the payment of Five Million Dollars ($5,000,000) required to be
effected pursuant to Section 2.2 is not and shall not be treated for any purposes whatsoever as prepayment
against any portion of the Deferred Royalty Payments, nor shall such amount (or any portion thereof) be
set-off against any portion of the Deferred Royalty Payments.

         Section 2.4. Contingent Payments. In the event that within the period commencing on the
Closing Date and ending on the five (5) year anniversary of the Closing Date, the Buyer (or any Buyer's



                                                      2
Affiliate) enters into one or several sale transactions to sell to an unaffiliated third party (i) any of the
Transferred Securities (or any portion thereof) or an interest in any other Purchased Company (or any
portion thereof), and/or (ii) any assets of any Purchased Company (other than in the ordinary course of
business, or in a manner that generates Deferred Royalty Payments), Buyer agrees and undertakes to pay
to Seller (or a Person designated by the Seller) Twelve and one half percent (12.5%) of each such sale
transaction Value. In the event that within the period commencing on the next day after the five (5) year
anniversary of the Closing Date and ending on the ten (10) year anniversary of the Closing Date, the
Buyer (or any Buyer's Affiliate) enters into one or several sale transactions to sell to an unaffiliated third
party (i) any of the Transferred Securities (or any portion thereof) or an interest in any other Purchased
Company (or any portion thereof), and/or (ii) any assets of any Purchased Company (other than in the
ordinary course of business in a manner that generates Deferred Royalty Payments), Buyer agrees and
undertakes to pay to Seller Ten Percent (10%) of each such sale transaction Value. For purposes of this
Section 2.4 the term "sells" or "sale transaction" shall also include any disposition of rights to mine any
of the assets set forth in Section 2.3 held by Purchased Companies as of the Closing Date, including by
way ofleasing or subleasing the real property of the Purchased Companies, or transferring or assigning
the leases of the Purchased Companies. In the event the sale transactions referred to in this Section 2.4
are entered into with an Affiliate of Buyer, Buyer shall ensure that such Affiliate purchaser becomes
jointly and severally liable with Buyer for all obligations of Buyer to effect payments to Seller (or a
Person designated by Seller) as set forth in Section 2.3 and this Section 2.4 and if any such Affiliate
purchaser (acting as seller) subsequently enters into a sale transaction described herein with another
Buyer's Affiliate, the provisions of this Section 2.4 shall apply, mutatis mutandis, to such sale transaction
and all obligations of Affiliate buyer and Affiliate seller related thereto or arising thereunder. The Buyer
further warrants and undertakes to ensure that Buyer shall, and shall cause its respective Affiliates to, at
all times act in good faith when effecting the sale transactions referred to herein and to the extent such
sale transactions are entered into with an unaffiliated third party, they shall and will be entered into on
commercially reasonable arms-length terms. All payments that become due from Buyer (or its respective
Affiliate) to Seller in accordance with this Section 2.4 shall be referred to as "Contingent Payments" and
shall be payable in full to Seller within 10 Business Days after completion of each relevant sale
transaction. In the event of a partial sale, Deferred Royalty Payments shall continue to be made on that
portion of Transferred Securities or interest in any Purchased Company or their respective assets that has
not been sold or otherwise Transferred until the Maximum Royalty has been paid or the remaining portion
of Transferred Securities or interest in any Purchased Company or their respective assets or right to mine
has been sold in accordance with the formula set forth above, being Twelve and one half percent (12.5%)
of the sale transaction Value if such sale occurs on or prior to the five (5) year anniversary of the Closing
Date, or Ten Percent (10%) of the sale transaction Value if such sale occurs after the five year anniversary
but on or prior to the ten (10) year anniversary of the Closing Date. For the avoidance of doubt, the
obligations of Buyer and its Affiliates, as the case may be, pursuant to this Section 2.4 shall vest on the
date when the relevant sale transaction is entered into in accordance with its terms and applicable Law,
notwithstanding any deferred or contingent payment conditions or obligations (as and if applicable) of
Buyer and/or any of its Affiliates pursuant to the terms of any such sale transaction and relevant
Contingent Payments shall be payable in full to Seller within 10 Business Days after completion of each
relevant sale transaction. This Section 2.4 shall survive the termination of this Agreement and the
consummation of the Closing until all of the obligations hereunder have been fully satisfied.

          Section 2.5. Release of Claims. At Closing, the Seller, on the one hand, and the Buyer, on the
other hand, shall, and shall cause their respective Affiliates to, dismiss with prejudice by way of execution
and delivery of Mutual Releases and Dismissals all claims between them, effective as of the Closing Date,
including any claims and counterclaims related to (i) the Drilling Program and the calculation of the
contingent reserves (both as defined in the Merger Agreement) currently filed under Case No. 9218-VCL
in the Court of Chancery of the State of Delaware (the "Delaware Case"), (ii) any and all claims arising
out of the Merger Agreement whether currently in dispute or not, and (iii) any and all claims for payments


                                                      3
or amounts due or claimed to be due from trade or transactions undertaken, entered or executed between
or among the Seller and Buyer, or their predecessor or successor companies and all of their Affiliates, and
each of their officers, directors, employees, Representatives, and agents, at any time prior to the Closing
Date (all claims set forth in this Section are referred to herein as the "Disputes").

          Section 2.6. Closing. The closing of the Transfer and Purchase of the Transferred Securities
(the "Closing") shall take place at the offices of Dechert LLP, 1900 K Street, N.W., Washington, D.C. (or
at such other place and time as the parties may agree) on the Business Day on which the last of the
conditions set forth in Article VII (other than those conditions that by their terms are to be satisfied at the
Closing, but subject to the satisfaction or waiver of such conditions at the Closing) to be satisfied or
waived is so satisfied or waived (the "Closing Date").

          Section 2.7. Deliveries by Seller. At the Closing, Seller shall deliver or cause to be delivered
to Buyer the following:

         (a)      the certificate to be delivered pursuant to Section 7.2(c);

         (b)      originals of all Seller Non-Governmental Consents;

         (c)      the resignations of the directors of the Company and its Subsidiaries;

         (d)      Indemnity Agreement duly executed by the Seller;

         (e)      Termination and Release Agreement executed by Mechel Mining; and

          (f)    the Mutual Releases and the Dismissals, duly executed by all of the Seller and Seller's
 Affiliates who are parties to the Merger Agreement and/or the Delaware Case.

          Section 2.8. Deliveries by Buyer. At the Closing, Buyer shall deliver to Seller (or, in case of
clause (b) below, if applicable, to its designee(s)) the following:

         (a)      the certificate to be delivered pursuant to Section 7.3(c);

       (b)     originals of any regulatory approvals obtained pre-closing and Buyer Non-
 Governmental Consents;

         (c)     documentation terminating the Drilling Program Guarantee in form and content
satisfactory to Seller, including a waiver of any claims thereunder;

         (d)    the Mutual Releases and the Dismissals, duly executed by all of the Buyer and Buyer's
Affiliates who are parties to the Merger Agreement and/or the Delaware Case;

         (e)      Indemnity Agreement duly executed by the Buyer

       (f)       Termination and Release Agreement executed by all of the Buyer and Buyer's Affiliates
who are parties thereto; and

         (g)      the executed Memorandum of Overriding Royalty Interest.

         Section 2.9. Release of Escrow Funds. Upon fulfillment of obligations of Seller and Buyer
 pursuant to, respectively, Section 2.7 and Section 2.8, the parties shall procure that the following actions
 take place simultaneously:


                                                       4
          (a)      Escrow Agent shall release the funds held in escrow to Seller in accordance with
 Seller's instructions; and

         (b)     The Seller shall release and deliver the certificate(s) representing the Transferred
 Securities, which shall have been duly endorsed in blank or accompanied by stock power(s)
 duly endorsed in blank, to Buyer.

                                              ARTICLE III

                      REPRESENTATIONS AND WARRANTIES OF SELLER

       Except as set forth in the Schedules attached hereto, Seller hereby represents and warrants to
Buyer as follows:

          Section 3.1. Corporate Status. Each of Seller, the Company and each Subsidiary of the
 Company is a corporation, limited liability company or other entity duly organized and validly existing
 under the Laws of its governing jurisdiction and each (a) has all requisite corporate, or other entity
 power and authority to enter into each of the transaction documents to which it is a party and to carry on
 its business as it is now being conducted and (b) is duly qualified to do business in each of the
 jurisdictions in which the ownership, operation or leasing of its properties and assets and the conduct of
 the business requires it to be so qualified. Seller has made available to the Buyer true and complete
 copies of the Articles of Incorporation, Certificate of Incorporation, Bylaws, or other organizational
 documents applicable to each of the Company and its Subsidiaries, as amended.

          Section 3.2. Corporate Authorization. The execution and delivery by Seller of this
Agreement and the other Ancillary Documents to which it is a party and the consummation by Seller of
the transactions contemplated hereby and thereby have been duly and validly authorized by the Seller and
no other corporate proceedings are necessary to authorize this Agreement or to consummate the
transactions contemplated hereby.

           Section 3.3. Binding Effect. This Agreement and each of the Ancillary Documents to which
Seller is a party, when executed and delivered by the parties thereto, constitutes a valid and legally
binding obligation of Seller enforceable against Seller in accordance with their respective terms, except as
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance, reorganization, or
moratorium Laws, other similar Laws affecting creditors' rights and general principles of equity affecting
the availability of specific performance and other equitable remedies.

          Section 3.4. Capital Structure. As of the date of this Agreement, the authorized capital stock
of the Company consists of one hundred (100) shares of common stock, par value One Dollar ($1) per
share, of which one hundred (100) shares are issued and outstanding. The Seller is the sole shareholder of
the Company and the owner of all issued and outstanding shares as set forth on the Company's register.
Schedule A sets forth each Subsidiary of the Company, its authorized and outstanding capital stock or
other equity interests, its shareholders or members, and the percentage of its outstanding capital stock or
other equity interests owned by each of its shareholders or members. The shares of the Company and the
Subsidiaries are duly authorized, validly issued, fully paid and non-assessable, not subject to and not
issued in violation of any contract or preemptive or similar rights, not issued in violation of any
applicable Law, and held beneficially and of record by Seller or the Company, as relevant, free and clear
of Encumbrances. The shares of the Company and Subsidiaries constitute all of the outstanding capital
stock of the Company or the Subsidiaries, as relevant. There are no (i) outstanding obligations, options,
warrants, convertible or exchangeable securities or other rights, agreements or commitments (written,
oral, contingent or otherwise) relating to the capital stock or other equity interests of the Company or any


                                                     5
of the Subsidiaries, (ii) voting trusts, stockholder agreements, proxies or other agreements or
understandings in effect with respect to the voting or transfer of shares of capital stock or other equity
interests of the Company.

          Section 3.5. Financial Statements. Seller has made available to Buyer true and complete
copies of the Financial Statements. The Financial Statements were prepared in accordance with past
practice subject, in the case of the unaudited Financial Statements, to (i) normal and recurring year-end
adjustments and (ii) contingent liabilities, as that term is defined in accordance with GAAP.

          Section 3.6. Legal Proceedings. Except as set forth in Schedule 3.6, there are no Actions with
a value in excess of $1,000,000 pending by or against the Company or any Subsidiary of the Company,
their properties or other assets, or any of their officers or directors in their capacity as such.

           Section 3.7. Taxes. Except as set forth in Schedule 3.7, the Company and each of its
Subsidiaries has (a) filed all Tax Returns required to be filed by them, other than those Tax Returns the
failure of which to file would not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect, (b) paid in full all Taxes shown to be due on such Tax Returns. Other than as
set forth in Schedule 3.7, neither the Company nor any of its Subsidiaries has received any written notice
of any audit, claim, assessment, levy or administrative or judicial proceeding with respect to Taxes of the
Company or any of its Subsidiaries which have not been fully paid or finally settled, except as would not
reasonably be expected, individually or in the aggregate, to have a Material Adverse Effect.

          Section 3.8.   Labor and Employment Matters. Except as set forth in Schedule 3.8, to the
Knowledge of Seller (i) none of the Company or its Subsidiaries is a party to any collective bargaining
agreement or any other labor-related agreements with any labor union and (ii) there is no unfair labor
practice charge or complaint filed against the Company or any Subsidiary of the Company which would
be reasonably expected to have a Material Adverse Effect.

          Section 3.9. Employee Benefit Plans. Each of the Company benefit plans has been executed,
managed and administered in material compliance with all applicable Laws, including but not limited to
the applicable provisions of ERISA, the Code, and the regulations promulgated thereunder. There are no
pending or, to the Knowledge of Seller, threatened claims by or on behalf of any Company benefit plan,
by any employee, dependent or beneficiary covered under any such plan, or otherwise involving any such
plan (other than routine claims for benefits), which would reasonably be expected to have a Material
Adverse Effect.

          Section 3.10. Insurance. Seller has provided Buyer a true and complete list of all current
policies or binders of insurance of any type (including any self-insurance policies or programs)
maintained by the Company and its Subsidiaries.

           Section 3.11. Real Property. Schedule 3.11 sets forth a materially accurate and complete list of
all real property owned by the Company or any of its Subsidiaries, including but not limited to mining
and surface rights. Except as set forth in Schedule 3.11, the Company or its Subsidiaries own such real
property, free and clear of Liens except Permitted Liens. Except as set forth in Schedule 3.11, with
respect to each parcel of material real property owned, (i) there are no material contracts granting any
Person (other than the Company or any of its Subsidiaries) the right of entry, use or occupancy of any
portion of such parcel and (ii) there are no material outstanding rights of first refusal, rights of first offer
or options to purchase such parcel or any interest therein. Schedule 3.11 sets forth an accurate and
complete list of all material leases of the Company and the Subsidiaries (the "Material Company Leases")
and all material leased real property (the "Material Leased Real Property'') of the Company and the
Subsidiaries. None of the Material Company Leases has been assigned, subleased, amended or otherwise


                                                       6
modified, except as set forth on Schedule 3.11. Except as set forth on Schedule 3.11, the Company's or
its Subsidiaries' rights to the Material Leased Real Property are free and clear of Liens except Permitted
Liens. Except as set forth in Schedule 3.11, (i) each Material Company Lease constitutes a valid and
binding obligation of, and to the Seller's knowledge is in full force and effect against, the Company or the
Subsidiary of the Company that is a party thereto, and (ii) to the Knowledge of Seller, no Purchased
Company has received written notice that it is in breach or default under any Material Company Lease the
failure to comply with which could reasonably be expected to have a Material Adverse Effect.

          Section 3.12. Equipment and Other Personalty. The equipment, machinery, vehicles and other
tangible personal property (other than inventories) used by the Company or its Subsidiaries in the
Business is defined as the "Coal Personalty''. Schedule 3 .12 contains a list of all Coal Personalty owned
or leased by the Company or any of its Subsidiaries with an individual book value of over $500,000 and
indicates for each such item of Coal Personalty whether it is owned or leased. The Company and its
Subsidiaries have good and marketable title to the owned Coal Personalty, free and clear of all Liens other
than purchase money liens and Permitted Liens.

         Section 3.13. Contracts. Except as set forth in Schedule 3.13, and except for any inter-company
 indebtedness of the Purchased Companies to their Affiliates, or as otherwise specifically referenced in
 any other schedule hereto, to the Knowledge of Seller, there are no current material outstanding
 obligations or material claims of non-performance under any (i) existing coal supply, or (ii) guarantee
 agreement entered into with a person that is not an Affiliate of Seller or any Purchased Company, to
 which the Company or any of its Subsidiaries is a party.

           Section 3.14. Compliance with the Foreign Corrupt Practices Act. Neither the Company nor
any of its Subsidiaries has violated the U.S. Foreign Corrupt Practices Act or the anticorruption laws of
any jurisdiction where the Company or its Subsidiaries do business.

          Section 3.15. Finders' Fees. Except for fees to Deutsche Bank Securities Inc., whose fees will
be paid by Seller, there is no investment banker, broker, finder or other intermediary that has been
retained by or is authorized to act on behalf of Seller or any of its Affiliates who might be entitled to any
fee or commission from Seller or its Affiliates in connection with the transactions contemplated hereby.

           Section 3.16. Limitations on Representations and Warranties. Except as expressly set forth in
this Article III or in the officer's certificate delivered to Buyer pursuant to Section 7.2(c), Seller does not
make any representation or warranty, express or implied, at Law or in equity, with respect to itself, the
Purchased Companies or any of their other Affiliates, or any of their respective assets, liabilities,
businesses or operations (including in respect of the correctness, accuracy or completeness of any
information, Contract or certificate furnished or made available, or to be furnished or made available
(including by way of information included or referred to in the electronic data room or otherwise), or
statement made, by Seller, any of its Affiliates or their respective Representatives in connection with the
transactions contemplated herein), and any such other representations or warranties are hereby expressly
disclaimed. The Buyer acknowledges that where brief particulars of a matter are set out or referred to in
the schedules referred to in this Article III, full particulars of the matter are deemed to be disclosed and it
is assumed that no further details are required. Where a document is referred to in this Article III but not
attached, or a reference is made to a particular part only of such document in this Article III, the full
contents of the document are deemed to be disclosed, unless otherwise stated, and the Buyer is deemed to
require no further details. The Buyer is deemed to purchase with full knowledge and notice of, and of the
effect of, all the contents and provisions of information and documentation referred to in this Article III.
It is agreed that Buyer shall not be entitled to claim that any fact or matter has not been disclosed or
known to it by reason of the information and material contained or referred to in this Article III either
being or not being specifically related to any particular schedule ( or a portion thereof) to this Agreement.


                                                       7
                                               ARTICLE IV

                         REPRESENTATIONS AND WARRANTIES OF BUYER

        Buyer hereby represents and warrants to Seller as follows:

           Section 4.1. Organization and Qualification. Buyer is a corporation duly organized, validly
existing and in good standing under the Laws of the State of Delaware. Buyer has all requisite corporate
power and authority to own and operate its properties and assets and to carry on its business as currently
conducted. Buyer is duly qualified to do business and is in good standing in each jurisdiction where the
ownership or operation of its properties and assets or the conduct of its business requires such
qualification, except for failures to be so qualified or in good standing that would not, individually or in
the aggregate, reasonably be expected to materially adversely affect Buyer's ability to execute, deliver or
perform this Agreement or any Ancillary Documents, or to timely consummate the transactions
contemplated hereby or thereby.

          Section 4.2. Corporate Authorization. Buyer has full corporate power and authority to
execute and deliver this Agreement and each of the Ancillary Documents to which it is a party, and to
perform its obligations hereunder and thereunder. The execution, delivery and performance by Buyer of
this Agreement and each of the Ancillary Documents to which it is a party has been duly and validly
authorized by Buyer and no additional corporate (or similar entity) authorization or consent by Buyer is
required in connection therewith. Each Buyer's Affiliate has full power and authority to execute all
Ancillary Documents to which it is a party.

           Section 4.3. Binding Effect. This Agreement and each of the Ancillary Documents to which
Buyer or any of its Affiliates is a party, when executed and delivered by the parties thereto, constitutes a
valid and legally binding obligation of Buyer or its Affiliates, as relevant, enforceable against Buyer or its
Affiliates, as applicable, in accordance with their respective terms, except as enforceability may be
limited by bankruptcy, insolvency, fraudulent conveyance, reorganization, or moratorium Laws, other
similar Laws affecting creditors' rights and general principles of equity affecting the availability of
specific performance and other equitable remedies.

          Section 4.4.    Regulatory Approvals and Non-Governmental Consents.

          (a)       No Governmental Authorization or filing is required to be obtained by Buyer with
 cooperation from Seller from, or to be given by Buyer to, or made by Buyer with, any Governmental
 Entity or securities exchange, as a result of the execution, delivery or performance by Buyer or its
 Affiliates of (i) its obligations under this Agreement or (ii) its material obligations under the Ancillary
 Documents, except for such Governmental Authorization or filings that if not obtained, given or made
 would not, individually or in the aggregate, reasonably be expected to materially adversely affect
 Buyer's or its Affiliates' ability to execute, deliver or perform this Agreement or any Ancillary
 Document, or to timely consummate the transactions contemplated hereby or thereby.

          (b)     Except as set forth in Schedule 4.4(b) (the "Buyer Non-Governmental Consents" and,
 together with the Seller Non-Governmental Consents, the "Non-Governmental Consents"), no consent,
 approval, waiver or authorization is required to be obtained by Buyer from, or to be given by Buyer to,
 or made by Buyer with, any Person other than a Governmental Entity or securities exchange, as a result
 of the execution, delivery or performance by Buyer or its Affiliates of this Agreement and the Ancillary
 Documents, except for such consents, approvals, waivers or authorizations of which the failure to obtain



                                                       8
 would not, individually or in the aggregate, reasonably be expected to materially adversely affect
 Buyer's or its Affiliates' ability to execute, deliver or perform this Agreement or any Ancillary
 Document, or to timely consummate the transactions contemplated hereby or thereby.

          Section 4.5. Non-Contravention. The execution, delivery and performance by Buyer of this
Agreement and each of the Ancillary Documents to which it is a party, and the consummation of the
transactions contemplated hereby and thereby, do not and will not (i) violate any provision of the
Organizational Documents of Buyer, (ii) assuming the receipt of all Non-Governmental Consents,
materially conflict with, or result in the material breach of, or constitute a material default under, or result
in the termination, cancellation, material modification or acceleration (whether after the filing of notice or
the lapse of time or both) of any material right or obligation of Buyer under, or result in a loss of any
benefit to which Buyer is entitled under, any material Contract to which Buyer is a party or result in the
creation of any Lien upon any of its assets or (iii) assuming the receipt of all Non-Governmental
Consents, materially violate or result in a material breach of or constitute a material default under any
Law or Governmental Authorization to which Buyer or its Affiliates are subject.

          Section 4.6. Finders' Fees. There is no investment banker, broker, finder or other
intermediary that has been retained by or is authorized to act on behalf of Buyer or any of its Affiliates
who might be entitled to any fee or commission from Buyer or its Affiliates in connection with the
transactions contemplated hereby.

          Section 4.7. Litigation and Claims. There are no Litigations pending or, to Buyer's
Knowledge, threatened against Buyer that, individually or in the aggregate, would affect Buyer's ability
to execute, deliver or perform this Agreement or its or its Affiliates' ability to execute, deliver or perform
any Ancillary Document, or to timely consummate the transactions contemplated hereby or thereby.
Buyer is not subject to any order, writ, judgment, award, injunction or decree of any Governmental Entity
of competent jurisdiction or any arbitrator or arbitrators that, individually or in the aggregate, would have
a material adverse effect on Buyer's ability to execute, deliver or perform this Agreement or any
Ancillary Document, or to timely consummate the transactions contemplated hereby or thereby.

           Section 4.8. Financial Capability. Buyer has, and will have at Closing, immediately available
sufficient funds and adequate financial resources to satisfy in full its monetary obligations under Section
5.7 and other obligations under this Agreement. Buyer acknowledges that the obligations of Buyer under
this Agreement are not contingent upon or subject to any conditions regarding Buyer's, its Affiliates', or
any other Person's ability to obtain financing for the consummation of the transactions contemplated
hereby. The Buyer will and will cause the Company and its Subsidiaries (as applicable), to duly and
timely effect the Deferred Royalty Payments and Contingent Payments in full as they become due and
nothing prevents or will prevent or hinder the Buyer from effecting such payments in accordance with the
terms of this Agreement.

          Section 4.9.   Investment Representations.

         (a)      Buyer is acquiring the Transferred Securities solely for investment purposes and not
 with a view to, or for sale in connection with, any distribution thereof in violation of any Law (including
 the Securities Act of 1933 (the "Securities Act) and Buyer is an "accredited investor" as defined in Rule
 501(a) promulgated under the Securities Act.

         (b)      Buyer acknowledges the Transferred Securities are not registered under the Securities
 Act or any other applicable securities or "blue-sky'' Laws, and that such Transferred Securities may not
 be transferred or sold except pursuant to the registration provisions of such Securities Act or pursuant to
 an applicable exemption therefrom and pursuant to any other applicable securities or "blue-sky" Laws.



                                                       9
          (c)     Buyer understands that the acquisition of the Transferred Securities to be acquired by it
 pursuant to the terms of this Agreement involves substantial risk and that there is a limited market for the
 Transferred Securities. Buyer has experience as an investor in securities of issuers such as the securities
 being Transferred pursuant to this Agreement and acknowledges that it can bear the economic risk of its
 investment and has such knowledge and experience in financial or business matters that Buyer is capable
 of evaluating the merits and risks of its investment in the Transferred Securities to be acquired by it
 pursuant to the transactions contemplated hereby. The overall commitment of Buyer to investments
 which are not readily marketable is not disproportionate to the net worth of Buyer, and Buyer's
 acquisition of the Transferred Securities will not cause such overall commitment to become excessive.
 In reaching an informed decision to purchase the Transferred Securities, Buyer has sufficient
 information to evaluate the merits and risks of an investment in the Transferred Securities and Buyer has
 had the opportunity to ask questions, and Representatives of the Purchased Companies have fully and
 satisfactorily answered such questions, which Buyer or duly authorized Representatives of Buyer desired
 to ask concerning the Purchased Companies or the Transferred Securities. Buyer is not relying on any of
 the Purchased Companies, Seller, or any of its Affiliates with respect to the corporate tax, legal and
 economic considerations involved in its investment in the Purchased Companies. Buyer acknowledges
 and agrees that it (i) has had reasonable access to (A) the Books and Records of the Purchased
 Companies and (B) the electronic data room maintained in connection with the transactions
 contemplated by this Agreement, and (ii) has conducted its own independent investigation of the
 Purchased Companies, their respective businesses and the transactions contemplated hereby, and has not
 relied on any representation, warranty or other statement by Seller, any of the Purchased Companies, or
 any of their respective Affiliates or Representatives, other than the representations and warranties of
 Seller expressly contained in Article III of this Agreement and that all other representations and
 warranties are specifically disclaimed.

           (d)     Buyer acknowledges that the offer and sale of the Transferred Securities to be acquired
 by it in the transactions contemplated by this Agreement has not been accomplished by general
 solicitation or the publication of any advertisement, including any advertisement, article, notice or other
 communication published in any newspaper, magazine or similar media, or broadcast over television or
 radio, or any seminar or meeting whose attendees have been invited by any general solicitation or
 general advertising.

         (e)      There are no existing Contracts pursuant to which Buyer will divest or otherwise dispose
 of the Transferred Securities or the assets of or equity in, or by any other manner, any Purchased
 Company.

                                                 ARTICLEV

                                                COVENANTS

           Section 5.1. Recording of Royalty Interest. Seller, on the one hand, and Buyer, on the other
hand, shall, and shall cause their respective Affiliates to, use their respective best efforts to make the
Royalty Interest recordable and to duly record and to cooperate in recording the Royalty Interest in a
manner to ensure that the Royalty Interest attaches to the land owned, or to the extent permissible leased,
as the case may be, by the Purchased Companies (including to all extensions, renewals or replacement
leases of any kind that relate to the same) and remains at all times attached to such land notwithstanding
any Transfer thereof unless and until the earlier to occur of (i) the Maximum Royalty having been paid in
full to Seller (or its successors and/or assigns, as the case may be), or (ii) the sale transactions described in
Section 2.4 have taken place such that all and not less than all Transferred Securities, interests in all other
Purchased Companies, all assets of Purchased Companies and/or all rights to mine assets referred to in
Section 2.3 held by Purchased Companies have been sold, and all payments due to Seller related thereto


                                                       10
or arising therefrom have been made in full. For these purposes, Buyer, acting in good faith, shall deliver
or cause to be delivered to Seller at Closing a memorandum (one or several) of Royalty Interest in the
form of Schedule B signed by all entities that own or otherwise hold the coal assets referred to in Section
2.3 in a recordable form that describes and sets forth the Royalty Interest (the "Memorandum of
Overriding Royalty Interest"), provided that following the delivery of such memorandum, Buyer and
Buyer's Affiliates shall continue to fully cooperate in recording of the Memorandum of Overriding
Royalty Interest as set forth in this Section 5.1 and shall not take any action, or cause any Person to take
action, to withdraw or otherwise invalidate the Memorandum of Overriding Royalty Interest or challenge
its recording or delivery. Buyer and Seller believe that the Memorandum of Overriding Royalty Interest
does not and will not violate the terms or cause a default or breach of any coal lease or sublease of the
Company or its Subsidiaries. Notwithstanding the immediately preceding sentence, the Memorandum of
Overriding Royalty Interest shall provide that it is not intended to be recorded on any lease or sublease
that expressly prohibits the recording of such an instrument, provided further, however, that the Buyer
shall at all times remain obligated to pay the Deferred Royalty Payments in accordance with the terms
hereof notwithstanding any prohibition against the recording of the Memorandum of Overriding Royalty
Interest against any leased or subleased property of the Purchased Companies or the absence of any
Leased Real Property in the Memorandum of Overriding Royalty Interest.

           Section 5.2. Access and Reports. Within the period commencing on the Closing Date and
until the earlier to occur of (i) the Maximum Royalty having been paid in royalties in full to Seller (or its
successors and/or assigns, as the case may be), or (ii) the sale transactions described in Section 2.4 have
taken place such that all and not less than all Transferred Securities, interests in all other Purchased
Companies, all assets of Purchased Companies and/or all rights to mine assets referred to in Section 2.3
held by Purchased Companies have been sold, and all payments due to Seller related thereto or arising
therefrom have been made in full, Buyer shall, and shall cause the Purchased Companies to, (a) upon
reasonable notice from Seller to Buyer, afford Seller's officers and other authorized Representatives
reasonable access to the properties, Books and Records and Contracts of the Purchased Companies and,
during such period, Buyer shall and shall cause the Purchased Companies to make available promptly to
Seller all information concerning the operations of the Purchased Companies as Seller may reasonably
request to ensure Buyer's compliance with its obligations to effect the Deferred Royalty Payments and
Contingent Payments, and (b) within ten ( 10) Business Days upon conclusion of each of the sale
transactions referred to in Section 2.4 the Buyer shall, and shall cause its respective Affiliates to, provide
Seller and to Seller's satisfaction the sale documents, including Contracts, entered into with the relevant
purchaser of coal in full and in an accessible format so as to allow Seller to readily verify the Value of
each relevant sale transaction.

          Section 5.3. Post Closing Filings. As soon as practicable after the Closing Date, Buyer shall,
and shall cause each Purchased Company to, prepare and file all notices, reports, statements, applications
and other filings as required by applicable Law or any Governmental Entity or as otherwise customary or
advisable under applicable Law as a result of the consummation on the Closing Date of the transactions
contemplated hereby.

          Section 5.4.   Certain Consents Matters.

         (a)     Buyer agrees that none of Seller or any other Person shall have any liability whatsoever
 to Buyer arising out of or relating to the failure to obtain any such regulatory approvals or Non-
 Governmental Consents that may be required in connection with the transactions contemplated by this
 Agreement or the Ancillary Documents or because of the termination of any Contract or Governmental
 Authorization solely as a result thereof. Buyer further agrees that no representation, warranty or
 covenant of Seller contained herein shall be breached or deemed breached as a result of (i) the failure to
 obtain any such Consent, (ii) any such termination or (iii) any Litigation commenced or threatened by or


                                                      11
 on behalf of any Person arising out of or relating to the failure to obtain any such regulatory approvals or
 Non-Governmental Consents or any such termination.

          Section 5.5.    Public Disclosure; Confidentiality.

         (a)     Notwithstanding anything to the contrary contained in this Agreement, except as may be
 required to comply with the requirements of any applicable Law, from and after the date hereof, no party
 hereto shall make any press release or similar public announcement or communication relating to this
 Agreement unless specifically approved in advance by Buyer and Seller, which approval shall not be
 unreasonably withheld, conditioned or delayed.

          (b)     From and after the date of this Agreement, each of Buyer and Seller shall, and shall
 cause each of their respective Affiliates to, keep confidential the terms of this Agreement and the
 Ancillary Documents and the negotiations relating thereto and all documents and information obtained
 by a party from another party in connection with the transactions contemplated hereby ( collectively, the
 "Confidential Information") except (A) to the extent that any Confidential Information must be disclosed
 to obtain regulatory approvals or any other required regulatory approvals or consents relating to the
 transactions contemplated by this Agreement or any Ancillary Document, (B) for disclosures otherwise
 made in satisfaction of any of the obligations under this Agreement, (C) to the extent required by
 applicable Law, (D) as made public prior to the date of this Agreement by either party not in violation of
 this Agreement and (E) each of Buyer and Seller may disclose such information to such Person's
 equityholders or Affiliates, and their respective Representatives.

         ( c)     If for any reason whatsoever the transactions contemplated by this Agreement are not
 consummated, Buyer shall upon request from Seller promptly return to Seller all Books and Records
 (including all copies, if any, thereof) furnished or made available by Seller, or any of Seller's
 Representatives, and shall not use or disclose the information contained in such Books and Records for
 any purpose or make such information available to any other Person.

           Section 5.6. Post Closing Covenants. Buyer shall, and shall causes its Affiliates to, (i) restore
and maintain each Purchased Company for all purposes as a going concern, (ii) not dispose of any assets
of the Purchased Companies ( other than acting as a prudent operator in good faith and in the ordinary
course of business in a manner that generates Deferred Royalty Payments), (iii) refrain from any act or
omission reasonably likely to materially affect its ability to pay the Royalty Interest, or effect Deferred
Royalty Payments, or Contingent Payments, (iv) duly comply with the provisions of Section 5.1,
including fully cooperating in recording of the Memorandum of Overriding Royalty Interest, (v) duly
comply with the provisions of Section 5.7, (vi) not to pay or cause Purchased Companies to pay any
dividends or otherwise transfer any funds out of the Purchased Companies, except in the ordinary course
of business, or only to the extent of the Purchased Companies' profits after current obligations are met
with respect to the Deferred Royalty Payments, and/or to the extent necessary for the full implementation
of the provisions of Section 5. 7; and (vii) take any and all such other reasonable actions to ensure that
Seller will benefit from the terms hereof, all unless and until (a) the Maximum Royalty has been paid in
full to Seller (or its successors and/or assigns, as the case may be), or (b) the sale transactions described in
Section 2.4 have taken place such that all and not less than all Transferred Securities, interests in all other
Purchased Companies, all assets of Purchased Companies and/or all rights to mine assets referred to in
Section 2.3 held by Purchased Companies have been sold, and all payments due to Seller related thereto
or arising therefrom have been made in full.

          Section 5.7. Infusion of Capital. Buyer hereby agrees and undertakes to infuse for working
capital purposes and by way of equity contribution or an extension of a loan, Twenty Million Dollars
($20,000,000) into the Purchased Companies within a reasonable period of time (in any event not to



                                                       12
exceed eighteen months) following the Closing Date. In the event the capital is infused via a loan
transaction, the repayment of such loan, or any portion thereof shall at all times be subordinate to each of
(i) the Deferred Royalty Payments, (ii) the Contingent Payments, or (iii) any other payment that becomes
or may become due from Buyer to Seller under this Agreement or any Ancillary Document.

         Section 5.8.    Directors' and Officers' Exculpation; Indemnification.

         (a)      Buyer agrees that all rights to indemnification for acts or omissions occurring prior to
the Closing now existing in favor of the current or former directors or officers (or persons holding
similar positions) of Seller or any Purchased Company currently indemnified by any Purchased
Company (collectively, the "Covered Persons") as provided in their respective Organizational
Documents, indemnity or indemnification agreements or as provided pursuant to a resolution of the
board of directors (or similar governing body) of Seller or any Purchased Company (and disclosed to
Buyer as part of this Agreement), as applicable, shall survive the transactions contemplated by this
Agreement or the Ancillary Documents and shall continue in full force and effect in accordance with
their terms for a period of not less than six (6) years from the Closing. Without limiting the foregoing,
for a period of not less than six (6) years from the Closing, Buyer shall not, and shall not permit any
Purchased Company to, amend, modify or terminate any Organizational Document, Contract or
resolution regarding or related to such indemnification matters.

         (b)     To the fullest extent permitted by applicable Law, Buyer shall, and shall cause each of
the Purchased Companies to, honor all of the Purchased Companies' obligations to indemnify (including
any obligations to advance funds for expenses) the Covered Persons for acts or omissions by such
Covered Persons occurring prior to the Closing to the extent that such obligations of any of the
Purchased Companies exist on the date of this Agreement, and are permitted by law, whether pursuant to
Organizational Documents, indemnity or indemnification agreements, board (or similar governing body)
resolutions or otherwise, and such obligations shall survive the Closing and shall continue in full force
and effect in accordance with the terms of the Organizational Documents of any of the Purchased
Companies, as the case may be, and such board (or similar governing body) resolutions or indemnity or
indemnification agreements from the Closing until the expiration of the applicable statute of limitations
with respect to any claims against such Covered Persons arising out of such acts or omissions.

         (c)      The Buyer shall direct and cause the Company and its Affiliates (determined after the
Closing) and their respective successors, assigns, heirs, legatees and personal Representatives
(collectively, the "Releasors"), not to institute any Litigation against any of the current or former officers
or directors (or Persons holding similar positions) of Seller or any Purchased Company, in their
capacities as such, with respect to any losses or other liabilities, actions or causes of action, judgments,
claims and demands of any nature or description (consequential, compensatory, punitive or otherwise)
arising from or relating to actions occurring prior to the Closing, including, for the avoidance of doubt,
any restructuring, settlement, assignment, release, transfer or discharge of intercompany debt owed by
any Purchased Company to any of its Affiliates, whether or not such Person would be entitled to
indemnification by the Company under this Section 5.8; and, effective as of the Closing, each Releasor,
to the fullest extent permitted by applicable Law, hereby releases and forever discharges Seller and its
directors and officers (and Persons holding similar positions), equityholders, affiliates, agents,
Representatives, successors and assigns (individually, a "Releasee" and collectively, "Releasees") from
any and all damages, losses, charges, liabilities, claims, demands, actions, suits, judgments, settlements,
costs and expenses (including reasonable attorneys' fees and disbursements) ("Covered Losses") by
reason of, relating to or arising from any fact, and which the Releasors now have, have ever had or may
hereafter have against the respective Releasees arising prior to the Closing whether or not relating to
claims pending at, or asserted after, the Closing; provided, however, that nothing contained herein shall




                                                     13
operate to release any losses on account of, arising out of, relating to or under Buyer's rights under this
Agreement.

         (d)      Buyer shall purchase, or shall reimburse Seller or its Affiliates for its or their purchase
of (in each case at an annual cost of no more than 200% of the annual premium currently being paid by
the applicable Person(s)), a three-year extended reporting period endorsement under the existing
directors' and officers' liability insurance policies of such Person(s) (the "D&O Insurance"), providing
that such endorsement shall extend the directors' and officers' liability coverage in force as of the date
hereof for a period of three years from the Closing for any claims arising from events which occurred
prior to the Closing. Buyer shall, and shall cause the applicable Purchased Companies to, (i) upon the
request of Seller, make any claim for coverage under any such policy and take any action reasonably
requested by Seller to obtain reimbursement for Covered Losses under any such policy or to otherwise
enforce any such policy or any provision thereof, (ii) promptly inform Seller of any communication
received by Buyer or any Purchased Company thereof from, or given by Buyer or any Purchased
Company to, any Person issuing any such insurance policy, (iii) permit Seller to review any written
communication from any such insurance provider and permit Seller to review, before submission, any
written communication to such insurance provider, (iv) consult with Seller in advance of any meeting or
conference with such insurance provider and, to the extent permitted by such insurance provider, give
Seller the opportunity to attend and participate, and (v) upon Seller's request, promptly furnish to Seller
certificates of insurance evidencing such policy.

         (e)    Notwithstanding anything to the contrary herein, (i) if any Covered Person is entitled to
be reimbursed or indemnified by any Person (including Seller or its Affiliates) other than Buyer or any
Purchased Company, such Covered Person shall not be required to recover from or be indemnified by, or
to seek such recovery or indemnification from, any such other Person prior to or as a condition to being
indemnified as described in this Section 5.8.

        (f)      The provisions of this Section 5.8 are (i) intended to be for the benefit of, and shall be
enforceable by, each Covered Person and each other Person entitled to indemnification under this
Section 5.8 and each such Person's heirs, legatees, Representatives, successors and assigns, it being
expressly agreed that such Persons shall be third party beneficiaries of this Section 5.8, and (ii) in
addition to, and not in substitution for, any other rights to indemnification or contribution that any such
Person may have by Contract or otherwise. If Buyer or its successors or assigns (i) shall consolidate
with or merge into any other Person and shall not be the continuing or surviving corporation or entity of
such consolidation or merger or (ii) shall transfer all or substantially all of its properties and assets to any
Person, then, and in each such case, proper provisions shall be made so that the successors and assigns of
Buyer shall assume all of the obligations of Buyer set forth in this Section 5.8.

        Section 5.9. Delivery of Stock Certificate(s). Seller shall cause the certificate(s) representing
the Transferred Securities to be deli~ered to Buyer at Closing subject to satisfaction of the conditions to
Closing as set out in Section 7.1. The certificate(s) shall be either duly endorsed in blank or
accompanied by stock power(s) duly endorsed in blank, in proper form for transfer to Buyer.

        Section 5.10. Debt Restructuring. Seller shall cause the discharge, to the satisfaction of the
Buyer, of the Mechel Bluestone Indebtedness and the Bluestone Coal Indebtedness, by way of execution
and performance of the Assignment Agreement and the Direction Letter.




                                                      14
                                                ARTICLE VI

                                              TAX MATTERS

          Section 6.1.   Tax Returns.

          (a)      Seller shall cause the Purchased Companies to file when due all Tax Returns that are
 required to be filed by or with respect to the Purchased Companies on or before the Closing Date and
 shall cause the Purchased Companies to pay any Taxes shown as due with respect to such Tax Returns,
 provided, however, that the Buyer is aware, understands and acknowledges that, at Closing, Purchased
 Companies have certain unpaid tax liabilities described on Schedule 3.7 which will not be paid as of the
 Closing. Buyer shall file or cause to be filed when due all Tax Returns that are required to be filed by or
 with respect to the Purchased Companies after the Closing Date and shall remit any Taxes due with
 respect to such Tax Returns. All such Tax Returns shall be prepared in a manner consistent with past
 practices and applicable Law. Any taxes that are the result of this transaction shall be paid by Seller, to
 the extent that the same are the legal obligations of the Seller.

           (b)      Buyer shall not, without the prior written consent of Seller: (i) file, amend, or request or
 permit the amendment of a Tax Return with respect to the Purchased Companies filed or required to be
 filed by Seller or which could affect the Tax liability of Seller (or any of Seller's direct or indirect
 owners); (ii) apply to any Taxing Authority for any binding or non-binding opinion, ruling or other
 determination in relation to any act, matter or transaction covered by any such Tax Returns or to any act,
 matter or transaction occurring on or before the Closing Date with respect to the Purchased Companies;
 or (iii) furnish to any Taxing Authority any information (in writing or otherwise) in relation to any such
 Tax Returns or to any act, matter or transaction occurring on or before the Closing Date with respect to
 the Purchased Companies, unless otherwise directed to do so by any Taxing Authority.

           Section 6.2. Transfer Taxes. Each of Buyer, on the one hand, and Seller, on the other hand,
 believe that this transaction involves the transfer of stock and is not subject to any local, foreign or other
 excise, sales, use, value added, transfer (including real property transfer or gains), stamp, documentary,
 filing, recordation and other similar taxes and fees that may be imposed or assessed as a result of the
 execution of this Agreement or the Ancillary Documents. PROVIDED, HOWEVER, that should and to
 the extent that any such tax or fee should arise or be imposed, it shall be borne equally by both the
 Buyer and the Seller.

           Section 6.3. Buyer's Claiming. Receiving or Using of Refunds and Overpayments. If,
following the Closing, any Purchased Company, Buyer or any of their respective Affiliates (a) receive or
enjoy any refund, credit, rebate, reduction in Taxes or similar benefit or (b) utilize the benefit of any
overpayment or prepayment of Taxes, which, in either of the foregoing clauses (a) and (b), relate to either
of (x) a Tax paid by Seller or any of its Affiliates (or to losses generated on or prior to the Closing Date
that are used in taxable periods ending on or after the Closing Date), or (y) the Purchased Company Tax
Deductions, Buyer shall promptly pay or transfer, or cause to be paid or transferred, to Seller ( as it may
specify) the entire amount of the refund, credit, rebate, reduction, payment or overpayment (including
interest) received, enjoyed or utilized by Buyer or its Affiliates, but only to the extent such amount
exceeds the amount of unpaid tax liabilities described on Schedule 3.7 and referred to in Section 6.l(a)
above. Buyer agrees to notify Seller promptly of both the discovery of a right to claim any such refund,
credit, rebate, reduction, payment or overpayment and the receipt of any such refund, credit, rebate,
reduction, payment or utilization of any such overpayment. Buyer agrees to claim any such refund,
credit, rebate, reduction, payment or to utilize any such overpayment as soon as possible and to furnish to
Seller all information, records and assistance necessary to verify the amount of the refund, credit, rebate,
reduction, payment or overpayment. Buyer shall permit Seller to control at Seller's expense the



                                                       15
prosecution of any such refund claim and shall cause the relevant entity to authorize by appropriate power
of attorney such Persons as Seller shall designate to represent such entity with respect to such refund
claim.

          Section 6.4. Assistance and Cooperation. Following the Closing Date, each of Buyer and
Seller shall cooperate fully in preparing any Tax Returns with respect to the Purchased Companies and in
preparing for any audits of, inquiries by, or disputes with any Taxing Authorities regarding, any
applicable Tax Returns with respect to the Purchased Companies and payments in respect thereof,
including {a) providing timely notice to the other of any pending or proposed audits or assessments with
respect to Taxes for which such other party or any of its Affiliates may have a liability under this
Agreement or the Ancillary Documents, {b) furnishing the other with copies of all relevant
correspondence received from any Taxing Authority {whether before, on, or after the Closing Date) in
connection with any audit or information request with respect to any Taxes referred to in clause (a) of this
Section and (c) making available to the other party during normal business hours, all Books and Records,
Tax Returns or portions thereof (together with related paperwork and documents relating to rulings or
other determinations by Taxing Authorities), proof of payment of Taxes, documents, files, officers or
employees (without substantial interruption of employment) or other relevant information necessary or
useful for such purposes, in each case, whether or not in existence as of the Closing Date.

          Section 6.5. Maintenance of Buyer's Books and Records. Until the applicable statute of
limitations (including periods of waiver) has run for any Tax Returns filed or required to be filed with
respect to the Purchased Companies covering the periods up to and including the Closing Date, Buyer
shall, and shall cause its Affiliates to, retain or cause to be retained all Books and Records in existence on
the Closing Date and, following the Closing Date, shall provide Seller or its Representative access to such
Books and Records and the equivalent Books and Records prepared following the Closing Date for
inspection and copying by Seller and its Affiliates, or their agents upon reasonable request and upon
reasonable notice. After the expiration of such period, no Books and Records shall be destroyed by Buyer
without first advising Seller in writing and giving Seller a reasonable opportunity to obtain possession
thereof, with any costs of transferring the Books and Records to be paid by Seller.

           Section 6.6. Release. Other than as set forth in Section 2.3 and Section 2.4, if applicable,
 from and after the Closing, Seller, on behalf of itself and its Affiliates, hereby releases and forever
 discharges the Company and the Company's Subsidiaries (collectively, the "Company Releasees") from
 any and all claims, demands, actions, Contracts and Liabilities and Costs whatsoever, suspected or
 unsuspected, both at Law and in equity, which Seller or its Affiliates (other than the Company and its
 Subsidiaries) now has or has ever had against the respective Company Releasees arising prior to or
 contemporaneously with the Closing or on account of or arising out of any matter, cause or event
 occurring contemporaneously with or prior to the Closing. Seller shall provide Buyer at Closing with
 further documentation as Buyer may reasonably request to address any known and specific claims or
 liabilities as the parties may agree. Seller shall indemnify Buyer and its Affiliates, including the
 Company and its Subsidiaries, and hold them harmless from and against any and all reasonable Losses
 incurred or suffered by any of them arising out of any claim made by or on behalf of Mechel Carbon in
 respect of the Bluestone Coal Indebtedness and/or by or on behalf of Mechel International Holdings
 GmbH in respect of the Mechel Bluest one Indebtedness. The indemnification provided for in this
 Section 6.6 shall not be subject to the limitations contained in Section 8.5.




                                                      16
                                              ARTICLE VII

                                      CONDITIONS TO CLOSING

           Section 7. l. Conditions to Mutual Obligations. The respective obligations of Buyer and
Seller to consummate the Closing are subject to the satisfaction or waiver, at or prior to the Closing Date,
of each of the following conditions:

          (a)     No Injunction. No Governmental Entity of competent jurisdiction shall have enacted,
 issued, promulgated, enforced or entered any statute, rule, regulation, judgment, decree, injunction or
 other order (whether temporary, preliminary or permanent) that lawfully prohibits or makes illegal the
 consummation of the transactions contemplated by Article II and such statute, rule, regulation, judgment,
 decree, injunction or other order is in effect.

         (b)     Debt Restructuring. The Mechel Bluestone Indebtedness and the Bluestone Coal
 Indebtedness shall have been discharged to the satisfaction of the Buyer by way of execution and
 performance of the Assignment Agreement and the Direction Letter (one or several, as the case may be).

          (c)     Modification of Contracts. The parties shall, and shall procure that their respective
 Affiliates or agents or counterparties, as the case may be, shall modify the Option Agreement and the
 Escrow Agreement (by way of rescission and re-execution, novation, amendment or otherwise, as the
 parties may reasonably agree to their mutual satisfaction, subject always to compliance with applicable
 Law) such that Mechel Mining is replaced therein by Seller.

         (d)      Discharge of Affiliated Debt. Seller shall procure that all borrowings and indebtedness
in the nature of borrowings owed to any of the Purchased Companies by any of Seller or any Seller
Affiliates (other than by another Purchased Company) shall have been discharged to the mutual
satisfaction of the parties.

         Section 7.2. Conditions to Obligations of Buyer. The obligations of Buyer to consummate the
Closing are also subject to the satisfaction or waiver, at or prior to the Closing Date, of each of the
following conditions:

        (a)      Performance of Obligations of Seller. Seller shall have performed or caused to be
performed in all material respects all obligations that are required to be performed by it at or prior to the
Closing Date.

         (b)      Representations and Warranties. The representations and warranties of Seller contained
in Article III shall be true and correct in all material respects on and as of the date hereof and on and as
of the Closing Date with the same effect as though made at and as of such date (except those
representations and warranties that address matters only as of a specified date, the accuracy of which
shall be determined as of that specified date in all respects).

         (c)     Officer's Certificate. Buyer shall have received from Seller a certificate of an
authorized senior officer of Seller certifying that the conditions set forth in Section 7.2(a) and Section
7 .2(b) have been satisfied.

        (d)      Deliverables. Buyer shall have received from Seller the items to be delivered pursuant
to Section 2.7 duly executed by Seller and Seller's Affiliates (as applicable).




                                                     17
         Section 7.3. Conditions to Obligations of Seller. The obligations of Seller to consummate the
Closing are also subject to the satisfaction or waiver, at or prior to the Closing Date, of each of the
following conditions:

         (a)       Performance of Obligations of Buyer. Buyer shall have performed in all material
 respects all obligations that are required to be performed by it under this Agreement at or prior to the
 Closing Date.

          (b)     Representations and Warranties. The representations and warranties of Buyer contained
 in Article IV shall be true and correct in all material respects on and as of the date hereof and on and as
 of the Closing Date with the same effect as though made at and as of such date (except those
 representations and warranties that address matters only as of a specified date, the accuracy of which
 shall be determined as of that specified date in all respects).

         (c)     Officer's Certificate. Seller shall have received from Buyer a certificate of an
 authorized senior officer of Buyer certifying that the conditions set forth in Section 7.3(a) and Section
 7.3(b) have been satisfied.

          (d)    Deliverables. Seller shall have received from Buyer the items to be delivered pursuant
 to Section 2.8 duly executed by Buyer and or Buyer' s Affiliates (as aprlicable).

                                              ARTICLE VIII

                             SURVIVAL; BUYER ACKNOWLEDGMENT

           Section 8.1. Survival. The obligations of the Buyer (or its respective successors, assigns or
Affiliates, as the case may be) to effect (i) the Deferred Royalty Payments as set out in Section 2.3 and (ii)
the Contingent Payments pursuant to Section 2.4, shall survive the Closing and shall continue in full force
and effect without any limitations, exceptions or exclusions until all such obligations have been
performed in full. The provisions of Section 5.1 and Section 5.5 shall survive the termination of this
Agreement and the consummation of the Closing. The representations and warranties contained in
Article III and Article IV of this Agreement shall survive the Closing and will continue in full force and
effect until the General Survival Date. The covenants and agreements of Buyer and Seller that are
required to be performed by any such Person prior to the Closing shall not survive the Closing. The
covenants and agreements of Buyer and Seller that are required to be performed by any such Person after
the Closing shall survive the Closing in accordance with their respective terms.

          Section 8.2.   Buyer Acknowledgment.

         (a)     Buyer acknowledges and agrees, on behalf of itself and each of its Affiliates, that (i) it is
reasonable for Buyer to rely solely on the representations or warranties of Seller specifically contained in
this Agreement; (ii) none of Buyer or any of its Affiliates are affiliated with, related to, or have a
fiduciary relationship with, Seller or any of its Affiliates; (iii) no third party is entitled to rely on or is
otherwise intended to be a beneficiary of any representation made by or on behalf of Seller in or
pursuant to this Agreement, or any of the statements or information contained herein or in any Appendix
or Schedule hereto or otherwise furnished or made available to Buyer or any of its Representatives,
investment bankers or other Persons; and (iv) Seller has not made, and does not make and specifically
negates and disclaims any representations, warranties, promises, covenants, agreements or guaranties of
any kind or character whatsoever, whether express or implied, oral or written, past, present, or future, of,
as to, concerning or with respect to (except as (and solely to the extent) specifically set forth in this
Agreement): (A) the nature, quality, quantity or condition (financial or otherwise) of the assets or



                                                      18
 properties of the Purchased Companies; (B) the suitability of the assets or properties of the Purchased
 Companies for any and all activities and uses that Buyer may, or may cause any Purchased Company to,
 conduct therewith or thereon; (C) the compliance of or by the assets or properties of the Purchased
 Companies or their operation with any past, existing or future Laws; (D) the manner or quality of the
 construction or materials, if any, incorporated into the assets or properties of the Purchased Companies;
 (E) the manner, quality, state of repair or lack of repair of the assets or properties of the Purchased
 Companies; and (F) any other matter with respect to the physical condition of the assets or properties of
 the Purchased Companies.

         (b)     Buyer acknowledges and agrees, on behalf of itself and its Affiliates, that it (i) has made
 or waived the opportunity to make its own inquiry and investigation into, and, based thereon, has formed
 an independent judgment concerning the Purchased Companies and (ii) has been furnished with or given
 adequate access to such information about the Purchased Companies as it has requested.

           (c)      In connection with Buyer's investigation of the Purchased Companies, Buyer and its
 Representatives have received from Seller (individually or through their Representatives or the
 Purchased Companies) certain projections, estimates and other forecasts and certain business plan
 information (collectively, "Projections"). Buyer acknowledges that there are uncertainties inherent in
 attempting to make such Projections, that it is familiar with such uncertainties, that it is making its own
 evaluation of the adequacy and accuracy of all Projections so furnished or made available to it and any
 use of, or reliance by, it on such Projections shall be at its sole risk, and without limiting any other
 provisions in this Agreement or the Ancillary Documents, that it shall have no claim against any Person
 with respect thereto. Buyer acknowledges that, except as expressly set forth in Article III of this
 Agreement, none of Seller or any of its Affiliates, nor any of their respective Representatives or direct or
 indirect equityholders or any other Person has made any representation or warranty, expressed or
 implied, as to the accuracy or completeness of any Projections, any written or oral information regarding
 any Purchased Company furnished or made available to Buyer or its Representatives or otherwise with
 respect to any of the Purchased Companies or their operations, business, financial condition, assets,
 liabilities or prospects, and none of Seller or Purchased Companies, any of their respective
 Representatives or direct or indirect equityholders or any other Person shall have or be subject to any
 liability to Buyer or any other Person resulting from the distribution to Buyer or its Representatives or
 Affiliates, or Buyer's or any of its Representative's or Affiliate's use of, any such Projections, written or
 oral information, or any information, documents or material made available to Buyer or its
 Representatives and Affiliates in any form.

          Section 8.3. Indemnification by Seller. Subject to the terms of this Article VIII, from and after
the Closing, Seller shall indemnify Buyer and its Affiliates and their respective officers, directors,
shareholders, members, employees, successors and permitted assigns (collectively, the "Buyer
Indemnified Parties") and hold them harmless from and against any and all Losses incurred or suffered by
a Buyer Indemnified Party resulting from or arising out of (a) any breach or inaccuracy of any
representation or warranty made by Seller in this Agreement as of the Closing Date (except in the case of
any representation or warranty that is made as of a specific date, the breach or inaccuracy of such
representation or warranty to be true and correct as of such date) to the extent that a Buyer Indemnified
Party provides written notice of such breach or inaccuracy (which notice shall describe the applicable
breach or inaccuracy in reasonable detail, include copies of all available material written evidence thereof
and indicate the estimated amount, if reasonably practicable, of Losses that have been or may be sustained
by the applicable Buyer Indemnified Party in connection therewith) to Seller prior to the General Survival
Date and (b) any breach of any covenant or agreement of Seller contained in this Agreement or any
Ancillary Document to which it is a party that are required to be performed by it after the Closing.




                                                      19
        Section 8.4.    Indemnification by Buyer.

          (a)     Subject to the terms of this Article VIII, from and after the Closing, Buyer shall
indemnify Seller and its Affiliates and their respective officers, directors, shareholders, members,
employees, successors and permitted assigns ( collectively, the "Seller Indemnified Parties") and hold
them harmless from and against any and all Losses incurred or suffered by a Seller Indemnified Party
resulting from or arising out of (a) any breach or inaccuracy of any representation or warranty made by
Buyer in this Agreement as of the Closing Date (except in the case of any representation or warranty that
is made as of a specific date, the breach or inaccuracy of such representation or warranty to be true and
correct as of such date) to the extent that a Seller Indemnified Party provides written notice of such
breach or inaccuracy (which notice shall describe the applicable breach or inaccuracy in reasonable
detail, include copies of all available material written evidence thereof and indicate the estimated
amount, if reasonably practicable, of Losses that have been or may be sustained by the applicable Seller
Indemnified Party in connection therewith) to Buyer prior to the General Survival Date and (b) any
breach of any covenant or agreement of Buyer contained in this Agreement or any Ancillary Document
to which it is a party that are required to be performed by it after the Closing.

         (b)     As of the Closing Date the Buyer undertakes to assume the Mechel Mining Guarantee
and any and all obligations of Mechel Mining arising out of or related to the Severstal Litigation,
whether existing as of the Closing Date or arising after Closing. The Buyer shall indemnify on an
ongoing basis the Seller Indemnified Parties and hold them harmless from and against any and all claims
arising out of or in connection with the Mechel Mining Guarantee and/or the Severstal Litigation.

        Section 8.5.    Limitations on Indemnification.

        (a)     The indemnifications provided for in Section 8.3 and Section 8.4(a) are subject to the
following limitations:

                (i)     subject to Section 8.5(a)(ii), Seller shall not be liable to the Buyer Indemnified
       Parties for any Losses with respect to the matters described in Section 8.3 unless such Losses
       exceed an aggregate amount equal to $1,500,000 (One Million, Five Hundred Thousand Dollars)
       (the "Deductible Amount") and then only for Losses in excess of the Deductible Amount ofup to
       $5,000,000 (Five Million Dollars) (the "Cap") in the aggregate for Seller with respect to Section
       8.3;

                (ii)   without limiting the generality of the foregoing, any Losses arising out of the
       same facts and circumstances shall not be entitled to indemnification under Section 8.3 and shall
       not be indemnifiable or counted toward satisfaction of the Deductible Amount;

                (iii)    neither Seller nor Buyer shall have any obligations under or liabilities in respect
       of Section 8.3 or Section 8.4(a) from and after the General Survival Date; provided that any claim
       for indemnity made by a Buyer Indemnified Party or Seller Indemnified Party under Section 8.3
       or Section 8.4(a), as the case may be, in accordance with the terms of this Article VIII prior to the
       expiration of the General Survival Date will survive beyond the General Survival Date until such
       claim is finally and conclusively resolved by arbitration in accordance with the terms of this
       Agreement;

               (iv)      Seller shall not be liable for any Losses in respect of any claim pursuant to this
       Article VIII to the extent that the facts, matters or circumstances giving rise to such claim were
       known, as of the date of this Agreement, by any individual listed in the definition of "Buyer's
       Knowledge";



                                                     20
                (v)      neither a Buyer Indemnified Party, nor the Buyer Indemnified Parties as a group
       or class, shall be entitled to recover from Seller pursuant to this Article VIII more than once in
       respect of the same Losses suffered; and neither a Seller Indemnified Party, nor the Seller
       Indemnified Parties as a group or class, shall be entitled to recover from Buyer pursuant to this
       Article VIII more than once in respect of the same Losses suffered;

                (vi)    other than with respect to the Severstal Litigation, neither Seller nor Buyer shall
       be liable for any Losses in respect of any liability or Loss which is contingent unless and until
       such contingent liability or Loss becomes an actual liability or Loss and is due and payable;

               (vii)    neither Seller nor Buyer shall be liable to pay any amount in discharge of a claim
       under this Article VIII unless and until the liability or Loss in respect of which the claim is made
       has become due and payable;

                (viii) each Buyer Indemnified Party and Seller Indemnified Party shall use its best
       efforts to mitigate any indemnifiable Loss, and in the event that either a Buyer Indemnified Party
       or Seller Indemnified Party fails to so mitigate an indemnifiable Loss, either Seller or Buyer (as
       the indemnifying Person) shall have no liability for any portion of such Loss that reasonably
       could have been avoided had the Buyer Indemnified Party or Seller Indemnified Party, as
       applicable, made such efforts; and

               (ix)   Seller shall not be liable under this Article VIII for any Losses in respect of any
       claim or any matter, act, omission or circumstance (or any combination thereof) that would not
       have occurred but for:

                        (1)      any action taken or omitted to the extent required by this Agreement or
                otherwise at the request of or with the written approval of any Buyer Indemnified Party;
                and/or

                        (2)     any action taken or omitted by any Buyer Indemnified Party after the
                Closing (including any reorganization, transfer or sale of any Purchased Company or its
                business).

         (b)      Notwithstanding anything to the contrary herein, except in the case of actual fraud and
except as provided in Section 5.8 (Directors' and Officers' Exculpation; Indemnification), Article VI
(Tax Matters) or Section 9.6 (Equitable Relief), the rights and remedies of Buyer and Seller, and any
Buyer Indemnified Party and any Seller Indemnified Party (each Buyer Indemnified Party and Seller
Indemnified Party is referred to herein as an "Indemnified Party"), under this Article VIII are exclusive
and in lieu of any and all other rights and remedies which Buyer or Seller, or any Indemnified Party, may
have under this Agreement or any Ancillary Document or otherwise against each other with respect to
this Agreement or any Ancillary Document and with respect to the transactions contemplated hereby or
thereby, and Buyer and Seller each expressly waives and releases and agrees to waive and release any
and all other rights or causes of action it or its Affiliates may have against the other party or its Affiliates
now or in the future under any Law with respect to the preceding matters. In furtherance of the
foregoing, each of the parties hereby waives, on behalf of itself and each of the other Indemnified
Parties, to the fullest extent permitted under applicable Law, any and all rights, claims and causes of
action (other than claims and causes of action based on actual fraud) that it may have against any other
parties to this Agreement or any Ancillary Document with respect to this Agreement or any Ancillary
Document or in respect of the transactions contemplated hereby or thereby arising under or based upon
any applicable Law or otherwise (except pursuant to the indemnification provisions set forth in this




                                                      21
Article VIII, or the provisions of Section 5.8 (Directors' and Officers' Exculpation; Indemnification),
Article VI (Tax Matters) or Section 9.6 (Equitable Relief)).

         Section 8.6.   Adjustments to Losses.

         (a)     No Indemnified Party shall have any right to assert any claim against any indemnifying
party hereunder (an "Indemnifying Party'') with respect to any Loss, cause of action or other claim to the
extent such Loss, cause of action or claim is a Loss, cause of action or claim with respect to which such
Indemnified Party or any of its Affiliates has taken action (or caused action to be taken) with the primary
intent of accelerating the time period in which such matter is asserted or payable in order to cause a
claim to be made prior to the General Survival Date.

         (b)      For all purposes of this Article VIII, "Losses" shall be net of any amounts paid or
payable to an Indemnified Party under any insurance policy or Contract in connection with the facts
giving rise to the right of indemnification hereunder, and each Indemnified Party shall use its reasonable
best efforts to recover all amounts payable from an insurer or other third party under any such insurance
policy or Contract prior to seeking indemnification hereunder; provided, that the amount deemed to be
paid under such insurance policies shall be net of (i) the deductible for such policies and (ii) any increase
in the premium for such policies arising from such Losses.

         Section 8.7.   Third-Party Claim Indemnification Procedures.

         (a)      In the event that any written claim or demand for which an Indemnifying Party may
have liability to any Indemnified Party hereunder, other than those relating to Taxes (which are the
subject of Article VI), is asserted against or sought to be collected from any Indemnified Party by a third
party (a "Third-Party Claim"), such Indemnified Party shall promptly, but in no event more than ten days
following such Indemnified Party's receipt of a Third-Party Claim, notify the Indemnifying Party of such
Third-Party Claim, the amount or the estimated amount of damages sought thereunder to the extent then
ascertainable, any other remedy sought thereunder, any relevant time constraints relating thereto, a
reasonably detailed explanation of the events giving rise to such Third-Party Claim and any other
material details pertaining thereto (a "Claim Notice"); provided that the failure to timely give a Claim
Notice shall not relieve the Indemnifying Party of its obligations hereunder, except to the extent that the
Indemnifying Party shall have been actually and materially prejudiced by such failure. Thereafter, the
Indemnified Party shall deliver to the Indemnifying Party, promptly following the Indemnified Party's
receipt thereof, copies of all notices and documents (including court papers) received by the Indemnified
Party relating to the Third-Party Claim.

         (b)      In the event that the Indemnifying Party notifies the Indemnified Party that it elects to
defend the Indemnified Party against a Third-Party Claim, the Indemnifying Party shall have the right to
defend the Indemnified Party by appropriate proceedings and shall have the sole power to direct and
control such defense at its expense; provided that if any Indemnifying Party defends against, negotiates,
settles or otherwise handles such Third-Party Claim in accordance with this Section 8.7, the attorney's
fees and other Losses incurred and paid by the Indemnifying Party in connection therewith shall reduce
(by the amount thereof) the amount recoverable under this Article VIII by any such Buyer Indemnified
Parties or Seller Indemnified Parties, as the case may be. Once the Indemnifying Party has made such
election, the Indemnified Party shall have the right to participate in (but not control) any such defense
and to employ separate counsel of its choosing at such Indemnified Party's expense. The Indemnifying
Party shall not, without the prior written consent of the Indemnified Party, settle, compromise or offer to
settle or compromise any Third-Party Claim if the terms of such settlement would result in (i) the
imposition of a consent order, injunction or decree that would restrict the future activity or conduct of
the Indemnified Party, or (ii) a finding or admission of a violation of Law by the Indemnified Party that



                                                    22
 would have an adverse effect on the Indemnified Party. Whether or not the Indemnifying Party assumes
 the defense of a Third-Party Claim, the Indemnified Party shall not admit any liability with respect to,
 settle, compromise or discharge, such Third-Party Claim without the Indemnifying Party's prior written
 consent. If the Indemnifying Party assumes the defense of a Third-Party Claim and is in good faith
 contesting such Third-Party Claim, the Indemnified Party shall agree to any settlement, compromise or
 discharge of a Third-Party Claim that the Indemnifying Party may reasonably recommend and that by its
 terms (i) obligates the Indemnifying Party to pay the full amount of Losses in connection with such
 Third-Party Claim (other than with respect to any Losses (or portion thereof) that are not required to be
 paid as a result of such Losses being (or portion thereof) within the Deductible Amount or in excess of
 the Cap) and (ii) releases the Indemnified Party in connection with such Third-Party Claim.

          (c)     The Indemnified Party and the Indemnifying Party shall cooperate in order to ensure the
 proper and adequate defense of a Third-Party Claim, including by providing reasonable access to each
 other's relevant Books and Records, and employees. Such cooperation shall include the retention and
 (upon the Indemnifying Party's request) the provision to the Indemnifying Party of Books and Records
 and information that are reasonably relevant to such Third-Party Claim, and making employees and
 Representatives available on a mutually convenient basis during normal business hours to provide
 additional information and explanation of any material provided hereunder. The Indemnified Party and
 the Indemnifying Party shall use reasonable commercial efforts to avoid production of confidential
 information (consistent with applicable Law), and to cause all communications among employees,
 counsel and others representing any party to a Third-Party Claim to be made so as to preserve any
 applicable attorney-client or work-product privileges.

           Section 8.8. Direct Claim Indemnification Procedures. Each Indemnified Party shall assert
any claim on account of any Losses which do not result from a Third-Party Claim (a "Direct Claim") by
giving the Indemnifying Party written notice thereof reasonably promptly (and, in any event, no later than
30 days following the Indemnified Party's discovery of the applicable Losses reasonably likely to give
rise to a claim under this Article VIII). Such notice by the Indemnified Party shall describe the Direct
Claim in reasonable detail, include copies of all available material written evidence thereof and indicate
the estimated amount, if reasonably practicable, of Losses that have been or may be sustained by the
Indemnified Party; provided that the failure to timely give such notice shall not affect the rights of an
Indemnified Party hereunder unless (i) such failure has a prejudicial effect on the defenses or other rights
available to the Indemnifying Party with respect to such Direct Claim, (ii) the Indemnifying Party's or the
Indemnified Party's ability to mitigate such Direct Claim, or (iii) the indemnification obligations are
materially increased as a result of such failure.

           Section 8.9.   Investigation by Indemnifying Parties. In connection with any claim pursuant to
this Article VIII:

        (a)      The Indemnified Parties shall allow, and shall cause their Affiliates to allow, the
 Indemnifying Party and its financial, accounting or legal advisers to investigate the fact, matter or
 circumstance alleged to (or which may) give rise to such claim and whether and to what extent any
 amount is or may be payable in respect of such claim.

          (b)     The Indemnified Parties shall disclose to the Indemnifying Party all material information
 of which they are aware which relates to the claim and shall, and shall cause their Affiliates and all of
 their respective employees and financial, accounting and legal advisors to, provide such information and
 assistance as the Indemnifying Party or its financial, accounting or legal advisers shall reasonably
 request, including:




                                                     23
                 (i)      access to premises and personnel (including any employee with knowledge
        relating to the relevant facts, matters or circumstances or who can otherwise reasonably assist the
        Indemnifying Party); and

                (ii)   the right to examine and copy or photograph any relevant assets, accounts,
        correspondence, documents and records.

                                              ARTICLE IX

                                           MISCELLANEOUS

          Section 9.1. Notices. All notices, consents, waivers, agreements or other communications
hereunder shall be deemed effective or to have been duly given and made (and shall be deemed to have
been duly given or made upon receipt) only if in writing and if (a) served by personal delivery upon the
party for whom it is intended, (b) delivered by overnight air courier or (c) sent by facsimile transmission
or email, with confirmation of transmission, in each case, to such party at the address set forth below, or
such other address as may be designated in writing hereafter, in the same manner, by such party:

        To Buyer:

                                 Bluestone Resources Inc.
                                 302 S. Jefferson Street, #600, Roanoke, VA, 24011
                                 Telephone: + 1 304 536 5326
                                 Facsimile No.: + 1 304 536 49 47
                                 Attention: James C. Justice II

        With a copy (which shall not constitute notice) to:

                                 Frost Brown Todd LLC
                                 250 West Main Street, Suite 2800, Lexington, KY 40507
                                 Telephone: + 1 859 231 0000
                                 Facsimile No.: +1 859 231 0011
                                 Attention: Paul E. Sullivan

        To Seller:

                                 Caroleng Investments (SPV) Ltd.
                                 2 Romanou Street, Tlais Tower, 5th Floor
                                 P.O. Box 28153, 2091, 1070 Nicosia, Cyprus
                                 Telephone:+ 357 22 661155
                                 Facsimile No.: +357 22 667 143
                                 Attention: Erika Vitkute

        With a copy (which shall not constitute notice) to:

                                 Dechert LLP
                                 1900 K Street, NW, Washington, DC, 20006
                                 Telephone:+ 1 202 261 3484
                                 Facsimile No.: +1 202 261 3019
                                 Attention: Laura M. Brank




                                                     24
          Section 9.2. Amendment; Waiver. Any provision of this Agreement may be amended or
waived if, and only if, such amendment or waiver is in writing and signed, in the case of an amendment,
by Buyer and Seller, or in the case of a waiver, by the party against whom such waiver is intended to be
effective. No failure or delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.

           Section 9.3. No Assignment or Benefit to Third Parties. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective successors, legal representatives
and permitted assigns. Notwithstanding the foregoing, no party to this Agreement may assign any of its
rights or delegate any of its obligations under this Agreement without the prior written consent of the
other party hereto and any purported assignment in violation of the foregoing shall be null and void,
provided, however, that the Seller may assign any of its rights or delegate any of its obligations under this
Agreement or any benefit conferred upon the Seller under this Agreement without the prior written
consent of the Buyer, provided, however, that Seller shall not be relieved from any liability hereunder as a
result of such assignment up to the General Survival Date when it shall no longer be liable hereunder, and
in the event that Seller assigns the Royalty Interest (Section 2.3) or the Contingent Payments (Section
2.4), the assignee shall also take and be liable for the Seller's obligations and liabilities under this
Agreement. Buyer shall be entitled to assign this Agreement and its rights hereunder, in whole or in part,
to any of its Affiliates without any consent from Seller, but Buyer shall not be relieved from any liability
hereunder as a result of such assignment. Any transfer or assignment in violation of this Section shall be
void. Except as expressly set forth in Section 5.6, Section 9.15, Section 9.18 or Article VIII, nothing in
this Agreement, express or implied, is intended to confer upon any Person other than Buyer and Seller,
and their respective successors, legal representatives and permitted assigns, any rights, benefits or
remedies under or by reason of this Agreement.

          Section 9.4. Entire Agreement; Inconsistency. This Agreement (including all Schedules and
Appendices hereto) and the Ancillary Documents contain the entire agreement among the parties hereto
with respect to the subject matter hereof and thereof, and supersede all prior agreements and
understandings, oral or written, with respect to such matters. In the event and to the extent that there shall
be an inconsistency between the provisions of this Agreement and the provisions of the Confidentiality
Agreement or an Ancillary Document, this Agreement shall prevail. The provisions of this Agreement
shall be construed according to their fair meaning and neither for nor against any party hereto irrespective
of which party caused such provisions to be drafted. Each of the parties hereto acknowledges that it has
been represented by an attorney in connection with the preparation and execution of this Agreement, the
Confidentiality Agreement and the Ancillary Documents.

         Section 9.5. Satisfaction of Obligations. Any obligation of any party to any other under this
Agreement, that is performed, satisfied or fulfilled completely by an Affiliate of such party shall be
deemed to have been performed, satisfied or fulfilled by such party.

          Section 9.6. Equitable Relief. The parties hereto agree that if any of the provisions of this
Agreement were not to be performed by Buyer or Seller as required by their specific terms or were to be
otherwise breached, irreparable damage will occur to Seller or Buyer, no adequate remedy at Law would
exist and damages would be difficult to determine, and that Seller or Buyer shall be entitled to an
injunction or injunctions to prevent breaches, and to specific performance of the terms, of this Agreement
(including causing the transactions contemplated hereby to be consummated on the terms and subject to
the conditions thereto set forth in this Agreement) without posting any bond and without proving that
monetary damages would be inadequate, in addition to any other remedy at Law or equity. Seller or
Buyer, as the case may be, shall not oppose, argue, contend or otherwise be permitted to raise as a defense
that an adequate remedy at Law exists or that specific performance or equitable or injunctive relief is


                                                     25
inappropriate or unavailable. If Seller or Buyer institutes a Litigation for injunctive relief or specific
performance and a court of competent jurisdiction does not award injunctive relief or specific
performance to Seller or Buyer in a final order, judgment, injunction or decree in accordance with this
Section 9.6, then Seller or Buyer may institute a Litigation for monetary damages against offending party.
Notwithstanding anything in this Agreement to the contrary, if Seller or Buyer is awarded injunctive relief
or specific performance as a result of which the Closing actually occurs, such equitable relief shall be
Seller's sole and exclusive remedy against the offending party under this Agreement solely with respect
to the failure to consummate the Closing.

           Section 9.7. Expenses. Except as otherwise expressly provided in this Agreement, whether or
not the transactions contemplated by this Agreement are consummated, all costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be borne by the party
incurring such costs and expenses.

           Section 9.8. Schedules. The disclosure of any matter, or reference to any Contract, in any
Schedule to this Agreement shall be deemed to be a disclosure of such matter or Contract for all purposes
of this Agreement to which such matter or Contract could reasonably be expected to be pertinent, but
shall not be deemed to constitute an admission by Buyer or Seller or to otherwise imply that any such
matter or Contract is material for the purposes of this Agreement and shall not affect the interpretation of
such term for the purposes of this Agreement. In particular, (a) certain matters may be disclosed on the
Schedules that may not be required to be disclosed because of certain minimum thresholds or materiality
standards set forth in this Agreement, (b) the disclosure of any such matter does not mean that it meets or
surpasses any such minimum thresholds or materiality standards and (c) no disclosure in the Schedules
relating to any possible breach or violation of any Contract or Law shall be construed as an admission or
indication that any such breach or violation exists or has actually occurred. In no event shall the listing of
such matters in any Schedule be deemed or interpreted to expand the scope of Seller's representations and
warranties contained in this Agreement. Each Schedule is qualified in its entirety by reference to specific
provisions of the Agreement and does not constitute, and shall not be construed as constituting,
representations, warranties or covenants of Buyer or Seller or their respective Affiliates, except as and to
the extent provided in this Agreement. Matters reflected in a Schedule are not necessarily limited to
matters or Contracts required by this Agreement to be disclosed in such Schedules. Regardless of the
existence or absence of cross-references, the disclosure of any matter in any Schedule shall be deemed to
be a disclosure for purposes of this Agreement and each Schedule to the extent that the relevance of such
disclosure is readily apparent from its text. The section headings in the Schedules are for convenience of
reference only and shall not be deemed to alter or affect the meaning or interpretation of any information
disclosed herein or any provision of this Agreement. All attachments to the Schedules are incorporated
by reference into the Schedule in which they are directly or indirectly referenced. The information
contained in the Schedules is in all events subject to Section 5.5 and the Confidentiality Agreement.

           Section 9.9. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
ALL DISPUTES ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT SHALL BE
RESOLVED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK IN THE
UNITED STATES OF AMERICA WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.
All disputes arising out of or in connection with the present Agreement shall be finally settled under the
Rules of Arbitration of the International Chamber of Commerce ("ICC") by three arbitrators. Each party
shall nominate in the Request and the Answer, respectively, one arbitrator. The two arbitrators so
nominated shall, within thirty (30) days of the confirmation of the second arbitrator, nominate a third
arbitrator, who shall be the chair of the Tribunal. If the two nominated arbitrators fail to nominate the
third arbitrator within such thirty (30) days, the appointment of the chair shall be made by the ICC
Court. The seat of the arbitration shall be the city of Paris, France. The language of the arbitration shall
be English.


                                                     26
        Section 9.10. Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT OR ANY
ANCILLARY DOCUMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES,
AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY ANCILLARY DOCUMENT, OR THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT OR ANY ANCILLARY DOCUMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (a) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (b) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF
THIS WAIVER, (c) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (d) SUCH
PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND EACH ANCILLARY
DOCUMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION.

          Section 9.11. Counterparts. This Agreement may be executed in one or more counterparts,
each of which, including those received via facsimile transmission or email, shall be deemed an original,
and all of which shall constitute one and the same Agreement.

         Section 9.12. Headings. The heading references herein and the table of contents hereof are for
convenience purposes only, and shall not be deemed to limit or affect any of the provisions hereof.

          Section 9.13. No Setoff; No Withholding. There shall be no right of setoff or counterclaim
with respect to any claim, debt or obligation, against payments to any of Buyer or Seller or their
respective Affiliates under this Agreement or the Ancillary Documents. Notwithstanding anything to the
contrary herein, any and all payments made to Seller under this Agreement (including pursuant to Article
!D shall be made free and clear of any deduction or withholding unless otherwise required by law.
          Section 9.14. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision hereof shall not affect the validity or enforceability of
the other provisions hereof. If any provision of this Agreement, or the application thereof to any Person
or any circumstance, is invalid or unenforceable, (a) a suitable and equitable provision shall be substituted
therefor in order to carry out, so far as may be valid and enforceable, the intent and purpose of such
invalid or unenforceable provision and (b) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such invalidity or unenforceability,
nor shall such invalidity or unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.

          Section 9.15. Non-Recourse. Notwithstanding anything that may be expressed or implied in
this Agreement, any Ancillary Document or any document, certificate or instrument delivered in
connection herewith or therewith, each party hereby acknowledges and agrees that it has no right of
recovery against, and no personal liability shall attach to, the former, current or future direct or indirect
equityholders, directors, officers, employees, incorporators, agents, attorneys, representatives, Affiliates,
members, managers, general or limited partners or any former, current or future direct or indirect
equityholder, director, officer, employee, incorporator, agent, attorney, representative, general or limited
partner, member, manager, Affiliate, agent, assignee or representative of any of the foregoing
(collectively (but not including Seller), the "Seller Affiliates"), through Seller or otherwise, whether by or
through attempted piercing of the corporate, partnership, limited partnership or limited liability company
veil, by or through a claim by or on behalf of Buyer against Seller or Seller Affiliate by the enforcement



                                                      27
of any assessment or by any legal or equitable Litigation, by virtue of any Law, or otherwise, except for
Buyer's rights to recover from Seller (but not any of Seller Affiliates) under and to the extent provided for
in this Agreement or any Ancillary Document, subject to the limitations described herein. Recourse
against Seller under this Agreement (subject to the limitations described herein) shall be the sole and
exclusive remedy of Buyer and any other Person against Seller or any Seller Affiliate in respect of any
Losses, liabilities or obligations arising under, or in connection with, this Agreement, any Ancillary
Document or any document, certificate or instrument delivered in connection herewith or therewith, or the
transactions contemplated hereby or thereby. Buyer hereby covenants and agrees, on behalf of itself and
its Affiliates and Representatives, that it and they shall not institute, and it and they shall cause their
respective Affiliates not to institute, any Litigation or bring any other claim arising under, or in
connection with, this Agreement, any Ancillary Document or any document, certificate or instrument
delivered in connection herewith or therewith, or the transactions contemplated hereby or thereby against
Seller or any Seller Affiliates except for claims against Seller under this Agreement or any Ancillary
Document subject to the limitations described herein.

          Section 9.16. Service of Process. Service upon a party of any notice, process, motion or other
document in connection with Litigations relating in any way with or to this Agreement or the subject
matter hereof may be effectuated by service upon such Party at the address set forth in Section 9.1 hereof
or such other address as provided to each other party in accordance with the notice provisions set forth in
Section 9.1 hereof at least ten (10) days prior to such change in address; provided, that if the Buyer or
Seller changes its address and fails to provide notice as set forth in this Section 9.16, then service upon
such party may be effected by (i) service upon such person or to such address, as may be specified by
Buyer or Seller by notice to the other party hereto, or (ii) by personal service or in the same manner as
notices are to be given pursuant to Section 9.1 or any other manner permitted by Law. Each of the parties
to this Agreement expressly and irrevocably agrees that service in accordance with this Section 9.16 will
be effective and sufficient service of process upon such party. Nothing herein shall affect the right to
serve process in any other manner permitted by applicable Law; it being agreed and understood, however,
that no Person shall be obligated to serve process in any other way than as provided herein.

          Section 9.17. Currency. Notwithstanding anything to the contrary herein, all payments
required to be made hereunder, or as a result of a breach or violation hereof, shall be made in United
States dollars, and, when any amount is paid with respect to the foregoing such amount shall be the
United States dollar amount thereof on the applicable date of funding regardless of the amount or type of
currency necessary to be exchanged or converted in order to satisfy, pay or fund such amount in United
States dollars.

           Section 9.18. Legal Representation. Each of the parties to this Agreement acknowledges that
Dechert LLP ("Dechert") currently serves as counsel to both (a) the Purchased Companies and (b) Seller,
including in connection with the negotiation, preparation, execution and delivery of this Agreement, the
Ancillary Documents and the consummation of the transactions contemplated by this Agreement. There
may come a time, including after consummation of the transactions contemplated by this Agreement,
when the interests of Seller and the Purchased Companies may no longer be aligned or when, for any
reason, Seller, Dechert or the Purchased Companies believes that Dechert can't or should no longer
represent both Seller and the Purchased Companies. The parties understand and specifically agree that
Dechert may withdraw from representing the Purchased Companies and continue to represent Seller, even
if the interests of Seller, and the interests of the Purchased Companies are or may be adverse, including in
connection with any dispute arising out of or relating to this Agreement or the transactions contemplated
by this Agreement, and even though Dechert may have represented the Purchased Companies in a matter
substantially related to such dispute or may be handling ongoing matters for the Purchased Companies or
any of its Affiliates, and Buyer and the Purchased Companies hereby consent thereto and waive any
conflict of interest arising therefrom. Each of the parties further agrees that, as to all communications


                                                     28
among Dechert, the Purchased Companies and Seller, the attorney-client privilege, the expectation of
client confidence and all other rights to any evidentiary privilege belong to Seller and shall not pass to or
be claimed by the Purchased Companies or any of its Affiliates. In addition, if the transactions
contemplated by this Agreement are consummated, the Purchased Companies shall have no right of
access to or control over any ofDechert's records related to the transactions contemplated by this
Agreement, which shall become the property of (and be controlled by) Seller. Furthermore, in the event
of a dispute between Seller and the Purchased Companies arising out of or relating to any matter in which
Dechert acted for them both, none of the attorney-client privilege, the expectation of client confidence or
any other rights to any evidentiary privilege will protect from disclosure to Seller any information or
documents developed or shared during the course of Dechert's joint representation of Seller and the
Purchased Companies.

                               [Remainder of Page Intentionally Left Blank]




                                                     29
         IN WITNESS WHEREOF, the parties have executed or caused this Agreement to be executed as
of the date first written above.




                                             By: _ _ _ __ _ __ __ _ __
                                                 Name:
                                                 Title:




                                               30
1 o;   t-'ago ;:I ot ·~                                201 S.02-13 ~ 4:51 :00 (GMT)               18Ei6B045929 From: Pam~la L. Rhodes




                          lN WITNESS WHERBOF, the perties have executed or aused this Agreement to be ex~uted as
                  of the date first written above.

                                                               CAROLENG               STMENTS (SPV) LTD.
                                                                                                                                    I
                                                                     -~---1---------                                                I
                                                               By:
                                                                     Name:
                                                                                                                                    t··
                                                                     'fitle:                                                        I
                                                                                                                                    r.
                                                                                                                                    [




                                                                                                                                    I
                                                                                                                                    I
                                                                                                                                    I'


                                                                                                                                    I
                                                                                                                                    !.
                                                                                                                                    !
                                                                                                                                    !.
                                                                                                                                    !




                                                                                                                                    I
                                                                                                                                    j
                                                                                                                                    I.
                                                                  30
                                                                      APPENDIX A
                                                                      DEFINITIONS

         In this Appendix, and in the Agreement and the other Appendices and Schedules thereto, unless
the context otherwise requires, the following terms shall have the meanings assigned below and the terms
listed in the chart below shall have the meanings assigned to them in the Section set forth opposite to such
term (unless otherwise specified, section references in this Appendix are to Sections of this Agreement):

     Term:                                                                                                                    Section:
     Agreement. ............................ ................. ................................. ........... .                Preamble
     Buyer .................................... ................................. ...... ......... ........... ...            Preamble
     Buyer Indemnified Parties ..... ............................ ........... ......... .. ....... ... ..                     Section 8.3
     Buyer Non-Governmental Consents ................................................... ..                                   Section 4.4(b)
     Cap ....... ......... ..... .. ............... ........................ ..... ...... ..... ............. ........ .. .   Section 8.5(a)(i)
     Claim Notice ... . ........... ...... .. ... ... ...... .... ...... .... .. ...... .. ...... ... .. .                    Section 8.7(a)
     Closing ............ ....... ........................................................................ .... .             Section 2.6
     Closing Date .... ........ ........... ....... ........................ ............. ........ .... .........            Section 2.6
     Company ......... .................................. ........... ....... ........ .. ........... ........ ...            Recitals
     Confidential Information .... ...... ... ..... ........ .... ..... ..... ...... ... .............. ..... .               Section 5.5(b)
     Contingent Payments ................................... ........... ............................ .                       Section 2.4
     Covered Losses ..................... ... .............. .......................................... ...                   Section 5.8(c)
     Covered Person ..................... ................... ... .. ......... .. .......... ...... ........ .. .             Section 5.8(a)
     Dechert .................................. .... ............. ....... ..... ......... ........ ..... .......... .        Section 9.18
     Deductible Amount ............... ............................. ...... .... ......... ... ........ ...                   Section 8.5(a)(i)
     Deferred Royalty Payments ...... .......................... .................... ...... ....... .                        Section 2.3
     Delaware Case ......................................... ........... ........... ................... ...                  Section 2.5
     Direct Claim ................................... ....... ... .. .......... .... ......... ..                             Section 8.8
     Disputes ..................................... ...... .. ... .......... .... ..... ..... ........... .. ........ .       Section 2.5
     D&O Insurance ................................. ................................... .............. .                     Section 5.8(d)
     ICC ............................................. ............ ........ ........... .. .................... .. .         Section 9.9
     Indemnified Party ........................ ...... ........ ...... ........... .. ... .......... .. ..... ...             Section 8.5(b)
     Indemnifying Party ............... ...................... ... ........ . ............. .                                 Section 8.6(a)
     Material Company Leases ............ .. ................. ............. .......... ...... ....... .                      Section 3.11
     Material Leased Real Property ............ ........... ........... .. ........................ .                         Section 3.11
     Maximum Royalty .......................................... ................ ....... .... ......... .                     Section 2.3
     Memorandum of Overriding Royalty Interest.. .................................... .                                       Section 5.1
     Non-Governmental Consents .............................................................. .                               Section 4.4(b)
     Projections ..................................... .... ....... ....... ...................... ............. .            Section 8.2(c)
     Purchase .......... .......................................... ...... ................ ....... ... ......... .           Recitals
     Releasee .............................. ....................................... ........................ .               Section 5.8(c)
     Releasors ................. .............. ..... ............... ......................................... .             Section 5.8(c)
     Royalty Interest ........... .. ............. ............... ......................................... .                Section 2.3
     Securities Act ..... .. .................................. ... .. ........ .. ............................. .            Section 4.9(a)
     Seller ........ .............. ..... .......... ..... .. ...... ....... .......... ...................... ......... .    Preamble
     Seller Affiliates ............... ,..... .......................... ............... ............ ........ .              Section 9.15
     Seller Indemnified Parties ...... ............... ......... ........ ..... .... .. ....... ........... .                 Section 8.4(a)
     Third-Party Claim .......... ... ... .. . .. .... ... ... .... ... ... ... .. .. .... ... ..                             Section 8.7(a)
     Transfer ........................... ................... ....................... ......................... .             Recitals
     Transfer Taxes ....................... ...... ........ ........................... .................. "'.                Section 6.2
     Transferred Securities ................................................................. .........                       Recitals


                                                                                A-1
                 "Actions" means any judicial action or claim or governmental enforcement action arising
directly therefrom, with the exception of administrative actions initiated by or on behalf of any
Governmental Authority.

                   "Affiliate" means, with respect to any subject Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, or an heir, or beneficiary whether in
testate, by trust, or otherwise, of such subject Person as of the date on which, or at any time during the
period for which, the determination of affiliation is being made (for purposes of this definition, the term
"control" (including the correlative meanings of the terms "controlled by'' and "under common control
with"), as used with respect to any Person, means the possession, directly or indirectly, of the power to
direct or cause the direction of the management policies of such Person, whether through the ownership
of voting securities or by contract or otherwise).

                 "Ancillary Documents" means, collectively, Memorandum of Overriding Royalty
Interest, Mutual Releases, Dismissals, Confidentiality Agreement, Assignment Agreement(s), Direction
Letter(s), Termination and Release and Indemnity Agreement.

              "Assignment Agreement" means Assignment, Assumption, Novation and Release
Agreement substantially in the form attached hereto as Schedule F.

                 "Bluestone Coal Indebtedness" means the indebtedness of Bluestone Coal Sales
Corporation, a Virginia Corporation, under a Loan Agreement, dated October 28, 2012 (as amended or
supplemented from time to time), in the principal amount of $176,276,448.43, together with any accrued
but unpaid interest, owed to Mechel Carbon.

                 "Books and Records" means all books, ledgers, files, reports, plans, records, manuals and
other materials (in any form or medium) of, or maintained for, the applicable Person. Unless the express
context otherwise requires, the term "Books and Records" means the "Books and Records" of the
Purchased Companies.

               "Business Day'' means a day other than any day on which banks are authorized or
obligated by Law or executive order to close in New York, New York, Moscow, Russia, Tortola, BVI.

                 "Buyer's Knowledge" means the actual knowledge of any of the following individuals,
after reasonable inquiry of such individual's direct reports: Mr. James C. Justice II, Mr. James C. Justice
III, Mr. Steven Ball, Mr. Zachary Wright, Mr. Dale Wright, Mr. Tommy D. Lusk and Mr. Patrick
Graham.

                 "Code" means the Internal Revenue Code of 1986.

                  "Competition/Investment Law" means and any Law that is designed or intended to
prohibit, restrict or regulate foreign investment or mergers or acquisitions, antitrust, monopolization,
restraint of trade or competition, including the HSR Act.

               "Confidentiality Agreement" means the confidentiality agreement between Mechel
Mining and Mr. Jay Justice on behalf of the Justice Corporation, dated November 22, 2014.

                 "Confidential Settlement Agreement" means the Confidential Settlement Agreement,
dated January 11, 2013, between Mechel Mining and Bluestone Coal Sales Corporation and Mechel
Bluestone, Inc. on the one hand, and SunCoke Energy, Inc., Indiana Harbor Coke Company, L.P.,




                                                    A-2
Haverhill Coke Company LLC, for itself and as successor in interest to Haverhill North Coke Company,
and Severstal Dearborn, LLC formerly known as Severstal North America, Inc. on the other hand.

                "Contracts" means all agreements, contracts, leases and subleases, purchase orders,
arrangements, letters of credit, guarantees and commitments.

                 "Direction Letter" means the Direction Letter substantially in the form attached hereto as
Schedule G.

                 "Dismissals" means those stipulation and proposed orders of dismissal with prejudice of
the Delaware Case and all other claims between the Buyer and Mechel Mining and their respective
predecessor or successor companies and all of their Affiliates as at Closing as set forth in Section 2.5 and
in the form attached hereto as Schedule E.

                 "Dollars" or "!" means the lawful currency of the United States of America.

                 "Drilling Program Guarantee" means Limited Guarantee, dated as of May 6, 2009, by
Mechel Mining in favor of James C. Justice Companies, Inc., a Delaware corporation, and James C.
Justice II, James C. Justice III and Jillean L. Justice, and James C. Justice II, Trustee of James C. Justice
II GRAT No.1, and James C. Justice II, Trustee of James C. Justice GRAT No.2.

                 "Escrow Agent" means McBrayer, McGinnis, Leslie & Kirkland, PLLC.

               "Escrow Agreement" means the Escrow Agreement, entered into as of December 16,
2014 by and between Seller, Escrow Agent and James C. Justice Companies, Inc. and James C. Justice II.

                 "Financial Statements" means the unaudited consolidated balance sheet of the Purchased
Companies as of September 30, 2014 and related consolidated statements of operations and cash flows, in
each case, for the month ended September 30, 2014.

                "GAAP" means United States generally accepted accounting principles, consistently
applied during the periods involved.

                 "General Survival Date" means the date that is twelve (12) months from the Closing
Date.

                "Governmental Authorizations" means all licenses, permits, certificates, grants,
franchises, waivers, consents and other similar authorizations or approvals issued by or obtained from a
Governmental Entity or any securities exchange.

                  "Governmental Entity'' means any United States or foreign federal, state, provincial or
local government or other political subdivision thereof, any entity, authority or body exercising executive,
legislative, judicial, regulatory or administrative functions of any such government or political
subdivision, and any supranational organization of sovereign states exercising such functions for such
sovereign states.

                "HSR Act" means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.

                 "Indemnity Agreement" means the indemnity agreement pursuant to which Buyer agrees
to indemnify Mechel Mining and its Affiliates under the Mechel Mining Guarantee as required pursuant
to the provisions of Section 8.4(b) in the form attached hereto as Schedule H.



                                                     A-3
                "IRS" means the U.S. Internal Revenue Service.

                  "Knowledge" means, in the case of the Buyer, Buyer's Knowledge, and in the case of the
Seller, the actual knowledge of any of the following individuals: Roman Semenov and David Harrah.

                "Law" means any constitution, law, statute, ordinance, rule, regulation, regulatory
requirement, code, order, judgment, injunction or decree enacted, issued, promulgated, enforced or
entered by a Governmental Entity or securities exchange.

                 "Lien" means any charge, mortgage, pledge, security interest, lien, or encumbrance, other
than those that customarily arise under securities Laws in private transactions.

                "Litigation" mean any civil, criminal or administrative action, suit, demand, claim,
hearing, proceeding or investigation filed by or before any Governmental Entity, arbitral panel or
mediator.

               "Limited Transfer Liens" means restrictions on sale, transfer, assignment, pledge or
hypothecation imposed by applicable securities Laws.

                 "Losses" means any damages, losses, charges, liabilities, claims, demands, actions, suits,
judgments, settlements, awards, interest, penalties, fees, costs and expenses (including reasonable
attorneys' fees and disbursements) (net of any Tax benefits or detriments actually realized by the
applicable parties on or prior to the due date for filing the Tax Return in respect of the taxable period in
which such Loss was reported); provided that "Losses" shall not include any consequential, indirect,
incidental, special, unforeseen, exemplary or punitive damages, including diminution of value, loss of
business reputation or opportunity, as a result of or in connection with the execution, delivery or
performance (or failure to perform) this Agreement, any Ancillary Document or any document, certificate
or instrument delivered in connection herewith or therewith, or the transactions contemplated hereby or
thereby.

                "Material Adverse Effect" means any change, effect, event, occurrence, state of facts or
development that is materially adverse to the financial condition or results of operations of the Purchased
Companies taken as a whole and, to the extent capable in assessment in monetary terms, such that results
in a damage, liability or loss for the Purchased Companies in excess of $50,000,000.

                "Mechel Bluestone Indebtedness" means the indebtedness of Mechel Bluestone, Inc., a
Delaware corporation, under the Services Agreement, dated May 6, 2009 (as amended or supplemented
from time to time), in the amount of $5,302,659.33, together with any accrued but unpaid interest, owed
to Mechel International Holdings GmbH, a company established under Swiss Law.

               "Mechel Carbon" means Mechel Carbon AG, a company incorporated under the Law of
the Swiss Confederation.

               "Mechel Mining" means Mechel Mining OAO, a company organized under the Law of
the Russian Federation.

                 "Mechel Mining Guarantee" means the guarantee of Mechel Mining provided pursuant to
the terms of the Confidential Settlement Agreement.

               "Merger Agreement" means that certain Agreement and Plan of Merger, dated as of
March 16, 2009 (as amended, supplemented or replaced, as applicable), entered into by and between



                                                    A-4
James C. Justice Companies, Inc. and James C. Justice II, James C. Justice III and Jillean L. Justice and
James C. Justice II, Trustee of James C. Justice II GRAT No. 1, and of James C. Justice II GRAT No. 2,
and Bluestone Industries, Inc., Dynamic Energy, Inc., JCJ Coal Group, LLC, Galenia Consulting Ltd,
Caroleng Consulting Ltd, and Mechel Bluestone Inc., Bluestone Merger Co, Dynamic Merger Co. and
New JCJ Merger Co.

                  "Mutual Releases" means release of all True Up Disputes and all other claims between
the Buyer and Mechel Mining and their respective predecessor or successor companies and all of their
Affiliates as set forth in Section 2.5 and in the form attached hereto as Schedule C, as well as the releases
of obligations and matters described in Section 6.6.

                  "Option Agreement" means Option to Purchase, dated December 14, 2014, entered into
by and between Mechel Mining on the one hand and James C. Justice Companies, Inc. and James C.
Justice II on the other hand.

                "Organizational Documents" means all certificates of incorporation, articles, by-laws or
other organizational documents of any Person.

                  "Permitted Liens" means (a) any Lien for Taxes not yet due or delinquent or, if
delinquent, being contested in good faith by appropriate proceedings, (b) pledges and deposits made in
the ordinary course of business in connection with workman's compensation, unemployment insurance
and social security benefits, ( c) pledges and deposits made in the ordinary course of business securing the
performance of bids, trade contracts, leases, statutory obligations, surety, customs, reclamation and appeal
bonds and other obligations which are not overdue of like nature incurred as or incidental to and in the
ordinary course of business, (d) any Lien securing any indebtedness of the Purchased Companies, (e) any
statutory Lien arising in the ordinary course of business by operation of Law with respect to a liability
that is not yet due or delinquent, (t) any immaterial imperfection of title or similar immaterial Lien, and
(g) easements, zoning restrictions, restrictions on assignments, rights-of-way, encroachments and similar
encumbrances on real property imposed by law or arising in the ordinary course of business or which are
necessary or desirable in connection with the business of the Purchased Companies or the development
thereof in each case that do not, individually or in the aggregate, impair the continued use, occupancy,
value or marketability of title of the property to which they relate or the business of the Purchased
Companies.

                "Person" means an individual, a corporation, a partnership, an association, a limited
liability company, a Governmental Entity, a trust or other entity or organization.

                "Purchased Companies" means, collectively, the Company and its Subsidiaries.

                 "Purchased Company Tax Deductions" means (a) any deductible payments resulting
from the satisfaction of any indebtedness of any of the Purchased Companies in connection with the
transactions contemplated by this Agreement (including the amount (for U.S. federal income tax
purposes) of any unamortized debt issuance costs, unpaid original issue discount or PIK interest, or
deferred reorganization costs of any of the Purchased Companies as of the Closing Date), (b) the portion
of the Transaction Related Expenses that Seller identifies as are deductible for U.S. federal income tax
purposes, and (c) the amount of any indebtedness owing to any of the Purchased Companies that is
deemed by Seller or any of its Affiliates to be uncollectible prior to Closing.

                "Representative" or "Representatives" means, with respect to a particular Person, any
director, member, limited or general partner, equityholder, officer, employee, agent, consultant, advisor or
other representative of such Person, including outside legal counsel, accountants and financial advisors.



                                                    A-5
                 "Seller Non-Governmental Consents" means those consents, approvals, waivers or
authorizations as set forth on Schedule D.

                 "Severstal" means AK Steel Corporation, as successor of Severstal Dearborn, LLC.

                  "Severstal Litigation" means the litigation between AK Steel Corporation and Mechel
North America Sales Corporation, Mechel Bluestone, Inc. in the US District Court for the Northern
District of Illinois Eastern Division, case # 1: 14-cv-03286, arising out of the Confidential Settlement
Agreement.

                 "Subsidiaries" means all of those subsidiaries of the Company as set forth on Schedule A.

                "Tax Returns" means any report, return, computation, declaration, claim, claim for
refund, or information return or statement with respect to Taxes.

                 "Taxes" means all federal, state or local and all foreign taxes, including income, gross
receipts, windfall profits, value added, severance, property, production, sales, use, duty, license, excise,
franchise, employment, withholding or similar taxes, together with any interest, additions or penalties
with respect thereto and any interest with respect to such additions or penalties.

                "Taxing Authority" means any Governmental Entity responsible for the imposition of
any Tax (foreign or domestic).

                "Termination and Release Agreement" means the agreement on termination of the
Drilling Program Guarantee in the form attached hereto as Schedule I.

                 "Ton" means a unit of mass equal to 2,000 pounds (907.18474 kg).

                "Transaction Related Expenses" means the sum of (a) the amount of sale bonuses, change
in control bonuses, retention bonuses or similar bonuses that become payable upon, and solely by reason
of, the consummation of the transactions contemplated by this Agreement, and (b) the amount of any
investment banking, accounting, attorney or other professional fees incurred by any of the Purchased
Companies or Seller on or prior to Closing with respect to the transactions contemplated by this
Agreement.

                 "True Up Disputes" means any and all claims and disputes between Affiliates of Buyer
and Affiliates of Seller, including Mechel Mining, arising out of the Merger Agreement.

                  "Value" means, with respect to any transaction to which the Buyer or any of its
Affiliates, as the case may be, are parties, the total amount of cash and the fair market value on the date
which is five (5) days prior to the consummation of such transaction of all other property paid or payable
directly or indirectly to Buyer or any of its Affiliates, or any of their respective security holders in
connection with such transaction, including (i) amounts paid to holders of any warrants or convertible
securities of Buyer or any of its Affiliates and to holders of any options or stock appreciation rights issued
by Buyer or any of its Affiliates, whether or not vested; and (ii) the total amount of indebtedness for
borrowed money of Buyer or any of its Affiliates repaid, retired, extinguished or assumed in connection
with such transaction.




                                                     A-6
                                              SCHEDULEC

                                   FORM OF MUTUAL RELEASES

        FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged,

          James C. Justice Companies, Inc., James C. Justice, II, James C. Justice, III, Jillean L. Justice,
and James C. Justice II, as Trustee of the James C. Justice II Grat No. 1 and of the James C. Justice II
Grat No. 2, each on their own behalf and on behalf of their present and former parents, subsidiaries,
affiliates, predecessors, successors, assigns, heirs, executors, personal representatives and administrators
(all of which shall be hereinafter referred to as "Justice Releasors"), intending to be legally bound, hereby
release, acquit, and forever discharge Mechel Bluestone Inc. and Mechel Mining OAO, and each of their
respective present and former parents, subsidiaries, affiliates, divisions, predecessors, successors and
assigns, directors, officers, principals, employees, agents, servants and attorneys, and their respective
representatives, heirs, executors, personal representatives, administrators, and assigns, and any and all
persons, natural or corporate, in privity with them or any one of them, or acting in concert with them or
any one of them (collectively, hereinafter referred to as "Mechel Releasees"), of and from any and all
actions, claims, causes of action, suits, debts, dues, sums of money, accounts, bills, covenants, contracts,
controversies, agreements, promises, damages, judgments, and demands or obligations of any kind or
nature whatsoever, matured or unmatured, liquidated or unliquidated, absolute or contingent, known or
unknown, present or future, at law, admiralty or equity, which the Justice Releasors ever had, now have,
or hereafter can, shall or may have as of the date of this agreement, including but not limited to the
following: the action styled Mechel Bluestone Inc. v. James C. Justice Companies, Inc., C.A. No. 9218-
VCL (Delaware Court of Chancery); the action styled Bluestone Coal Corporation v. Chestnut Land
Holdings, LLC, C.A. No. 14-C-45 (Circuit Court of McDowell County, West Virginia, Business Court
Division); other claims or causes of actions arising from or relating to the Agreement and Plan of Merger
Dated as of March 16, 2009 among James C. Justice Companies, Inc., the Individual Shareholders and
Trustees identified therein, Bluestone Industries, Inc., Dynamic Energy, Inc. JCJ Coal Group, LLC,
Galenia Consulting LTD, Caroleng Consulting LTD, Mechel Bluestone Inc., Bluestone Merger Co.,
Dynamic Merger Co., and New JCJ Merger Co., including any "True-Up" claims); or any other
unresolved claim that any party to this agreement has against another party hereto as of the date on which
this agreement is executed (together "Disputes"); provided that the foregoing releases shall not (i)
terminate any provisions of, (ii) release any party from any obligations under, or (iii) release any right or
claim arising from that certain Transaction Agreement, dated as of the date hereof, by and between
Caroleng Investments (SPV) Ltd. and Bluestone Resources Inc. (the "Transaction Agreement").

         Mechel Bluestone Inc. and Mechel Mining OAO, each on their own behalf and on behalf of their
present and former parents, subsidiaries, affiliates, predecessors, successors, assigns, heirs, executors,
personal representatives and administrators (all of which shall be hereinafter referred to as "Mechel
Releasors' ), intending to be legally bound, hereby release, acquit, and forever discharge James C. Justice
Companies, Inc., James C. Justice, II, James C. Justice, III, Jillean L. Justice, and James C. Justice II, as
Trustee of the James C. Justice II Grat No. 1 and of the James C. Justice II Grat No. 2, and each of their
respective present and former parents, subsidiaries, affiliates, divisions, predecessors, successors and
assigns, directors, officers, principals, employees, agents, servants and attorneys, and their respective
representatives, heirs, executors, personal representatives, administrators, and assigns, and any and all
persons, natural or corporate, in privity with them or any one of them, or acting in concert with them or
any one of them (collectively, hereinafter referred to as "Justice Releasees"), of and from any and all
actions, claims, causes of action, suits, debts, dues, sums of money, accounts, bills, covenants, contracts,
controversies, agreements, promises, damages, judgments, and demands or obligations of any kind or
nature whatsoever, matured or unmatured, liquidated or unliquidated, absolute or contingent, known or


                                                     A-1
unknown, present or future, at law, admiralty or equity, which the Mechel Releasors ever had, now have,
or hereafter can, shall or may have as of the date of this agreement, including but not limited to the
Disputes; provided that the foregoing releases shall not (i) terminate any provisions of, (ii) release any
party from any obligations under, or (iii) release any right or claim arising from the Transaction
Agreement.

         These Mutual Releases shall be governed by, and construed in accordance with, the laws of the
State of New York without regard to New York's rules governing conflicts oflaws.

        These Mutual Releases may not be changed orally.

        The undersigned have caused these Mutual Releases to be executed by either themselves or by
their duly authorized officer effective as of February 12, 2015.




                                                   A-2
JAMES C. JUSTICE COMPANIES, INC.           MECHEL BLUESTONE INC.

                                           By:
By: - - - - -- - - - - - -                       - -- - - - -- - - - -
Name:                                      Name:

Title:                                     Title:


JAMES C. JUSTICE II                        MECHEL MINING OAO

By: _ _ __ _ _ _ _ _ __                    By: _ _ _ _ _ __ _ _ __

Name:                                      Name:

Title:                                     Title:


JAMES C. JUSTICE III

By: _ _ _ _ _ __ _ _ __

Name:

Title:


JILLEAN L. JUSTICE

By:
      - -- - - - -- - - - -
Name:

Title:

JAMES C. JUSTICE II, AS TRUSTEE OF THE
JAMES C. JUSTICE II GRAT NO. 1 AND OF
THE JAMES C. JUSTICE II GRAT NO. 2

By: _ _ _ __ _ _ _ _ __

Name:

Title:




                                         A-3
                                             SCHEDULEE

                                        FORMS OF DISMISSALS

                  IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE


MECHEL BLUESTONE, INC. AND MECHEL             )
MINING OAO,                                   )
                                              )
                     Plaintiffs and           )
                     Counterclaim-Defendants, )
                                              )
       V.                                     )
                                              )
JAMES C. JUSTICE COMPANIES, INC., JAMES )
C. JUSTICE II, JAMES C. JUSTICE III, JILLEAN )
                                                         C.A. No. 9218-VCL
L. JUSTICE, AND JAMES C ruSTICE II, AS        )
TRUSTEE OF THE JAMES C. ruSTICE GRAT )
NO. 1 AND OF THE JAMES C. JUSTICE II          )
GRAT NO. 2,                                   )
                                              )
                                              )
                     Defendants and           )
                     Counterclaimants.        )
                                              )
                                              )

                           STIPULATION AND [PROPOSED] ORDER OF
                                 DISMISSAL WITH PREJUDICE

                The parties to the above-captioned action, by and through their undersigned attorneys,

hereby stipulate and agree, pursuant to Court of Chancery Rule 4l(a)(l)(ii), and subject to the approval of

the Court, to the dismissal of the above-captioned action with prejudice and with each party to bear his,

her or its own attorneys' fees and costs.

MORRIS, NICHOLS, ARSHT & TUNNELL LLP                      RICHARDS, LAYTON & FINGER, P.A.



JayN. Moffitt (#4742)
Lauren K. Neal (#5940)                                    Raymond J. DiCamillo (#3188)
1201 N. Market Street                                     Susan M. Hannigan (#5342)
P.O. Box 1347                                             Rachel E. Hom (#5906)
Wilmington, DE 19899                                      920 N. King Street
(302) 658-9200                                            Wilmington, DE 19801
Attorneys for Plaintiffs                                  (302) 651-7700



                                                   A-1
                                                Attorneys for Defendants

OF COUNSEL:                                     OF COUNSEL:

Mark R. Robeck                                  David B. Tulchin
KELLEY DRYE & WARREN LLP                        William H. Wagener
Washington Harbour, Suite 400                   SULLIVAN & CROMWELL LLP
3050 K Street, NW                               125 Broad Street
Washington, DC 20007                            New York, NY 10004
(202) 342-8400                                  (212) 558-4000

Brian Glasser
BAILEY & GLASSER LLP
209 Capitol Street
Charleston, WV 25301

Emil J. Barth
BAKER BOTTS LLP
The Warner
1299 Pennsylvania A venue, NW
Washington, D.C. 20004
(202) 639-7750


       SO ORDERED this _ _ day of _ _ _ _____.., 2014.


                                                         Vice Chancellor
            IN THE CIRCUIT COURT OF MCDOWELL COUNTY, WEST VIRGINIA
                             BUSINESS COURT DIVISION


BLUESTONE COAL CORPORATION,                                  )
                                                             )
                 Plaintiff,                                  )
                                                             )
                                                                    Civil Action No. 14-C-45
V.                                                           )
                                                                    Presiding Judge: James J. Rowe
                                                             )
                                                                    Resolution Judge: James H. Young
CHESTNUT LAND HOLDINGS, LLC,                                 )
                                                             )
                 Defendant.                                  )
                                                             )


                                   AGREED ORDER O_F'DISMISSAL

        All parties to this action, by their respective cou sel, have announced to thi Court that the claims

in this matter have been resolved and. thus jointly moved this Court, pursuant to Rule 41 of the West

Virginia Rules of Civil Procedure, for an Or er dismissing this ·actic;m in its entirety with prejudice.

        For good cause shown, and there being no objection thereto, this case shall be, and is hereby,

DISMISSED WITH PRE.IUD1CE.

        The Court hereby directs the Clerk to send eitflfied copies of this Order to counsel of record.




                                                   Honorable James J. Rowe
                                                   Circuit Court of McDowell County
                                                   Business Court Division




Submitted by:



Benjamin L. Bailey (WVSB #200)
Brian A. Glasser (WVSB # 6597)
Michael B. Hissam (WVSB #11526)
Bailey & Glasser, LLP
209 Capitol Street
Charleston, West Virginia 25301
Telephone: (304) 345-6555
Facsimile: (304) 342-1110
bbailey@baileyglasser.com
bglasser@baileyglasser.com
mhissam@baileyglasser.com
 Counsel for Plaintiff Bluestone Coal Corporation
(and
Third Party Defendant Mechel Bluestone Inc.)



Roger D. Hunter, Esquire
300 West Main Street
White Sulphur Springs, WV 24986
 Counsel/or Defendant (and Third Party Plaintiff)
Chestnut Land Holdings, LLC


Ol 17369.0568351 4823-7803-0369v2




                                            Page 4 of 48
   EXHIBIT 3

FILED UNDER SEAL
   EXHIBIT 4

FILED UNDER SEAL
ARBITRATION
RULES
MEDIATION
RULES
International Chamber of Commerce (ICC)
33-43 avenue du Président Wilson
75116 Paris, France
www.iccwbo.org
Copyright © 2011, 2013, 2016
International Chamber of Commerce (ICC)

All rights reserved

ICC holds all copyright and other intellectual property
rights in this collective work. No part of this work may be
reproduced, distributed, transmitted, translated or adapted
in any form or by any means except as permitted by law
without the written permission of ICC. Permission can be
requested from ICC through copyright.drs@iccwbo.org.

This publication exists in various languages. The English
version of the Rules is the original text. The latest editions of
all versions are available online at www.iccarbitration.org.

ICC, the ICC logo, CCI, International Chamber of Commerce
(including Spanish, French, Portuguese and Chinese
translations), World Business Organization, International
Court of Arbitration and ICC International Court of
Arbitration (including Spanish, French, German, Arabic
and Portuguese translations) are all trademarks of ICC,
registered in several countries.

Date of publication: December 2017
FOREWORD




ARBITRATION RULES
MEDIATION RULES
This booklet contains two discrete but complementary
dispute resolution procedures offered by the
International Chamber of Commerce (ICC). Arbitration
under the ICC Arbitration Rules is a formal procedure
leading to a binding decision from a neutral arbitral
tribunal, susceptible to enforcement pursuant to both
domestic arbitration laws and international treaties such
as the 1958 New York Convention. Mediation under the
ICC Mediation Rules is a flexible procedure aimed at
achieving a negotiated settlement with the help of a
neutral facilitator. The two sets of Rules are published
together in this booklet in answer to the growing demand
for a holistic approach to dispute resolution techniques.
Each set of Rules defines a structured, institutional
framework intended to ensure transparency, efficiency
and fairness in the dispute resolution process while
allowing parties to exercise their choice over many
aspects of procedure. Arbitration is administered by the
International Court of Arbitration and mediation by the
International Centre for ADR. These are the only bodies
empowered to administer proceedings under their
respective Rules, thereby affording parties the benefit of
the experience, expertise and professionalism of a
leading international dispute resolution provider.
Drafted by dispute resolution specialists and users
representing a wide range of legal traditions, cultures
and professions, these Rules provide a modern
framework for the conduct of procedures and respond to
the needs of international trade today. At the same time,
they remain faithful to the ethos and essential features of
ICC dispute resolution and, in particular, its suitability for
use in any part of the world in proceedings conducted in
any language and subject to any law.
Arbitration
The Arbitration Rules are those of 2012, as amended in
2017. They are effective as of 1 March 2017.
The most significant of the 2017 amendments is the
introduction of an expedited procedure providing for a
streamlined arbitration with a reduced scale of fees. This
procedure is automatically applicable in cases where the
amount in dispute does not exceed US$ 2 million, unless

                                                            01
FOREWORD




the parties decide to opt out. It will apply only to
arbitration agreements concluded after 1 March 2017.
One of the important features of the Expedited
Procedure Rules is that the ICC Court may appoint a sole
arbitrator, even if the arbitration agreement provides
otherwise.
The expedited procedure is also available on an opt-in
basis for higher-value cases, and will be an attractive
answer to users’ concerns over time and cost.
To further enhance the efficacy of ICC arbitrations, the
time limit for establishing Terms of Reference has been
reduced from two months to one month, and there are
no Terms of Reference in the expedited procedure.
Under the 2017 Rules, ICC arbitrations will become even
more transparent, for the Court will now provide reasons
for a wide range of important decisions, if requested by
one of the parties. Article 11(4) has been amended to that
effect.
Mediation
The Mediation Rules, in force from 2014, reflect modern
practice and set clear parameters for the conduct of
proceedings, while recognizing and maintaining the
need for flexibility. Like the ADR Rules, which they
replace, they can be used for conducting other
procedures or combinations of procedures that are
similarly aimed at an amicable settlement of the dispute,
such as conciliation or neutral evaluation.
Parties wishing to have recourse to ICC arbitration,
mediation, or both, are encouraged to include an
appropriate dispute resolution clause in their
agreements. For this purpose, each set of Rules is
followed by model clauses, together with guidance on
their use and how they may be adjusted to particular
needs and circumstances. The recommended clauses
include multi-tiered clauses providing for a combination
of techniques as well as clauses contemplating a single
technique.
Both the Rules and the model clauses are available for
use by parties, whether or not members of the ICC. For
the convenience of users, they have been translated into
several languages and can be downloaded from the ICC
website.




02   ICC Publication 880-4 ENG
Table of contents




Arbitration rules                                    07
Introductory Provisions                              08
Article 1    International Court of Arbitration       08
Article 2    Definitions                              09
Article 3    Written Notifications or Communications;
             Time Limits                              09

Commencing the Arbitration                            11
Article 4    Request for Arbitration                  11
Article 5    Answer to the Request; Counterclaims     12
Article 6    Effect of the Arbitration Agreement      14

Multiple Parties, Multiple Contracts
and Consolidation                                    17
Article 7    Joinder of Additional Parties            17
Article 8    Claims Between Multiple Parties          18
Article 9    Multiple Contracts                       18
Article 10   Consolidation of Arbitrations            19

The Arbitral Tribunal                                20
Article 11 General Provisions                        20
Article 12 Constitution of the Arbitral Tribunal     21
Article 13 Appointment and Confirmation of
           the Arbitrators                           23
Article 14 Challenge of Arbitrators                  24
Article 15 Replacement of Arbitrators                25

The Arbitral Proceedings                             26
Article 16 Transmission of the File to
           the Arbitral Tribunal                     26
Article 17 Proof of Authority                        26
Article 18 Place of the Arbitration                  26
Article 19 Rules Governing the Proceedings           26
Article 20 Language of the Arbitration               27
Article 21 Applicable Rules of Law                   27
Article 22 Conduct of the Arbitration                27
Article 23 Terms of Reference                        28
Article 24 Case Management Conference and
           Procedural Timetable                      29
Article 25 Establishing the Facts of the Case        30
Article 26 Hearings                                  31
Article 27 Closing of the Proceedings and Date
           for Submission of Draft Awards            32
Article 28 Conservatory and Interim Measures         32




                                                     03
Table of contents




Article 29 Emergency Arbitrator                         33
Article 30 Expedited Procedure                          35

Awards                                                  36
Article 31 Time Limit for the Final Award               36
Article 32 Making of the Award                          36
Article 33 Award by Consent                             36
Article 34 Scrutiny of the Award by the Court           37
Article 35 Notification, Deposit and
           Enforceability of the Award                  37
Article 36 Correction and Interpretation of
           the Award; Remission of Awards               38

Costs                                                   39
Article 37 Advance to Cover the Costs of
           the Arbitration                             39
Article 38 Decision as to the Costs of the Arbitration 40

Miscellaneous                                           42
Article 39   Modified Time Limits                       42
Article 40   Waiver                                     42
Article 41   Limitation of Liability                    42
Article 42   General Rule                               42

Appendix I – Statutes of the International
Court of Arbitration                                    43
Article 1    Function                                   43
Article 2    Composition of the Court                   43
Article 3    Appointment                                43
Article 4    Plenary Session of the Court               44
Article 5    Committees                                 44
Article 6    Confidentiality                            44
Article 7    Modification of the Rules of Arbitration   45

Appendix II – Internal Rules of the International
Court of Arbitration                                    46
Article 1    Confidential Character of the Work of
             the International Court of Arbitration     46
Article 2    Participation of Members of the
             International Court of Arbitration in
             ICC Arbitration                            47
Article 3    Relations Between the Members
             of the Court and the ICC National
             Committees and Groups                      48




04   ICC Publication 880-4 ENG
Article 4   Committee of the Court                   48
Article 5   Court Secretariat                        49
Article 6   Scrutiny of Arbitral Awards              50

Appendix III – Arbitration Costs and Fees            51
Article 1   Advance on Costs                         51
Article 2   Costs and Fees                           53
Article 3   Scales of Administrative Expenses
            and Arbitrator’s Fees                    55

Appendix IV – Case Management Techniques             62

Appendix V – Emergency Arbitrator Rules              64
Article 1   Application for Emergency Measures       64
Article 2   Appointment of the Emergency
            Arbitrator; Transmission of the File     66
Article 3   Challenge of an Emergency Arbitrator     67
Article 4   Place of the Emergency Arbitrator
            Proceedings                              67
Article 5   Proceedings                              68
Article 6   Order                                    68
Article 7   Costs of the Emergency Arbitrator
            Proceedings                              69
Article 8   General Rule                             70

Appendix VI – Expedited Procedure Rules              71
Article 1   Application of the Expedited Procedure
            Rules                                    71
Article 2   Constitution of the Arbitral Tribunal    71
Article 3   Proceedings                              72
Article 4   Award                                    73
Article 5   General Rule                             73


ARBITRATION CLAUSES	                                 75




                                                     05
Table of contents




MEDIATION RULES	                                   79
Article 1  Introductory Provisions                 80
Article 2  Commencement Where there is
           an Agreement to Refer to the Rules      81
Article 3 Commencement Where there is No Prior
           Agreement to Refer to the Rules         82
Article 4 Place and Language(s) of the Mediation   83
Article 5 Selection of the Mediator                83
Article 6 Fees and Costs                           85
Article 7 Conduct of the Mediation                 86
Article 8 Termination of the Proceedings           86
Article 9 Confidentiality                          87
Article 10 General Provisions                      88

Appendix – Fees and Costs                          90
Article 1   Filing Fee                             90
Article 2   Administrative Expenses                90
Article 3   Mediator’s Fees and Expenses            91
Article 4   Prior ICC Arbitration                  92
Article 5   Currency, VAT and Scope                92
Article 6   ICC as Appointing Authority            93


MEDIATION CLAUSES	                                 95




06   ICC Publication 880-4 ENG
ARBITRATION
RULES
Rules of Arbitration of the International
Chamber of Commerce
In force as from 1 March 2017
ICC Arbitration Rules
Introductory Provisions




Article 1

International Court of Arbitration
1	The International Court of Arbitration (the “Court”)
   of the International Chamber of Commerce (the
   “ICC”) is the independent arbitration body of the
   ICC. The statutes of the Court are set forth in
   Appendix I.
2	
  The Court does not itself resolve disputes. It
  administers the resolution of disputes by arbitral
  tribunals, in accordance with the Rules of Arbitration
  of the ICC (the “Rules”). The Court is the only body
  authorized to administer arbitrations under the
  Rules, including the scrutiny and approval of
  awards rendered in accordance with the Rules.
  It draws up its own internal rules, which are set
  forth in Appendix II (the “Internal Rules”).
3	The President of the Court (the “President”) or, in the
   President’s absence or otherwise at the President’s
   request, one of its Vice-Presidents shall have the
   power to take urgent decisions on behalf of the
   Court, provided that any such decision is reported to
   the Court at its next session.
4	As provided for in the Internal Rules, the Court may
   delegate to one or more committees composed of
   its members the power to take certain decisions,
   provided that any such decision is reported to the
   Court at its next session.
5	The Court is assisted in its work by the Secretariat of
   the Court (the “Secretariat”) under the direction of
   its Secretary General (the “Secretary General”).




08   ICC Publication 880-4 ENG
                                                                  Arbitration
Article 2

Definitions
In the Rules:
(i)	“arbitral tribunal” includes one or more arbitrators;
(ii)	
     “claimant” includes one or more claimants,
     “respondent” includes one or more respondents,
     and “additional party” includes one or more
     additional parties;
(iii)	“party” or “parties” include claimants, respondents
       or additional parties;
(iv) “claim” or “claims” include any claim by any party
      against any other party;
(v)	“award” includes, inter alia, an interim, partial or final
     award.

Article 3

Written Notifications or Communications; Time Limits
1	
  All pleadings and other written communications
  submitted by any party, as well as all documents
  annexed thereto, shall be supplied in a number
  of copies sufficient to provide one copy for each
  party, plus one for each arbitrator, and one for
  the Secretariat. A copy of any notification or
  communication from the arbitral tribunal to the
  parties shall be sent to the Secretariat.
2	
  All notifications or communications from the
  Secretariat and the arbitral tribunal shall be made to
  the last address of the party or its representative for
  whom the same are intended, as notified either by
  the party in question or by the other party. Such
  notification or communication may be made by
  delivery against receipt, registered post, courier,
  email, or any other means of telecommunication that
  provides a record of the sending thereof.




                                                            09
ICC Arbitration Rules
Introductory Provisions




3	A notification or communication shall be deemed
   to have been made on the day it was received by
   the party itself or by its representative, or would
   have been received if made in accordance with
   Article 3(2).
4	Periods of time specified in or fixed under the Rules
   shall start to run on the day following the date a
   notification or communication is deemed to have
   been made in accordance with Article 3(3). When
   the day next following such date is an official holiday,
   or a non-business day in the country where the
   notification or communication is deemed to have
   been made, the period of time shall commence on
   the first following business day. Official holidays and
   non-business days are included in the calculation of
   the period of time. If the last day of the relevant
   period of time granted is an official holiday or a non-
   business day in the country where the notification or
   communication is deemed to have been made, the
   period of time shall expire at the end of the first
   following business day.




10   ICC Publication 880-4 ENG
ICC Arbitration Rules




                                                             Arbitration
COMMENCING THE ARBITRATION




Article 4

Request for Arbitration
1	
  A party wishing to have recourse to arbitration
  under the Rules shall submit its Request for
  Arbitration (the “Request”) to the Secretariat at any
  of the offices specified in the Internal Rules. The
  Secretariat shall notify the claimant and respondent
  of the receipt of the Request and the date of such
  receipt.
2	The date on which the Request is received by the
   Secretariat shall, for all purposes, be deemed to be
   the date of the commencement of the arbitration.
3	The Request shall contain the following information:
   a)	the name in full, description, address and other
       contact details of each of the parties;
   b)	the name in full, address and other contact details
       of any person(s) representing the claimant in the
       arbitration;
   c)	a description of the nature and circumstances of
       the dispute giving rise to the claims and of the
       basis upon which the claims are made;
   d)	a statement of the relief sought, together with the
       amounts of any quantified claims and, to the
       extent possible, an estimate of the monetary
       value of any other claims;
   e)	any relevant agreements and, in particular, the
       arbitration agreement(s);
   f)	
      where claims are made under more than one
      arbitration agreement, an indication of the
      arbitration agreement under which each claim is
      made;
   g)	all relevant particulars and any observations or
       proposals concerning the number of arbitrators
       and their choice in accordance with the
       provisions of Articles 12 and 13, and any
       nomination of an arbitrator required thereby; and
   h)	all relevant particulars and any observations or
       proposals as to the place of the arbitration, the
       applicable rules of law and the language of the
       arbitration.




                                                        11
ICC Arbitration Rules
COMMENCING THE ARBITRATION




	The claimant may submit such other documents or
  information with the Request as it considers
  appropriate or as may contribute to the efficient
  resolution of the dispute.
4	Together with the Request, the claimant shall:
     a)	submit the number of copies thereof required by
         Article 3(1); and
     b)	
        make payment of the filing fee required by
        Appendix III (“Arbitration Costs and Fees”) in
        force on the date the Request is submitted.
	In the event that the claimant fails to comply with
  either of these requirements, the Secretariat may fix
  a time limit within which the claimant must comply,
  failing which the file shall be closed without prejudice
  to the claimant’s right to submit the same claims at a
  later date in another Request.
5	The Secretariat shall transmit a copy of the Request
   and the documents annexed thereto to the
   respondent for its Answer to the Request once the
   Secretariat has sufficient copies of the Request and
   the required filing fee.

Article 5

Answer to the Request; Counterclaims
1	Within 30 days from the receipt of the Request from
   the Secretariat, the respondent shall submit an
   Answer (the “Answer”) which shall contain the
   following information:
     a)	its name in full, description, address and other
         contact details;
     b)	the name in full, address and other contact details
         of any person(s) representing the respondent in
         the arbitration;
     c)	its comments as to the nature and circumstances
         of the dispute giving rise to the claims and the
         basis upon which the claims are made;
     d)	its response to the relief sought;




12    ICC Publication 880-4 ENG
                                                              Arbitration
   e)	
      any observations or proposals concerning the
      number of arbitrators and their choice in light of
      the claimant’s proposals and in accordance with
      the provisions of Articles 12 and 13, and any
      nomination of an arbitrator required thereby; and
   f)	any observations or proposals as to the place of
       the arbitration, the applicable rules of law and the
       language of the arbitration.
	The respondent may submit such other documents
  or information with the Answer as it considers
  appropriate or as may contribute to the efficient
  resolution of the dispute.
2	
  The Secretariat may grant the respondent an
  extension of the time for submitting the Answer,
  provided the application for such an extension
  contains the respondent’s observations or proposals
  concerning the number of arbitrators and their
  choice and, where required by Articles 12 and 13, the
  nomination of an arbitrator. If the respondent fails to
  do so, the Court shall proceed in accordance with
  the Rules.
3	The Answer shall be submitted to the Secretariat in
   the number of copies specified by Article 3(1).
4	The Secretariat shall communicate the Answer and
   the documents annexed thereto to all other parties.
5	Any counterclaims made by the respondent shall be
   submitted with the Answer and shall provide:
   a)	a description of the nature and circumstances of
       the dispute giving rise to the counterclaims and
       of the basis upon which the counterclaims are
       made;
   b)	a statement of the relief sought together with the
       amounts of any quantified counterclaims and, to
       the extent possible, an estimate of the monetary
       value of any other counterclaims;
   c)	any relevant agreements and, in particular, the
       arbitration agreement(s); and
   d)	
      where counterclaims are made under more
      than one arbitration agreement, an indication of
      the arbitration agreement under which each
      counterclaim is made.




                                                         13
ICC Arbitration Rules
COMMENCING THE ARBITRATION




	The respondent may submit such other documents
  or information with the counterclaims as it considers
  appropriate or as may contribute to the efficient
  resolution of the dispute.
6	The claimant shall submit a reply to any counterclaim
   within 30 days from the date of receipt of the
   counterclaims communicated by the Secretariat.
   Prior to the transmission of the file to the arbitral
   tribunal, the Secretariat may grant the claimant an
   extension of time for submitting the reply.

Article 6

Effect of the Arbitration Agreement
1	
  Where the parties have agreed to submit to
  arbitration under the Rules, they shall be deemed to
  have submitted ipso facto to the Rules in effect on
  the date of commencement of the arbitration, unless
  they have agreed to submit to the Rules in effect on
  the date of their arbitration agreement.
2	
  By agreeing to arbitration under the Rules, the
  parties have accepted that the arbitration shall be
  administered by the Court.
3	If any party against which a claim has been made
   does not submit an Answer, or if any party raises one
   or more pleas concerning the existence, validity or
   scope of the arbitration agreement or concerning
   whether all of the claims made in the arbitration may
   be determined together in a single arbitration, the
   arbitration shall proceed and any question of
   jurisdiction or of whether the claims may be
   determined together in that arbitration shall be
   decided directly by the arbitral tribunal, unless the
   Secretary General refers the matter to the Court for
   its decision pursuant to Article 6(4).




14   ICC Publication 880-4 ENG
                                                               Arbitration
4	In all cases referred to the Court under Article 6(3),
   the Court shall decide whether and to what extent
   the arbitration shall proceed. The arbitration shall
   proceed if and to the extent that the Court is prima
   facie satisfied that an arbitration agreement under
   the Rules may exist. In particular:
	(i) w
       here there are more than two parties to the
      arbitration, the arbitration shall proceed between
      those of the parties, including any additional
      parties joined pursuant to Article 7, with respect
      to which the Court is prima facie satisfied that an
      arbitration agreement under the Rules that binds
      them all may exist; and
	
 (ii) w
       here claims pursuant to Article 9 are made
      under more than one arbitration agreement, the
      arbitration shall proceed as to those claims with
      respect to which the Court is prima facie satisfied
      (a) that the arbitration agreements under which
      those claims are made may be compatible, and
      (b) that all parties to the arbitration may have
      agreed that those claims can be determined
      together in a single arbitration.
	
 The Court’s decision pursuant to Article 6(4) is
 without prejudice to the admissibility or merits of
 any party’s plea or pleas.
5	In all matters decided by the Court under Article
   6(4), any decision as to the jurisdiction of the arbitral
   tribunal, except as to parties or claims with respect
   to which the Court decides that the arbitration
   cannot proceed, shall then be taken by the arbitral
   tribunal itself.
6	Where the parties are notified of the Court’s decision
   pursuant to Article 6(4) that the arbitration cannot
   proceed in respect of some or all of them, any party
   retains the right to ask any court having jurisdiction
   whether or not, and in respect of which of them,
   there is a binding arbitration agreement.




                                                          15
ICC Arbitration Rules
COMMENCING THE ARBITRATION




7	Where the Court has decided pursuant to Article
   6(4) that the arbitration cannot proceed in respect
   of any of the claims, such decision shall not prevent a
   party from reintroducing the same claim at a later
   date in other proceedings.
8	If any of the parties refuses or fails to take part in the
   arbitration or any stage thereof, the arbitration shall
   proceed notwithstanding such refusal or failure.
9	Unless otherwise agreed, the arbitral tribunal shall
   not cease to have jurisdiction by reason of any
   allegation that the contract is non-existent or null
   and void, provided that the arbitral tribunal upholds
   the validity of the arbitration agreement. The arbitral
   tribunal shall continue to have jurisdiction to
   determine the parties’ respective rights and to
   decide their claims and pleas even though the
   contract itself may be non-existent or null and void.




16   ICC Publication 880-4 ENG
ICC Arbitration Rules




                                                              Arbitration
MULTIPLE PARTIES, MULTIPLE CONTRACTS
AND CONSOLIDATION




Article 7

Joinder of Additional Parties
1	A party wishing to join an additional party to the
   arbitration shall submit its request for arbitration
   against the additional party (the “Request for
   Joinder”) to the Secretariat. The date on which the
   Request for Joinder is received by the Secretariat
   shall, for all purposes, be deemed to be the date of
   the commencement of arbitration against the
   additional party. Any such joinder shall be subject to
   the provisions of Articles 6(3)–6(7) and 9. No
   additional party may be joined after the confirmation
   or appointment of any arbitrator, unless all parties,
   including the additional party, otherwise agree. The
   Secretariat may fix a time limit for the submission of
   a Request for Joinder.
2	The Request for Joinder shall contain the following
   information:
   a)	the case reference of the existing arbitration;
   b)	the name in full, description, address and other
       contact details of each of the parties, including
       the additional party; and
   c)	
      the information specified in          Article   4(3),
      subparagraphs c), d), e) and f).
	The party filing the Request for Joinder may submit
  therewith such other documents or information as it
  considers appropriate or as may contribute to the
  efficient resolution of the dispute.
3	The provisions of Articles 4(4) and 4(5) shall apply,
   mutatis mutandis, to the Request for Joinder.
4	
  The additional party shall submit an Answer in
  accordance, mutatis mutandis, with the provisions of
  Articles 5(1)–5(4). The additional party may make
  claims against any other party in accordance with
  the provisions of Article 8.




                                                         17
ICC Arbitration Rules
MULTIPLE PARTIES, MULTIPLE CONTRACTS
AND CONSOLIDATION




Article 8

Claims Between Multiple Parties
1	In an arbitration with multiple parties, claims may be
   made by any party against any other party, subject
   to the provisions of Articles 6(3)–6(7) and 9 and
   provided that no new claims may be made after the
   Terms of Reference are signed or approved by the
   Court without the authorization of the arbitral
   tribunal pursuant to Article 23(4).
2	Any party making a claim pursuant to Article 8(1)
   shall provide the information specified in Article 4(3),
   subparagraphs c), d), e) and f).
3	
  Before the Secretariat transmits the file to the
  arbitral tribunal in accordance with Article 16, the
  following provisions shall apply, mutatis mutandis, to
  any claim made: Article 4(4) subparagraph a);
  Article 4(5); Article 5(1) except for subparagraphs
  a), b), e) and f); Article 5(2); Article 5(3) and Article
  5(4). Thereafter, the arbitral tribunal shall determine
  the procedure for making a claim.

Article 9

Multiple Contracts
Subject to the provisions of Articles 6(3)–6(7) and
23(4), claims arising out of or in connection with more
than one contract may be made in a single arbitration,
irrespective of whether such claims are made under one
or more than one arbitration agreement under the Rules.




18   ICC Publication 880-4 ENG
                                                             Arbitration
Article 10

Consolidation of Arbitrations
The Court may, at the request of a party, consolidate
two or more arbitrations pending under the Rules into a
single arbitration, where:
a)	the parties have agreed to consolidation; or
b)	all of the claims in the arbitrations are made under
    the same arbitration agreement; or
c)	where the claims in the arbitrations are made under
    more than one arbitration agreement, the
    arbitrations are between the same parties, the
    disputes in the arbitrations arise in connection with
    the same legal relationship, and the Court finds the
    arbitration agreements to be compatible.
In deciding whether to consolidate, the Court may take
into account any circumstances it considers to be
relevant, including whether one or more arbitrators
have been confirmed or appointed in more than one of
the arbitrations and, if so, whether the same or different
persons have been confirmed or appointed.
When arbitrations are consolidated, they shall be
consolidated into the arbitration that commenced first,
unless otherwise agreed by all parties.




                                                        19
ICC Arbitration Rules
THE ARBITRAL TRIBUNAL




Article 11

General Provisions
1	Every arbitrator must be and remain impartial and
   independent of the parties involved in the arbitration.
2	Before appointment or confirmation, a prospective
   arbitrator shall sign a statement of acceptance,
   availability, impartiality and independence. The
   prospective arbitrator shall disclose in writing to the
   Secretariat any facts or circumstances which might
   be of such a nature as to call into question the
   arbitrator’s independence in the eyes of the parties,
   as well as any circumstances that could give rise to
   reasonable doubts as to the arbitrator’s impartiality.
   The Secretariat shall provide such information to the
   parties in writing and fix a time limit for any
   comments from them.
3	An arbitrator shall immediately disclose in writing
   to the Secretariat and to the parties any facts or
   circumstances of a similar nature to those referred
   to in Article 11(2) concerning the arbitrator’s
   impartiality or independence which may arise during
   the arbitration.
4	The decisions of the Court as to the appointment,
   confirmation, challenge or replacement of an
   arbitrator shall be final.
5	By accepting to serve, arbitrators undertake to carry
   out their responsibilities in accordance with the Rules.
6	Insofar as the parties have not provided otherwise,
   the arbitral tribunal shall be constituted in accordance
   with the provisions of Articles 12 and 13.




20   ICC Publication 880-4 ENG
                                                               Arbitration
Article 12

Constitution of the Arbitral Tribunal
Number of Arbitrators
1	The disputes shall be decided by a sole arbitrator or
   by three arbitrators.
2	Where the parties have not agreed upon the number
   of arbitrators, the Court shall appoint a sole
   arbitrator, save where it appears to the Court that
   the dispute is such as to warrant the appointment of
   three arbitrators. In such case, the claimant shall
   nominate an arbitrator within a period of 15 days
   from the receipt of the notification of the decision of
   the Court, and the respondent shall nominate an
   arbitrator within a period of 15 days from the receipt
   of the notification of the nomination made by the
   claimant. If a party fails to nominate an arbitrator, the
   appointment shall be made by the Court.
Sole Arbitrator
3	Where the parties have agreed that the dispute shall
   be resolved by a sole arbitrator, they may, by
   agreement, nominate the sole arbitrator for
   confirmation. If the parties fail to nominate a sole
   arbitrator within 30 days from the date when the
   claimant’s Request for Arbitration has been received
   by the other party, or within such additional time as
   may be allowed by the Secretariat, the sole arbitrator
   shall be appointed by the Court.
Three Arbitrators
4	Where the parties have agreed that the dispute shall
   be resolved by three arbitrators, each party shall
   nominate in the Request and the Answer,
   respectively, one arbitrator for confirmation. If a
   party fails to nominate an arbitrator, the appointment
   shall be made by the Court.




                                                          21
ICC Arbitration Rules
THE ARBITRAL TRIBUNAL




5	
  Where the dispute is to be referred to three
  arbitrators, the third arbitrator, who will act as
  president of the arbitral tribunal, shall be appointed
  by the Court, unless the parties have agreed upon
  another procedure for such appointment, in which
  case the nomination will be subject to confirmation
  pursuant to Article 13. Should such procedure not
  result in a nomination within 30 days from the
  confirmation or appointment of the co‑arbitrators or
  any other time limit agreed by the parties or fixed by
  the Court, the third arbitrator shall be appointed by
  the Court.
6	
  Where there are multiple claimants or multiple
  respondents, and where the dispute is to be referred
  to three arbitrators, the multiple claimants, jointly,
  and the multiple respondents, jointly, shall nominate
  an arbitrator for confirmation pursuant to Article 13.
7	
  Where an additional party has been joined, and
  where the dispute is to be referred to three
  arbitrators, the additional party may, jointly with the
  claimant(s) or with the respondent(s), nominate an
  arbitrator for confirmation pursuant to Article 13.
8	
  In the absence of a joint nomination pursuant to
  Articles 12(6) or 12(7) and where all parties are
  unable to agree to a method for the constitution of
  the arbitral tribunal, the Court may appoint each
  member of the arbitral tribunal and shall designate
  one of them to act as president. In such case, the
  Court shall be at liberty to choose any person it
  regards as suitable to act as arbitrator, applying
  Article 13 when it considers this appropriate.




22   ICC Publication 880-4 ENG
                                                             Arbitration
Article 13

Appointment and Confirmation of the Arbitrators
1	
  In confirming or appointing arbitrators, the Court
  shall   consider    the     prospective   arbitrator’s
  nationality, residence and other relationships with
  the countries of which the parties or the other
  arbitrators are nationals and the prospective
  arbitrator’s availability and ability to conduct the
  arbitration in accordance with the Rules. The same
  shall apply where the Secretary General confirms
  arbitrators pursuant to Article 13(2).
2	
  The     Secretary     General     may     confirm     as
  co‑arbitrators, sole arbitrators and presidents of
  arbitral tribunals persons nominated by the parties
  or pursuant to their particular agreements, provided
  that the statement they have submitted contains no
  qualification regarding impartiality or independence
  or that a qualified statement regarding impartiality
  or independence has not given rise to objections.
  Such confirmation shall be reported to the Court at
  its next session. If the Secretary General considers
  that a co-arbitrator, sole arbitrator or president of an
  arbitral tribunal should not be confirmed, the matter
  shall be submitted to the Court.
3	Where the Court is to appoint an arbitrator, it shall
   make the appointment upon proposal of a National
   Committee or Group of the ICC that it considers to
   be appropriate. If the Court does not accept the
   proposal made, or if the National Committee or
   Group fails to make the proposal requested within
   the time limit fixed by the Court, the Court may
   repeat its request, request a proposal from another
   National Committee or Group that it considers to be
   appropriate, or appoint directly any person whom it
   regards as suitable.
4	
  The Court may also appoint directly to act as
  arbitrator any person whom it regards as suitable
  where:
   a)	one or more of the parties is a state or may be
       considered to be a state entity;




                                                       23
ICC Arbitration Rules
THE ARBITRAL TRIBUNAL




     b)	the Court considers that it would be appropriate
         to appoint an arbitrator from a country or
         territory where there is no National Committee or
         Group; or
     c)	
        the President certifies to the Court that
        circumstances exist which, in the President’s
        opinion, make a direct appointment necessary
        and appropriate.
5	The sole arbitrator or the president of the arbitral
   tribunal shall be of a nationality other than those of
   the parties. However, in suitable circumstances and
   provided that none of the parties objects within the
   time limit fixed by the Court, the sole arbitrator or
   the president of the arbitral tribunal may be chosen
   from a country of which any of the parties is a
   national.

Article 14

Challenge of Arbitrators
1	A challenge of an arbitrator, whether for an alleged
   lack of impartiality or independence, or otherwise,
   shall be made by the submission to the Secretariat of
   a written statement specifying the facts and
   circumstances on which the challenge is based.
2	
  For a challenge to be admissible, it must be
  submitted by a party either within 30 days from
  receipt by that party of the notification of the
  appointment or confirmation of the arbitrator, or
  within 30 days from the date when the party making
  the challenge was informed of the facts and
  circumstances on which the challenge is based if
  such date is subsequent to the receipt of such
  notification.
3	The Court shall decide on the admissibility and, at
   the same time, if necessary, on the merits of a
   challenge after the Secretariat has afforded an
   opportunity for the arbitrator concerned, the other
   party or parties and any other members of the
   arbitral tribunal to comment in writing within a
   suitable period of time. Such comments shall be
   communicated to the parties and to the arbitrators.




24    ICC Publication 880-4 ENG
                                                             Arbitration
Article 15

Replacement of Arbitrators
1	
  An arbitrator shall be replaced upon death, upon
  acceptance by the Court of the arbitrator’s
  resignation, upon acceptance by the Court of a
  challenge, or upon acceptance by the Court of a
  request of all the parties.
2	An arbitrator shall also be replaced on the Court’s
   own initiative when it decides that the arbitrator is
   prevented de jure or de facto from fulfilling the
   arbitrator’s functions, or that the arbitrator is not
   fulfilling those functions in accordance with the
   Rules or within the prescribed time limits.
3	When, on the basis of information that has come
   to its attention, the Court considers applying
   Article 15(2), it shall decide on the matter after
   the arbitrator concerned, the parties and any
   other members of the arbitral tribunal have had
   an opportunity to comment in writing within a
   suitable period of time. Such comments shall be
   communicated to the parties and to the arbitrators.
4	When an arbitrator is to be replaced, the Court has
   discretion to decide whether or not to follow the
   original nominating process. Once reconstituted,
   and after having invited the parties to comment, the
   arbitral tribunal shall determine if and to what extent
   prior proceedings shall be repeated before the
   reconstituted arbitral tribunal.
5	
  Subsequent to the closing of the proceedings,
  instead of replacing an arbitrator who has died or
  been removed by the Court pursuant to Articles 15(1)
  or 15(2), the Court may decide, when it considers it
  appropriate, that the remaining arbitrators shall
  continue the arbitration. In making such
  determination, the Court shall take into account the
  views of the remaining arbitrators and of the parties
  and such other matters that it considers appropriate
  in the circumstances.




                                                       25
ICC Arbitration Rules
THE ARBITRAL PROCEEDINGS




Article 16

Transmission of the File to the Arbitral Tribunal
The Secretariat shall transmit the file to the arbitral
tribunal as soon as it has been constituted, provided the
advance on costs requested by the Secretariat at this
stage has been paid.

Article 17

Proof of Authority
At any time after the commencement of the arbitration,
the arbitral tribunal or the Secretariat may require proof
of the authority of any party representatives.

Article 18

Place of the Arbitration
1	
  The place of the arbitration shall be fixed by the
  Court, unless agreed upon by the parties.
2	The arbitral tribunal may, after consultation with the
   parties, conduct hearings and meetings at any
   location it considers appropriate, unless otherwise
   agreed by the parties.
3	The arbitral tribunal may deliberate at any location it
   considers appropriate.

Article 19

Rules Governing the Proceedings
The proceedings before the arbitral tribunal shall be
governed by the Rules and, where the Rules are silent,
by any rules which the parties or, failing them, the
arbitral tribunal may settle on, whether or not reference
is thereby made to the rules of procedure of a national
law to be applied to the arbitration.




26   ICC Publication 880-4 ENG
                                                              Arbitration
Article 20

Language of the Arbitration
In the absence of an agreement by the parties, the
arbitral tribunal shall determine the language or
languages of the arbitration, due regard being given to
all relevant circumstances, including the language of
the contract.

Article 21

Applicable Rules of Law
1	The parties shall be free to agree upon the rules of
   law to be applied by the arbitral tribunal to the merits
   of the dispute. In the absence of any such agreement,
   the arbitral tribunal shall apply the rules of law which
   it determines to be appropriate.
2	
  The arbitral tribunal shall take account of the
  provisions of the contract, if any, between the parties
  and of any relevant trade usages.
3	The arbitral tribunal shall assume the powers of an
   amiable compositeur or decide ex aequo et bono
   only if the parties have agreed to give it such powers.

Article 22

Conduct of the Arbitration
1	The arbitral tribunal and the parties shall make every
   effort to conduct the arbitration in an expeditious
   and cost-effective manner, having regard to the
   complexity and value of the dispute.
2	In order to ensure effective case management, the
   arbitral tribunal, after consulting the parties, may
   adopt such procedural measures as it considers
   appropriate, provided that they are not contrary to
   any agreement of the parties.




                                                        27
ICC Arbitration Rules
THE ARBITRAL PROCEEDINGS




3	Upon the request of any party, the arbitral tribunal
   may make orders concerning the confidentiality of
   the arbitration proceedings or of any other matters
   in connection with the arbitration and may take
   measures for protecting trade secrets and
   confidential information.
4	In all cases, the arbitral tribunal shall act fairly and
   impartially and ensure that each party has a
   reasonable opportunity to present its case.
5	
  The parties undertake to comply with any order
  made by the arbitral tribunal.

Article 23

Terms of Reference
1	
  As soon as it has received the file from the
  Secretariat, the arbitral tribunal shall draw up, on the
  basis of documents or in the presence of the parties
  and in the light of their most recent submissions, a
  document defining its Terms of Reference. This
  document shall include the following particulars:
     a)	the names in full, description, address and other
         contact details of each of the parties and of any
         person(s) representing a party in the arbitration;
     b)	
        the addresses to which notifications and
        communications arising in the course of the
        arbitration may be made;
     c)	a summary of the parties’ respective claims and
         of the relief sought by each party, together with
         the amounts of any quantified claims and, to the
         extent possible, an estimate of the monetary
         value of any other claims;
     d)	
        unless the arbitral tribunal considers it
        inappropriate, a list of issues to be determined;
     e)	
        the names in full, address and other contact
        details of each of the arbitrators;
     f) the place of the arbitration; and




28    ICC Publication 880-4 ENG
                                                            Arbitration
   g)	
      particulars of the applicable procedural rules
      and, if such is the case, reference to the power
      conferred upon the arbitral tribunal to act as
      amiable compositeur or to decide ex aequo et
      bono.
2	
  The Terms of Reference shall be signed by the
  parties and the arbitral tribunal. Within 30 days of
  the date on which the file has been transmitted to it,
  the arbitral tribunal shall transmit to the Court the
  Terms of Reference signed by it and by the parties.
  The Court may extend this time limit pursuant to a
  reasoned request from the arbitral tribunal or on its
  own initiative if it decides it is necessary to do so.
3	
  If any of the parties refuses to take part in the
  drawing up of the Terms of Reference or to sign the
  same, they shall be submitted to the Court for
  approval. When the Terms of Reference have been
  signed in accordance with Article 23(2) or approved
  by the Court, the arbitration shall proceed.
4	After the Terms of Reference have been signed or
   approved by the Court, no party shall make new
   claims which fall outside the limits of the Terms of
   Reference unless it has been authorized to do so by
   the arbitral tribunal, which shall consider the nature
   of such new claims, the stage of the arbitration and
   other relevant circumstances.

Article 24

Case Management Conference and
Procedural Timetable
1	When drawing up the Terms of Reference or as soon
   as possible thereafter, the arbitral tribunal shall
   convene a case management conference to consult
   the parties on procedural measures that may be
   adopted pursuant to Article 22(2). Such measures
   may include one or more of the case management
   techniques described in Appendix IV.




                                                      29
ICC Arbitration Rules
THE ARBITRAL PROCEEDINGS




2	
  During or following such conference, the arbitral
  tribunal shall establish the procedural timetable that
  it intends to follow for the conduct of the arbitration.
  The procedural timetable and any modifications
  thereto shall be communicated to the Court and the
  parties.
3	
  To ensure continued effective case management,
  the arbitral tribunal, after consulting the parties by
  means of a further case management conference or
  otherwise, may adopt further procedural measures
  or modify the procedural timetable.
4	Case management conferences may be conducted
   through a meeting in person, by videoconference,
   telephone or similar means of communication. In the
   absence of an agreement of the parties, the arbitral
   tribunal shall determine the means by which the
   conference will be conducted. The arbitral tribunal
   may request the parties to submit case management
   proposals in advance of a case management
   conference and may request the attendance at any
   case management conference of the parties in
   person or through an internal representative.

Article 25

Establishing the Facts of the Case
1	The arbitral tribunal shall proceed within as short a
   time as possible to establish the facts of the case by
   all appropriate means.
2	After studying the written submissions of the parties
   and all documents relied upon, the arbitral tribunal
   shall hear the parties together in person if any of
   them so requests or, failing such a request, it may of
   its own motion decide to hear them.
3	The arbitral tribunal may decide to hear witnesses,
   experts appointed by the parties or any other
   person, in the presence of the parties, or in their
   absence provided they have been duly summoned.




30   ICC Publication 880-4 ENG
                                                            Arbitration
4	
  The arbitral tribunal, after having consulted the
  parties, may appoint one or more experts, define
  their terms of reference and receive their reports. At
  the request of a party, the parties shall be given the
  opportunity to question at a hearing any such
  expert.
5	
  At any time during the proceedings, the arbitral
  tribunal may summon any party to provide
  additional evidence.
6	The arbitral tribunal may decide the case solely on
   the documents submitted by the parties unless any
   of the parties requests a hearing.

Article 26

Hearings
1	When a hearing is to be held, the arbitral tribunal,
   giving reasonable notice, shall summon the parties
   to appear before it on the day and at the place fixed
   by it.
2	If any of the parties, although duly summoned, fails
   to appear without valid excuse, the arbitral tribunal
   shall have the power to proceed with the hearing.
3	
  The arbitral tribunal shall be in full charge of the
  hearings, at which all the parties shall be entitled to
  be present. Save with the approval of the arbitral
  tribunal and the parties, persons not involved in the
  proceedings shall not be admitted.
4	The parties may appear in person or through duly
   authorized representatives. In addition, they may be
   assisted by advisers.




                                                       31
ICC Arbitration Rules
THE ARBITRAL PROCEEDINGS




Article 27

Closing of the Proceedings and Date for Submission
of Draft Awards
As soon as possible after the last hearing concerning
matters to be decided in an award or the filing of the last
authorized submissions concerning such matters,
whichever is later, the arbitral tribunal shall:
a)	declare the proceedings closed with respect to the
    matters to be decided in the award; and
b)	inform the Secretariat and the parties of the date by
    which it expects to submit its draft award to the
    Court for approval pursuant to Article 34.
After the proceedings are closed, no further submission
or argument may be made, or evidence produced, with
respect to the matters to be decided in the award,
unless requested or authorized by the arbitral tribunal.

Article 28

Conservatory and Interim Measures
1	Unless the parties have otherwise agreed, as soon as
   the file has been transmitted to it, the arbitral tribunal
   may, at the request of a party, order any interim or
   conservatory measure it deems appropriate. The
   arbitral tribunal may make the granting of any such
   measure subject to appropriate security being
   furnished by the requesting party. Any such measure
   shall take the form of an order, giving reasons, or of
   an award, as the arbitral tribunal considers
   appropriate.
2	Before the file is transmitted to the arbitral tribunal,
   and in appropriate circumstances even thereafter,
   the parties may apply to any competent judicial
   authority for interim or conservatory measures. The
   application of a party to a judicial authority for such
   measures or for the implementation of any such
   measures ordered by an arbitral tribunal shall not be
   deemed to be an infringement or a waiver of the
   arbitration agreement and shall not affect the
   relevant powers reserved to the arbitral tribunal.




32   ICC Publication 880-4 ENG
                                                               Arbitration
	Any such application and any measures taken by the
  judicial authority must be notified without delay to
  the Secretariat. The Secretariat shall inform the
  arbitral tribunal thereof.

Article 29

Emergency Arbitrator
1	A party that needs urgent interim or conservatory
   measures that cannot await the constitution of an
   arbitral tribunal (“Emergency Measures”) may make
   an application for such measures pursuant to the
   Emergency Arbitrator Rules in Appendix V. Any
   such application shall be accepted only if it is
   received by the Secretariat prior to the transmission
   of the file to the arbitral tribunal pursuant to Article
   16 and irrespective of whether the party making the
   application has already submitted its Request for
   Arbitration.
2	The emergency arbitrator’s decision shall take the
   form of an order. The parties undertake to comply
   with any order made by the emergency arbitrator.
3	The emergency arbitrator’s order shall not bind the
   arbitral tribunal with respect to any question, issue
   or dispute determined in the order. The arbitral
   tribunal may modify, terminate or annul the order or
   any modification thereto made by the emergency
   arbitrator.
4	The arbitral tribunal shall decide upon any party’s
   requests or claims related to the emergency
   arbitrator proceedings, including the reallocation of
   the costs of such proceedings and any claims arising
   out of or in connection with the compliance or non-
   compliance with the order.
5	Articles 29(1)–29(4) and the Emergency Arbitrator
   Rules set forth in Appendix V (collectively the
   “Emergency Arbitrator Provisions”) shall apply only
   to parties that are either signatories of the arbitration
   agreement under the Rules that is relied upon for the
   application or successors to such signatories.




                                                         33
ICC Arbitration Rules
THE ARBITRAL PROCEEDINGS




6	
  The Emergency Arbitrator Provisions shall not
  apply if:
     a)	the arbitration agreement under the Rules was
         concluded before 1 January 2012;
     b)	
        the parties have agreed to opt out of the
        Emergency Arbitrator Provisions; or
     c)	the parties have agreed to another pre-arbitral
         procedure that provides for the granting of
         conservatory, interim or similar measures.
7	
  The Emergency Arbitrator Provisions are not
  intended to prevent any party from seeking urgent
  interim or conservatory measures from a competent
  judicial authority at any time prior to making an
  application for such measures, and in appropriate
  circumstances even thereafter, pursuant to the
  Rules. Any application for such measures from a
  competent judicial authority shall not be deemed to
  be an infringement or a waiver of the arbitration
  agreement. Any such application and any measures
  taken by the judicial authority must be notified
  without delay to the Secretariat.




34    ICC Publication 880-4 ENG
                                                               Arbitration
Article 30

Expedited Procedure
1   By agreeing to arbitration under the Rules, the
    parties agree that this Article 30 and the Expedited
    Procedure Rules set forth in Appendix VI (collectively
    the “Expedited Procedure Provisions”) shall take
    precedence over any contrary terms of the
    arbitration agreement.

2 The Expedited Procedure           Rules   set   forth   in
  Appendix VI shall apply if:
    a) the amount in dispute does not exceed the limit
       set out in Article 1(2) of Appendix VI at the time of
       the communication referred to in Article 1(3) of
       that Appendix; or
    b) the parties so agree.

3 The Expedited Procedure Provisions shall not apply
  if:
    a) the arbitration agreement under the Rules was
       concluded before the date on which the
       Expedited Procedure Provisions came into force;
    b) the parties have agreed to opt out of the
       Expedited Procedure Provisions; or
    c) the Court, upon the request of a party before the
       constitution of the arbitral tribunal or on its own
       motion, determines that it is inappropriate in the
       circumstances to apply the Expedited Procedure
       Provisions.




                                                          35
ICC Arbitration Rules
AWARDS




Article 31

Time Limit for the Final Award
1	The time limit within which the arbitral tribunal must
   render its final award is six months. Such time limit
   shall start to run from the date of the last signature
   by the arbitral tribunal or by the parties of the Terms
   of Reference or, in the case of application of
   Article 23(3), the date of the notification to the
   arbitral tribunal by the Secretariat of the approval of
   the Terms of Reference by the Court. The Court may
   fix a different time limit based upon the procedural
   timetable established pursuant to Article 24(2).
2	The Court may extend the time limit pursuant to a
   reasoned request from the arbitral tribunal or on its
   own initiative if it decides it is necessary to do so.

Article 32

Making of the Award
1	When the arbitral tribunal is composed of more than
   one arbitrator, an award is made by a majority
   decision. If there is no majority, the award shall be
   made by the president of the arbitral tribunal alone.
2	The award shall state the reasons upon which it is
   based.
3	The award shall be deemed to be made at the place
   of the arbitration and on the date stated therein.

Article 33

Award by Consent
If the parties reach a settlement after the file has been
transmitted to the arbitral tribunal in accordance
with Article 16, the settlement shall be recorded in the
form of an award made by consent of the parties, if so
requested by the parties and if the arbitral tribunal
agrees to do so.




36   ICC Publication 880-4 ENG
                                                                 Arbitration
Article 34

Scrutiny of the Award by the Court
Before signing any award, the arbitral tribunal shall
submit it in draft form to the Court. The Court may lay
down modifications as to the form of the award and,
without affecting the arbitral tribunal’s liberty of decision,
may also draw its attention to points of substance. No
award shall be rendered by the arbitral tribunal until it
has been approved by the Court as to its form.

Article 35

Notification, Deposit and Enforceability of the Award
1	Once an award has been made, the Secretariat shall
   notify to the parties the text signed by the arbitral
   tribunal, provided always that the costs of the
   arbitration have been fully paid to the ICC by the
   parties or by one of them.
2	
  Additional copies certified true by the Secretary
  General shall be made available on request and at
  any time to the parties, but to no one else.
3	By virtue of the notification made in accordance with
   Article 35(1), the parties waive any other form of
   notification or deposit on the part of the arbitral
   tribunal.
4	An original of each award made in accordance with
   the Rules shall be deposited with the Secretariat.
5	The arbitral tribunal and the Secretariat shall assist
   the parties in complying with whatever further
   formalities may be necessary.
6	
  Every award shall be binding on the parties. By
  submitting the dispute to arbitration under the
  Rules, the parties undertake to carry out any award
  without delay and shall be deemed to have waived
  their right to any form of recourse insofar as such
  waiver can validly be made.




                                                           37
ICC Arbitration Rules
AWARDS




Article 36

Correction and Interpretation of the Award;
Remission of Awards
1	On its own initiative, the arbitral tribunal may correct
   a clerical, computational or typographical error, or
   any errors of similar nature contained in an award,
   provided such correction is submitted for approval to
   the Court within 30 days of the date of such award.
2	Any application of a party for the correction of an
   error of the kind referred to in Article 36(1), or for the
   interpretation of an award, must be made to the
   Secretariat within 30 days of the receipt of the award
   by such party, in a number of copies as stated in
   Article 3(1). After transmittal of the application to
   the arbitral tribunal, the latter shall grant the other
   party a short time limit, normally not exceeding
   30 days, from the receipt of the application by that
   party, to submit any comments thereon. The arbitral
   tribunal shall submit its decision on the application in
   draft form to the Court not later than 30 days
   following the expiration of the time limit for the
   receipt of any comments from the other party or
   within such other period as the Court may decide.
3	A decision to correct or to interpret the award shall
   take the form of an addendum and shall constitute
   part of the award. The provisions of Articles 32, 34
   and 35 shall apply mutatis mutandis.
4	
  Where a court remits an award to the arbitral
  tribunal, the provisions of Articles 32, 34, 35 and this
  Article 36 shall apply mutatis mutandis to any
  addendum or award made pursuant to the terms of
  such remission. The Court may take any steps as
  may be necessary to enable the arbitral tribunal to
  comply with the terms of such remission and may fix
  an advance to cover any additional fees and
  expenses of the arbitral tribunal and any additional
  ICC administrative expenses.




38   ICC Publication 880-4 ENG
ICC Arbitration Rules




                                                            Arbitration
COSTS




Article 37

Advance to Cover the Costs of the Arbitration
1   After receipt of the Request, the Secretary General
    may request the claimant to pay a provisional
    advance in an amount intended to cover the costs of
    the arbitration
    a)		until the Terms of Reference have been drawn
        up; or
    b)		 when the Expedited Procedure Provisions apply,
         until the case management conference.

    Any provisional advance paid will be considered as
    a partial payment by the claimant of any advance on
    costs fixed by the Court pursuant to this Article 37.

2	
  As soon as practicable, the Court shall fix the
  advance on costs in an amount likely to cover the
  fees and expenses of the arbitrators and the ICC
  administrative expenses for the claims which have
  been referred to it by the parties, unless any claims
  are made under Article 7 or 8 in which case
  Article 37(4) shall apply. The advance on costs fixed
  by the Court pursuant to this Article 37(2) shall be
  payable in equal shares by the claimant and the
  respondent.
3	
  Where counterclaims are submitted by the
  respondent under Article 5 or otherwise, the Court
  may fix separate advances on costs for the claims
  and the counterclaims. When the Court has fixed
  separate advances on costs, each of the parties shall
  pay the advance on costs corresponding to its
  claims.
4	
  Where claims are made under Article 7 or 8, the
  Court shall fix one or more advances on costs that
  shall be payable by the parties as decided by the
  Court. Where the Court has previously fixed any
  advance on costs pursuant to this Article 37, any
  such advance shall be replaced by the advance(s)
  fixed pursuant to this Article 37(4), and the amount
  of any advance previously paid by any party will be
  considered as a partial payment by such party of its
  share of the advance(s) on costs as fixed by the
  Court pursuant to this Article 37(4).




                                                      39
ICC Arbitration Rules
costs




5	The amount of any advance on costs fixed by the
   Court pursuant to this Article 37 may be subject to
   readjustment at any time during the arbitration. In all
   cases, any party shall be free to pay any other party’s
   share of any advance on costs should such other
   party fail to pay its share.
6	When a request for an advance on costs has not
   been complied with, and after consultation with the
   arbitral tribunal, the Secretary General may direct
   the arbitral tribunal to suspend its work and set a
   time limit, which must be not less than 15 days, on the
   expiry of which the relevant claims shall be
   considered as withdrawn. Should the party in
   question wish to object to this measure, it must make
   a request within the aforementioned period for the
   matter to be decided by the Court. Such party shall
   not be prevented, on the ground of such withdrawal,
   from reintroducing the same claims at a later date in
   another proceeding.
7	If one of the parties claims a right to a set-off with
   regard to any claim, such set-off shall be taken into
   account in determining the advance to cover the
   costs of the arbitration in the same way as a separate
   claim insofar as it may require the arbitral tribunal to
   consider additional matters.

Article 38

Decision as to the Costs of the Arbitration
1	The costs of the arbitration shall include the fees and
   expenses of the arbitrators and the ICC
   administrative expenses fixed by the Court, in
   accordance with the scales in force at the time of the
   commencement of the arbitration, as well as the fees
   and expenses of any experts appointed by the
   arbitral tribunal and the reasonable legal and other
   costs incurred by the parties for the arbitration.
2	The Court may fix the fees of the arbitrators at a
   figure higher or lower than that which would result
   from the application of the relevant scale should this
   be deemed necessary due to the exceptional
   circumstances of the case.




40   ICC Publication 880-4 ENG
                                                            Arbitration
3	
  At any time during the arbitral proceedings, the
  arbitral tribunal may make decisions on costs, other
  than those to be fixed by the Court, and order
  payment.
4	The final award shall fix the costs of the arbitration
   and decide which of the parties shall bear them or in
   what proportion they shall be borne by the parties.
5	In making decisions as to costs, the arbitral tribunal
   may take into account such circumstances as it
   considers relevant, including the extent to which
   each party has conducted the arbitration in an
   expeditious and cost-effective manner.
6	In the event of the withdrawal of all claims or the
   termination of the arbitration before the rendering of
   a final award, the Court shall fix the fees and
   expenses of the arbitrators and the ICC
   administrative expenses. If the parties have not
   agreed upon the allocation of the costs of the
   arbitration or other relevant issues with respect to
   costs, such matters shall be decided by the arbitral
   tribunal. If the arbitral tribunal has not been
   constituted at the time of such withdrawal or
   termination, any party may request the Court to
   proceed with the constitution of the arbitral tribunal
   in accordance with the Rules so that the arbitral
   tribunal may make decisions as to costs.




                                                       41
ICC Arbitration Rules
MISCELLANEOUS




Article 39

Modified Time Limits
1	The parties may agree to shorten the various time
   limits set out in the Rules. Any such agreement
   entered into subsequent to the constitution of an
   arbitral tribunal shall become effective only upon the
   approval of the arbitral tribunal.
2	The Court, on its own initiative, may extend any time
   limit which has been modified pursuant to Article 39(1)
   if it decides that it is necessary to do so in order that
   the arbitral tribunal and the Court may fulfil their
   responsibilities in accordance with the Rules.

Article 40

Waiver
A party which proceeds with the arbitration without
raising its objection to a failure to comply with any
provision of the Rules, or of any other rules applicable to
the proceedings, any direction given by the arbitral
tribunal, or any requirement under the arbitration
agreement relating to the constitution of the arbitral
tribunal or the conduct of the proceedings, shall be
deemed to have waived its right to object.

Article 41

Limitation of Liability
The arbitrators, any person appointed by the arbitral
tribunal, the emergency arbitrator, the Court and its
members, the ICC and its employees, and the ICC
National Committees and Groups and their employees
and representatives shall not be liable to any person for
any act or omission in connection with the arbitration,
except to the extent such limitation of liability is
prohibited by applicable law.

Article 42

General Rule
In all matters not expressly provided for in the Rules, the
Court and the arbitral tribunal shall act in the spirit of
the Rules and shall make every effort to make sure that
the award is enforceable at law.


42   ICC Publication 880-4 ENG
ICC Arbitration Rules




                                                            Arbitration
APPENDIX I – STATUTES OF THE INTERNATIONAL
COURT OF ARBITRATION




Article 1

Function
1	The function of the International Court of Arbitration
   of the International Chamber of Commerce (the
   “Court”) is to ensure the application of the Rules
   of Arbitration of the International Chamber of
   Commerce, and it has all the necessary powers
   for that purpose.
2	
  As an autonomous body, it carries out these
  functions in complete independence from the ICC
  and its organs.
3	Its members are independent from the ICC National
   Committees and Groups.

Article 2

Composition of the Court
The Court shall consist of a President, Vice-Presidents,
and members and alternate members (collectively
designated as members). In its work it is assisted by its
Secretariat (Secretariat of the Court).

Article 3

Appointment
1	The President is elected by the ICC World Council
   upon the recommendation of the Executive Board of
   the ICC.
2	The ICC World Council appoints the Vice-Presidents
   of the Court from among the members of the Court
   or otherwise.
3	Its members are appointed by the ICC World Council
   on the proposal of National Committees or Groups,
   one member for each National Committee or Group.
   On the proposal of the President of the Court, the
   World Council may appoint members in countries
   and territories where there is no National Committee
   or Group.
4	On the proposal of the President of the Court, the
   World Council may appoint alternate members.




                                                      43
ICC Arbitration Rules
APPENDIX I – STATUTES OF THE INTERNATIONAL
COURT OF ARBITRATION




5	The term of office of all members, including, for the
   purposes of this paragraph, the President and Vice-
   Presidents, is three years. If a member is no longer
   in a position to exercise the member’s functions, a
   successor is appointed by the World Council for the
   remainder of the term. Upon the recommendation
   of the Executive Board, the duration of the term of
   office of any member may be extended beyond
   three years if the World Council so decides.

Article 4

Plenary Session of the Court
The Plenary Sessions of the Court are presided over by
the President or, in the President’s absence, by one of
the Vice-Presidents designated by the President. The
deliberations shall be valid when at least six members
are present. Decisions are taken by a majority vote, the
President or Vice-President, as the case may be, having
a casting vote in the event of a tie.

Article 5

Committees
The Court may set up one or more Committees and
establish the functions and organization of such
Committees.

Article 6

Confidentiality
The work of the Court is of a confidential nature which
must be respected by everyone who participates in
that work in whatever capacity. The Court lays down the
rules regarding the persons who can attend the
meetings of the Court and its Committees and who are
entitled to have access to materials related to the work
of the Court and its Secretariat.




44   ICC Publication 880-4 ENG
                                                           Arbitration
Article 7

Modification of the Rules of Arbitration
Any proposal of the Court for a modification of the
Rules is laid before the Commission on Arbitration and
ADR before submission to the Executive Board of the
ICC for approval, provided, however, that the Court, in
order to take account of developments in information
technology, may propose to modify or supplement
the provisions of Article 3 of the Rules or any related
provisions in the Rules without laying any such proposal
before the Commission.




                                                     45
ICC Arbitration Rules
APPENDIX II – Internal rules of the
International Court of Arbitration




Article 1

Confidential Character of the Work of the International
Court of Arbitration
1	For the purposes of this Appendix, members of the
   Court include the President and Vice-Presidents of
   the Court.
2	The sessions of the Court, whether plenary or those
   of a Committee of the Court, are open only to its
   members and to the Secretariat.
3	
  However, in exceptional circumstances, the
  President of the Court may invite other persons to
  attend. Such persons must respect the confidential
  nature of the work of the Court.
4	The documents submitted to the Court, or drawn up
   by it or the Secretariat in the course of the Court’s
   proceedings, are communicated only to the
   members of the Court and to the Secretariat and to
   persons authorized by the President to attend Court
   sessions.
5	The President or the Secretary General of the Court
   may authorize researchers undertaking work of an
   academic nature to acquaint themselves with
   awards and other documents of general interest,
   with the exception of memoranda, notes, statements
   and documents remitted by the parties within the
   framework of arbitration proceedings.
6	
  Such authorization shall not be given unless the
  beneficiary has undertaken to respect the confidential
  character of the documents made available and
  to refrain from publishing anything based upon
  information contained therein without having
  previously submitted the text for approval to the
  Secretary General of the Court.
7	
  The Secretariat will in each case submitted to
  arbitration under the Rules retain in the archives of
  the Court all awards, Terms of Reference and
  decisions of the Court, as well as copies of the
  pertinent correspondence of the Secretariat.




46   ICC Publication 880-4 ENG
                                                           Arbitration
8	Any documents, communications or correspondence
   submitted by the parties or the arbitrators may be
   destroyed unless a party or an arbitrator requests in
   writing within a period fixed by the Secretariat the
   return of such documents, communications or
   correspondence. All related costs and expenses for
   the return of those documents shall be paid by such
   party or arbitrator.

Article 2

Participation of Members of the International Court
of Arbitration in ICC Arbitration
1	The President and the members of the Secretariat of
   the Court may not act as arbitrators or as counsel in
   cases submitted to ICC arbitration.
2	
  The Court shall not appoint Vice-Presidents or
  members of the Court as arbitrators. They may,
  however, be proposed for such duties by one or
  more of the parties, or pursuant to any other
  procedure agreed upon by the parties, subject to
  confirmation.
3	When the President, a Vice-President or a member
   of the Court or of the Secretariat is involved in any
   capacity whatsoever in proceedings pending before
   the Court, such person must inform the Secretary
   General of the Court upon becoming aware of such
   involvement.
4	Such person must be absent from the Court session
   whenever the matter is considered by the Court and
   shall not participate in the discussions or in the
   decisions of the Court.
5	
  Such person will not receive any material
  documentation or information pertaining to such
  proceedings.




                                                      47
ICC Arbitration Rules
APPENDIX II – Internal rules of the
International Court of Arbitration




Article 3

Relations Between the Members of the Court and
the ICC National Committees and Groups
1	By virtue of their capacity, the members of the Court
   are independent of the ICC National Committees
   and Groups which proposed them for appointment
   by the ICC World Council.
2	
  Furthermore, they must regard as confidential,
  vis‑à‑vis the said National Committees and Groups,
  any information concerning individual cases with
  which they have become acquainted in their
  capacity as members of the Court, except when they
  have been requested by the President of the Court,
  by a Vice-President of the Court authorized by the
  President of the Court, or by the Court’s Secretary
  General to communicate specific information to
  their respective National Committees or Groups.

Article 4

Committee of the Court
1	In accordance with the provisions of Article 1(4) of
   the Rules and Article 5 of Appendix I, the Court
   hereby establishes a Committee of the Court.
2	
  The members of the Committee consist of a
  president and at least two other members. The
  President of the Court acts as the president of the
  Committee. In the President’s absence or otherwise
  at the President’s request, a Vice-President of the
  Court or, in exceptional circumstances, another
  member of the Court may act as president of the
  Committee.
3	
  The other two members of the Committee are
  appointed by the Court from among the Vice-
  Presidents or the other members of the Court. At
  each Plenary Session the Court appoints the
  members who are to attend the meetings of the
  Committee to be held before the next Plenary
  Session.
4	
  The Committee meets when convened by its
  president. Two members constitute a quorum.




48   ICC Publication 880-4 ENG
                                                              Arbitration
5	(a)	The Court shall determine the decisions that may
         be taken by the Committee.
	
 (b)	
    The decisions of the Committee are taken
    unanimously.
	(c)	When the Committee cannot reach a decision or
       deems it preferable to abstain, it transfers the
       case to the next Plenary Session, making any
       suggestions it deems appropriate.
	(d)	
     The Committee’s decisions are brought to the
     notice of the Court at its next Plenary Session.

6	
  For the purpose of expedited procedures and in
  accordance with the provisions of Article 1(4) of the
  Rules and Article 5 of Appendix I, the Court may
  exceptionally establish a Committee consisting of
  one member. Articles 4(2), 4(3), 4(4), 4(5),
  subparagraphs b) and c), of this Appendix II shall not
  apply.

Article 5

Court Secretariat
1	In the Secretary General’s absence or otherwise at
   the Secretary General’s request, the Deputy
   Secretary General and/or the General Counsel shall
   have the authority to refer matters to the Court,
   confirm arbitrators, certify true copies of awards and
   request the payment of a provisional advance,
   respectively provided for in Articles 6(3), 13(2), 35(2)
   and 37(1) of the Rule, as well as to take the measure
   provided for in Article 37(6).
2	The Secretariat may, with the approval of the Court,
   issue notes and other documents for the information
   of the parties and the arbitrators, or as necessary for
   the proper conduct of the arbitral proceedings.
3	Offices of the Secretariat may be established outside
   the headquarters of the ICC. The Secretariat shall
   keep a list of offices designated by the Secretary
   General. Requests for Arbitration may be submitted
   to the Secretariat at any of its offices, and the
   Secretariat’s functions under the Rules may be
   carried out from any of its offices, as instructed by
   the Secretary General, Deputy Secretary General or
   General Counsel.




                                                        49
ICC Arbitration Rules
APPENDIX II – Internal rules of the
International Court of Arbitration




Article 6

Scrutiny of Arbitral Awards
When the Court scrutinizes draft awards in accordance
with Article 34 of the Rules, it considers, to the extent
practicable, the requirements of mandatory law at the
place of the arbitration.




50   ICC Publication 880-4 ENG
ICC Arbitration Rules




                                                            Arbitration
APPENDIX III – Arbitration Costs and Fees




Article 1

Advance on Costs
1	Each request to commence an arbitration pursuant
   to the Rules must be accompanied by a filing fee of
   US$ 5,000. Such payment is non-refundable and
   shall be credited to the claimant’s portion of the
   advance on costs.
2	
  The provisional advance fixed by the Secretary
  General according to Article 37(1) of the Rules shall
  normally not exceed the amount obtained by adding
  together the ICC administrative expenses, the
  minimum of the fees (as set out in the scales
  hereinafter) based upon the amount of the claim and
  the expected reimbursable expenses of the arbitral
  tribunal incurred with respect to the drafting of the
  Terms of Reference or the holding of the case
  management conference. If such amount is not
  quantified, the provisional advance shall be fixed at
  the discretion of the Secretary General. Payment by
  the claimant shall be credited to its share of the
  advance on costs fixed by the Court.
3	In general, the arbitral tribunal shall, in accordance
   with Article 37(6) of the Rules, proceed only with
   respect to those claims or counterclaims in regard to
   which the whole of the advance on costs has been
   paid.
4	The advance on costs fixed by the Court according
   to Articles 37(2) or 37(4) of the Rules comprises the
   fees of the arbitrator or arbitrators (hereinafter
   referred to as “arbitrator”), any arbitration-related
   expenses of the arbitrator and the ICC administrative
   expenses.
5	Each party shall pay its share of the total advance on
   costs in cash. However, if a party’s share of the
   advance on costs is greater than US$ 500,000 (the
   “Threshold Amount”), such party may post a bank
   guarantee for any amount above the Threshold
   Amount. The Court may modify the Threshold
   Amount at any time at its discretion.




                                                       51
ICC Arbitration Rules
APPENDIX III – Arbitration Costs and Fees




6	The Court may authorize the payment of advances
   on costs, or any party’s share thereof, in instalments,
   subject to such conditions as the Court thinks fit,
   including the payment of additional ICC administrative
   expenses.
7	A party that has already paid in full its share of the
   advance on costs fixed by the Court may, in
   accordance with Article 37(5) of the Rules, pay the
   unpaid portion of the advance owed by the
   defaulting party by posting a bank guarantee.
8	When the Court has fixed separate advances on costs
   pursuant to Article 37(3) of the Rules, the Secretariat
   shall invite each party to pay the amount of the
   advance corresponding to its respective claim(s).
9	When, as a result of the fixing of separate advances
   on costs, the separate advance fixed for the claim of
   either party exceeds one half of such global advance
   as was previously fixed (in respect of the same
   claims and counterclaims that are the subject of
   separate advances), a bank guarantee may be
   posted to cover any such excess amount. In the
   event that the amount of the separate advance is
   subsequently increased, at least one half of the
   increase shall be paid in cash.
10	The Secretariat shall establish the terms governing
    all bank guarantees which the parties may post
    pursuant to the above provisions.
11	As provided in Article 37(5) of the Rules, the advance
    on costs may be subject to readjustment at any time
    during the arbitration, in particular to take into
    account fluctuations in the amount in dispute,
    changes in the amount of the estimated expenses of
    the arbitrator, or the evolving difficulty or complexity
    of arbitration proceedings.
12	Before any expertise ordered by the arbitral tribunal
    can be commenced, the parties, or one of them, shall
    pay an advance on costs fixed by the arbitral tribunal
    sufficient to cover the expected fees and expenses of
    the expert as determined by the arbitral tribunal. The
    arbitral tribunal shall be responsible for ensuring the
    payment by the parties of such fees and expenses.
13	The amounts paid as advances on costs do not yield
    interest for the parties or the arbitrator.




52   ICC Publication 880-4 ENG
                                                              Arbitration
Article 2

Costs and Fees
1	Subject to Article 38(2) of the Rules, the Court shall
   fix the fees of the arbitrator in accordance with the
   scales hereinafter set out or, where the amount in
   dispute is not stated, at its discretion.
2	In setting the arbitrator’s fees, the Court shall take
   into consideration the diligence and efficiency of the
   arbitrator, the time spent, the rapidity of the
   proceedings, the complexity of the dispute and the
   timeliness of the submission of the draft award, so as
   to arrive at a figure within the limits specified or, in
   exceptional circumstances (Article 38(2) of the
   Rules), at a figure higher or lower than those limits.
3	
  When a case is submitted to more than one
  arbitrator, the Court, at its discretion, shall have the
  right to increase the total fees up to a maximum
  which shall normally not exceed three times the fees
  of one arbitrator.
4	
  The arbitrator’s fees and expenses shall be fixed
  exclusively by the Court as required by the Rules.
  Separate fee arrangements between the parties and
  the arbitrator are contrary to the Rules.
5	The Court shall fix the ICC administrative expenses
   of each arbitration in accordance with the scales
   hereinafter set out or, where the amount in dispute is
   not stated, at its discretion. Where the parties have
   agreed upon additional services, or in exceptional
   circumstances, the Court may fix the ICC
   administrative expenses at a lower or higher figure
   than that which would result from the application of
   such scale, provided that such expenses shall
   normally not exceed the maximum amount of the
   scale.
6	At any time during the arbitration, the Court may
   fix as payable a portion of the ICC administrative
   expenses corresponding to services that have already
   been performed by the Court and the Secretariat.
7	The Court may require the payment of administrative
   expenses in addition to those provided in the scale of
   administrative expenses as a condition for holding
   an arbitration in abeyance at the request of the
   parties or of one of them with the acquiescence of
   the other.


                                                        53
ICC Arbitration Rules
APPENDIX III – Arbitration Costs and Fees




8	If an arbitration terminates before the rendering of a
   final award, the Court shall fix the fees and expenses
   of the arbitrators and the ICC administrative
   expenses at its discretion, taking into account the
   stage attained by the arbitral proceedings and any
   other relevant circumstances.
9	Any amount paid by the parties as an advance on
   costs exceeding the costs of the arbitration fixed by
   the Court shall be reimbursed to the parties having
   regard to the amounts paid.
10	In the case of an application under Article 36(2) of
    the Rules or of a remission pursuant to Article 36(4)
    of the Rules, the Court may fix an advance to cover
    additional fees and expenses of the arbitral tribunal
    and additional ICC administrative expenses and may
    make the transmission of such application to the
    arbitral tribunal subject to the prior cash payment in
    full to the ICC of such advance. The Court shall fix at
    its discretion the costs of the procedure following an
    application or a remission, which shall include any
    possible fees of the arbitrator and ICC administrative
    expenses, when approving the decision of the
    arbitral tribunal.
11	
   The Secretariat may require the payment of
   administrative expenses in addition to those
   provided in the scale of administrative expenses for
   any expenses arising in relation to a request pursuant
   to Article 35(5) of the Rules.
12	
   When an arbitration is preceded by proceedings
   under the ICC Mediation Rules, one half of the ICC
   administrative expenses paid for such proceedings
   shall be credited to the ICC administrative expenses
   of the arbitration.
13	Amounts paid to the arbitrator do not include any
    possible value added tax (VAT) or other taxes or
    charges and imposts applicable to the arbitrator’s
    fees. Parties have a duty to pay any such taxes or
    charges; however, the recovery of any such charges
    or taxes is a matter solely between the arbitrator and
    the parties.
14	Any ICC administrative expenses may be subject to
    value added tax (VAT) or charges of a similar nature
    at the prevailing rate.




54   ICC Publication 880-4 ENG
                                                            Arbitration
Article 3

Scales of Administrative Expenses and
Arbitrator’s Fees
1	
  The scales of administrative expenses and
  arbitrator’s fees set forth below shall be effective as
  of 1 January 2017 in respect of all arbitrations
  commenced on or after such date, irrespective of
  the version of the Rules applying to such arbitrations.
2	To calculate the ICC administrative expenses and the
   arbitrator’s fees, the amounts calculated for each
   successive tranche of the amount in dispute must be
   added together, except that where the amount in
   dispute is over US$ 500 million, a flat amount of
   US$ 150,000 shall constitute the entirety of the ICC
   administrative expenses.
3 The scales of administrative expenses and
  arbitrator’s fees for the expedited procedure set
  forth below shall be effective as of 1 March 2017 in
  respect of all arbitrations commenced on or after
  such date, irrespective of the version of the Rules
  applying to such arbitrations. When parties have
  agreed to the expedited procedure pursuant to
  Article 30(2), subparagraph b), the scales for the
  expedited procedure will apply.

4	All amounts fixed by the Court or pursuant to any of
   the appendices to the Rules are payable in US$
   except where prohibited by law or decided
   otherwise by the Court, in which case the ICC may
   apply a different scale and fee arrangement in
   another currency.




                                                      55
56
                            A Administrative Expenses                                          B Arbitrator’s Fees
                            Amount in dispute                               Administrative     Amount in dispute (in US Dollars)                                   Fees**
                            (in US Dollars)                                    expenses*                                                                 minimum                 maximum
                            up to 50,000                                            $5,000     up to 50,000                                                $3,000                18.0200%

                            from 50,001 to 100,000                                    1.53%    from 50,001 to 100,000                                    2.6500%                 13.5680%

                            from 100,001 to 200,000                                  2.72%     from 100,001 to 200,000                                    1.4310%                 7.6850%

                            from 200,001 to 500,000                                  2.25%     from 200,001 to 500,000                                    1.3670%                 6.8370%      arbitrator’s fees

                            from 500,001 to 1,000,000                                 1.62%    from 500,001 to 1,000,000                                 0.9540%                  4.0280%

                            from 1,000,001 to 2,000,000                             0.788%     from 1,000,001 to 2,000,000                               0.6890%                  3.6040%
                                                                                                                                                                                                                                       ICC Arbitration Rules




ICC Publication 880-4 ENG
                            from 2,000,001 to 5,000,000                              0.46%     from 2,000,001 to 5,000,000                               0.3750%                   1.3910%

                            from 5,000,001 to 10,000,000                             0.25%     from 5,000,001 to 10,000,000                               0.1280%                 0.9100%

                            from 10,000,001 to 30,000,000                            0.10%     from 10,000,001 to 30,000,000                             0.0640%                   0.2410%

                            from 30,000,001 to 50,000,000                            0.09%     from 30,000,001 to 50,000,000                             0.0590%                  0.2280%

                            from 50,000,001 to 80,000,000                            0.01%     from 50,000,001 to 80,000,000                             0.0330%                   0.1570%
                                                                                                                                                                                               scales of administrative expenses and




                            from 80,000,001 to 500,000,000                         0.0123%     from 80,000,001 to 100,000,000                             0.0210%                  0.1150%

                            over 500,000,000                                     $150,000      from 100,000,001 to 500,000,000                            0.0110%                 0.0580%
                                                                                                                                                                                                                                       APPENDIX III – Arbitration Costs and Fees




                            * For illustrative purposes only, the table on page 57 indicates   over 500,000,000                                          0.0100%                 0.0400%
                            the resulting administrative expenses in US$ when the proper
                                                                                               ** For illustrative purposes only, the table on page 58 indicates the resulting range of fees
                            calculations have been made.
                                                                                               in US$ when the proper calculations have been made.
     Amount in Dispute                A Administrative Expenses*
     (in US Dollars)                  (in US Dollars)

     up to 50,000                     5,000
     from 50,001 to 100,000           5,000     + 1.53% of amt. over 50,000
     from 100,001 to 200,000          5,765     + 2.72% of amt. over 100,000
     from 200,001 to 500,000          8,485     + 2.25% of amt. over 200,000
                                                                                    arbitrator’s fees



     from 500,001 to 1,000,000        15,235    + 1.62% of amt. over 500,000
     from 1,000,001 to 2,000,000      23,335    + 0.788% of amt. over 1,000,000
     from 2,000,001 to 5,000,000      31,215    + 0.46% of amt. over 2,000,000
     from 5,000,001 to 10,000,000     45,015    + 0.25% of amt. over 5,000,000
     from 10,000,001 to 30,000,000    57,515    + 0.10% of amt. over 10,000,000
     from 30,000,001 to 50,000,000    77,515    + 0.09% of amt. over 30,000,000
     from 50,000,001 to 80,000,000    95,515    + 0.01% of amt. over 50,000,000
     from 80,000,001 to 500,000,000   98,515    + 0.0123% of amt. over 80,000,000
                                                                                    scales of administrative expenses and




     over 500,000,000                 150,000
     * See page 56.




57
                                                                                                                            Arbitration
58
                            Amount in Dispute                 B Arbitrator’s Fees**
                            (in US Dollars)                   (in US Dollars)
                                                              Minimum                                      Maximum

                            up to 50,000                      3,000                                        18.0200% of amount in dispute
                            from 50,001 to 100,000            3,000 + 2.6500% of amt. over 50,000          9,010    + 13.5680% of amt. over 50,000
                            from 100,001 to 200,000           4,325   + 1.4310% of amt. over 100,000       15,794   + 7.6850% of amt. over 100,000
                                                                                                                                                        arbitrator’s fees
                            from 200,001 to 500,000           5,756   + 1.3670% of amt. over 200,000       23,479   + 6.8370% of amt. over 200,000
                            from 500,001 to 1,000,000         9,857   + 0.9540% of amt. over 500,000       43,990 + 4.0280% of amt. over 500,000
                            from 1,000,001 to 2,000,000       14,627 + 0.6890% of amt. over 1,000,000      64,130   + 3.6040% of amt. over 1,000,000
                                                                                                                                                                                                ICC Arbitration Rules




ICC Publication 880-4 ENG
                            from 2,000,001 to 5,000,000       21,517 + 0.3750% of amt. over 2,000,000      100,170 + 1.3910% of amt. over 2,000,000
                            from 5,000,001 to 10,000,000      32,767 + 0.1280% of amt. over 5,000,000      141,900 + 0.9100% of amt. over 5,000,000
                            from 10,000,001 to 30,000,000     39,167 + 0.0640% of amt. over 10,000,000     187,400 + 0.2410% of amt. over 10,000,000
                            from 30,000,001 to 50,000,000     51,967 + 0.0590% of amt. over 30,000,000     235,600 + 0.2280% of amt. over 30,000,000
                            from 50,000,001 to 80,000,000     63,767 + 0.0330% of amt. over 50,000,000     281,200 + 0.1570% of amt. over 50,000,000
                                                                                                                                                        scales of administrative expenses and




                            from 80,000,001 to 100,000,000    73,667 + 0.0210% of amt. over 80,000,000     328,300 + 0.1150% of amt. over 80,000,000
                            from 100,000,001 to 500,000,000   77,867 + 0.0110% of amt. over 100,000,000    351,300 + 0.0580% of amt. over 100,000,000
                                                                                                                                                                                                APPENDIX III – Arbitration Costs and Fees




                            over 500,000,000                  121,867 + 0.0100% of amt. over 500,000,000   583,300 + 0.0400% of amt. over 500,000,000
                            ** See page 56.
     A Administrative Expenses                                          B Arbitrator’s Fees
     Amount in dispute                               Administrative     Amount in dispute (in US Dollars)                                   Fees**
     (in US Dollars)                                    expenses*                                                                 minimum                 maximum
     up to 50,000                                            $5,000     up to 50,000                                                $2,400                 14.4160%

     from 50,001 to 100,000                                    1.53%    from 50,001 to 100,000                                     2.1200%                10.8544%

     from 100,001 to 200,000                                  2.72%     from 100,001 to 200,000                                     1.1448%                 6.1480%

     from 200,001 to 500,000                                  2.25%     from 200,001 to 500,000                                    1.0936%                 5.4696%

     from 500,001 to 1,000,000                                 1.62%    from 500,001 to 1,000,000                                  0.7632%                 3.2224%

     from 1,000,001 to 2,000,000                             0.788%     from 1,000,001 to 2,000,000                                0.5512%                 2.8832%

     from 2,000,001 to 5,000,000                              0.46%     from 2,000,001 to 5,000,000                               0.3000%                    1.1128%

     from 5,000,001 to 10,000,000                             0.25%     from 5,000,001 to 10,000,000                               0.1024%                 0.7280%

     from 10,000,001 to 30,000,000                            0.10%     from 10,000,001 to 30,000,000                              0.0512%                  0.1928%

     from 30,000,001 to 50,000,000                            0.09%     from 30,000,001 to 50,000,000                             0.0472%                   0.1824%

     from 50,000,001 to 80,000,000                            0.01%     from 50,000,001 to 80,000,000                             0.0264%                   0.1256%
                                                                                                                                                                        scales of administrative expenses and




     from 80,000,001 to 500,000,000                         0.0123%     from 80,000,001 to 100,000,000                             0.0168%                 0.0920%

     over 500,000,000                                     $150,000      from 100,000,001 to 500,000,000                           0.0088%                  0.0464%

     * For illustrative purposes only, the table on page 60 indicates   over 500,000,000                                          0.0080%                  0.0320%
                                                                                                                                                                        arbitrator’s fees for the expedited procedure




     the resulting administrative expenses in US$ when the proper
                                                                        ** For illustrative purposes only, the table on page 61 indicates the resulting range of fees
     calculations have been made.
                                                                        in US$ when the proper calculations have been made.




59
                                                                                                                                                                                                                        Arbitration
                            Amount in Dispute                A Administrative Expenses*




60
                            (in US Dollars)                  (in US Dollars)

                            up to 50,000                     5,000
                            from 50,001 to 100,000           5,000     + 1.53% of amt. over 50,000
                            from 100,001 to 200,000          5,765     + 2.72% of amt. over 100,000
                            from 200,001 to 500,000          8,485     + 2.25% of amt. over 200,000
                            from 500,001 to 1,000,000        15,235    + 1.62% of amt. over 500,000
                            from 1,000,001 to 2,000,000      23,335    + 0.788% of amt. over 1,000,000
                            from 2,000,001 to 5,000,000      31,215    + 0.46% of amt. over 2,000,000
                                                                                                                                                           ICC Arbitration Rules




ICC Publication 880-4 ENG
                            from 5,000,001 to 10,000,000     45,015    + 0.25% of amt. over 5,000,000
                            from 10,000,001 to 30,000,000    57,515    + 0.10% of amt. over 10,000,000
                            from 30,000,001 to 50,000,000    77,515    + 0.09% of amt. over 30,000,000
                            from 50,000,001 to 80,000,000    95,515    + 0.01% of amt. over 50,000,000
                            from 80,000,001 to 500,000,000   98,515    + 0.0123% of amt. over 80,000,000
                                                                                                           scales of administrative expenses and




                            over 500,000,000                 150,000
                            * See page 59.
                                                                                                                                                           APPENDIX III – Arbitration Costs and Fees




                                                                                                           arbitrator’s fees for the expedited procedure
     Amount in Dispute                 B Arbitrator’s Fees**
     (in US Dollars)                   (in US Dollars)
                                       Minimum                                     Maximum

     up to 50,000                      2,400                                       14.4160% of amount in dispute
     from 50,001 to 100,000            2,400 + 2.1200% of amt. over 50,000         7,208    + 10.8544% of amt. over 50,000
     from 100,001 to 200,000           3,460 + 1.1448% of amt. over 100,000        12,635   + 6.1480% of amt. over 100,000
     from 200,001 to 500,000           4,605 + 1.0936% of amt. over 200,000        18,783   + 5.4696% of amt. over 200,000
     from 500,001 to 1,000,000         7,886    + 0.7632% of amt. over 500,000     35,192   + 3.2224% of amt. over 500,000
     from 1,000,001 to 2,000,000       11,702 + 0.5512% of amt. over 1,000,000     51,304   + 2.8832% of amt. over 1,000,000
     from 2,000,001 to 5,000,000       17,214   + 0.3000% of amt. over 2,000,000   80,136   + 1.1128% of amt. over 2,000,000
     from 5,000,001 to 10,000,000      26,214 + 0.1024% of amt. over 5,000,000     113,520 + 0.7280% of amt. over 5,000,000
     from 10,000,001 to 30,000,000     31,334 + 0.0512% of amt. over 10,000,000    149,920 + 0.1928% of amt. over 10,000,000
     from 30,000,001 to 50,000,000     41,574 + 0.0472% of amt. over 30,000,000    188,480 + 0.1824% of amt. over 30,000,000
     from 50,000,001 to 80,000,000     51,014 + 0.0264% of amt. over 50,000,000    224,960 + 0.1256% of amt. over 50,000,000
                                                                                                                                scales of administrative expenses and




     from 80,000,001 to 100,000,000    58,934 + 0.0168% of amt. over 80,000,000    262,640 + 0.0920% of amt. over 80,000,000
     from 100,000,001 to 500,000,000   62,294 + 0.0088% of amt. over 100,000,000   281,040 + 0.0464% of amt. over 100,000,000
     over 500,000,000                  97,494 + 0.0080% of amt. over 500,000,000   466,640 + 0.0320% of amt. over 500,000,000
                                                                                                                                arbitrator’s fees for the expedited procedure




     ** See page 59.




61
                                                                                                                                                                                Arbitration
ICC Arbitration Rules
APPENDIX IV – Case Management Techniques




The following are examples of case management
techniques that can be used by the arbitral tribunal and
the parties for controlling time and cost. Appropriate
control of time and cost is important in all cases. In cases
of low complexity and low value, it is particularly
important to ensure that time and costs are
proportionate to what is at stake in the dispute.
a)	
   Bifurcating the proceedings or rendering one or
   more partial awards on key issues, when doing so
   may genuinely be expected to result in a more
   efficient resolution of the case.
b)	Identifying issues that can be resolved by agreement
    between the parties or their experts.
c)	Identifying issues to be decided solely on the basis
    of documents rather than through oral evidence or
    legal argument at a hearing.
d)	Production of documentary evidence:
	
 (i)	
     requiring the parties to produce with their
     submissions the documents on which they rely;
	
 (ii)	
      avoiding requests for document production
      when appropriate in order to control time and
      cost;
	
 (iii)	
      in those cases where requests for document
      production are considered appropriate, limiting
      such requests to documents or categories of
      documents that are relevant and material to the
      outcome of the case;
	
 (iv)	
     establishing reasonable time limits for the
     production of documents;
	
 (v)	
     using a schedule of document production to
     facilitate the resolution of issues in relation to the
     production of documents.
e)	Limiting the length and scope of written submissions
    and written and oral witness evidence (both fact
    witnesses and experts) so as to avoid repetition and
    maintain a focus on key issues.




62   ICC Publication 880-4 ENG
                                                             Arbitration
f)	
   Using telephone or video conferencing for
   procedural and other hearings where attendance in
   person is not essential and use of IT that enables
   online communication among the parties, the
   arbitral tribunal and the Secretariat of the Court.
g)	
   Organizing a pre-hearing conference with the
   arbitral tribunal at which arrangements for a hearing
   can be discussed and agreed and the arbitral
   tribunal can indicate to the parties issues on which it
   would like the parties to focus at the hearing.
h)	Settlement of disputes:
	(i)	informing the parties that they are free to settle
       all or part of the dispute either by negotiation or
       through any form of amicable dispute resolution
       methods such as, for example, mediation under
       the ICC Mediation Rules;
	
 (ii)	
      where agreed between the parties and the
      arbitral tribunal, the arbitral tribunal may take
      steps to facilitate settlement of the dispute,
      provided that every effort is made to ensure that
      any subsequent award is enforceable at law.
Additional techniques are described in the ICC
publication entitled “Controlling Time and Costs in
Arbitration”.




                                                       63
ICC Arbitration Rules
APPENDIX V – Emergency Arbitrator Rules




Article 1

Application for Emergency Measures
1	A party wishing to have recourse to an emergency
   arbitrator pursuant to Article 29 of the Rules of
   Arbitration of the ICC (the “Rules”) shall submit
   its Application for Emergency Measures (the
   “Application”) to the Secretariat at any of the offices
   specified in the Internal Rules of the Court in
   Appendix II to the Rules.
2	
  The Application shall be supplied in a number of
  copies sufficient to provide one copy for each party,
  plus one for the emergency arbitrator, and one for
  the Secretariat.
3	
  The Application         shall   contain   the   following
  information:
	a)	the name in full, description, address and other
      contact details of each of the parties;
     b)	the name in full, address and other contact details
         of any person(s) representing the applicant;
     c)	a description of the circumstances giving rise to
         the Application and of the underlying dispute
         referred or to be referred to arbitration;
     d) a statement of the Emergency Measures sought;
     e)	
        the reasons why the applicant needs urgent
        interim or conservatory measures that cannot
        await the constitution of an arbitral tribunal;
     f)	any relevant agreements and, in particular, the
         arbitration agreement;
     g)	any agreement as to the place of the arbitration,
         the applicable rules of law or the language of the
         arbitration;
     h)	proof of payment of the amount referred to in
         Article 7(1) of this Appendix; and




64    ICC Publication 880-4 ENG
                                                              Arbitration
   i)	
      any Request for Arbitration and any other
      submissions in connection with the underlying
      dispute, which have been filed with the Secretariat
      by any of the parties to the emergency arbitrator
      proceedings prior to the making of the
      Application.
	The Application may contain such other documents
  or information as the applicant considers appropriate
  or as may contribute to the efficient examination of
  the Application.
4	The Application shall be drawn up in the language of
   the arbitration if agreed upon by the parties or, in the
   absence of any such agreement, in the language of
   the arbitration agreement.
5	If and to the extent that the President of the Court
   (the “President”) considers, on the basis of the
   information contained in the Application, that the
   Emergency Arbitrator Provisions apply with reference
   to Article 29(5) and Article 29(6) of the Rules, the
   Secretariat shall transmit a copy of the Application
   and the documents annexed thereto to the
   responding party. If and to the extent that the
   President considers otherwise, the Secretariat shall
   inform the parties that the emergency arbitrator
   proceedings shall not take place with respect to
   some or all of the parties and shall transmit a copy of
   the Application to them for information.
6	
  The President shall terminate the emergency
  arbitrator proceedings if a Request for Arbitration
  has not been received by the Secretariat from the
  applicant within 10 days of the Secretariat’s receipt
  of the Application, unless the emergency arbitrator
  determines that a longer period of time is necessary.




                                                        65
ICC Arbitration Rules
APPENDIX V – Emergency Arbitrator Rules




Article 2

Appointment of the Emergency Arbitrator;
Transmission of the File
1	The President shall appoint an emergency arbitrator
   within as short a time as possible, normally within
   two days from the Secretariat’s receipt of the
   Application.
2	
  No emergency arbitrator shall be appointed after
  the file has been transmitted to the arbitral tribunal
  pursuant to Article 16 of the Rules. An emergency
  arbitrator appointed prior thereto shall retain the
  power to make an order within the time limit
  permitted by Article 6(4) of this Appendix.
3	Once the emergency arbitrator has been appointed,
   the Secretariat shall so notify the parties and shall
   transmit the file to the emergency arbitrator.
   Thereafter, all written communications from the
   parties shall be submitted directly to the emergency
   arbitrator with a copy to the other party and the
   Secretariat. A copy of any written communications
   from the emergency arbitrator to the parties shall be
   submitted to the Secretariat.
4	
  Every emergency arbitrator shall be and remain
  impartial and independent of the parties involved in
  the dispute.
5	Before being appointed, a prospective emergency
   arbitrator shall sign a statement of acceptance,
   availability, impartiality and independence. The
   Secretariat shall provide a copy of such statement to
   the parties.
6	An emergency arbitrator shall not act as an arbitrator
   in any arbitration relating to the dispute that gave
   rise to the Application.




66   ICC Publication 880-4 ENG
                                                           Arbitration
Article 3

Challenge of an Emergency Arbitrator
1	A challenge against the emergency arbitrator must
   be made within three days from receipt by the party
   making the challenge of the notification of the
   appointment or from the date when that party was
   informed of the facts and circumstances on which
   the challenge is based if such date is subsequent to
   the receipt of such notification.
2	The challenge shall be decided by the Court after the
   Secretariat has afforded an opportunity for the
   emergency arbitrator and the other party or parties
   to provide comments in writing within a suitable
   period of time.

Article 4

Place of the Emergency Arbitrator Proceedings
1	
  If the parties have agreed upon the place of the
  arbitration, such place shall be the place of the
  emergency arbitrator proceedings. In the absence of
  such agreement, the President shall fix the place of
  the emergency arbitrator proceedings, without
  prejudice to the determination of the place of the
  arbitration pursuant to Article 18(1) of the Rules.
2	Any meetings with the emergency arbitrator may be
   conducted through a meeting in person at any
   location the emergency arbitrator considers
   appropriate or by videoconference, telephone or
   similar means of communication.




                                                     67
ICC Arbitration Rules
APPENDIX V – Emergency Arbitrator Rules




Article 5

Proceedings
1	
  The emergency arbitrator shall establish a
  procedural timetable for the emergency arbitrator
  proceedings within as short a time as possible,
  normally within two days from the transmission of
  the file to the emergency arbitrator pursuant to
  Article 2(3) of this Appendix.
2	
  The emergency arbitrator shall conduct the
  proceedings in the manner which the emergency
  arbitrator considers to be appropriate, taking into
  account the nature and the urgency of the Application.
  In all cases, the emergency arbitrator shall act fairly
  and impartially and ensure that each party has a
  reasonable opportunity to present its case.

Article 6

Order
1	
  Pursuant to Article 29(2) of the Rules, the
  emergency arbitrator’s decision shall take the form
  of an order (the “Order”).
2	
  In the Order, the emergency arbitrator shall
  determine whether the Application is admissible
  pursuant to Article 29(1) of the Rules and whether
  the emergency arbitrator has jurisdiction to order
  Emergency Measures.
3	The Order shall be made in writing and shall state the
   reasons upon which it is based. It shall be dated and
   signed by the emergency arbitrator.
4	The Order shall be made no later than 15 days from
   the date on which the file was transmitted to the
   emergency arbitrator pursuant to Article 2(3) of this
   Appendix. The President may extend the time limit
   pursuant to a reasoned request from the emergency
   arbitrator or on the President’s own initiative if the
   President decides it is necessary to do so.
5	Within the time limit established pursuant to Article
   6(4) of this Appendix, the emergency arbitrator shall
   send the Order to the parties, with a copy to the
   Secretariat, by any of the means of communication
   permitted by Article 3(2) of the Rules that the
   emergency arbitrator considers will ensure prompt
   receipt.


68   ICC Publication 880-4 ENG
                                                             Arbitration
6	The Order shall cease to be binding on the parties
   upon:
   a)	
      the President’s termination of the emergency
      arbitrator proceedings pursuant to Article 1(6) of
      this Appendix;
   b)	
      the acceptance by the Court of a challenge
      against the emergency arbitrator pursuant to
      Article 3 of this Appendix;
   c)	
      the arbitral tribunal’s final award, unless the
      arbitral tribunal expressly decides otherwise; or
   d)	the withdrawal of all claims or the termination of
       the arbitration before the rendering of a final
       award.
7	
  The emergency arbitrator may make the Order
  subject to such conditions as the emergency
  arbitrator thinks fit, including requiring the provision
  of appropriate security.
8	Upon a reasoned request by a party made prior to
   the transmission of the file to the arbitral tribunal
   pursuant to Article 16 of the Rules, the emergency
   arbitrator may modify, terminate or annul the Order.

Article 7

Costs of the Emergency Arbitrator Proceedings
1	The applicant must pay an amount of US$ 40,000,
   consisting of US$ 10,000 for ICC administrative
   expenses and US$ 30,000 for the emergency
   arbitrator’s fees and expenses. Notwithstanding
   Article 1(5) of this Appendix, the Application shall
   not be notified until the payment of US$ 40,000 is
   received by the Secretariat.
2	
  The President may, at any time during the
  emergency arbitrator proceedings, decide to
  increase the emergency arbitrator’s fees or the ICC
  administrative expenses taking into account, inter
  alia, the nature of the case and the nature and
  amount of work performed by the emergency
  arbitrator, the Court, the President and the
  Secretariat. If the party which submitted the
  Application fails to pay the increased costs within
  the time limit fixed by the Secretariat, the Application
  shall be considered as withdrawn.



                                                       69
ICC Arbitration Rules
APPENDIX V – Emergency Arbitrator Rules




3	The emergency arbitrator’s Order shall fix the costs
   of the emergency arbitrator proceedings and decide
   which of the parties shall bear them or in what
   proportion they shall be borne by the parties.
4	The costs of the emergency arbitrator proceedings
   include the ICC administrative expenses, the
   emergency arbitrator’s fees and expenses and the
   reasonable legal and other costs incurred by the
   parties for the emergency arbitrator proceedings.
5	
  In the event that the emergency arbitrator
  proceedings do not take place pursuant to
  Article 1(5) of this Appendix or are otherwise
  terminated prior to the making of an Order, the
  President shall determine the amount to be
  reimbursed to the applicant, if any. An amount of
  US$ 5,000 for ICC administrative expenses is non-
  refundable in all cases.

Article 8

General Rule
1	The President shall have the power to decide, at the
   President’s discretion, all matters relating to the
   administration of the emergency arbitrator
   proceedings not expressly provided for in this
   Appendix.
2	
  In the President’s absence or otherwise at the
  President’s request, any of the Vice-Presidents of
  the Court shall have the power to take decisions on
  behalf of the President.
3	
  In all matters concerning emergency arbitrator
  proceedings not expressly provided for in this
  Appendix, the Court, the President and the
  emergency arbitrator shall act in the spirit of the
  Rules and this Appendix.




70   ICC Publication 880-4 ENG
ICC Arbitration Rules




                                                               Arbitration
APPENDIX VI – EXPEDITED PROCEDURE RULES




Article 1

Application of the Expedited Procedure Rules
1   Insofar as Article 30 of the Rules of Arbitration of the
    ICC (the “Rules”) and this Appendix VI do not
    provide otherwise, the Rules shall apply to an
    arbitration under the Expedited Procedure Rules.

2 The amount referred to in Article 30(2),
  subparagraph a), of the Rules is US$ 2,000,000.

3 Upon receipt of the Answer to the Request pursuant
  to Article 5 of the Rules, or upon expiry of the time
  limit for the Answer or at any relevant time thereafter
  and subject to Article 30(3) of the Rules, the
  Secretariat will inform the parties that the Expedited
  Procedure Provisions shall apply in the case.

4 The Court may, at any time during the arbitral
  proceedings, on its own motion or upon the request
  of a party, and after consultation with the arbitral
  tribunal and the parties, decide that the Expedited
  Procedure Provisions shall no longer apply to the
  case. In such case, unless the Court considers that it
  is appropriate to replace and/or reconstitute the
  arbitral tribunal, the arbitral tribunal shall remain in
  place.

Article 2

Constitution of the Arbitral Tribunal
1   The Court may, notwithstanding any contrary
    provision of the arbitration agreement, appoint a
    sole arbitrator.

2 The parties may nominate the sole arbitrator within a
  time limit to be fixed by the Secretariat. In the
  absence of such nomination, the sole arbitrator shall
  be appointed by the Court within as short a time as
  possible.




                                                          71
ICC Arbitration Rules
APPENDIX VI – EXPEDITED PROCEDURE RULES




Article 3

Proceedings
1    Article 23 of the Rules shall not apply to an arbitration
     under the Expedited Procedure Rules.

2 After the arbitral tribunal has been constituted, no
  party shall make new claims, unless it has been
  authorized to do so by the arbitral tribunal, which
  shall consider the nature of such new claims, the
  stage of the arbitration, any cost implications and
  any other relevant circumstances.

3 The case management conference convened
  pursuant to Article 24 of the Rules shall take place no
  later than 15 days after the date on which the file was
  transmitted to the arbitral tribunal. The Court may
  extend this time limit pursuant to a reasoned request
  from the arbitral tribunal or on its own initiative if it
  decides it is necessary to do so.

4 The arbitral tribunal shall have discretion to adopt
  such procedural measures as it considers
  appropriate. In particular, the arbitral tribunal may,
  after consultation with the parties, decide not to
  allow requests for document production or to limit
  the number, length and scope of written submissions
  and written witness evidence (both fact witnesses
  and experts).

5 The arbitral tribunal may, after consulting the parties,
  decide the dispute solely on the basis of the
  documents submitted by the parties, with no hearing
  and no examination of witnesses or experts. When a
  hearing is to be held, the arbitral tribunal may
  conduct it by videoconference, telephone or similar
  means of communication.




72    ICC Publication 880-4 ENG
                                                                 Arbitration
Article 4

Award
1   The time limit within which the arbitral tribunal must
    render its final award is six months from the date of
    the case management conference. The Court may
    extend the time limit pursuant to Article 31(2) of the
    Rules.

2 The fees of the arbitral tribunal shall be fixed
  according to the scales of administrative expenses
  and arbitrator’s fees for the expedited procedure set
  out in Appendix III.

Article 5

General Rule
In all matters concerning the expedited procedure not
expressly provided for in this Appendix, the Court and
the arbitral tribunal shall act in the spirit of the Rules and
this Appendix.




                                                           73
74   ICC Publication 880-4 ENG
ARBITRATION
CLAUSES
ICC ARBITRATION CLAUSES




It is recommended that parties wishing to make
reference to ICC arbitration in their contracts use the
standard clause below.
Standard ICC Arbitration Clause
All disputes arising out of or in connection with the
present contract shall be finally settled under the Rules
of Arbitration of the International Chamber of
Commerce by one or more arbitrators appointed in
accordance with the said Rules.
Parties are free to adapt the clause to their particular
circumstances. For instance, they may wish to stipulate
the number of arbitrators, given that the ICC Arbitration
Rules contain a presumption in favour of a sole
arbitrator. Also, it may be desirable for them to stipulate
the place and language of the arbitration and the law
applicable to the merits. The ICC Arbitration Rules do
not limit the parties’ free choice of the place and
language of the arbitration or the law governing the
contract.
When adapting the clause, care must be taken to avoid
any risk of ambiguity. Unclear wording in the clause will
cause uncertainty and delay and can hinder or even
compromise the dispute resolution process.
Parties should also take account of any factors that may
affect the enforceability of the clause under applicable
law. These include any mandatory requirements that
may exist at the place of arbitration and the expected
place or places of enforcement.

ICC Arbitration Without Emergency Arbitrator
If the parties wish to exclude any recourse to the
Emergency Arbitrator Provisions, they must expressly
opt out by adding the following wording to the clause
above:
The Emergency Arbitrator Provisions shall not apply.

Expedited Arbitration
The ICC Arbitration Rules provide for use of an
expedited procedure in lower-value cases. If parties
wish to exclude the application of the Expedited
Procedure Provisions, they must expressly opt out by
adding the following wording to the clause above:
The Expedited Procedure Provisions shall not apply.




76   ICC Publication 880-4 ENG
                                                           Arbitration
Parties wishing to avail themselves of the expedited
procedure in higher-value cases should expressly opt in
by adding the following wording to the clause above:
The parties agree, pursuant to Article 30(2)(b) of the
Rules of Arbitration of the International Chamber of
Commerce, that the Expedited Procedure Rules shall
apply irrespective of the amount in dispute.
If parties wish the ceiling for the application of the
Expedited Procedure Rules to be higher than that
specified in those Rules, the following wording should
be added to the clause above:
The parties agree, pursuant to Article 30(2)(b) of the
Rules of Arbitration of the International Chamber of
Commerce, that the Expedited Procedure Rules shall
apply, provided the amount in dispute does not exceed
US$ [specify amount] at the time of the communication
referred to in Article 1(3) of the Expedited Procedure
Rules.
Multi-Tiered Clauses
ICC arbitration may be used as the forum for final
determination of a dispute following an attempt at
settlement by other means such as mediation. Parties
wishing to include in their contracts a tiered dispute
resolution clause combining ICC arbitration with ICC
mediation should refer to the standard clauses relating
to the ICC Mediation Rules (see pages 96-99).
Other combinations of services are also possible. For
instance, arbitration may be used as a fallback to
expertise or dispute boards. Also, parties who resort to
ICC arbitration may wish to provide for recourse to the
ICC International Centre for ADR for the proposal of an
expert if an expert opinion is required in the course of
the arbitration.
Standard clauses for these and other combinations
of services are available in several languages at
www.iccarbitration.org.




                                                     77
78   ICC Publication 880-4 ENG
MEDIATION RULES
Mediation Rules of the International
Chamber of Commerce
In force as from 1 January 2014
ICC MEDIATION Rules




Article 1

Introductory Provisions
1	The Mediation Rules (the “Rules”) of the International
   Chamber of Commerce (the “ICC”) are administered
   by the ICC International Centre for ADR (the
   “Centre”), which is a separate administrative body
   within the ICC.
2	The Rules provide for the appointment of a neutral
   third party (the “Mediator”) to assist the parties in
   settling their dispute.
3	Mediation shall be used under the Rules unless, prior
   to the confirmation or appointment of the Mediator
   or with the agreement of the Mediator, the parties
   agree upon a different settlement procedure or a
   combination of settlement procedures. The term
   “mediation” as used in the Rules shall be deemed to
   cover such settlement procedure or procedures and
   the term “Mediator” shall be deemed to cover the
   neutral who conducts such settlement procedure or
   procedures. Whatever settlement procedure is used,
   the term “Proceedings” as used in the Rules refers to
   the process beginning with its commencement and
   ending with its termination pursuant to the Rules.
4	All of the parties may agree to modify any of the
   provisions of the Rules, provided, however, that the
   Centre may decide not to administer the
   Proceedings if, in its discretion, it considers that any
   such modification is not in the spirit of the Rules. At
   any time after the confirmation or appointment of
   the Mediator, any agreement to modify the
   provisions of the Rules shall also be subject to the
   approval of the Mediator.
5	The Centre is the only body authorized to administer
   Proceedings under the Rules.




80   ICC Publication 880-4 ENG
                                                               MEDIATION
Article 2

Commencement Where there is an Agreement
to Refer to the Rules
1	Where there is an agreement between the parties to
   refer their dispute to the Rules, any party or parties
   wishing to commence mediation pursuant to the
   Rules shall file a written Request for Mediation (the
   “Request”) with the Centre. The Request shall
   include:
   a) 	the names, addresses, telephone numbers, email
        addresses and any other contact details of the
        parties to the dispute and of any person(s)
        representing the parties in the Proceedings;
   b) 	a description of the dispute including, if possible,
        an assessment of its value;
   c) 	
       any agreement to use a settlement procedure
       other than mediation, or, in the absence thereof,
       any proposal for such other settlement
       procedure that the party filing the Request may
       wish to make;
   d)	any agreement as to time limits for conducting
       the mediation, or, in the absence thereof, any
       proposal with respect thereto;
   e)	
      any agreement as to the language(s) of the
      mediation, or, in the absence thereof, any
      proposal as to such language(s);
   f) 	any agreement as to the location of any physical
        meetings, or, in the absence thereof, any proposal
        as to such location;
   g)	
      any joint nomination by all of the parties of a
      Mediator or any agreement of all of the parties as
      to the attributes of a Mediator to be appointed by
      the Centre where no joint nomination has been
      made, or, in the absence of any such agreement,
      any proposal as to the attributes of a Mediator;
   h) 	a copy of any written agreement under which the
        Request is made.




                                                          81
ICC MEDIATION Rules




2	Together with the Request, the party or parties filing
   the Request shall pay the filing fee required by the
   Appendix hereto in force on the date the Request is
   filed.
3	
  The party or parties filing the Request shall
  simultaneously send a copy of the Request to all
  other parties, unless the Request has been filed
  jointly by all parties.
4	The Centre shall acknowledge receipt of the Request
   and of the filing fee in writing to the parties.
5	Where there is an agreement to refer to the Rules,
   the date on which the Request is received by the
   Centre shall, for all purposes, be deemed to be the
   date of the commencement of the Proceedings.
6	Where the parties have agreed that a time limit for
   settling the dispute pursuant to the Rules shall start
   running from the filing of a Request, such filing, for
   the exclusive purpose of determining the starting
   point of the time limit, shall be deemed to have been
   made on the date the Centre acknowledges receipt
   of the Request or of the filing fee, whichever is later.

Article 3

Commencement Where there is No Prior Agreement to
Refer to the Rules
1	In the absence of an agreement of the parties to
   refer their dispute to the Rules, any party that wishes
   to propose referring the dispute to the Rules to
   another party may do so by sending a written
   Request to the Centre containing the information
   specified in Article 2(1), subparagraphs a)-g). Upon
   receipt of such Request, the Centre will inform all
   other parties of the proposal and may assist the
   parties in considering the proposal.
2	Together with the Request, the party or parties filing
   the Request shall pay the filing fee required by the
   Appendix hereto in force on the date the Request is
   filed.




82   ICC Publication 880-4 ENG
                                                              MEDIATION
3	Where the parties reach an agreement to refer their
   dispute to the Rules, the Proceedings shall
   commence on the date on which the Centre sends
   written confirmation to the parties that such an
   agreement has been reached.
4	Where the parties do not reach an agreement to
   refer their dispute to the Rules within 15 days from
   the date of the receipt of the Request by the Centre
   or within such additional time as may be reasonably
   determined by the Centre, the Proceedings shall not
   commence.

Article 4

Place and Language(s) of the Mediation
1	In the absence of an agreement of the parties, the
   Centre may determine the location of any physical
   meeting of the Mediator and the parties or may invite
   the Mediator to do so after the Mediator has been
   confirmed or appointed.
2	In the absence of an agreement of the parties, the
   Centre may determine the language(s) in which the
   mediation shall be conducted or may invite the
   Mediator to do so after the Mediator has been
   confirmed or appointed.

Article 5

Selection of the Mediator
1	
  The parties may jointly nominate a Mediator for
  confirmation by the Centre.
2	In the absence of a joint nomination of a Mediator by
   the parties, the Centre shall, after consulting the
   parties, either appoint a Mediator or propose a list of
   Mediators to the parties. All of the parties may jointly
   nominate a Mediator from the said list for
   confirmation by the Centre, failing which the Centre
   shall appoint a Mediator.




                                                        83
ICC MEDIATION Rules




3	Before appointment or confirmation, a prospective
   Mediator shall sign a statement of acceptance,
   availability, impartiality and independence. The
   prospective Mediator shall disclose in writing to the
   Centre any facts or circumstances which might be of
   such a nature as to call into question the Mediator’s
   independence in the eyes of the parties, as well as
   any circumstances that could give rise to reasonable
   doubts as to the Mediator’s impartiality. The Centre
   shall provide such information to the parties in
   writing and shall fix a time limit for any comments
   from them.
4	
  When confirming or appointing a Mediator, the
  Centre shall consider the prospective Mediator’s
  attributes, including but not limited to nationality,
  language skills, training, qualifications and
  experience, and the prospective Mediator’s
  availability and ability to conduct the mediation in
  accordance with the Rules.
5	Where the Centre appoints a Mediator, it shall do so
   either on the basis of a proposal by an ICC National
   Committee or Group, or otherwise. The Centre shall
   make all reasonable efforts to appoint a Mediator
   having the attributes, if any, which have been agreed
   upon by all of the parties. If any party objects to the
   Mediator appointed by the Centre and notifies the
   Centre and all other parties in writing, stating the
   reasons for such objection, within 15 days of receipt
   of notification of the appointment, the Centre shall
   appoint another Mediator.
6	Upon agreement of all of the parties, the parties may
   nominate more than one Mediator or request the
   Centre to appoint more than one Mediator, in
   accordance with the provisions of the Rules. In
   appropriate circumstances, the Centre may propose
   to the parties that there be more than one Mediator.




84   ICC Publication 880-4 ENG
                                                             MEDIATION
Article 6

Fees and Costs
1	The party or parties filing a Request shall include
   with the Request the non-refundable filing fee
   required by Article 2(2) or Article 3(2) of the Rules,
   as set out in the Appendix hereto. No Request shall
   be processed unless accompanied by the filing fee.
2 	
   Following the receipt of a Request pursuant to
   Article 3, the Centre may request that the party filing
   the Request pay a deposit to cover the administrative
   expenses of the Centre.
3	Following the commencement of the Proceedings,
   the Centre shall request the parties to pay one or
   more deposits to cover the administrative expenses
   of the Centre and the fees and expenses of the
   Mediator, as set out in the Appendix hereto.
4	The Centre may stay or terminate the Proceedings
   under the Rules if any requested deposit is not paid.
5	
  Upon termination of the Proceedings, the Centre
  shall fix the total costs of the Proceedings and shall,
  as the case may be, reimburse the parties for any
  excess payment or bill the parties for any balance
  required pursuant to the Rules.
6	With respect to Proceedings that have commenced
   under the Rules, all deposits requested and costs
   fixed shall be borne in equal shares by the parties,
   unless they agree otherwise in writing. However, any
   party shall be free to pay the unpaid balance of such
   deposits and costs should another party fail to pay
   its share.
7	
  A party’s other expenditure shall remain the
  responsibility of that party, unless otherwise agreed
  by the parties.




                                                       85
ICC MEDIATION Rules




Article 7

Conduct of the Mediation
1	The Mediator and the parties shall promptly discuss
   the manner in which the mediation shall be
   conducted.
2	After such discussion, the Mediator shall promptly
   provide the parties with a written note informing
   them of the manner in which the mediation shall be
   conducted. Each party, by agreeing to refer a
   dispute to the Rules, agrees to participate in the
   Proceedings at least until receipt of such note from
   the Mediator or earlier termination of the
   Proceedings pursuant to Article 8(1) of the Rules.
3	In establishing and conducting the mediation, the
   Mediator shall be guided by the wishes of the parties
   and shall treat them with fairness and impartiality.
4	Each party shall act in good faith throughout the
   mediation.

Article 8

Termination of the Proceedings
1	Proceedings which have been commenced pursuant
   to the Rules shall terminate upon written
   confirmation of termination by the Centre to the
   parties after the occurrence of the earliest of:
     a)	
        the signing by the parties of a settlement
        agreement;
     b)	the notification in writing made to the Mediator
         by any party, at any time after it has received the
         Mediator’s note referred to in Article 7(2), that
         such party has decided no longer to pursue the
         mediation;
     c)	the notification in writing by the Mediator to the
         parties that the mediation has been completed;
     d)	the notification in writing by the Mediator to the
         parties that, in the Mediator’s opinion, the
         mediation will not resolve the dispute between
         the parties;




86    ICC Publication 880-4 ENG
                                                                MEDIATION
   e)	the notification in writing by the Centre to the
       parties that any time limit set for the Proceedings,
       including any extension thereof, has expired;
   f)	the notification in writing by the Centre to the
       parties, not less than seven days after the due
       date for any payment by one or more parties
       pursuant to the Rules, that such payment has not
       been made; or
   g)	the notification in writing by the Centre to the
       parties that, in the judgment of the Centre, there
       has been a failure to nominate a Mediator or that
       it has not been reasonably possible to appoint a
       Mediator.
2	The Mediator shall promptly notify the Centre of the
   signing of a settlement agreement by the parties or
   of any notification given to or by the Mediator
   pursuant to Article 8(1), subparagraphs b)–d), and
   shall provide the Centre with a copy of any such
   notification.

Article 9

Confidentiality
1	In the absence of any agreement of the parties to the
   contrary and unless prohibited by applicable law:
   a)	the Proceedings, but not the fact that they are
       taking place, have taken place or will take place,
       are private and confidential;
   b)	any settlement agreement between the parties
       shall be kept confidential, except that a party
       shall have the right to disclose it to the extent that
       such disclosure is required by applicable law or
       necessary for purposes of its implementation or
       enforcement.




                                                          87
ICC MEDIATION Rules




2	Unless required to do so by applicable law and in the
   absence of any agreement of the parties to the
   contrary, a party shall not in any manner produce as
   evidence in any judicial, arbitral or similar
   proceedings:
     a)	any documents, statements or communications
         which are submitted by another party or by the
         Mediator in or for the Proceedings, unless they
         can be obtained independently by the party
         seeking to produce them in the judicial, arbitral or
         similar proceedings;
     b)	any views expressed or suggestions made by any
         party within the Proceedings with regard to the
         dispute or the possible settlement of the dispute;
     c)	any admissions made by another party within the
         Proceedings;
     d)	
        any views or proposals put forward by the
        Mediator within the Proceedings; or
     e)	
        the fact that any party indicated within the
        Proceedings that it was ready to accept a
        proposal for a settlement.

Article 10

General Provisions
1	Where, prior to the date of the entry into force of the
   Rules, the parties have agreed to refer their dispute
   to the ICC ADR Rules, they shall be deemed to have
   referred their dispute to the ICC Mediation Rules,
   unless any of the parties objects thereto, in which
   case the ICC ADR Rules shall apply.
2	Unless all of the parties have agreed otherwise in
   writing or unless prohibited by applicable law, the
   parties may commence or continue any judicial,
   arbitral or similar proceedings in respect of the
   dispute, notwithstanding the Proceedings under the
   Rules.




88    ICC Publication 880-4 ENG
                                                               MEDIATION
3	Unless all of the parties agree otherwise in writing, a
   Mediator shall not act nor shall have acted in any
   judicial, arbitral or similar proceedings relating to the
   dispute which is or was the subject of the
   Proceedings under the Rules, whether as a judge, an
   arbitrator, an expert or a representative or advisor of
   a party.
4	Unless required by applicable law or unless all of the
   parties and the Mediator agree otherwise in writing,
   the Mediator shall not give testimony in any judicial,
   arbitral or similar proceedings concerning any
   aspect of the Proceedings under the Rules.
5	The Mediator, the Centre, the ICC and its employees,
   the ICC National Committees and Groups and their
   employees and representatives shall not be liable to
   any person for any act or omission in connection
   with the Proceedings, except to the extent such
   limitation of liability is prohibited by applicable law.
6	In all matters not expressly provided for in the Rules,
   the Centre and the Mediator shall act in the spirit of
   the Rules.




                                                         89
ICC MEDIATION Rules
APPENDIX – FEES AND COSTS




Article 1

Filing Fee
Each Request pursuant to the Rules must be
accompanied by a filing fee of US$ 3,000. The filing fee
is non-refundable and shall be credited towards the
deposit of the party or parties having filed the Request.

Article 2

Administrative Expenses
1	
  The administrative expenses of the ICC for the
  proceedings shall be fixed at the Centre’s discretion
  depending on the tasks carried out by the Centre
  and shall normally not exceed the following:

     ­US$ 5,000       for amounts in dispute up to and
                      including US$ 200,000
     ­US$ 10,000      for amounts in dispute between
                      US$200,001 and US$ 2,000,000
     ­US$ 15,000      for amounts in dispute between
                      US$ 2,000,001 and
                      US$ 10,000,000
     US$ 20,000      for amounts in dispute between
                      US$ 10,000,001 and
                      US$ 50,000,000
     US$ 25,000      for amounts in dispute between
                      US$ 50,000,001 and
                      US$ 100,000,000
     US$ 30,000      for amounts in dispute over
                      US$ 100,000,000


2	
  Where the amount in dispute is not stated, the
  administrative expenses may be fixed by the Centre
  at its discretion, taking into account all the
  circumstances of the case, including indications
  regarding the value of the dispute, but they shall
  normally not exceed US$ 20,000.




90   ICC Publication 880-4 ENG
                                                              MEDIATION
3	In exceptional circumstances, the Centre may fix the
   administrative expenses at a higher figure than that
   which would result from the application of the above
   scale, provided that the Centre shall inform the
   parties of such possibility beforehand and shall
   normally not exceed the maximum amount for
   administrative expenses foreseen in the scale.
4	
  The Centre may require the payment of
  administrative expenses in addition to those
  provided in the scale described in Article 2(1) of this
  Appendix as a condition for holding the proceedings
  in abeyance at the request of the parties or of one of
  them with the acquiescence of the other. Such
  abeyance fee shall normally not exceed US$ 1,000
  per party per year.

Article 3

Mediator’s Fees and Expenses
1	
  Unless otherwise agreed by the parties and the
  Mediator, the fees of the Mediator shall be calculated
  on the basis of the time reasonably spent by the
  Mediator in the proceedings. These fees shall be
  based on an hourly rate fixed by the Centre when
  appointing or confirming the Mediator and after
  having consulted the Mediator and the parties. The
  hourly rate shall be reasonable in amount and shall
  be determined in light of the complexity of the
  dispute and any other relevant circumstances.
2	If agreed by the parties and the Mediator, the Centre
   may fix the Mediator’s fees on the basis of a single
   fixed fee for the whole proceedings, rather than an
   hourly rate. The single fixed fee shall be reasonable
   in amount and shall be determined in light of the
   complexity of the dispute, the amount of work that
   the parties and the Mediator anticipate will be
   required of the Mediator, and any other relevant
   circumstances. The Centre, at its discretion, may
   increase or decrease the amount of the single fixed
   fee based upon a reasoned request of a party or the
   Mediator. Prior to increasing or decreasing the single
   fixed fee, the Centre shall invite observations from all
   parties and the Mediator.




                                                         91
ICC MEDIATION Rules
APPENDIX – FEES AND COSTS




3	The amount of reasonable expenses of the Mediator
   shall be fixed by the Centre.
4	
  The Mediator’s fees and expenses shall be fixed
  exclusively by the Centre as required by the Rules.
  Separate fee arrangements between the parties and
  the Mediator are not permitted by the Rules.

Article 4

Prior ICC Arbitration
When a mediation is preceded by the submission of a
request for arbitration pursuant to the ICC Rules of
Arbitration concerning the same parties and the same
or parts of the same dispute, the filing fee paid for such
arbitration proceedings shall be credited to the
administrative expenses of the mediation, if the total
administrative expenses paid with respect to the
arbitration exceed US$ 7,500.

Article 5

Currency, VAT and Scope
1	All amounts fixed by the Centre or pursuant to any
   Appendix to the Rules are payable in US$ except
   where prohibited by law, in which case the ICC may
   apply a different scale and fee arrangement in
   another currency.
2	Amounts paid to the Mediator do not include any
   possible value added tax (VAT) or other taxes or
   charges and imposts applicable to the Mediator’s
   fees. Parties have a duty to pay any such taxes or
   charges; however, the recovery of any such taxes or
   charges is a matter solely between the Mediator and
   the parties.
3	Any ICC administrative expenses may be subject to
   value added tax (VAT) or charges of a similar nature
   at the prevailing rate.
4	The above provisions on the costs of proceedings
   shall be effective as of 1 January 2018 in respect of all
   proceedings commenced on or after such date
   under the present Rules or the ICC ADR Rules.




92   ICC Publication 880-4 ENG
                                                             MEDIATION
Article 6

ICC as Appointing Authority
Any request received for an authority of the ICC to
appoint a Mediator will be treated in accordance with
the ICC Rules for the Appointment of Experts and
Neutrals and shall be accompanied by a non-refundable
filing fee of US$ 3,000 per Mediator. No request shall be
processed unless accompanied by the said filing fee.
For additional services, the ICC may at its discretion fix
ICC administrative expenses, which shall be
commensurate with the services provided and shall
normally not exceed the maximum amount of
US$ 10,000.




                                                       93
94   ICC Publication 880-4 ENG
MEDIATION
CLAUSES
ICC MEDIATION CLAUSES




Parties wishing to use proceedings under the ICC
Mediation Rules should consider choosing one of the
clauses below, which cover different situations and
needs. Parties are free to adapt the chosen clause to
their particular circumstances. For instance, they may
wish to specify the use of a settlement procedure other
than mediation. Further, they may wish to stipulate the
language and place of any mediation and/or arbitration
proceedings.
The notes below each clause are intended to help
parties select the clause that best meets their specific
requirements.
At all times, care must be taken to avoid any risk of
ambiguity in the drafting of the clause. Unclear wording
causes uncertainty and delay and can hinder or even
compromise the dispute resolution process.
When incorporating any of these clauses in their
contracts, parties are advised to take account of any
factors that may affect their enforceability under
applicable law.

Clause A: Option to Use the ICC Mediation Rules
The parties may at any time, without prejudice to any
other proceedings, seek to settle any dispute arising out
of or in connection with the present contract in
accordance with the ICC Mediation Rules.
Notes: By including this clause, the parties acknowledge
that proceedings under the ICC Mediation Rules are
available to them at any time. This clause does not
commit the parties to do anything, but the presence of
the clause is designed to remind them of the possibility
of using mediation or some other settlement procedure
at any time. In addition, it can provide a basis for one
party to propose mediation to the other party. One or
more parties may also ask the ICC International Centre
for ADR for its assistance in this process.




96   ICC Publication 880-4 ENG
                                                              MEDIATION
Clause B: Obligation to Consider the ICC Mediation
Rules
In the event of any dispute arising out of or in connection
with the present contract, the parties agree in the first
instance to discuss and consider referring the dispute to
the ICC Mediation Rules.
Notes: This clause goes a step further than Clause A and
requires the parties, when a dispute arises, to discuss
and consider together referring the dispute to
proceedings under the ICC Mediation Rules. One or
more parties may ask the ICC International Centre for
ADR for its assistance in this process.
This clause may be appropriate where the parties do not
wish to commit to referring a dispute to proceedings
under the Rules at the outset but prefer to retain
flexibility as to whether to use mediation to try and
settle a dispute.

Clause C: Obligation to Refer Dispute to the ICC
Mediation Rules While Permitting Parallel Arbitration
Proceedings if Required
(x) In the event of any dispute arising out of or in
connection with the present contract, the parties shall
first refer the dispute to proceedings under the ICC
Mediation Rules. The commencement of proceedings
under the ICC Mediation Rules shall not prevent any
party from commencing arbitration in accordance with
sub-clause y below.
(y) All disputes arising out of or in connection with the
present contract shall be finally settled under the Rules
of Arbitration of the International Chamber of
Commerce by one or more arbitrators appointed in
accordance with the said Rules.
Notes: This clause creates an obligation to refer a
dispute to proceedings under the ICC Mediation Rules.
It is designed to ensure that when a dispute arises, the
parties will attempt to settle the dispute using
proceedings under the Rules.
The clause also makes it clear that the parties do not
need to conclude the proceedings under the ICC
Mediation Rules, or wait for an agreed period of time,
before commencing arbitration proceedings. This is
also the default position under Article 10(2) of the Rules.




                                                        97
ICC MEDIATION CLAUSES




The clause provides for ICC arbitration as the forum for
final determination of the dispute. If desired, the clause
can be adapted to provide instead for a different form of
arbitration, or for judicial or other similar proceedings.

Clause D: Obligation to Refer Dispute to the ICC
Mediation Rules, Followed by Arbitration if Required
In the event of any dispute arising out of or in connection
with the present contract, the parties shall first refer the
dispute to proceedings under the ICC Mediation Rules. If
the dispute has not been settled pursuant to the said
Rules within [45] days following the filing of a Request
for Mediation or within such other period as the parties
may agree in writing, such dispute shall thereafter be
finally settled under the Rules of Arbitration of the
International Chamber of Commerce by one or more
arbitrators appointed in accordance with the said Rules
of Arbitration.
Notes: Like Clause C, this clause creates an obligation to
refer a dispute to proceedings under the ICC Mediation
Rules.
Unlike Clause C, this clause provides that arbitration
proceedings may not be commenced until an agreed
period has elapsed following the filing of a Request for
Mediation. The lapse of time suggested in the model
clause is 45 days, but parties should select a period that
they consider to be appropriate for the contract in
question.
Clause D changes the default position under Article 10(2)
of the ICC Mediation Rules allowing judicial, arbitral or
similar proceedings to be commenced in parallel with
proceedings under the ICC Mediation Rules.
Like Clause C, Clause D provides for ICC arbitration as
the forum for final determination of the dispute. If
desired, the clause can be adapted to provide instead
for a different form of arbitration, or for judicial or other
similar proceedings.




98   ICC Publication 880-4 ENG
                                                             MEDIATION
Specific Issues Concerning the Emergency Arbitrator
Provisions
The parties should determine whether they wish to have
recourse to the Emergency Arbitrator Provisions under
Clauses C and D.
Clauses C and D
If the parties wish to exclude any recourse to the
Emergency Arbitrator Provisions, the following wording
should be added to Clause C or D as applicable:
The Emergency Arbitrator Provisions shall not apply.

Clause D
1 	If the parties wish to have recourse to the Emergency
    Arbitrator Provisions, and want that recourse
    expressly to be available prior to expiry of the 45-
    day or other agreed period following filing of the
    Request for Mediation, the following wording should
    be added to Clause D:
	
 The requirement to wait [45] days, or any other
 agreed period, following the filing of a Request for
 Mediation, before referring a dispute to arbitration
 shall not prevent the parties from making an
 application, prior to expiry of those [45] days or other
 agreed period, for Emergency Measures under the
 Emergency Arbitrator Provisions in the Rules of
 Arbitration of the International Chamber of
 Commerce.
2	If the parties wish to have recourse to the Emergency
   Arbitrator Provisions, but only after expiry of the 45-
   day or other agreed period following filing of the
   Request for Mediation, the following wording should
   be added to Clause D:
	
 The parties shall not have the right to make an
 application for Emergency Measures under the
 Emergency Arbitrator Provisions in the Rules of
 Arbitration of the International Chamber of
 Commerce prior to expiry of the [45] days or other
 agreed period following the filing of a Request for
 Mediation.
For further information on drafting clauses providing
for ICC arbitration, see pages 76–77 above.




                                                       99
ICC International Court of Arbitration®
www.iccarbitration.org
arb@iccwbo.org
T +33 (0)1 49 53 29 05
F +33 (0)1 49 53 29 33

ICC International Centre for ADR
www.iccadr.org
adr@iccwbo.org
T +33 (0)1 49 53 29 03
F +33 (0)1 49 53 30 49




ICC Publication 880-4 ENG
ISBN 978-92-842-0425-0
   EXHIBIT 5

FILED UNDER SEAL
                                                                1900 K Street, NW
                                                                Washington, DC 20006-1110
                                                                +1 202 261 3300 Main
                                                                +1 202 261 3333 Fax
                                                                www.dechert.com



                                                                JOSHUA D.N. HESS

                                                                joshua.hess@dechert.com
                                                                +1 202 261 3438 Direct
                                                                +1 415 262 4555 Fax

May 18, 2020


ELECTRONIC MAIL

Steven W. Ball, Esq.
General Counsel
Bluestone Resources, Inc.
302 S. Jefferson Street
Roanoke, VA 24011
steve.ball@bluestone industries.com

Richard A. Getty, Esq.
Danielle Harlan, Esq.
The Getty Law Group, PLLC
1900 Lexington Financial Center
250 W. Main Street
Lexington, KY 40507
rgetty@gettylawgroup.com
dharlan@gettylawgroup.com


Re: Caroleng Investments Ltd. v. Bluestone Resources, Inc., ICC Case No. 23546/MK

Dear Counsel:

I write on behalf of our client, Caroleng Investments Ltd. (“Caroleng”), the Claimant in the
above-referenced arbitration. Pursuant to the Final Award issued by the Tribunal in those
proceedings on May 13, 2020 (enclosed herewith), Caroleng demands payment of
$10,132,520.20 (which represents the awarded damages, fees, expenses, and pre-judgment
interest as of May 13, 2020) within 15 calendar days of the date of this letter. Please use the
following wiring instructions:

Correspondent bank

Swift: RZBAATWW
RAIFFEISEN BANK INTERNATIONAL AG, AT, VIENNA, AM STADTPARK 9

Beneficiary bank
Coalmetbank JSC
Swift UGZARU55
                                                               May 18, 2020
                                                               Page 2




Beneficiary

Caroleng Investments Ltd.
Nerine Chambers, P.O. Box 905,
Road Town, Tortola, British Virgin Islands
Acc. 40807 840 5000 4000 0047

Please confirm that you will make this payment in writing to me by no later than May 22, 2020.
If we do not receive such confirmation, Caroleng will institute formal proceedings to enforce the
Final Award and seek costs for such proceedings from Bluestone, any accrued post-award
interest, and any other costs and damages available to it.

Thank you in advance for your cooperation in this matter.

Sincerely,


/s/ Joshua D.N. Hess
Joshua D.N. Hess

Enclosure
   EXHIBIT 6

FILED UNDER SEAL
DECISION AND
ADDENDUM ON
   COSTS
                  ICC INTERNATIONAL COURT OF ARBITRATION


                                 CASE No. 23546/MK/PDP




                          CAROLENG INVESTMENTS LIMITED

                                   (British Virgin Islands)

                                             vs/



                             BLUESTONE RESOURCES, INC.

                                          (U.S.A.)




This document is an original of the decision and addendum on costs rendered in conformity with
           the Rules of Arbitration of the ICC International Court of Arbitration.
     IN TER N ATIO N ALCHAM BER O FCO M M ERCE
     IN TER N ATIO N ALCO U RT O FAR BITR ATIO N

      ICC ARBITRATIO N CASEN O .23546
                                    /M K/PDP




IN TH EM ATTER O FAN IN TER N ATIO N ALAR BITR ATIO N

                        -b e t
                             we e n –

         CAR O LEN G IN V ESTM EN TS LIM ITED

                        (Cla im a nt
                                   )

                           -a nd -

            BLU ESTO N ERESO U RCES,
                                   IN C.

                       (Re spond e nt
                                    )




       DECISIO N O N R ESPO N DEN T’S APPLICATIO N
         FO R CLAR IFICATIO N O FFIN ALAW AR D
               AN DADDEN DU M O N CO STS




                  The Arb itra lTrib una l

                  M s.Je nnife rM .Sm it
                                       h
                  M r.Jose ph R.Profa ize r
            Dr.Die t
                   m a rW .Pra g e r(Pre sid e nt)




                  Da t
                     e :12 Aug ust2020
                                        TA B L E O F C O N TE N TS

                                                                                                                  P age
I.     PROCEDURAL BACKGROUND...................................................................1
       A.         The Parties and Their Legal Representatives........................................1
       B.         The Arbitral Tribunal............................................................................2
       C.         Summary of Procedural History ...........................................................3
II.    THE PARTIES’ ARGUMENTS ......................................................................4
       A.         Respondent’s Arguments ......................................................................4
       B.         Claimant’s Arguments ..........................................................................5
III.   THE TRIBUNAL’S ANALYSIS .....................................................................6
IV.    COSTS ............................................................................................................10
V.     DECISION......................................................................................................10




                                                          -i-
                            I.         P RO C E D URA L B A C KGRO UN D

A.       TH   E   PA   RTIE S A N D   TH   E IR L E GA L   RE P RE S E N TA   TIV E S

1.       Claimant, Caroleng Investments Limited, is a company incorporated under the
         laws of the British Virgin Islands.1

2.       Claimant’s registered address is:

                          Nerine Chambers
                          PO Box 905, Road Town
                          Tortola, British Virgin Islands

3.       Claimant is represented by:

                          Mr. Joshua D.N. Hess
                          Ms. Tharuni A. Jayaraman
                          DECHERT LLP
                          1900 K Street, NW
                          Washington, DC 20006
                          United States of America

                          Tel:             +1 202 261 3300
                          Email:           joshua.hess@dechert.com
                                           tharuni.jayaraman@dechert.com

4.       Respondent, Bluestone Resources, Inc. is a company duly organized under the
         laws of the State of Delaware, United States of America.

5.       Respondent’s registered address is:

                          Bluestone Resources, Inc.
                          302 S. Jefferson Street
                          Roanoke, Virginia 24011
                          United States of America

6.       Respondent is represented by:

                          Mr. Richard A. Getty
                          Ms. Danielle Harlan
                          Mr. Matthew W. English
                          THE GETTY LAW GROUP, PLLC
                          1900 Lexington Financial Center
                          250 West Main Street

1
     Capitalized terms not otherwise defined in this Decision on Respondent’s Application for
     Clarification of Final Award and Addendum on Costs (the “Decision and Addendum on Costs”)
     shall have the meanings given to them in the Final Award dated 13 May 2020.



                                                           -1-
                       Lexington, Kentucky 40507
                       United States of America
                       Tel:       +1 859 259 1900

                       Email:          rgetty@gettylawgroup.com
                                       dharlan@gettylawgroup.com
                                       astith@gettylawgroup.com

                       Mr. Stephen W. Ball, Esq.
                       General Counsel
                       Bluestone Resources, Inc.
                       302 S. Jefferson Street
                       Roanoke, Virginia 24011
                       United States of America

B .   TH   E   A   RB ITRA L   TRIB   UN A L

7.    The relevant current contact details of the members of the Tribunal are as
      follows:

                       Dr. Dietmar W Prager
                       Debevoise & Plimpton LLP
                       919 Third Avenue
                       New York, New York 10022
                       United States of America

                       Tel:            +1 212 909 6243
                       Email:          dwprager@debevoise.com


                       Ms. Jennifer M. Smith
                       Hogan Lovells US LLP
                       609 Main Street, Suite 4200
                       Houston, Texas 77002
                       United States of America

                       Tel:            +1 713 632 1415
                       Email:          Jennifer.smith@hoganlovells.com


                       Mr. Joseph R Profaizer
                       Paul Hastings LLP
                       2050 M Street, NW
                       Washington, DC 20036
                       United States of America

                       Tel:            +1 202 551 1860
                       Email:          joeprofaizer@paulhastings.com

                                                 -2-
C .   S UM   M A RY O F P RO C E D URA L   H   IS TO RY

8.    On 13 May 2020, the Tribunal issued its Final Award. On the same date, the
      ICC Secretariat notified the Final Award to the Parties by email pursuant to
      the Parties’ agreement that the award be notified by email only.

9.    On 12 June 2020, Respondent submitted an “Application for Clarification of
      May 13, 2020 Final Award” (the “A pplication”). The Application was
      received within the 30-day time-limit under Article 36(2) of the 2017 ICC
      Rules for an application for the correction and/or interpretation of the Award
      as the Parties had received the Final Award on 13 May 2020.

10.   On 15 June 2020, the ICC Secretariat acknowledged receipt of an electronic
      version of the Application under Article 36 of the Rules and informed the
      Parties that the ICC Court “will examine whether to fix an advance on costs to
      cover the additional fees and expenses of the arbitral tribunal and additional
      ICC administrative expenses….”

11.   Also on 15 June 2020, the Tribunal confirmed receipt of the Application and
      invited Claimant to respond by 24 June 2020.

12.   On 18 June 2020, Claimant submitted its Response to Respondent’s
      Application for Clarification of May 13, 2020 Final Award (the “Response”).

13.   Also on 18 June 2020, Respondent applied for leave to submit a short reply to
      the Response. On the same date, the Tribunal granted Respondent leave to file
      a short reply by 22 June 2020.

14.   On 18 June 2020, the ICC Court fixed an additional advance of US$23,000 to
      be paid by Respondent, subject to later readjustments, to cover additional fees
      and expenses of the Tribunal and ICC administrative expenses, subject to any
      subsequent reimbursement. Respondent was granted until 29 June 2020 to pay
      the additional advance.

15.   On 22 June 2020, Respondent submitted its Reply in further support of
      Application for Clarification of May 13, 2020 Final Award (“Reply”).

16.   On 8 July 2020, the ICC Secretariat extended the time limit for Respondent to
      pay the additional advance of US$23,000 until 15 July 2020.

17.   On 16 July 2020, the ICC Secretariat acknowledged receipt from the
      Respondent of the payment of US$23,000 for the additional advance on costs.

18.   On 13 July 2020, the Tribunal submitted the draft Decision and Addendum on
      Costs to the ICC Court within 30 days following the expiration of the time
      limit for the receipt of any comments from Claimant in accordance with
      Article 36(2) of the ICC Rules.



                                                  -3-
19.         On 6 August 2020, the ICC approved the draft Decision and Addendum on
            Costs and fixed US$23,000 as the costs for the procedure.

20.         On 6 August and 10 August 2020 respectively, the Parties agreed that the
            Decision and Addendum on Costs be notified by the Secretariat by email only
            pursuant to Article 35 of the ICC Rules.

                             II.         TH E P A RTIE S ’A RGUM E N TS

A.          RE S P O N D E N T’S A   RGUM E N TS

21.         In the Application, Respondent requests “clarification and interpretation” of
            paragraphs 241, 245, 262, 263, 268, 276, 290, 297, 301, 303, 304, 313, 337,
            358, 367, 381 and 400 of the Final Award, “which led to the conclusion that
            neither the Pardee Lease Area nor the Justice Equipment should be assigned
            any value.”2

22.         Respondent submits that “to value these assets at zero is … contrary to the
            substantial evidence in the record.”3 Respondent asserts that it “amply
            demonstrated” that

                     First, Respondent met its burden of proving that the Pardee Lease
                     Area that was included in the CM Energy transaction was not part
                     of the earlier transaction between Respondent and Claimant, and
                     that the value of that property was therefore properly deducted
                     from the CM Energy transaction price in determining the amount
                     owed to Mechel. Second, Respondent demonstrated that the value
                     of the Pardee Lease Area was $41,414,300.65. Third, it is
                     undisputed that Respondent was entitled to deduct the value of the
                     Justice Equipment from the CM Energy transaction price and,
                     finally, Respondent demonstrated that the value of the Justice
                     Equipment was $9,963,285.00.4

23.         Respondent thus requests “that the Tribunal revisit those findings and assign
            some value to each” of the Pardee Lease and the Justice Equipment.5
            Respondent requests that the Tribunal use the values assigned by
            Respondent’s experts “in modifying the Award.”6 Respondent further submits
            that, at a minimum, “some value should be assigned to each of these items,

2
      Application pg. 1,7-25.
3
      Id. pg. 25.
4
      Id.
5
      Id. pg. 28.
6
      Id.



                                                   -4-
            that Messrs. Kostic and Blandford provided accurate, well-supported values
            for the Pardee Lease Area and the Justice Equipment, respectively, and that
            the Award should be clarified and modified accordingly.”7

24.         Respondent further “requests that the Tribunal clarify and/or vacate its award
            of attorney’s fees.”8 Respondent argues that “the Tribunal’s award of
            attorney’s fees falls outside its jurisdiction, which is created entirely by the
            parties’ agreement.”9 It argues that “New York statutory authority clearly
            prohibits an award of attorney fees in an arbitration proceeding if the
            agreement does not provide for such an award.”10 Respondent asserts that
            “there is no provision in the Transaction Agreement which permits recovery of
            attorney’s fees.”11 Respondent further asserts that “the ICC Rules are directly
            contrary to the statutory and case law of New York.”12

B .         C    L A IM A N T’
                             S A RGUM E N TS

25.         Claimant asserts that Respondent’s Application “has absolutely no support
            under the ICC Rules and is an affront to the model of efficient and streamlined
            litigation those Rules were crafted to create.”13 According to Claimant,
            Respondent “seeks nothing less than a wholesale repudiation of the Final
            Award and a re-litigation of the merits of this arbitration. Article 36 prohibits
            such efforts to seek substantive reconsideration of the merits.”14

26.         Claimant further argues that Respondent “was afforded the full opportunity to
            present all evidence that supported its asserted value of both the Pardee Lease
            and the Justice Equipment, including extensive live testimony by its expert
            witnesses, who were closely questioned live by the Tribunal.”15 Claimant
            states that “for the reasons the Tribunal explained in detail in its Final Award,
            notwithstanding this presentation, Respondent failed to meet its burden of
            proof in establishing any reliable value for these items.”16 Any “‘struggle’ the
7
      Id.
8
      Id.
9
      Id. pg. 27-28; see also Reply.
10
      Id. pg. 26; see also Reply.
11
      Id. pg. 27.
12
      Id.
13
      Response ¶ 2.
14
      Id.
15
      Id. ¶ 8.
16
      Id.


                                               -5-
            Tribunal may have had with Respondent’s arguments is entirely the fault of
            the Respondent and its counsel, not the Tribunal.”17

27.         Claimant further argues that “Respondent should also not be heard on its
            latter-day complaint about the award of attorneys’ fees to Caroleng.”18 Such a
            complaint “is not permitted under Article 36.”19 Claimant asserts that, in
            addition, Respondent’s complaint was undercut by “Respondent’s own
            conduct in this matter.”20 “Respondent actually submitted an (unauthorized)
            opposition to Caroleng’s Application for Costs that sought to strike many
            aspects of that application, but did not claim that such costs were unavailable
            under applicable law. Respondent also notably sought its own attorneys’ fees
            in the cost submission it filed in this matter.” 21 Moreover, “an award of
            attorneys’ fees here is not only supported under ICC rules, but also under New
            York law.”22

28.         Claimant seeks “an additional award of the fees and costs associated with its
            response to Respondent’s impermissible ‘Application,’ the amount and
            verification of which it will submit at the direction of the Tribunal.”23

                         III.          TH E TRIB UN A L ’S A N A L Y S IS

29.         A basic tenet of the ICC Rules is that a tribunal’s award is final and binding.
            Article 35(6) of the ICC Rules provides that

                   Every award shall be binding on the parties. By submitting the
                   dispute to arbitration under the Rules, the parties undertake to
                   carry out any award without delay and shall be deemed to have
                   waived their right to any form of recourse insofar as such waiver
                   can validly be made.

30.         Article 36 of the ICC Rules provides for two narrow exceptions to the basic
            rule of finality. First, a Tribunal may, on its own initiative, or at the request of
            a party, “correct a clerical, computational or typographical error, or any errors
            of similar nature.”24 The purpose of the correction “consists in correcting
17
      Id.
18
      Id. ¶ 10.
19
      Id.
20
      Id.
21
      Id.
22
      Id.
23
      Id. ¶ 12.
24
      ICC Rules, Art. 36(1) and (2).


                                                  -6-
          unintended errors in the tribunal’s expression of the relief it has granted in the
          award, as opposed to modifying the tribunal’s reasoning or altering its
          findings.”25

31.       Second, a party may request the interpretation of an award. In contrast to a
          correction, “an interpretation or clarification of an award does not alter the
          previous award’s statements or calculations, but instead more clearly explains
          what such statements were intended to mean, without altering them.”26

32.       The Secretariat’s Guide to ICC Arbitration (“S ecretariat’s Gu id e”) states that

                      In practice, applications for interpretation (as opposed to
                      correction) are rarely accepted. Most arbitral tribunals find that to
                      be admissible a request for interpretation must seek to clarify the
                      meaning of an operative part of the arbitral tribunal’s decision.
                      Therefore, requests for interpretation should generally target the
                      dispositive section of the award or other parts that directly affect
                      the dispositive section or the parties’ rights and obligations. Most
                      such ambiguities will normally have been identified by the Court
                      during the scrutiny process.27

33.       As the Secretariat’s Guide further notes, Article 36(2) “does not provide a
          means of appeal. It does not permit the arbitral tribunal to review the
          substance of its reasoning or deal with additional claims or arguments.”28 The
          Secretariat’s Guide observes that

                      [m]any applications for interpretation amount to attempted appeals
                      aimed at altering the meaning of an award, raising an additional
                      issue or attempting to have the arbitration tribunal reconsider its
                      decision or the evidence. Article [36](2) does not empower an
                      arbitral tribunal to revise the outcome or reasoning of its award.
                      Attempted appeals accordingly do not fall within the scope of
                      Article [36](2).29


25
      Gary B. Born, International Commercial Arbitration (2nd ed. 2014), E x .C L A -62, pg. 3138.
26
      Id. pg. 3142.
27
      J. Fry, S. Greenberg, F. Mazza, The Secretariat’s Guide to ICC Arbitration, at 3-1275 (referring to
      Article 35(2) of the 2012 ICC Rules, which became Article 36(2) under the 2017 ICC Rules); see
      also Gary B. Born, International Commercial Arbitration (2nd ed. 2014), E x .C L A -62, p. 3142
      (“In practice, it is very rare for interpretations to be either sought or granted.)”
28
      Secretariat’s Guide, at 3-1265.
29
      Secretariat’s Guide, at 3-1276; see also Gary B. Born, International Commercial Arbitration (2nd
      ed. 2014), E x.C L A -62, pg. 3148 (“A request for an interpretation may not be used to challenge
      the tribunal’s reasoning or dispositions;” and citing ICC Case 11451, Procedural Order of 6
      January 2003 (“As to the scope of ‘interpretation,’ which might be regarded as broader than the


                                                   -7-
34.        Respondent’s Application does not meet the narrow requirements for a
           correction or interpretation of the Final Award. The Application does not
           request the Tribunal to correct any “clerical, computational or typographical
           error, or any errors of similar nature.” Nor does Respondent allege that any
           provisions in or related to the dispositive section of the Final Award are
           sufficiently ambiguous and unclear to require clarification as to what they
           mean to enable Respondent to comply with the Final Award.

35.        Instead, Respondent requests the Tribunal to reconsider and revise several key
           findings and holdings of the Final Award. Specifically, Respondent takes
           issue with the Tribunal’s holding that Respondent failed to establish the
           portion of the Purchase Price, if any, that for purposes of determining the
           Contingent Payments should be attributed to the Pardee Lease and the Justice
           Equipment.

36.        Respondent faults the Tribunal for allegedly failing to understand the
           evidence. Respondent claims that the Tribunal “lacked sufficient knowledge
           of the coal mining industry.”30 It asserts that the Tribunal “struggled to
           understand certain aspects of the evidence as well as standards generally
           accepted in the coal mining industry,”31 “did not fully understand the various
           types of mining operations that are undertaken in the removal of coals”32 and
           lacked “a fundamental understanding of tons-in-place analysis.”33

37.        Respondent also alleges that the Tribunal “ignored testimony”34 that it should
           have credited and gave credit to evidence that it should have ignored,35 failed
           to access or review the documents provided by its expert36, “did not look




      ‘correction’ feature, there is virtual unanimity that an application of that sort cannot be used to
      seek revision, reformulation or additional explanations of a given decision.”)).
30
      Application, pg. 8-9.
31
      Id., pg. 6.
32
      Id., pg. 18.
33
      Id. pg. 14.
34
      Id. pg. 7; see also id. at 21.
35
      Id. pg. 10-11.
36
      Id. pg. 14. Respondent can rest assured that the Tribunal accessed all the documents provided by
      Mr. Kostic and reviewed them carefully.



                                                     -8-
           closely” at others,37 and purportedly reached conclusions that were “not
           supported by any evidence admitted in this proceeding.”38

38.        Respondent thus requests the Tribunal to “clarify,” “revisit” and “modify” its
           findings, accept the “the extensive, unrefuted evidence” of Respondent’s
           experts, “and assign some value” to each of the Pardee Lease and the Justice
           Equipment.39 Yet this request to the Tribunal to review, reconsider and revise
           its findings and holdings, purportedly based upon the evidence that
           Respondent presented (and failed to present) in the course of the Arbitration,
           is precisely the kind of appeal that Article 36 of the ICC Rules prohibits. The
           Tribunal’s decisions in its Final Award, including the Tribunal’s decisions
           with regard to the Pardee Lease and the Justice Equipment,40 are final and
           binding.

39.        Respondent also requests that the Tribunal “clarify and/or vacate its award of
           attorney’s fees” on the basis that the Final Award is contrary to the terms of
           the Transaction Agreement, is not in accordance with the laws of the State of
           New York, and “exceeds the Tribunal’s authority.”41 Respondent had ample
           opportunity to make these arguments in the arbitration proceedings but
           affirmatively chose a different approach. Respondent not only did not make
           these arguments, but, on the contrary, affirmatively and repeatedly requested
           an award of its own fees and costs, including specifically quantifying its
           demand for fees and costs.42 The Tribunal’s award on costs and fees is final
           and binding and the Tribunal will not, and cannot, revisit its decision.43

40.        For the above reasons, the Tribunal rejects Respondent’s Application in its
           entirety.




37
      Id., pg. 8.
38
      Id. pg. 19.
39
      Id., pg. 28.; see also id. at 25 (“In light of these factors, Respondent seeks clarification from the
      Tribunal to properly assign value to these assets and permit their deduction from the purchase
      price.”).
40
      See Final Award, at 215-313 (Pardee Lease Deduction); and 314-358 (Justice Equipment
      Deduction).
41
      Id., pg. 28.
42
      SoD ¶ 158.c and Rejoinder ¶ 38.c; Submission of Costs of Respondent dated 17 January 2020 at
      pg. 1; Final Award, ¶ 392.
43
      See Final Award, Section K, at 388-402; and 403(g).



                                                      -9-
                                     IV .     C O S TS

41.       On 18 June 2020, the ICC Court fixed an additional advance of US$23,000.00,
          subject to later readjustments to cover additional fees and expenses of the
          Tribunal and ICC administrative expenses related to the Respondents’
          Application. On 6 August 2020, the ICC Court fixed the costs of the
          procedure at US$23,000.00.

42.       Since the Tribunal rejected Respondent’s Application in its entirety, the
          Respondent shall bear the above costs in full.

43.       Finally, Claimant seeks “an additional award of the fees and costs associated
          with its response to Respondent’s impermissible ‘Application,’ the amount
          and verification of which it will submit at the direction of the Tribunal.”44
          Although the Tribunal rejects Respondent’s Application as without merit,
          given the limited amount of briefing related to the Application, the Tribunal
          does not believe that cost submissions and an award of attorney fees would be
          warranted. The Tribunal, in the exercise of its discretion under Article 38 of
          the ICC Rules, accordingly decides that each Party should bear its own
          attorney fees and costs associated with the Application.

                                   V.       D E C IS IO N

44.       For the above reasons, the Tribunal HOLDS, DECLARES, DETERMINES
          and DIRECTS that:

                  a. Respondent’s Application is rejected in its entirety;

                  b. Respondent shall bear the costs of Respondent’s Application; and

                  c. Each Party shall bear its own legal fees and costs.




44
      Response ¶ 12.



                                            -10-
